Exhibit 10.2

EXECUTION VERSION

 

MASTER REPURCHASE AGREEMENT

Dated as of June 5, 2019

by and among

BARCLAYS BANK PLC,

as Purchaser,

STARWOOD MORTGAGE FUNDING II LLC,

as Seller,

STARWOOD PROPERTY MORTGAGE SUB-22, L.L.C.,

as Seller,

and

STARWOOD PROPERTY MORTGAGE SUB-22-A, L.L.C.,

as Seller

 

 








 

 

 

Table of Contents

 

 

 

Page

 

 

ARTICLE 1 APPLICABILITY


1

ARTICLE 2 DEFINITIONS


1

ARTICLE 3 INITIATION; CONFIRMATION; TERMINATION; EXTENSION


31

ARTICLE 4 MARGIN MAINTENANCE


46

ARTICLE 5 PAYMENTS; COLLECTION ACCOUNTS


46

ARTICLE 6 REQUIREMENTS OF LAW; ALTERNATIVE RATE; TAXES


50

ARTICLE 7 SECURITY INTEREST


57

ARTICLE 8 TRANSFER AND CUSTODY


59

ARTICLE 9 SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS


60

ARTICLE 10 REPRESENTATIONS AND WARRANTIES


61

ARTICLE 11 NEGATIVE COVENANTS OF SELLER


69

ARTICLE 12 AFFIRMATIVE COVENANTS OF SELLERS


71

ARTICLE 13 SINGLE PURPOSE ENTITY COVENANTS


75

ARTICLE 14 EVENTS OF DEFAULT; REMEDIES


77

ARTICLE 15 SINGLE AGREEMENT


83

ARTICLE 16 RECORDING OF COMMUNICATIONS


83

ARTICLE 17 NOTICES AND OTHER COMMUNICATIONS


83

ARTICLE 18 ENTIRE AGREEMENT; SEVERABILITY


84

ARTICLE 19 NON-ASSIGNABILITY


84

ARTICLE 20 GOVERNING LAW


85

ARTICLE 21 WAIVERS AND AMENDMENTS


85

ARTICLE 22 INTENT


86

ARTICLE 23 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS


87

ARTICLE 24 CONSENT TO JURISDICTION; WAIVERS


87

ARTICLE 25 NO RELIANCE


88

ARTICLE 26 INDEMNITY AND EXPENSES


89

ARTICLE 27 DUE DILIGENCE


90

ARTICLE 28 SERVICING


92

ARTICLE 29 ACKNOWLEDGMENT AND CONSENT TO BAIL-IN


93

 





i




 

 

 

Table of Contents

(continued)

 

 

 

Page

 

 

ARTICLE 30 JOINT AND SEVERAL LIABILITY


95

ARTICLE 31 MISCELLANEOUS


97

 





ii




EXHIBITS

 

 

EXHIBIT I

Names and Addresses for Communications between Parties

EXHIBIT II

Form of Confirmation Statement

EXHIBIT III

Authorized Representatives of Sellers

EXHIBIT IV-A

Form of Power of Attorney (for U.S Purchased Assets)

EXHIBIT IV-B

Form of Power of Attorney (for English Purchased Assets)

EXHIBIT V-A

Representations and Warranties Regarding Individual Purchased Assets (for U.S
Purchased Assets)

EXHIBIT V-B

Representations and Warranties Regarding Individual Purchased Assets  (for
English Purchased Assets)

EXHIBIT VI

Form of Bailee Agreement

EXHIBIT VII

Advance Procedures

EXHIBIT VIII

Form of Margin Call

EXHIBIT IX

[Reserved]

EXHIBIT X

Form of Release Letter

EXHIBIT XI

Form of Covenant Compliance Certificate

EXHIBIT XII

[Reserved]

EXHIBIT XIII

Purchased Asset Schedule

EXHIBIT XIV

Form of U.S. Tax Compliance Certificates

EXHIBIT XV

Form of Starwood Pari Passu Participation Agreement

 

 

 

 



iii




MASTER REPURCHASE AGREEMENT

MASTER REPURCHASE AGREEMENT, dated as of June 5, 2019 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), by and among BARCLAYS BANK PLC, a public limited company organized
under the laws of England and Wales (including any successor thereto,
“Purchaser”),  STARWOOD MORTGAGE FUNDING II LLC, a limited liability company
organized under the laws of the State of Delaware (“SMF II Seller”),  STARWOOD
PROPERTY MORTGAGE SUB-22, L.L.C., a limited liability company organized under
the laws of the State of Delaware (“Sub-22 Seller ”), and STARWOOD PROPERTY
MORTGAGE SUB-22-A, L.L.C., a limited liability company organized under the laws
of the State of Delaware  (“Sub-22-A Seller  ” and together with SMF II Seller
and Sub-22 Seller, each a “Seller” and collectively, “Sellers”).

ARTICLE 1

 

APPLICABILITY

Subject to the terms of the Transaction Documents, from time to time during the
Revolving Period (as defined herein) the parties hereto may enter into
transactions in which a Seller will sell to Purchaser all of such Seller’s
right, title and interest in and to certain Eligible Assets (as defined herein)
and the other related Purchased Items (as defined herein) (collectively, the
“Assets”) against the transfer of funds (in the Applicable Currency of the
related Eligible Asset) by Purchaser to such Seller, with a simultaneous
agreement by Purchaser to re-sell back to such Seller, and by such Seller to
repurchase, such Assets at a date certain or on demand, against the transfer of
funds  (in the Applicable Currency of the related Eligible Asset) by such Seller
to Purchaser.  Each such transaction shall be referred to herein as a
“Transaction” and, unless otherwise agreed in writing by the applicable Seller
and Purchaser, shall be governed by this Agreement, including any supplemental
terms or conditions contained in any exhibits identified herein as applicable
hereunder.  Each individual transfer of an Eligible Asset shall constitute a
distinct Transaction.  Notwithstanding any provision or agreement herein, at no
time shall Purchaser be obligated to purchase or effect the transfer of any
Eligible Asset from any Seller to Purchaser.

ARTICLE 2

 

DEFINITIONS

The following capitalized terms shall have the respective meanings set forth
below.

“Accelerated Repurchase Date” shall have the meaning specified in
Article 14(b)(i).

“Accepted Servicing Practices” shall mean with respect to any Purchased Asset,
those mortgage loan, mezzanine loan or participation interest servicing
practices of prudent mortgage lending institutions that service mortgage loans,
mezzanine loans and/or participation interests of the same type as such
Purchased Asset in the jurisdiction where the related underlying real estate
directly or indirectly securing or supporting such Purchased Asset is located or
as otherwise defined in the Servicing Agreement.

 



 




“Account Bank” shall mean (i) for U.S. Purchased Assets, U.S. Bank, National
Association or (ii) for Foreign Purchased Assets, Bank of America, N.A. or any
other bank approved by Purchaser in its reasonable discretion as the account
bank for any Foreign Purchased Asset Collection Account, or any successor for
any of the foregoing banks appointed by Purchaser in accordance with the terms
hereof (and so long as no Event of Default exists, with Sellers’ prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed).

“Account Control Agreement” shall mean, individually or collectively, as the
context may require, (i) that certain Blocked Account Agreement, dated as of the
Closing Date, among Purchaser, SMF II Seller and Account Bank, relating to the
SMF II Collection Account,  (ii) that certain Blocked Account Agreement, dated
as of the Closing Date, by and among Purchaser, Sub-22 Seller and Account Bank,
relating to the Sub-22 Collection Account, and (iii) each account control or
similar agreement entered into with respect to any Foreign Purchased Asset
Collection Account, in each case, as such agreements may be amended, modified
and/or restated from time to time, and/or any replacement agreement.

“Act of Insolvency” shall mean, with respect to any Person, (a) the filing of a
petition, commencing, or authorizing the commencement of any case or proceeding
under any bankruptcy, insolvency, reorganization, liquidation, moratorium,
dissolution or similar law relating to the protection of creditors, or suffering
any such petition or proceeding to be commenced by another which is consented
to, solicited by, colluded with or not timely contested or results in entry of
an order for relief that remains unstayed and in effect for a period of
thirty (30) days; (b) the seeking or consenting to the appointment of a
receiver, trustee, custodian or similar official for such Person or all or
substantially all of the property of such Person; (c) the appointment of a
receiver, conservator, or manager for such Person by any governmental agency or
authority having the jurisdiction to do so; (d) the making of a general
assignment for the benefit of creditors; (e) the admission by such Person in
writing or in any legal proceeding of its inability to pay its debts or
discharge its obligations as they become due or mature; or (f) that any
Governmental Authority or agency or any person, agency or entity acting or
purporting to act under Governmental Authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or
substantially all of the property of such Person, or shall have taken any action
to displace the management of such Person or to curtail its authority in the
conduct of the business of such Person (or, with respect to clauses (a) through
(f) above, any equivalent in each relevant jurisdiction).

“Affiliate” shall mean, when used with respect to any specified Person, any
other Person directly or indirectly Controlling, Controlled by, or under common
Control with, such Person.

“Agreement” shall have the meaning specified in the introductory paragraph
hereof.

“Alternative Rate” shall have the meaning specified in Article 6(b).

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate is determined for
such Pricing Rate Period with reference to an Alternative Rate, as provided for
herein.





2




 “Amortization Period” shall mean, if an extension of the Termination Date is
effected pursuant to Article 3(g), the period (i) beginning immediately upon the
expiration of the Revolving Period and the beginning of such extension period
and (ii) ending on the Termination Date, as the same may be extended pursuant to
Article 3(g).

“Amortization Period Extension Conditions” shall have the meaning specified in
Article 3(g).

“Anti-Corruption Laws”  means all laws, rules and regulations of any
jurisdiction applicable to any Seller Party and any of their respective
Affiliates from time to time concerning or relating to bribery, corruption or
money laundering including, without limitation, the United Kingdom Bribery Act
of 2010 and the United States  Foreign Corrupt Practices Act of 1977, as
amended.

“Anti-Money Laundering Laws” shall mean all anti-money laundering laws and
regulations of any jurisdiction applicable to any Seller Party and any of their
respective Affiliates.

“Applicable Currency” shall mean U.S. Dollars, Pounds Sterling, Euros or such
other currency permitted by Purchaser, in its sole and absolute discretion, as
applicable.

“Applicable Index” shall mean, (a) with respect to a LIBOR Transaction, LIBOR,
(b) with respect to a EURIBOR Transaction, EURIBOR,  (c) with respect to a
Federal Funds Rate Transaction, the Federal Funds Rate and (d) with respect to
an Alternative Rate Transaction, the Alternative Rate.

“Approved Future Advance”  shall mean, with respect to any Future Advance
Purchased Asset, any Future Advance thereunder that was pre-approved by
Purchaser in connection with the purchase of such Purchased Asset and as
indicated in the related Confirmation.

“Asset File” shall mean the documents specified as the “Asset File” in the
applicable Custodial Agreement, together with any additional documents and
information required to be delivered to Purchaser or its designee (including the
applicable Custodian) pursuant to this Agreement and/or the applicable Custodial
Agreement and any other similar information or documents with respect to a
Foreign Purchased Asset;  provided that to the extent that Purchaser waives in
writing receipt of any document in connection with the purchase of an Eligible
Asset (but not if Purchaser merely agrees to accept delivery of such document
after the related Purchase Date), such document shall not be a required
component of the Asset File until such time as Purchaser determines in good
faith that such document is necessary or appropriate for the servicing of a
Purchased Asset.

“Assets” shall have the meaning specified in Article 1.

“Bailee Agreement” shall mean an agreement substantially in the form of
Exhibit VI hereto or such other form as may be approved by Purchaser in its sole
and absolute discretion, delivered by a Settlement Agent to Purchaser and the
applicable Custodian.





3




“Bankruptcy Code” shall mean The United States Bankruptcy Code of 1978, as
amended from time to time.

“Borrower” shall mean (a) with respect to a U.S. Purchased Asset, each obligor
on a Promissory Note and (i) in the case of a Mortgage Loan, the grantor of the
related Mortgage or (ii) in the case of a Mezzanine Loan, the pledgor of equity
interest in entities that own, directly or indirectly, the collateral for a
related Mortgage Loan and (b) with respect to a Foreign Purchased Asset, each
obligor under the related Mortgage Loan.

“Breakage Costs” shall mean all actual out-of-pocket costs, losses or expenses
incurred by Purchaser as a result of terminating or replacing any hedging or
term financing transactions.

“Business Day” shall mean a day other than (a) a Saturday or Sunday, or (b) a
day in which the New York Stock Exchange or banks in the State of New York or,
as it relates to a specific Foreign Purchased Asset, the
relevant non-U.S. jurisdiction in which the Mortgaged Property securing the
related Foreign Purchased Asset is located or the laws of which otherwise govern
the Purchased Asset Documents relating to the subject Foreign Purchased Asset
(or as otherwise designated in the Purchased Asset Documents relating to the
subject Foreign Purchased Asset and stated in the related Confirmation) are
authorized or obligated by law or executive order to be closed.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, and any and all warrants
or options to purchase any of the foregoing.

“Capitalized Lease Obligations” shall mean obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date.

“Cashiering Activities”  shall have the meaning specified in Article 28(d).

“Change of Control” shall mean the occurrence of any of the following events:

(i)        prior to an internalization of management by Guarantor, if Manager or
an Affiliate of Manager is no longer the manager of Guarantor;

(ii)       after such time as Guarantor is internally managed, any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act) shall
become, or obtain rights (whether by means of warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of a percentage of the total voting power
of all classes of Capital Stock of Guarantor entitled to vote generally in the
election of directors, of 20% or more;





4




(iii)       prior to an internalization of management by Guarantor,  change in
Control of Manager and/or Starwood Capital Group Global, L.P. from the Person or
Persons who are directly or indirectly Controlling such entities on the date
hereof;

(iv)       Guarantor shall cease to own, of record and beneficially, directly or
indirectly, 51% of the outstanding Capital Stock of each Seller and to Control
each Seller; or

(v)        any Transfer of all or substantially all of Guarantor’s assets
(excluding any Transfer in connection with any securitization transaction or any
repurchase or other similar transactions in the ordinary course of Guarantor’s
business).

“Closing Date” shall mean June 5, 2019.

“Collateral” shall have the meaning specified in Article 7(a).

“Collection Accounts” shall have the meaning specified in Article 5(c).

“Companion Interest” shall mean, with respect to any Purchased Asset that is a
Participation Interest or a Senior Note, any subordinate or pari passu
Promissory Note or Participation Interest secured directly or indirectly by the
same Mortgaged Property.

“Confirmation” shall have the meaning specified in Article 3(b).

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” shall mean, with respect to any Person, the direct or indirect
possession of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.  “Controlling,” “Controlled” and “under common
Control” shall have correlative meanings.

“Controlling Holder” shall mean, the holder of any Promissory Note or
Participation Interest, to the extent that such holder has the full power,
authority and discretion to service (or cause to be serviced) the related
Mortgage Loan and/or Mezzanine Loan and to direct servicing actions with respect
thereto (including, without limitation, to modify and amend the terms thereof
and to pursue remedies and enforcement actions) without the consent of any other
Person (including, without limitation, any holder of a companion Promissory Note
or companion Participation Interest).

“Covenant Compliance Certificate” shall mean a properly completed and executed
Covenant Compliance Certificate substantially in the form of Exhibit XI hereto.

“Current Revolving Period” shall have the meaning specified in Article 3(f).

“Current Termination Date” shall have the meaning specified in Article 3(g).





5




“Custodial Agreement”  shall mean, individually or collectively, as the context
may require, (i) that certain Custodial Agreement, dated as of the Closing Date,
by and among Custodian, Sellers and Purchaser and (ii) each custodial agreement
entered into with respect to any Foreign Purchased Asset, in each case, as the
same may be amended, modified and/or restated from time to time, and/or any
replacement agreement.

“Custodial Delivery” shall have the meaning specified in the applicable
Custodial Agreement.

“Custodian” shall mean Wells Fargo Bank, National Association, or any successor
or other custodian appointed by Purchaser.

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

“Defaulted Asset” shall mean any asset (i) as to which a monetary event of
default with respect to non-payment of scheduled principal, interest or other
material amounts payable under the terms of the related Purchased Asset
Documents shall have occurred and be continuing for more than ten (10) days
beyond any applicable notice and cure period under the terms of the related
Purchased Asset Documents, (ii) as to which a material non-monetary event of
default shall have occurred and be continuing beyond any applicable notice and
cure period under the terms of the related Purchased Asset Documents, (iii) for
which there is a material breach of the applicable representations and
warranties made by any Seller in this Agreement (including the exhibits hereto)
and/or the related Confirmation that has not been cured (except to the extent
disclosed in the related Requested Exceptions Report approved by Purchaser in
accordance with this Agreement) or (iv) as to which an Act of Insolvency shall
have occurred with respect to the related Borrower, guarantor or, to the extent
such holder is the Controlling  Holder or the Record Holder, companion
participation holder.

“Delaware LLC Act” shall mean Chapter 18 of the Delaware Limited Liability
Company Act, 6 Del. C. §§18-101 et seq., as amended.

“Dividing LLC” shall mean a Delaware limited liability company that is effecting
a Division pursuant to and in accordance with Section 18-217 of the Delaware LLC
Act.

“Division” shall mean the division of a Dividing LLC into two (2) or more
domestic limited liability companies pursuant to and in accordance with Section
18-217 of the Delaware LLC Act.

“Dry Purchased Asset” shall mean an Eligible Asset which Seller is selling to
Purchaser and for which the Asset File has been, or will be, delivered to the
applicable Custodian, prior to the related Purchase Date.

“Due Diligence Package” shall have the meaning specified in Exhibit VII to this
Agreement.

“Early Repurchase Date” shall have the meaning specified in Article 3(d).





6




“Effective Purchase Price Percentage” shall mean, with respect to any Purchased
Asset as of any date of determination, the percentage obtained by dividing the
outstanding Purchase Price of such Purchased Asset by the lesser of (x) the
unpaid principal balance of such Purchased Asset and (y) the Market Value of
such Purchased Asset, in each case as of such date.

“Eligible Asset” shall mean any Mortgage Loan, Mezzanine Loan (provided such
Mezzanine Loan is pledged to Purchaser as additional security for the
Transaction with respect to the related Mortgage Loan), Senior Note (or one or
more Promissory Notes (which may include a Junior Note) that collectively
constitute a Senior Note) or Senior Participation Interest (or one or more
Participation Interests (which may include a Junior Participation Interest) that
collectively constitute a Senior Participation Interest) (i) that is approved by
Purchaser in its sole and absolute discretion, (ii) that satisfies the
Eligibility Criteria and (iii) with respect to which, on each day, the
representations and warranties set forth this Agreement (including the exhibits
hereto) and/or the related Confirmation are true and correct in all material
respects except to the extent disclosed in a Requested Exceptions Report
approved by Purchaser in accordance with this Agreement.  Unless otherwise
specified, (i) any reference to an Eligible Asset shall include the Mortgage
Loan and any related Mezzanine Loan that is pledged to Purchaser as additional
security for the Transaction with respect to the related Mortgage Loan, and
(ii) in the case of any Eligible Asset comprised of one or more Promissory Notes
or Participation Interests, any reference to such Eligible Asset shall include
all such Promissory Notes or Participation Interests.

Notwithstanding anything to the contrary contained in this Agreement, the
following shall not be Eligible Assets for purposes of this Agreement:
(i) non-performing loans as of the related Purchase Date; (ii) Defaulted Assets;
(iii) loans for which the applicable appraisal is (A) not dated within three
hundred sixty-four (364) days prior to the related Purchase Date or (B) not
acceptable to Purchaser in its sole and absolute discretion as of the related
Purchase Date, (iv) construction loans, (v) mortgage-backed securities, (vi)
loans secured by raw, vacant or unimproved land, and (vii) participation
interests in any assets described in the preceding clauses (i) through (vi).

“Eligible Assignee” shall mean an insurance company, bank, savings and loan
association, investment bank, trust company, commercial credit corporation,
pension plan, pension fund, pension fund advisory firm, mutual fund,
governmental entity or plan, or an Affiliate of Purchaser. For the purposes of
Article 9 only, Eligible Assignee shall also mean a  finance company, fund or
other financial institution.

“Eligibility Criteria” shall mean:

(a)        with respect to any Mortgage Loan or Mezzanine Loan, that such
Mortgage Loan or Mezzanine Loan:

(i)         is performing as of its Purchase Date

(ii)       fully disbursed except for customary holdbacks, reserves, escrows and
future advance commitments for tenant improvements, leasing commissions,
earnouts and non ground-up construction-related capital expenditures;





7




(iii)      accrues interest at (A) a floating rate based on, (i) with respect to
a U.S. Purchased Asset, LIBOR determined in accordance with paragraph (a) of the
definition thereof, (ii) with respect to a Foreign Purchased Asset (GBP), LIBOR
determined in accordance with paragraph (b) of the definition thereof  or, (iii)
with respect to a Foreign Purchased Asset (EUR), EURIBOR determined in
accordance with the definition thereof (or, in each case, if applicable, an
alternative floating rate index) or (B) a fixed rate;

(iv)       in the case of a Floating Rate Asset, is denominated in any
Applicable Currency or in the case of a Fixed Rate Asset, is denominated in U.S.
Dollars;

(v)        in the case of a Floating Rate Asset only,  has a rate cap in place
that is acceptable to Purchaser in its sole and absolute discretion;

(vi)       has a term to maturity (or in the case of a Fixed Rate Asset, a
maturity date or an anticipated repayment date) of no greater than five (5)
years after its origination date, inclusive of all extension options, with
respect to a Floating Rate Asset, or ten (10) years after its origination date,
inclusive of all extension options, with respect to a Fixed Rate Asset,

(vii)      is not (and in the case of a Fixed Rate Asset, has not previously
been) subject to any other warehouse repurchase or similar facility;

(viii)    has an underlying borrower/obligor that is a bankruptcy-remote special
purpose entity;

(ix)       in the case of a Mortgage Loan, is secured by a first Lien mortgage
or deed of trust on one or more properties that are of an Eligible Property Type
and otherwise satisfies the criteria set forth in the definition of Eligible
Property Type, and in the case of a Mezzanine Loan, is directly or indirectly
secured by a first Lien pledge of the equity in the relevant Borrower under the
related Mortgage Loan;

(x)        has a Senior Financing as-is loan-to-value ratio (taking into account
such Mortgage Loan and any Mezzanine Loan that is pledged to Purchaser as
additional security for the Transaction with respect to the related Mortgage
Loan, together with any other related pari-passu loans but excluding any
subordinate loans (other than any Mezzanine Loan that is pledged to Purchaser as
additional security for the Transaction with respect to the related Mortgage
Loan) secured directly or indirectly by the same collateral (the “Senior
Financing”)) of up to 80.0% as determined by Purchaser in its sole and absolute
discretion on a case-by-case basis;

(xi)       has a Total Financing as-is loan-to-value ratio (taking into account
such Mortgage Loan, any Mezzanine Loan that is pledged to Purchaser as
additional security for the Transaction with respect to the related Mortgage
Loan, and any other related pari-passu or subordinate (including mezzanine)
loans secured directly or indirectly by the same collateral (the “Total
Financing”)) of up to 85.0% as determined by Purchaser in its sole and absolute
discretion on a case-by-case basis;





8




(xii)      in the case of a Mezzanine Loan, is denominated in U.S. Dollars and
the related Mortgage Loan is denominated in U.S. Dollars;

(xiii)     is not a High Volatility Commercial Real Estate Loan; and

(xiv)     in the case of a Floating Rate Asset only, satisfies the requirements
set forth in  the Pricing Matrix; or

(b)        with respect to any Senior Note or Senior Participation Interest:

(i)         in the case of a Senior Participation Interest, the related Mortgage
Loan is a Floating Rate Asset; and

(ii)        the related Mortgage Loan satisfies the criteria set forth in
clause (a) above.

“Eligible Property Types” shall mean multifamily, office, retail, hospitality,
industrial, self-storage and manufactured housing properties or properties made
up of any combination of the foregoing, that:

(i)         in the case of properties securing a Fixed Rate Asset, have
operating histories certified by the related Borrower or the related
guarantor(s) as accurate and complete in all material respects as of a date
within thirty (30) days of the date of origination of the related Purchased
Asset for a period equal to (A) at least a continuous three-year period or (B)
in the event the Property was owned, operated or constructed by the related
Mortgagor or an affiliate for less than three years, then for such shorter
period of time;

(ii)        have a minimum value of $15 million (or, with respect to any Foreign
Purchased Asset, the then-current equivalent of such amount based on the Spot
Rate with respect to the Applicable Currency of such Foreign Purchased Asset as
of the date of determination) in the case of a Floating Rate Asset or $3.5
million in the case of a Fixed Rate Asset, in each case,  as determined by
Purchaser in its sole and absolute discretion on a case-by-case basis;

(iii)       are not undergoing, and are not scheduled to undergo, any ground-up
construction or major expansion;

(iv)       are free of material structural or environmental defects; and

(v)        in the case of a Fixed Rate Asset, are not occupied by a
single-tenant (subject to certain exceptions approved by Purchaser on a
case-by-case basis).

“English Purchased Asset” shall mean a Purchased Asset with respect to which the
underlying Mortgaged Property is located in England or Wales.

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy and rule of
common law now or hereafter





9




in effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment, employee health and safety or
hazardous materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C § 3803 et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right to Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq. and the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.  Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (whether or not incorporated) (i) described
in Section 414(b) or (c) of the Internal Revenue Code of which Seller is a
member and (ii) solely for purposes of potential liability under Section 302 of
ERISA and Sections 412 and 430 of the Internal Revenue Code and the lien created
under Section 302(f) of ERISA and Section 412(n) of the Internal Revenue Code,
described in Section 414(m) or (o) of the Internal Revenue Code of which Seller
is a member.

“EURIBOR” shall mean, with respect to each Pricing Rate Period related to any
Foreign Purchased Asset (EUR), the rate determined by Purchaser to be (i) the
per annum rate for three (3) month deposits in Euros, which appears on Reuters
Screen EURIBOR01 Page (or any successor thereto) as the Euro interbank offered
rate administered by the European Money Markets Institute (or any successor
thereto) as of 11:00 a.m., Brussels time, on the Pricing Rate Determination Date
(rounded upwards, if necessary, to the nearest 1/1000 of 1%); (ii) if such rate
does not appear on said Reuters Screen EURIBOR01 Page, the arithmetic mean
(rounded as aforesaid) of the offered quotations of rates obtained by Purchaser
from the Reference Banks for three (3) month deposits in Euros to prime banks in
the London Interbank market as of approximately 11:00 a.m., Brussels time, on
the Pricing Rate Determination Date and in an amount that is representative for
a single transaction in the relevant market at the relevant time; or (iii) if
fewer than two (2) Reference Banks provide Purchaser with such quotations, the
rate per annum which Purchaser determines to be the arithmetic mean (rounded as
aforesaid) of the offered quotations of rates which major banks in New York, New
York selected by Purchaser are quoting at approximately 11:00 a.m., New York
City time, on the Pricing Rate Determination Date for loans in Euros to leading
European banks for a period equal to the applicable Pricing Rate Period in
amounts of not less than $1,000,000.00,  provided, that such selected banks
shall be the same banks as selected for all of Purchaser’s other commercial real
estate mortgage repurchase facilities where EURIBOR is to be applied, to the
extent such banks are available.

EURIBOR may or may not be the lowest rate based upon the market for Euro
deposits in the Euro interbank market at which Purchaser prices loans on the
date which EURIBOR is determined by Purchaser as set forth above.  Purchaser’s
determination of EURIBOR shall be





10




binding and conclusive on each Seller absent manifest error.  Notwithstanding
the foregoing, in no event shall EURIBOR be less than zero.

“EURIBOR Transaction” shall mean, with respect to any Pricing Rate Period, any
Transaction with respect to which the Pricing Rate is determined for such
Pricing Rate Period with reference to EURIBOR, as specified in the related
Confirmation (unless such Transaction is converted to an Alternative Rate
Transaction in accordance with this Agreement).

“Euros” and “€ ” shall mean the lawful currency of the member states of the
European Union that have adopted and retain the single currency in accordance
with the Treaty establishing the European Community, as amended from time to
time; provided that if any member state or states ceases to have such single
currency as its lawful currency (such member state(s) being the “Exiting
State(s)”), Euro and € shall, for the avoidance of doubt, mean for all purposes
of this Agreement the single currency adopted and retained as the lawful
currency of the remaining member states and shall not include any successor
currency introduced by the Exiting State(s).

“Event of Default” shall have the meaning specified in Article 14(a).

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Purchaser or required to be withheld or deducted from a payment to
a Purchaser, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Purchaser being organized under the laws of, or
having its principal office or its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Purchaser with respect to an
applicable interest in a Transaction pursuant to a law in effect on the date on
which (i) such Purchaser acquires such interest in the Transaction, or (ii) such
Purchaser changes its lending office, except in each case to the extent that,
pursuant to Article 6(c)(i), amounts with respect to such Taxes were payable
either to such Purchaser’s assignor immediately before such Purchaser became a
party hereto or to such Purchaser immediately before it changed its lending
office, (c) Taxes attributable to such Purchaser’s failure to comply with
Article 6(c)(v) and (d) any withholding Taxes imposed under FATCA.

“Exit Fee” shall have the meaning specified in the Fee Letter.

“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

“FCA Regulations” shall have the meaning specified in Article 22(a).





11




“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations at approximately 10:00 a.m.
(New York time) on such day or such transactions received by Purchaser from
three (3) federal funds brokers of recognized standing selected by Purchaser in
its sole discretion.

“Federal Funds Rate Applicable Spread” shall mean, in connection with the
conversion of any Transaction to a Federal Funds Rate Transaction, an amount
equal to the difference (expressed as a number of basis points) between (a) the
LIBOR Rate plus the Spread applicable to such Transaction on the date the LIBOR
Rate was last applicable to the outstanding Transactions prior to such
conversion and (b) the Federal Funds Rate on the date that the LIBOR Rate was
last applicable to the outstanding Transactions prior to such conversion;
provided,  however, in no event shall such difference be a negative number.

“Federal Funds Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Federal Funds Rate, as specified
in the related Confirmation (unless such Transaction is converted to an
Alternative Rate Transaction in accordance with this Agreement).

“Fee Letter”  shall mean the letter agreement, dated as of the Closing Date,
from Purchaser and accepted and agreed by Sellers, as the same may be amended,
modified and/or restated from time to time, and/or any replacement agreement.

“Filings” shall have the meaning specified in Article 7(b).

“Fitch” shall mean Fitch Ratings Inc. or its successor-in-interest.

“Fixed Rate Asset”  shall mean any Purchased Asset or Eligible Asset that
accrues interest at a fixed rate of interest.

“Floating Rate Asset” shall mean any Purchased Asset or Eligible Asset that
accrues interest at a floating rate of interest.

“Foreign Asset Security Agreement” shall mean, with respect to a Foreign
Purchased Asset, a security agreement or a security deed between the applicable
Seller and Purchaser pursuant to which such Seller assigns by way of security,
pledges and/or charges to Purchaser all of its right, title and interest under
and in relation to each related Purchased Asset Document relating to such
Foreign Purchased Asset (including its rights against any Security Agent) and
any professional report delivered with respect to a Foreign Purchased Asset that
is addressed to or capable of being relied on by such Seller (in such form as
Purchaser may require).

“Foreign Purchased Asset” shall mean any Purchased Asset secured directly or
indirectly by Mortgaged Property located outside of the United States of America
or any territory thereof.  Any Foreign Purchased Asset that is repurchased by
Seller in accordance with this Agreement shall cease to be a Purchased Asset
upon its release pursuant to Article 7(b).





12




“Foreign Purchased Asset (EUR)” shall mean a Foreign Purchased Asset denominated
in Euros.

“Foreign Purchased Asset (GBP)” shall mean a Foreign Purchased Asset denominated
in Pounds Sterling.

“Foreign Purchased Asset Collection Account” shall have the meaning specified in
Article 5(c).

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

“Foreign Purchaser” shall mean any Purchaser that is not a U.S. Person.

“Future Advance” shall have the meaning specified in the definition of Future
Advance Purchased Asset.

“Future Advance Failure”  shall mean, with respect to any Purchased Asset, the
occurrence of any litigation or other proceeding alleging a failure by any
Seller or an Affiliate thereof to fund any Future Advance as and when required
under the related Purchased Asset Documents.

“Future Advance Purchased Asset” shall mean any Purchased Asset that is a
Floating Rate Asset with respect to which less than the full principal amount is
funded at origination and the applicable Seller is obligated, subject to the
satisfaction of certain conditions precedent under the related Purchased Asset
Documents, to make additional advances (each, a “Future Advance”) in the future
to the related Borrower.

“GAAP”  means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantor” shall mean Starwood Property Trust, Inc., a corporation organized
under the laws of the State of Maryland, and its successors-in-interest.

“Guaranty”  shall mean the Guaranty, dated as of the Closing Date, from
Guarantor in favor of Purchaser, as the same may be amended, modified and/or
restated from time to time, and/or any replacement agreement.

“High Volatility Commercial Real Estate Loan” shall, together with any
correlative thereof applicable at any time, have the meaning given to such term
under the Basel Accord and/or any other Risk-Based Capital Guidelines,
respectively, as applicable, at any time and as





13




the context may suggest, permit or require, including without limitation, S.
2155, 115th Cong. § 214 (2018).

“Income” shall mean, with respect to any Purchased Asset at any time, all monies
collected from or in respect of such Purchased Asset, including without
limitation, payments of interest, principal, repayment, insurance and
liquidation proceeds, plus all proceeds from sale or other disposition of such
Purchased Asset, but excluding all related escrow and reserve payments and all
fees and expense reimbursement payments permitted pursuant to the Servicing
Agreement (as modified by any related Servicer Letter) to be retained by
Servicer from amounts being remitted by Servicer to any Collection Account.  For
the avoidance of doubt, Income shall not include origination fees and expense
deposits paid by Borrowers in connection with the origination and closing of any
Purchased Asset or, prior to an Event of Default, extension or renewal fees paid
in connection with the extension or renewal of the term of any Purchased Asset.

“Indebtedness” shall mean, for any Person, without duplication (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within ninety (90) days of the date the respective
goods are delivered or the respective services are rendered; (c) Indebtedness of
others secured by a lien on the property of such Person, whether or not the
respective Indebtedness so secured has been assumed by such Person; (d)
obligations (contingent or otherwise) of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for account of such Person; (e) obligations of such Person under
repurchase agreements, sale/buy-back agreements or like arrangements;
(f) Indebtedness of others guaranteed by such Person; (g) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (h) Recourse Indebtedness of such Person; (i)
Indebtedness of general partnerships of which such Person is secondarily or
contingently liable (other than by endorsement of instruments in the course of
collection), whether by reason of any agreement to acquire such indebtedness to
supply or advance sums or otherwise; (j) Capitalized Lease Obligations of such
Person; and (k) all net liabilities or obligations under any interest rate,
interest rate swap, interest rate cap, interest rate floor, interest rate
collar, or other hedging instrument or agreement.

“Indemnified Amounts” and “Indemnified Parties” shall each have the respective
meanings specified in Article 26.

“Indemnified Taxes”  shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Sellers under any Transaction Documents and (b) to the extent not otherwise
described in (a), Other Taxes.

“Independent Member” shall mean a natural Person who (a) is not at the time of
initial appointment and has never been, and will not while serving as
Independent Member be: (i) a stockholder, director, officer, employee, partner,
member (other than a “special member” or





14




“springing member”), manager (with the exception of serving as the Independent
Member of a  Seller), attorney or counsel of any Seller Party or any Affiliate
or equity owner of any Seller Party; (ii) a customer, supplier or other Person
who derives any of its purchases or revenues (other than any revenue derived
from serving as the Independent Member of such party) from its activities with
any Seller Party, or any Affiliate or equity owner of any Seller Party; (iii) a
Person controlling or under common control with any such stockholder, director,
officer, employee, partner, member, manager, attorney, counsel, equity owner,
customer, supplier or other Person of any Seller Party or any Affiliate or
equity owner of any Seller Party; or (iv) a member of the immediate family of
any such stockholder, director, officer, employee, partner, member, manager,
attorney, counsel, equity owner, customer, supplier or other Person of any
Seller Party or any Affiliate or equity owner of any Seller Party and (b) has
(i) prior experience as an independent director or independent member for a
corporation, a trust or limited liability company whose charter documents
required the unanimous consent of all independent directors or independent
members thereof before such corporation, trust or limited liability company
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (ii) at least three (3) years of employment
experience and who is provided by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company or Stewart Management
Company, or if none of these companies is then providing professional
independent directors, another nationally recognized company acceptable to
Purchaser, that is not an Affiliate of any Seller Party and that provides, inter
alia, professional independent directors or independent members in the ordinary
course of their respective business to issuers of securitization or structured
finance instruments, agreements or securities or lenders originating commercial
real estate loans for inclusion in securitization or structured finance
instruments, agreements or securities (a “Professional Independent Member”) and
is an employee of such a company or companies at all times during his or her
service as an Independent Member.  A natural Person who satisfies the foregoing
definition except for being (or having been) the independent director or
independent member of a “special purpose entity” Affiliated with any Seller
Party (provided such Affiliate does not or did not own a direct or indirect
equity interest in any Seller) shall not be disqualified from serving as an
Independent Member, provided that such natural Person satisfies all other
criteria set forth above and that the fees such individual earns from serving as
independent director or independent member of Affiliates of Seller or in any
given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.  A natural Person who satisfies the
foregoing definition other than clause (a)(ii) shall not be disqualified from
serving as an Independent Member if such individual is a Professional
Independent Member and such individual complies with the requirements of the
previous sentence.

“Insolvency Regulation” shall have the meaning specified in
Article 10(b)(xxxii).

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“IRS” shall mean the United States Internal Revenue Service.

“Junior Note” shall mean a Promissory Note evidencing a junior position in a
Mortgage Loan or a Mezzanine Loan.





15




“Junior Participation Interest” shall mean a junior Participation Interest in a
Mortgage Loan or a combination of a Participated Loan.

“Knowledge” whenever in this Agreement or any of the Transaction Documents, or
in any document or certificate executed on behalf of any Seller Party pursuant
to this Agreement or any of the Transaction Documents, reference is made to the
knowledge of any such Person (whether by use of the words “awareness,”
“knowledge,” “aware” or “known”), same shall mean (a) the actual knowledge,
without further inquiry or investigation, of Cary Carpenter, Andrew J. Sossen,
Rina Paniry, Mark Cagley, Richard Highfield, Leslie Fairbanks or Grace Chiang
(or, if following the Closing Date any such individual ceases to be an officer
of or in the employ of Seller and/or Guarantor in a capacity comparable to the
capacity occupied by such individual on the Closing Date, then Seller shall
promptly designate another individual reasonably acceptable to Purchaser for
purposes of satisfying this definition) and (b) with respect to any
representations, warranties, certifications or statements with respect to any
Purchased Asset, the actual knowledge, without further inquiry or investigation,
of those employees and officers of any Seller or any Affiliate of any Seller who
have responsibility for the origination or acquisition, as applicable,
underwriting, servicing and/or asset management of such Purchased Asset.

“LIBOR” shall mean:

(a)        with respect to each Pricing Rate Period related to any U.S.
Purchased Asset, the rate determined by Purchaser to be (i) the per annum rate
for one (1) month deposits in U.S. Dollars, which appears on the Reuters Screen
LIBOR01 Page (or any successor thereto) as the London Interbank Offering Rate as
of 11:00 a.m., London time, on the Pricing Rate Determination Date (rounded
upwards, if necessary, to the nearest 1/1000 of 1%); (ii) if such rate does not
appear on said Reuters Screen LIBOR01 Page, the arithmetic mean (rounded as
aforesaid) of the offered quotations of rates obtained by Purchaser from the
Reference Banks for one (1) month deposits in U.S. Dollars to prime banks in the
London Interbank market as of approximately 11:00 a.m., London time, on the
Pricing Rate Determination Date and in an amount that is representative for a
single transaction in the relevant market at the relevant time; or (iii) if
fewer than two (2) Reference Banks provide Purchaser with such quotations, the
rate per annum which Purchaser determines to be the arithmetic mean (rounded as
aforesaid) of the offered quotations of rates which major banks in New York, New
York selected by Purchaser are quoting at approximately 11:00 a.m., New York
City time, on the Pricing Rate Determination Date for loans in U.S. Dollars to
leading European banks for a period equal to the applicable Pricing Rate Period
in amounts of not less than $1,000,000.00,  provided, that such selected banks
shall be the same banks as selected for all of Purchaser’s other commercial real
estate mortgage repurchase facilities where LIBOR is to be applied, to the
extent such banks are available; or

(b)        with respect to each Pricing Rate Period related to any Foreign
Purchased Asset (GBP), the rate determined by Purchaser to be (i) the per annum
rate for three (3) month deposits in Pounds Sterling, which appears on Reuters
Screen LIBOR01 Page(or any successor thereto) as the London Interbank Offering
Rate as of 11:00 a.m., London time, on the Pricing Rate Determination Date
(rounded upwards, if necessary, to the nearest 1/1000 of 1%); (ii) if such rate
does not appear on said Reuters Screen LIBOR01 Page, the arithmetic mean
(rounded as





16




aforesaid) of the offered quotations of rates obtained by Purchaser from the
Reference Banks for three (3) month deposits in Pounds Sterling to prime banks
in the London Interbank market as of approximately 11:00 a.m., Brussels time, on
the Pricing Rate Determination Date and in an amount that is representative for
a single transaction in the relevant market at the relevant time; or (iii) if
fewer than two (2) Reference Banks provide Purchaser with such quotations, the
rate per annum which Purchaser determines to be the arithmetic mean (rounded as
aforesaid) of the offered quotations of rates which major banks in New York, New
York selected by Purchaser are quoting at approximately 11:00 a.m., New York
City time, on the Pricing Rate Determination Date for loans in Pounds Sterling
to leading European banks for a period equal to the applicable Pricing Rate
Period in amounts of not less than $1,000,000.00,  provided, that such selected
banks shall be the same banks as selected for all of Purchaser’s other
commercial real estate mortgage repurchase facilities where LIBOR is to be
applied, to the extent such banks are available.

LIBOR may or may not be the lowest rate based upon the market for U.S. Dollars
or Pounds Sterling, as applicable, deposits in the London Interbank Eurodollar
Market at which Purchaser prices loans on the date which LIBOR is determined by
Purchaser as set forth above.  Purchaser’s determination of LIBOR shall be
binding and conclusive on each Seller absent manifest error.  Notwithstanding
the foregoing, in no event shall LIBOR be less than zero.

“LIBOR Transaction” shall mean, with respect to any Pricing Rate Period, any
Transaction with respect to which the Pricing Rate is determined for such
Pricing Rate Period with reference to LIBOR, as specified in the related
Confirmation (unless such Transaction is converted to an Alternative Rate
Transaction in accordance with this Agreement).

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction in respect of any of the foregoing.

“London Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday
or (c) any other day on which commercial banks in London, United Kingdom are not
open for business.

“Manager” shall mean SPT Management, LLC, a Delaware limited liability company.

“Mandatory Early Repurchase Date” shall have the meaning specified in
Article 3(j).

“Margin Call” shall have the meaning specified in Article 4(a).

“Margin Deficit” shall exist, with respect to any Purchased Asset, if (i) the
Maximum Purchase Price for such Purchased Asset is less than (ii) the
outstanding Purchase Price for such Purchased Asset.





17




“Margin Deficit Event” shall exist (a) with respect to any Floating Rate Asset,
if the Margin Deficit (with respect to any Foreign Purchased Asset, based on the
Spot Rate with respect to the Applicable Currency as of the date of
determination)  with respect to such Purchased Asset is at least $250,000 or (b)
with respect to any Fixed Rate Asset, if the Margin Deficit (with respect to any
Foreign Purchased Asset, based on the Spot Rate with respect to the Applicable
Currency as of the date of determination) with respect to such Purchased Asset
is at least equal to the product of (i) 5% multiplied by (ii) the outstanding
Purchase Price for such Purchased Asset.

“Margin Excess” shall mean, with respect to a Purchased Asset at any time of
determination, the amount, if any, by which the Maximum Purchase Price for such
Purchased Asset exceeds the outstanding Purchase Price for such Purchased Asset,
which may result from Seller drawing less than the Maximum Purchase Price on the
related Purchase Date, from Seller making any partial repayment of the
outstanding Purchase Price with respect to such Purchased Asset, from Seller
funding a Future Advance or from a previously satisfied Margin Deficit ceasing
to exist.

“Market Value”  shall have the meaning specified in the Fee Letter.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, results of operations, financial condition or assets of
Seller or Guarantor, taken as a whole, (b) the ability of any Seller Party to
perform its obligations in all material respects under any of the Transaction
Documents to which it is a party, (c) the validity or enforceability of any of
the Transaction Documents to which any Seller Party is a party or (d) the rights
and remedies of Purchaser under any of the Transaction Documents.

“Materials of Environmental Concern” shall mean any toxic mold, any petroleum
(including, without limitation, crude oil or any fraction thereof) or petroleum
products (including, without limitation, gasoline) or any hazardous or toxic
substances, materials or wastes, defined as such in or regulated under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls, and urea-formaldehyde insulation.

“Maximum Facility Purchase Price” shall have the meaning specified in the Fee
Letter.

“Maximum Fixed Rate Asset Purchase Price” shall have the meaning specified in
the Fee Letter.

“Maximum Floating Rate Asset Purchase Price” shall have the meaning specified in
the Fee Letter.

“Maximum Purchase Price” shall mean, with respect to any Purchased Asset, an
amount expressed in U.S. Dollars (or, with respect to any Foreign Purchased
Asset, the then-current equivalent of such amount based on the Spot Rate with
respect to the Applicable Currency of such Foreign Purchased Asset as of the
date of determination) equal to the product of (i) the Maximum Purchase Price
Percentage for such Purchased Asset multiplied by (ii) the lesser of (x) the
unpaid principal balance of such Purchased Asset and (y) the Market Value of
such Purchased Asset;  provided that, with respect to any Mortgage Loan and any
related Mezzanine Loan that is pledged to Purchaser as additional security for
the Transaction with respect to such





18




Mortgage Loan, the Maximum Purchase Price shall not exceed the unpaid principal
balance of such Mortgage Loan.

“Maximum Sidecar Facility Purchase Price” shall have the meaning specified in
the Fee Letter.

“Maximum Purchase Price Percentage”  shall have the meaning specified in the Fee
Letter.

“Mezzanine Loan” shall mean a whole mezzanine loan that is directly secured by a
pledge of all of the equity interests in the entity or entities that own,
directly or indirectly, the Mortgaged Property securing the related Mortgage
Loan.

“Mezzanine Loan Documents” shall mean, with respect to a Purchased Asset that is
a Mortgage Loan for which the related Mezzanine Loan is pledged to Purchaser as
additional security for the Transaction with respect to such Purchased Asset,
the documents evidencing such Mezzanine Loan that are part of the Asset File for
such Purchased Asset.

“Mortgage” shall mean: (x) with respect to a  U.S. Purchased Asset, a mortgage,
deed of trust, deed to secure debt or other instrument, creating a valid and
enforceable first Lien on or a first priority ownership interest in (subject to
Permitted Encumbrances) an estate in fee simple in real property and the
improvements thereon or a ground lease, securing a Promissory Note or similar
evidence of indebtedness, and (y) with respect to a Foreign Purchased Asset, the
related debenture or equivalent security deed or other instrument creating a
first priority Lien or a first priority security interest in a property and the
improvements thereon, securing a Promissory Note or similar evidence of
indebtedness.

“Mortgage Loan” shall mean a whole mortgage loan that is secured by a first Lien
on one or more commercial or multi-family properties.

“Mortgaged Property” shall mean, in the case of (a) a Mortgage Loan, the
mortgaged property securing such Mortgage Loan; (b) a Mezzanine Loan, the
mortgaged property directly or indirectly securing such Mezzanine Loan and (c) a
Participation Interest, the mortgaged property directly or indirectly securing
the Mortgage Loan and/or Mezzanine Loan in which such Participation Interest
represents a participation, as applicable.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been, or were required to have been,
made by Seller or any ERISA Affiliate and that is covered by Title IV of ERISA.

“Other Connection Taxes” means, with respect to any Purchaser, Taxes imposed as
a result of a present or former connection between such Purchaser and the
jurisdiction imposing such Tax (other than connections arising from such
Purchaser having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Transaction or
Transaction Document).





19




“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Participated Loan” shall have the meaning specified in the definition of Senior
Participation Interest.

“Participation Certificate” shall mean the original participation certificate or
transfer certificate, if any, that was executed and delivered in connection with
a Participation Interest.

“Participation Interest” shall mean a participation interest in a Mortgage Loan.

“Participating Member State” shall mean any member state of the European Union
that has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Permitted Encumbrances” shall mean, with respect to any Purchased Asset, such
Liens, easements, rights and encumbrances as are permitted by the related
Purchased Asset Documents.

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.

“Plan”  shall mean any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Sections 412 and 430 of the Code or
Sections 302 and 303 of ERISA, and in respect of which the Seller, any of its
Subsidiaries or any of their respective ERISA Affiliates is (or would under
Section 4069 of ERISA be deemed to be), or, within the preceding six year period
ended prior to the date of this Agreement, was, an “employer” as defined in
Section 3(5) of ERISA, or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, otherwise been required to make contributions and that is
covered by Title IV of ERISA or Section 302 of ERISA or Section 412 of the
Internal Revenue Code, other than a Multiemployer Plan.

“Pounds Sterling” and “£” shall mean the lawful currency for the time being of
the United Kingdom.

“PRA Contractual Stay Rules”  shall have the meaning specified in Article 30(b).

“Pre-Purchase Legal/Due Diligence Review Fee” shall have the meaning specified
in the Fee Letter.

“Pricing Matrix” shall have the meaning specified in the Fee Letter.





20




“Pricing Rate”  shall mean, for any Pricing Rate Period and any Transaction, an
annual rate equal to the sum of (a)(i) with respect to a LIBOR Transaction,
LIBOR (in relation to U.S. Dollars) calculated in accordance with paragraph (a)
of that definition and/or (in relation to GBP) calculated in accordance with
paragraph (b) of that definition, or in relation to Euros, determined in
accordance with EURIBOR for such Pricing Rate Period, (ii) with respect to an
Alternative Rate Transaction, an Alternative Rate for such Pricing Rate Period
as provided for herein and (iii) with respect to a Federal Funds Rate
Transaction, the Federal Funds Rate for such Pricing Rate Period plus (b) the
relevant Spread for such Transaction plus (c) the relevant Spread Adjustment for
such Transaction, in each case, subject to adjustment and/or conversion as
provided in Article 6;  provided,  however that in no event shall the Pricing
Rate be less than the relevant Spread.

“Pricing Rate Determination Date”  shall mean with respect to any Pricing Rate
Period with respect to (i) any Transaction, other than a LIBOR Transaction or
EURIBOR Transaction, the second (2nd) Business Day, and (ii) any LIBOR
Transaction or EURIBOR Transaction, the second (2nd) London Business Day, in
each case, preceding the first day of such Pricing Rate Period.

“Pricing Rate Period” shall mean, with respect to any Transaction and any
Remittance Date (a) in the case of the first Pricing Rate Period, the period
commencing on and including the Purchase Date for such Transaction and ending on
and excluding the following Remittance Date, and (b) in the case of any
subsequent Pricing Rate Period, the period commencing on and including the
immediately preceding Remittance Date and ending on and excluding the following
Remittance Date; provided,  however, that in no event shall any Pricing Rate
Period for a Purchased Asset end subsequent to the Repurchase Date for such
Purchased Asset (or such later date on which the Purchased Asset is actually
repurchased).

“Principal Payment” shall mean, with respect to any Purchased Asset, any payment
or prepayment of principal received or allocated as principal in respect
thereof.

“Prohibited Person”  shall mean any Person (i) whose name appears on the list of
Specially Designated Nationals and Blocked Persons by the Office of Foreign
Asset Control (OFAC); (ii) that is a foreign shell bank; and (iii) that is
resident in or whose subscription funds are transferred from or through an
account in a jurisdiction that has been designated as a non-cooperative with
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering (FATF), of which the U.S. is a member and with which
designation the U.S. representative to the group or organization continues to
concur; or (iv) that is, or is owned or controlled by any Person that is, the
target of any Sanctions or is located, organized or resident in a country or
territory that is, or whose government is, the target of Sanctions.

“Prohibited Transferee” shall have the meaning specified in Exhibit II to the
Fee Letter.

“Promissory Note” shall mean (x) with respect to a U.S. Purchased Asset, a note
or other evidence of indebtedness of a Borrower under a Mortgage Loan or a
Mezzanine Loan in connection with such U.S. Purchased Asset, and (y) with
respect to a Foreign Purchased Asset,





21




any evidence of indebtedness of a Borrower (including, without limitation, the
applicable facility, bond or loan agreement) in connection with such Foreign
Purchased Asset.

“Properties” shall have the meaning specified in Article 10(b)(xxvii)(A).

“Purchase Date” shall mean, with respect to any Purchased Asset, the date on
which Purchaser purchases such Purchased Asset from Seller hereunder.

“Purchase Date Spot Rate” shall mean, with respect to any Foreign Purchased
Asset, the Spot Rate as of the related Purchase Date for purchasing the
Applicable Currency of such Purchased Asset using U.S. Dollars.

“Purchase Price”  shall mean, with respect to any Purchased Asset, the price
(paid in the same Applicable Currency as the related Purchased Asset) at which
such Purchased Asset is transferred by the applicable Seller to Purchaser on the
applicable Purchase Date, increased by any Purchase Price increases paid by
Purchaser to such Seller pursuant to Articles 3(h) or 3(i),  decreased by
(a) the portion of any Principal Payments on such Purchased Asset that is
applied pursuant to Article 5 to reduce the Purchase Price for such Purchased
Asset, (b) any amounts applied to reduce the Purchase Price of the Purchased
Asset pursuant to Articles 3(i) or 4(a) and (c) any other amounts applied by
Purchaser to reduce the Purchase Price for the Purchased Asset.  The Purchase
Price for any Purchased Asset as of its Purchase Date shall be set forth in the
Confirmation (expressed in the same Applicable Currency as the related Purchased
Asset) and shall in no event exceed the Maximum Purchase Price for such
Purchased Asset.

For purposes of calculating the aggregate outstanding Purchase Price for all
Purchased Assets in relation to the determination of whether the Maximum
Facility Purchase Price, the Maximum Fixed Rate Asset Purchase Price or the
Maximum Floating Rate Asset Purchase Price has been exceeded as of any date of
determination, the outstanding Purchase Price of each Foreign Purchased Asset in
the Applicable Currency as of such date of determination shall be converted to
U.S. Dollars at the respective Purchase Date Spot Rate.

“Purchase Price Differential” shall mean, with respect to any Purchased Asset as
of any date of determination, the amount equal to the product of (a) the
applicable Pricing Rate for such Purchased Asset and (b) the daily outstanding
Purchase Price of such Purchased Asset, calculated on the basis of a 360-day
year and the actual number of days during the period commencing on (and
including) the Purchase Date for such Purchased Asset and ending on (but
excluding) the Repurchase Date (or such later date on which the Purchased Asset
is actually repurchased) for such Purchased Asset (reduced by any amount of such
Purchase Price Differential previously paid by Sellers to Purchaser with respect
to such Purchased Asset).  Purchase Price Differential shall be payable in the
Applicable Currency of the Purchase Price of the applicable Purchased Asset.

“Purchased Asset” shall mean (a) with respect to any Transaction, the Eligible
Asset sold by Seller to Purchaser in such Transaction and (b) with respect to
the Transactions in general, all Eligible Assets sold by Seller to Purchaser
(other than Purchased Assets that have been repurchased by Seller).  Any
Purchased Asset that is repurchased by Seller in accordance with this Agreement
shall cease to be a Purchased Asset upon its release pursuant to Article 7(b).





22




Unless otherwise specified, (i) any reference to a Purchased Asset that is a
Mortgage Loan shall include such Mortgage Loan and any Mezzanine Loan that is
pledged or charged to Purchaser as additional security for the Transaction with
respect to such Mortgage Loan and (ii) in the case of any Purchased Asset
comprised of one or more Promissory Notes or Participation Interests, any
reference to such Purchased Asset shall include all such Promissory Notes or
Participation Interests.

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents (including any Mezzanine Loan Documents contained therein, if
applicable) comprising the Asset File for such Purchased Asset.

“Purchased Asset Schedule” shall mean, with respect to each Purchased Asset, the
information set forth in Exhibit XIII hereto and any other similar information
with respect to a Foreign Purchased Asset.

“Purchased Items” shall mean all of Seller’s right, title and interest in, to
and under each of the following items of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located:

(i)         the Purchased Assets;

(ii)        the Purchased Asset Documents, the Servicing Rights, the Servicing
Agreement, the Servicing Records, mortgage guaranties, mortgage insurance,
insurance policies, insurance claims, collection and escrow accounts, and
letters of credit, in each case, relating to the Purchased Assets;

(iii)      all related forward trades and takeout commitments placed on the
Purchased Assets;

(iv)       all proceeds relating to the sale, securitization, liquidation, or
other disposition of the Purchased Assets;

(v)        all “general intangibles,” “accounts,” “chattel paper,” “investment
property,” “instruments,”  “securities accounts” and “deposit accounts,” each as
defined in the UCC, relating to or constituting any and all of the foregoing;
and

(vi)       all replacements, substitutions or distributions on or proceeds,
payments, Income and profits of, and records (but excluding any financial models
or other proprietary information) and files relating to any and all of any of
the foregoing.

“Purchaser” shall have the meaning specified in the introductory paragraph
hereof.

“Qualified Subservicer” shall mean Northmarq, CBRE, Holliday Fenoglio, Jones
Lang LaSalle, Grandbridge, Berkadia, Bernard Financial Corp., Bellwether
Enterprise Real Estate Capital, LLC and NRC Group, Inc.

“Record Holder” shall mean, the holder of any Promissory Note or Participation
Interest, to the extent that such holder is the lender of record (including,
without limitation, the mortgagee





23




or pledgee, as applicable, of record) with respect to the related Mortgage Loan
pursuant to the related co-lender agreement, participation agreement or
intercreditor agreement.

“Recourse Indebtedness” shall mean, for any Person on any date, without
duplication, the indebtedness of such Person (and its consolidated Subsidiaries)
for which such Person (and its consolidated Subsidiaries) is directly
responsible or liable as obligor or guarantor (excluding obligations arising by
reason of customary recourse carve-outs under a non-recourse instrument,
including, but not limited to, fraud, misappropriation and misapplication, and
environmental indemnities).

“Reference Banks” shall mean banks designated by Purchaser, in its sole
discretion exercised in good faith, each of which shall (a) be a leading bank
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market and (b) have an established place of business in London.

“Register” shall have the meaning specified in Article 19(c).

“Release Letter” shall mean a letter substantially in the form of Exhibit X
hereto (or such other form as may be acceptable to Purchaser).

“Remittance Date”  shall mean (i) with respect to Purchased Assets other than
Foreign Purchased Assets, the fifteenth (15th) calendar day of each month, or
the immediately succeeding Business Day, if such calendar day shall not be a
Business Day, and (ii) with respect to Purchased Assets that are Foreign
Purchased Assets, unless otherwise provided in the Confirmation for such Foreign
Purchased Asset, the twenty-fifth (25th) calendar day of every third (3rd)
calendar month commencing with the calendar month in which the first payment
date for such Foreign Purchased Asset occurs pursuant to the related facility or
loan agreement (for example, if the first payment date for a Foreign Purchased
Asset occurs in April, the Remittance Date for such Foreign Purchased Asset
shall be April 25th, July 25th, October 25th and January 25th), or the
immediately succeeding Business Day, if such calendar day shall not be a
Business Day, or, in each case, such other day as is mutually agreed to by
Sellers and Purchaser. The Remittance Date for each Foreign Purchased Asset and
the underlying quarterly payment dates for such Foreign Purchased Asset shall be
set forth in the Confirmation for such Foreign Purchased Asset.

“Repurchase Date”  shall mean, with respect to any Purchased Asset, the earliest
to occur of (i)  the date set forth in the related Confirmation, or if such day
is not a Business Day, the immediately following Business Day, as the same may
be extended in accordance with the Transaction Documents;  (ii)  maturity date
of such Purchased Asset;  (iii) with respect to any Fixed Rate Asset, the
earlier of (x) 364 days after its Purchase Date or (y) the last Business Day of
the Revolving Period, (iv)  three (3) Business Days after written demand to
repurchase from Purchaser made after the occurrence of a Future Advance Failure
with respect to such Purchased Asset;  (v) the Early Repurchase Date with
respect to such Purchased Asset, (vi) the Mandatory Early Repurchase Date with
respect to such Purchased Asset, (vii) the Accelerated Repurchase Date; and
(viii) the Termination Date.  Notwithstanding anything to the contrary herein,
 (i) any Mezzanine Loan that is additional security for a Transaction with
respect to a Purchased Asset shall be released simultaneously with the
repurchase of the related Mortgage Loan and (ii) with





24




respect to any Purchased Asset in the case of any Purchased Asset comprised of
one or more Promissory Notes or Participation Interests, unless otherwise agreed
by Purchaser in its sole and absolute discretion, all such Promissory Notes or
Participation Interests shall be repurchased simultaneously.

“Repurchase Obligations” shall have the meaning specified in Article 7(a).

“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Purchased Asset is to be
transferred from Purchaser to the applicable Seller; such price will be
determined in each case as the sum of (i) the outstanding Purchase Price of such
Purchased Asset as of such date; (ii) the accrued and unpaid Purchase Price
Differential with respect to such Purchased Asset as of such date; (iii) all
accrued and unpaid costs and expenses (including, without limitation, the fees
and expenses of counsel and any applicable Breakage Costs) of Purchaser relating
to such Purchased Assets to the extent payable by Seller pursuant to the
Transaction Documents; and (iv) any other amounts due and owing by Seller to
Purchaser pursuant to the terms of the Transaction Documents as of such date.

“Requested Exceptions Report” shall have the meaning specified in Exhibit VII
hereto.

“Requirement of Law” shall mean any applicable law, treaty, rule, regulation,
code, directive, policy, order or requirement or determination of an arbitrator
or a court or other Governmental Authority whether now or hereafter enacted or
in effect in any relevant jurisdiction.

“Responsible Officer” shall mean any executive officer of Seller.

“Revolving Period” shall mean the period (i) beginning on the Closing Date and
(ii) ending June  4, 2022 (which is three (3) years after the Closing Date), or
such later date as may be in effect pursuant to Article 3(f).

“Revolving Period Extension” shall have the meaning specified in Article 3(f).

“Revolving Period Extension Conditions” shall have the meaning specified in
Article 3(f).

“Revolving Period Extension Fee” shall have the meaning specified in the Fee
Letter.

“S&P” shall mean Standard and Poor’s Rating Services or its
successor-in-interest..

“Sanctions” shall mean, collectively, any sanctions administered or enforced by
the U.S. Treasury Department Office of Foreign Asset Control (OFAC), the U.S.
Department of State, the U.S. Department of Commerce, the United Nations
Security Council, the European Union, the United Kingdom or any other relevant
sanctions authority.

“SEC” shall have the meaning specified in Article 23(a).





25




“Security Agent” shall mean, with respect to a Foreign Purchased Asset that is
in syndicated form, a security agent or a security trustee appointed by the
lenders under such Foreign Purchased Asset to hold the benefit of any security
agreements relating to such Foreign Purchased Asset on their behalf or under a
parallel debt obligation.

“Seller” shall have the meaning assigned thereto in the introductory paragraph
hereof.

“Seller Financing Statement” shall have the meaning specified in Article 3(a).

“Seller Party” shall mean, collectively or individually, as the context may
require, Seller and Guarantor.

“Senior Note” shall mean a Promissory Note evidencing a senior or pari passu
senior position in a Mortgage Loan; provided that the holder of any pari passu
Senior Note is the Record Holder and the Controlling Holder.  A Senior Note
shall not be junior to any other Promissory Note secured by the same Mortgaged
Property.

“Senior Participation Interest” shall mean a  senior or pari passu senior
Participation Interest in a Mortgage Loan (which Participation Interest shall be
paid in the same Applicable Currency as the related Mortgage Loan), including
any Starwood Pari Passu Participation;  provided that the holder of any pari
passu Senior Participation Interest is the Record Holder and the Controlling
Holder.  A Senior Participation Interest shall not be junior to any other
Participation Interest or Promissory Note secured directly or indirectly by the
same Mortgaged Property.

“Servicer” shall mean (a) with respect to any U.S. Purchased Asset, Wells Fargo
Bank, National Association, as long as it maintains a primary and special
servicer rating of average or better from S&P and Fitch, (b) with respect to any
Foreign Purchased Asset, Wells Fargo Bank, National Association, Situs Asset
Management LLC, Mount Street Mortgage Servicing Limited or (c) any other
third-party servicer (i) having a primary and special servicer rating of average
or better from S&P and Fitch and (ii) approved by Purchaser in its reasonable
discretion.

“Servicer Account” shall mean any account maintained by a Servicer pursuant to a
Servicing Agreement in which Income in respect to any Purchased Assets is
deposited by such Servicer prior to its remittance to a Collection Account.

“Servicer Letter” shall have the meaning specified in Article 28(e).

“Servicing Agreement” shall mean that certain Servicing Agreement, dated as of
the Closing Date, by and among Servicer, Sellers and Purchaser, as the same may
be amended, modified and/or restated from time to time, and/or any replacement
agreement.

“Servicing Records” shall have the meaning specified in Article 28(f).

“Servicing Rights” shall mean rights of any Person, to administer, service or
subservice the Purchased Assets or to possess related Servicing Records.





26




“Settlement Agent” shall mean a title company, escrow company or attorney, as
applicable in accordance with local law and practice, which is a party to the
Bailee Agreement and is approved by Purchaser in its sole and absolute
discretion.

“Sidecar Asset”  shall have the meaning specified in the Fee Letter.

“Sidecar Facility” shall have the meaning specified in the Fee Letter.

“Sidecar Facility Fee” shall have the meaning specified in the Fee Letter.

“Significant Modification” shall mean:

(i)         any modification, consent to a modification or waiver of any
monetary term or material non-monetary term (including, without limitation,
prepayment terms, timing of payments and acceptance of discounted payoffs) of a
Purchased Asset (or related Mortgage Loan or Mezzanine Loan, as applicable) or
any extension of the maturity date of such Purchased Asset (or related Mortgage
Loan or Mezzanine Loan, as applicable), except pursuant to the specific terms of
the related Purchased Asset (or related Mortgage Loan or Mezzanine Loan, as
applicable) and for which there is no material lender discretion;

(ii)        any release of collateral (or related Mortgage Loan or Mezzanine
Loan, as applicable) or any acceptance of substitute or additional collateral
for a Purchased Asset (or related Mortgage Loan or Mezzanine Loan, as
applicable) or any consent to either of the foregoing, other than if required
pursuant to the specific terms of the related Purchased Asset (or related
Mortgage Loan or Mezzanine Loan, as applicable) and for which there is no
material lender discretion;

(iii)       any waiver of a “due-on-sale” or “due-on-encumbrance” clause with
respect to a Purchased Asset (or related Mortgage Loan or Mezzanine Loan, as
applicable) or, if lender consent is required, any consent to such a waiver or
consent to a transfer of a Mortgaged Property or interests in the Borrower or
consent to the incurrence of additional debt, other than any such transfer or
incurrence of debt as may be effected without the consent of the lender under
the related Purchased Asset Documents;

(iv)       any acceptance of an assumption agreement releasing a Borrower from
liability under a Purchased Asset (or related Mortgage Loan or Mezzanine Loan,
as applicable) other than pursuant to the specific terms of such Purchased Asset
(or related Mortgage Loan or Mezzanine Loan, as applicable) and for which there
is no material lender discretion; and

(v)        any foreclosure, acceleration, enforcement or exercise of any
material remedies under such Purchased Asset (or related Mortgage Loan or
Mezzanine Loan, as applicable).

“SIPA” shall have the meaning specified in Article 23(a).

“SMF II Collection Account” shall have the meaning specified in Article 5(c).





27




“Spot Rate” shall mean, with respect to any Foreign Purchased Asset on any date
of determination, the rate quoted as the spot rate for the purchase of the
Applicable Currency of such Purchased Asset using U.S. Dollars at or about 11:00
a.m., London time, on the date that is one (1)  Business Day prior to the date
as of which the foreign exchange computation is made as obtained from the
applicable screen on Bloomberg.

“SPP Mortgage Loan Maximum Purchase Price” shall mean, with respect to any
Starwood Pari Passu Mortgage Loan, the maximum Purchase Price for such Starwood
Pari Passu Mortgage Loan at the applicable Maximum Purchase Price Percentage
(paid in the same Applicable Currency as the related Starwood Pari Passu
Mortgage Loan) for the related Starwood Pari Passu Purchased Asset and assuming
that the entire principal balance of such loan (including the principal balance
of all Starwood Pari Passu Participation Interests and related Companion
Interests in such Starwood Pari Passu Mortgage Loan) were a Purchased Asset
hereunder, in each case, as determined by Purchaser in its sole and absolute
discretion. The “SPP Mortgage Loan Maximum Purchase Price” for any Starwood Pari
Passu Mortgage Loan shall be set forth in the Confirmation for the related
Starwood Pari Passu Participation Interest and expressed in the same Applicable
Currency as the related Starwood Pari Passu Mortgage Loan.

“SPP Reallocation Conditions”  shall have the meaning specified in Article 3(l).

“Spread” shall have the meaning specified in the Fee Letter.

“Spread Adjustment” shall have the meaning specified in the Fee Letter.

“Starwood Pari Passu Conversion” shall mean the amendment and modification of a
Purchased Asset to create a Starwood Pari Passu Participation Interest and one
or more Companion Interests.

“Starwood Pari Passu Mortgage Loan” shall mean a Mortgage Loan a portion of
which is a Starwood Pari Passu Participation Interest.

“Starwood Pari Passu Participation Interest” shall mean a Senior Participation
Interest for which the related Companion Interest(s) is/are held by Guarantor or
a Subsidiary of Guarantor unencumbered.

“Starwood Pari Passu Purchased Asset” shall mean the Starwood Pari Passu
Mortgage Loan and the related Starwood Pari Passu Participation Interest, in
each case, which is a Purchased Asset. A Starwood Pari Passu Purchased Asset
shall not constitute an Eligible Asset, or shall cease to be an Eligible Asset,
if at any time any related Companion Interest (i) ceases to be held by Guarantor
or a Subsidiary of Guarantor, (ii) ceases to be unencumbered or (iii) contains
any obligation to fund future advances under the related Mortgage Loan.

“Starwood Pari Passu Reallocation” shall mean a reallocation of the principal
balance of a Starwood Pari Passu Mortgage Loan between the Starwood Pari Passu
Participation Interest and the related Companion Interest(s).

“Structuring Fee” shall have the meaning specified in the Fee Letter.





28




“Sub-22 Collection Account” shall have the meaning specified in Article 5(c).

“Subsidiary” shall mean, as to any Person, a corporation, limited liability
company, partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of Seller.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Date” shall mean the day that is the earlier of (i) the date of the
expiration of the Revolving Period, or such later date as may be in effect
pursuant to Article 3(j); or (ii) upon the occurrence of an Event of Default.

“Title Insurer” shall mean a nationally recognized title insurance company
qualified to do business in the jurisdiction where the applicable Mortgaged
Property is located.

“Title Policy” shall mean an American Land Title Association (ALTA) lender’s
title insurance policy or a comparable form of lender’s title insurance policy
(or escrow instructions binding on the Title Insurer and irrevocably obligating
the Title Insurer to issue such title insurance policy, a title policy
commitment or pro-forma “marked up” at the closing of the related Purchased
Asset and countersigned by the Title Insurer or its authorized agent) as adopted
in the applicable jurisdiction.

“Transaction” shall mean a Transaction, as specified in Article 1.

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Exhibits to this Agreement, the Fee Letter, the Guaranty, each Custodial
Agreement, the Servicing Agreement, any Servicer Letter, each Account Control
Agreement,  each Foreign Asset Security Agreement, all Confirmations and
assignment documentation executed pursuant to this Agreement in connection with
specific Transactions, and all other documents executed in connection with this
Agreement or any Transaction, in each case, as same may be amended, modified
and/or restated from time to time.

“Transfer” shall mean, with respect to any Person, any sale or other whole or
partial conveyance of all or any portion of such Person’s assets, or any direct
or indirect interest therein to a third party (other than in connection with the
transfer of a Purchased Asset to Purchaser in accordance herewith), including
the granting of any purchase options, rights of first refusal, rights of first
offer or similar rights in respect of any portion of such assets or the
subjecting of any portion of such assets to restrictions on transfer.





29




“Transfer Certificate” shall mean, with respect to a Foreign Purchased Asset,
any form of transfer or substitution certificate or assignment agreement that is
scheduled to the related loan agreement or other equivalent agreement for such
Foreign Purchased Asset and that is used to effect the legal transfer or
assignment of such Foreign Purchased Asset.

“Trust Receipt” shall have the meaning specified in the applicable Custodial
Agreement.

“UCC” shall have the meaning specified in Article 7(b).

“UCC Filing Jurisdiction” shall mean, with respect to each Seller, the State of
Delaware.

“UCC Financing Statement” shall mean the Seller Financing Statement.

“Underwriting Issues” shall mean, with respect to any Purchased Asset as to
which Seller intends to request a Transaction, all material information that has
come to Seller’s attention that, based on the making of reasonable inquiries and
the exercise of reasonable care and diligence under the circumstances, would be
considered a materially “negative” factor (either separately or in the aggregate
with other information), or a defect in loan documentation or closing deliveries
(such as any absence of any Purchased Asset Document(s)), to a reasonable
institutional mortgage originator or purchaser in determining whether to
originate or acquire the Purchased Asset in question.

“U.S. Dollars” and “$” shall mean the lawful currency of the United States of
America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Purchased Asset” shall mean any Purchased Asset secured directly or
indirectly by Mortgaged Property located in the United States of America or any
territory thereof.

“U.S. Tax Compliance Certificate” has the meaning specified in Article
6(c)(v)(B)(3).

“Wet Purchased Asset” shall mean an Eligible Asset which Seller is selling to
Purchaser simultaneously with the origination thereof and for which the Asset
File has not been delivered to the applicable Custodian.

“Withholding Agent” means any of the Sellers or Guarantor.

The terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender.  All references to
articles, schedules and exhibits are to articles, schedules and exhibits in or
to this Agreement unless otherwise specified.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  The term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The term “include” or “including”
shall mean without limitation by reason of enumeration.  All accounting terms
not specifically defined herein shall be construed in accordance with generally
accepted accounting principles.  References to “good faith” in this





30




Agreement shall mean “honesty in fact in the conduct or transaction
concerned”.  In addition, whenever Purchaser has a decision or right of
determination, opinion or request, exercises any right given to it to agree,
disagree, accept, consent, grant waivers, take action or no action or to approve
or disapprove (or any similar language or terms), or any arrangement or term is
to be satisfactory or acceptable to or approved by Purchaser (or any similar
language or terms), the decision of Purchaser with respect thereto shall be
subject in all cases to the implied covenant of good faith and fair dealing.

ARTICLE 3

 

INITIATION; CONFIRMATION; TERMINATION; EXTENSION

(a)        Conditions Precedent to Initial Transaction.  Purchaser’s agreement
to enter into the initial Transaction (and, in the case of a Foreign Purchased
Asset, the initial Transaction with any Seller in the relevant non-U.S.
jurisdiction with respect to any Applicable Currency) is subject to the
satisfaction, immediately prior to or concurrently with the making of such
Transaction, of the following conditions precedent to the satisfaction of
Purchaser and its counsel:

(i)        Delivery of Documents.  The following documents, shall have been
delivered to Purchaser:

(A)       this Agreement, duly completed and executed by each of the parties
hereto (including all exhibits hereto);

(B)       the Fee Letter, duly completed and executed by each of the parties
thereto;

(C)       the applicable Custodial Agreement, duly completed and executed by
each of the parties thereto;

(D)       the Account Control Agreements,  each duly completed and executed by
each of the parties thereto;

(E)       the Guaranty, duly completed and executed by each of the parties
thereto;

(F)       the Servicing Agreement, duly completed and executed by each of the
parties thereto;

(G)       any and all consents and waivers applicable to each Seller or to the
Purchased Assets;

(H)       a power of attorney from each Seller substantially in the form of
Exhibit IV-A hereto and a power of attorney from each Seller substantially in
the form of Exhibit IV-B hereto,  in each case, duly completed and executed,
 provided that Purchaser shall not utilize such power of attorney unless an
Event of Default has occurred and is continuing;





31




(I)        a UCC financing statement for filing in the UCC Filing Jurisdiction
of each Seller, naming the applicable Seller as “Debtor” and Purchaser as
“Secured Party” and describing as “Collateral” “All assets of Seller, whether
now owned or existing or hereafter acquired or arising and wheresoever located,
and all proceeds and all products thereof” (the “Seller Financing Statement”);

(J)        opinions of outside counsel to each Seller Party reasonably
acceptable to Purchaser (including, but not limited to, those relating to
enforceability, perfection under the UCC and, with respect to any Foreign
Purchased Asset, the equivalent Requirements of Law under the relevant non-U.S.
jurisdiction (if applicable), corporate matters, applicability of the Investment
Company Act of 1940, security interests and Bankruptcy Code safe harbors
(including that the pledge of Mezzanine Loans as additional security for
Transactions relating to Purchased Assets constitutes a “securities contract”
for Bankruptcy Code safe harbors));

(K)       for each Seller Party, good standing certificates and certified copies
of the charters and by-laws (or equivalent documents) of each Seller Party and
of all corporate or other authority for each Seller Party with respect to the
execution, delivery and performance of the Transaction Documents and each other
document to be delivered by each Seller Party from time to time in connection
herewith; and

(L)       all such other and further documents and documentation as Purchaser in
its discretion shall reasonably require.

(ii)       Reimbursement of Costs and Expenses.  Purchaser shall have received
payment from Sellers of an amount equal to the amount of all reasonable and
documented out-of-pocket expenses, including but not limited to reasonable legal
fees and due diligence fees, actually incurred by Purchaser in connection with
the preparation and execution of this Agreement, the other Transaction Documents
and any other documents prepared in connection herewith or therewith.

(iii)      Know Your Customer and Sanctions Diligence.  Purchaser shall have
completed its “Know Your Customer” and Sanctions diligence with respect to each
Seller Party and the results of such diligence are acceptable to Purchaser in
its sole and absolute discretion.

(iv)       Payment of Fees.  Purchaser shall have received payment from Sellers
of the Structuring Fee.

(v)        Foreign Purchased Assets.  For any Seller, with respect to the
initial Transaction entered into by Purchaser with such Seller with respect to a
Foreign Purchased Asset in the relevant non-U.S. jurisdiction and any
 Applicable Currency, the following shall have been delivered to Purchaser:





32




(A)       all such documents and documentation as Purchaser shall reasonably
require for such Seller to grant and perfect in favor of Purchaser in the
relevant non-U.S. jurisdiction a first priority security interest in such
Foreign Purchased Asset and any future Foreign Purchased Assets denominated in
the same Applicable Currency;

(B)       for any Foreign Purchased Asset other than an English Foreign
Purchased Asset (and to the extent not previously delivered by the applicable
Seller for the applicable jurisdiction), a power of attorney from such Seller in
form and substance reasonably satisfactory to Purchaser, which power of attorney
shall be duly completed and executed in accordance with customary practices in
the applicable non-U.S. jurisdiction in which the related Mortgaged Property
securing such Foreign Purchased Asset is located, provided that Purchaser shall
not utilize such power of attorney unless an Event of Default has occurred and
is continuing;

(C)       an opinion of outside counsel to such Seller in form and substance
acceptable to Purchaser with respect to the perfection of Purchaser’s security
interest in the relevant non-U.S. jurisdiction and such other matters as
Purchaser may request in its sole and absolute discretion;

(D)       evidence of the establishment by such Seller of the related Foreign
Purchased Asset Collection Account in the Applicable Currency;

(E)       an Account Control Agreement, duly completed and executed by each of
the parties thereto, with respect to such Foreign Purchased Asset Collection
Account;

(F)       to the extent applicable, a Custodial Agreement or an amendment to an
existing Custodial Agreement, duly completed and executed by each of the parties
thereto, with respect to Foreign Purchased Assets in the relevant non-U.S.
jurisdiction; and

(G)       all such other and further documents and documentation as Purchaser in
its discretion shall reasonably require (including, without limitation, a
Foreign Asset Security Agreement and such other closing documentation necessary
to transfer such Foreign Purchased Asset to Purchaser.

(b)        Conditions Precedent to All Transactions.  Purchaser’s agreement to
enter into each Transaction (including the initial Transaction) is subject to
the satisfaction of the following further conditions precedent to the
satisfaction of Purchaser and its counsel, both immediately prior to entering
into such Transaction and also after giving effect to the consummation thereof
and the intended use of the proceeds of the sale:

(i)         Maximum Facility Purchase Price and Maximum Sidecar Facility
Purchase Price.





33




(A)       The sum of (x) the aggregate unpaid Repurchase Price in U.S. Dollars
(with respect to any Foreign Purchased Asset, based on the Purchase Date Spot
Rate with respect to the Applicable Currency)  for all prior outstanding
Transactions (excluding accrued and unpaid Purchase Price Differential for the
then current Pricing Rate Period) and (y) the requested Purchase Price in U.S.
Dollars (with respect to any Foreign Purchased Asset, based on the Purchase Date
Spot Rate with respect to the Applicable Currency)  for the pending Transaction
shall not exceed an amount equal to the Maximum Facility Purchase Price.

(B)       For any Transaction (x) with respect to a Fixed Rate Asset, the sum of
(1) the aggregate unpaid Repurchase Price in U.S. Dollars (with respect to any
Foreign Purchased Asset, based on the Purchase Date Spot Rate with respect to
the Applicable Currency) for all prior outstanding Transactions with respect to
Fixed Rate Assets (excluding accrued and unpaid Purchase Price Differential for
the then current Pricing Rate Period) and (2) the requested Purchase Price in
U.S. Dollars (with respect to any Foreign Purchased Asset, based on the Purchase
Date Spot Rate with respect to the Applicable Currency) for the pending
Transaction shall not exceed an amount equal to the Maximum Fixed Rate Asset
Facility Purchase Price and (y) with respect to a Floating Rate Asset, the sum
of (1) the aggregate unpaid Repurchase Price in U.S. Dollars (with respect to
any Foreign Purchased Asset, based on the Purchase Date Spot Rate with respect
to the Applicable Currency) for all prior outstanding Transactions with respect
to Floating Rate Assets (excluding accrued and unpaid Purchase Price
Differential for the then current Pricing Rate Period) and (2) the requested
Purchase Price Differential in U.S. Dollars (with respect to any Foreign
Purchased Asset, based on the Purchase Date Spot Rate with respect to the
Applicable Currency) for the pending Transaction shall not exceed an amount
equal to the Maximum Floating Rate Asset Facility Purchase Price.

(C)       With respect to a Sidecar Asset, the requested Purchase Price in U.S.
Dollars (with respect to any Foreign Purchased Asset, based on the Purchase Date
Spot Rate with respect to the Applicable Currency)  thereof does not exceed the
related Sidecar Facility and the sum of (x) the aggregate unpaid Repurchase
Price in U.S. Dollars (with respect to any Foreign Purchased Asset, based on the
Purchase Date Spot Rate with respect to the Applicable Currency)  for all prior
outstanding Transactions entered into in connection with Sidecar Assets
(excluding accrued and unpaid Purchase Price Differential for the then current
Pricing Rate Period) and (y) the requested Purchase Price in U.S. Dollars (with
respect to any Foreign Purchased Asset, based on the Purchase Date Spot Rate
with respect to the Applicable Currency)  for the pending Transaction related to
such Sidecar Asset shall not exceed an amount equal to the Maximum Sidecar
Facility Purchase Price.

(ii)       Notice and Confirmation.  The applicable Seller shall have:

(A)       no less than seven (7) Business Days prior to the requested Purchase
Date, given notice to Purchaser of the proposed Transaction by





34




delivering to Purchaser a draft confirmation substantially in the form of
Exhibit II hereto (a “Confirmation”) and stating whether the related Eligible
Asset is proposed to be a Sidecar Asset.  The Confirmation shall be signed by a
Responsible Officer of the applicable Seller on or before the Purchase Date;
 provided,  however, that Purchaser shall not be liable to Seller if it
inadvertently acts on a Confirmation that has not been signed by a Responsible
Officer of such Seller.  Any Confirmation with respect to a Sidecar Asset shall
include a certification that such Seller expects, in its good faith judgment, to
include such Sidecar Asset in a securitization transaction or to refinance
through a participation, syndication, sale of a  Senior Note or other
refinancing transaction on or before the expiration of the applicable Sidecar
Facility;

(B)       with respect to each Eligible Asset subject to the pending
Transaction, delivered to Purchaser the documents required to be delivered prior
to entering into a Transaction pursuant to Exhibit VII hereto in accordance with
the time frames set forth therein; and

(C)       on the Purchase Date of the proposed Transaction, paid to Purchaser
the Pre-Purchase Legal/Due Diligence Review Fee with respect to each asset
proposed to be subject to the Transaction,  provided that, if a Purchase Date
does not occur for any reason, the Pre-Purchase Legal/Due Diligence Review Fee
shall be due and payable on the first Remittance Date occurring at least
fifteen (15) days after such asset is proposed by the applicable Seller in
accordance with Article 5(g).

(iii)      The applicable Seller shall have delivered to the applicable
Custodian (A) the Custodial Delivery with respect to each Eligible Asset to be
sold to Purchaser and (B) with respect to each Eligible Asset that is a Dry
Purchased Asset, the related Asset File, in each case, in accordance with the
procedures and time frames set forth in the applicable Custodial Agreement.

(iv)       With respect to any Wet Purchased Asset, the related Settlement Agent
shall have confirmed possession of the related Asset File in accordance with the
related Bailee Agreement.

(v)        Purchaser shall have completed its due diligence investigation of the
Eligible Assets subject to the pending Transaction and such other documents,
records, agreements, instruments, mortgaged properties or information relating
to such Eligible Assets and, in accordance with Article 27, each Seller Party,
as Purchaser in its sole discretion deems appropriate to review and such review
shall be satisfactory to Purchaser in its sole discretion and has determined, in
its sole discretion, to purchase any or all of the Eligible Assets proposed to
be sold to Purchaser by each Seller.  Purchaser shall inform each Seller of its
determination with respect to any such proposed Transaction solely in accordance
with Exhibit VII hereto.

(vi)       Purchaser shall have delivered to the applicable Seller a
countersigned copy of the related Confirmation described in clause (ii)(A)
above.





35




(vii)     No Default or Event of Default shall have occurred and be continuing.

(viii)    No event shall have occurred and be continuing which has, or would
reasonably be expected to have, a Material Adverse Effect.

(ix)       Purchaser shall have waived in writing all exceptions in the related
Requested Exceptions Report, as evidenced by Purchaser’s execution of the
Confirmation to which such Requested Exception Report is attached.

(x)        The representations and warranties made by each Seller in Article 10
(other than those contained in Article 10(x)(D) relating to Purchased Assets
subject to other Transactions) shall be true, correct and complete on and as of
the Purchase Date for the pending Transaction in all respects with the same
force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(xi)      Purchaser shall have received from Servicer a written acknowledgement
(which may be in the form of an e-mail) that each Eligible Asset to be sold to
Purchaser will be serviced in accordance with the Servicing Agreement as of the
related Purchase Date.

(xii)     Purchaser shall have determined, in its sole and absolute discretion,
that no Margin Deficit shall exist, either immediately prior to or after giving
effect to the requested Transaction.

(xiii)    Purchaser shall have received from the applicable Custodian on each
Purchase Date a Trust Receipt accompanied by an Asset Schedule and Exception
Report with respect to each Eligible Asset to be sold to Purchaser, dated the
Purchase Date, duly completed and with exceptions acceptable to Purchaser in its
sole discretion in respect of Eligible Assets to be purchased hereunder on such
Purchase Date.

(xiv)     Purchaser shall have received from such Seller a Release Letter
covering each Eligible Asset to be sold to Purchaser.

(xv)      Purchaser shall have reasonably determined that a change in any
Requirement of Law or in the interpretation or administration of any Requirement
of Law applicable to Purchaser has not made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for Purchaser to enter into
Transactions.

(xvi)     [Reserved].

(xvii)   The applicable Seller shall have taken such other action as Purchaser
shall have reasonably requested in order to transfer the Eligible Assets being
transferred to Purchaser pursuant to this Agreement and to perfect all security
interests granted under this Agreement or any other Transaction Document in
favor of Purchaser as secured party under the UCC, or with respect to any
Foreign Purchased Asset, the equivalent Requirement of Law under the relevant
non-U.S. jurisdiction (to the extent applicable), with respect to such Eligible
Assets.





36




(xviii)  The related Purchase Date occurs during the Revolving Period.

(xix)    The applicable Seller shall have completed its “Know Your Customer” and
Sanctions diligence with respect to the related Borrower, guarantor and related
parties and the results of such diligence are acceptable to Purchaser in its
sole and absolute discretion.

(xx)      If such Purchased Asset is acquired by the applicable Seller from any
Affiliate of such Seller, then such Seller shall deliver to Purchaser a true
sale opinion from outside counsel in form and substance reasonably acceptable to
Purchaser with respect to the transfer of such Purchased Asset to such Seller
from such Affiliate.  Purchaser shall reimburse Sellers (or give Seller a credit
against any other fees, costs and expenses payable to Purchaser for such
Transaction or otherwise hereunder) for the reasonable out-of-pocket cost of
such true sale opinion, not to exceed $6,000 per Transaction.

(xxi)     If a proposed Eligible Asset is a Sidecar Asset, Purchaser shall have
received payment from the applicable Seller of the applicable Sidecar Facility
Fee.

(xxii)   Purchaser shall have received all such other and further documents and
documentation as Purchaser shall require in its reasonable discretion.

(c)        Entry into Transactions.  During the Revolving Period, upon the
satisfaction of all conditions set forth in Article 3(a) for the initial
Transaction and Article 3(b) for each Transaction (including the initial
Transaction), the Eligible Asset shall be transferred to Purchaser against the
transfer of the Purchase Price to an account of the applicable Seller.  Each
Confirmation, together with this Agreement, shall be conclusive evidence of the
terms of the Transaction covered thereby.  In the event of any conflict between
the terms of such Confirmation and the terms of this Agreement, other than with
respect to the Maximum Purchase Price Percentage or the applicable Purchase
Price Differential set forth in the related Confirmation, this Agreement shall
prevail.

(d)        Early Repurchase.  The applicable Seller shall be entitled to
terminate a Transaction on demand and repurchase the Purchased Asset subject to
such Transaction on any Business Day prior to the Repurchase Date (an “Early
Repurchase Date”); provided,  however, that:

(i)         no later than two (2) Business Days prior to such Early Repurchase
Date, such Seller notifies Purchaser in writing of its intent to terminate such
Transaction and repurchase such Purchased Asset, setting forth the Early
Repurchase Date and identifying with particularity the Purchased Asset to be
repurchased on such Early Repurchase Date;

(ii)       no Default shall have occurred and be continuing both as of the date
notice is delivered pursuant to Article 3(d)(i) above and as of the applicable
Early Repurchase Date, unless such Default is cured contemporaneously with such
repurchase;





37




(iii)      no Event of Default shall have occurred and be continuing both as of
the date notice is delivered pursuant to Article 3(d)(i) above and as of the
applicable Early Repurchase Date;

(iv)       on such Early Repurchase Date, such Seller pays (in the Applicable
Currency of such Purchased Asset) to Purchaser an amount equal to the Repurchase
Price for the applicable Purchased Asset, any amounts required pursuant to
Section 2(c) of the Fee Letter and any other amounts payable under the
Transaction Documents against transfer to such Seller or its designated agent of
such Purchased Asset;

(v)        any Margin Deficit is cured contemporaneously with such early
repurchase either by such Seller making a cash payment to Purchaser in addition
to the amounts due under subclause (iv) above and/or applying Margin Excess in
reduction of the Repurchase Price(s) of applicable Purchased Asset(s) sufficient
to cure such Margin Deficit; and

(vi)       on such Early Repurchase Date, such Seller pays (in the Applicable
Currency of such Purchased Asset) to Purchaser any Breakage Cost incurred by
Purchaser and any Exit Fees  payable in connection with such early repurchase of
such Purchased Asset.

(e)        Repurchase on the Repurchase Date.  On the Repurchase Date (including
any Early Repurchase Date, so long as the conditions set forth in Article 3(d)
are satisfied) for any Transaction, termination of the Transaction will be
effected by transfer to the applicable Seller of the Purchased Assets being
repurchased and any Income in respect thereof received by Purchaser (and not
previously credited or transferred to, or applied to the obligations of, such
Seller pursuant to Article 5) against the simultaneous transfer of the
Repurchase Price (in the Applicable Currency of the related Purchased Asset) and
any additional amounts required pursuant to Section 2(c) of the Fee Letter to an
account of Purchaser; provided that, Purchaser shall have no obligation to
permit Seller to repurchase individual Purchased Assets if an Event of Default
shall have occurred and be continuing.  Promptly following such Repurchase Date,
Purchaser’s security interest in the related Collateral shall terminate in
accordance with Article 7(b).

(f)        Revolving Period Extensions.  (i) Upon the written request of Seller
and provided that all of the extension conditions listed in clause (ii) below
(collectively, the “Revolving Period Extension Conditions”) shall have been
satisfied, Purchaser may agree to extend the then-current Revolving Period
(each, a “Current Revolving Period”) for a period not to exceed twelve (12)
months from the expiration date of the Current Revolving Period (each, a
“Revolving Period Extension”).  Purchaser may approve or disapprove any request
for a Revolving Period Extension in its sole and absolute discretion.

(ii)       For purposes of this Article 3(f), the Revolving Period Extension
Conditions shall be deemed to have been satisfied if:

(A)       the applicable Seller shall have delivered to Purchaser written notice
of its request to extend the Current Revolving Period at least thirty (30)





38




days, but no more than sixty (60) days, prior to the expiration of the Current
Revolving Period;

(B)       Purchaser shall have received, on or before the expiration of the
Current Revolving Period, payment from such Seller, as consideration for
Purchaser’s agreement to extend the then Current Revolving Period, of a
Revolving Period Extension Fee (such Seller shall provide notice to Purchaser at
least two (2) Business Days prior to the date on which such Seller pays the
Revolving Period Extension Fee);

(C)       no Material Adverse Effect, Margin Deficit, monetary or material
non-monetary Default or Event of Default shall have occurred and be continuing
as of the expiration of the Current Revolving Period; and

(D)       all representations and warranties made by any Seller Party in the
Transaction Documents shall be true, correct, complete and accurate as of the
expiration of the Current Revolving Period with the same force and effect as if
made on and as of such date.

(g)        Amortization Period Extensions.  (i) In the event that Purchaser does
not extend the Current Revolving Period in accordance with Article 3(f),
 provided that all of the extension conditions listed in clause (ii) below
(collectively, the “Amortization Period Extension Conditions”) shall have been
satisfied, Purchaser shall extend the then-current Termination Date (each, a
“Current Termination Date”) by twelve (12) months from the Current Termination
Date.

(ii)       For purposes of this Article 3(g), the Amortization Period Extension
Conditions shall be deemed to have been satisfied if:

(A)       Seller shall have delivered to Purchaser a written request to extend
the Current Termination Date at least thirty (30) days, but not more than
sixty (60) days, prior to the Current Termination Date;

(B)       [Reserved];

(C)       no Material Adverse Effect, Margin Deficit, monetary or material
non-monetary Default or Event of Default shall have occurred and be continuing
as of the Current Termination Date;

(D)       all representations and warranties made by any Seller Party in the
Transaction Documents shall be true, correct, complete and accurate as of the
applicable Current Termination Date with the same force and effect as if made on
and as of such date; and

(E)       with respect to the 3rd Amortization Period and each subsequent
Amortization Period (but not for the 1st or 2nd Amortization Periods), on the
first day of the new Amortization Period, (x) the outstanding Purchase Price is
not less than $100 million and (y) no single Purchased Asset has an outstanding
Purchase





39




Price greater than 75% of the aggregate outstanding Purchase Price of all
Purchased Assets.

(h)        Future Advances.  (i) In connection with the making of a Future
Advance under a Future Advance Purchased Asset, Seller may request an increase
of the Purchase Price of such Future Advance Purchased Asset (in the Applicable
Currency of such Future Advance Purchased Asset).  Purchaser may approve or
disapprove an increase in the Purchase Price with respect to any Future Advance
that is not an Approved Future Advance in Purchaser’s sole and absolute
discretion.

(ii)       With respect to any Approved Future Advance and any other Future
Advance with respect to which Purchaser shall have approved a Purchase Price
increase in accordance with clause (i) above, Purchaser’s funding of such
increase shall be subject to the satisfaction of the following conditions:

(A)       at least five (5) Business Days prior to the requested Purchase Price
increase date, the applicable Seller shall have requested such increase in
writing and delivered to Purchaser (1) copies of all documentation submitted by
Borrower in connection with the applicable future advance and (2) evidence that
all conditions precedent to such future advance under the related Purchased
Asset Documents have been satisfied or will be satisfied as of the date of the
related funding (or, if any conditions will not be satisfied, written request
for Purchaser’s waiver of such conditions);

(B)       the amount of the requested Purchase Price increase is at least
$250,000 (or, with respect to any Foreign Purchased Asset, the then-current
equivalent of such amount based on the Spot Rate with respect to the Applicable
Currency of such Foreign Purchased Asset as of the date of determination);

(C)       Purchaser shall have determined to its reasonable satisfaction that
(1) there is no monetary or material non-monetary default then existing under
such Purchased Asset, (2) all conditions precedent to such Future Advance under
the related Purchased Asset Documents have been satisfied (or waived by Seller
with the written approval of Purchaser) and (3) any additional conditions
imposed by Purchaser with respect to such Future Advance, as specified in the
related Confirmation on the Purchase Date with respect to Approved Future
Advances or on the date of approval thereof with respect to any Future Advance
approved by Purchaser after the Purchase Date in accordance with the terms
hereof, have been duly satisfied;

(D)       delivery by the applicable Seller to Purchaser of an amended and
restated Confirmation for the applicable Transaction which reflects the increase
in the Purchase Price signed by a Responsible Officer of such Seller;  provided,
 however, that Purchaser shall not be liable to Seller if it inadvertently acts
on a Confirmation that has not been signed by a Responsible Officer of such
Seller;





40




(E)       immediately after giving effect to the requested Purchase Price
increase, the aggregate outstanding Purchase Price of the related Purchased
Asset shall not exceed (x) the Maximum Purchase Price of such Purchased Asset
and (y) in the case of a Sidecar Asset, the amount of the related Sidecar
Facility with respect to such Sidecar Asset;

(F)       immediately after giving effect to the requested Purchase Price
increase, (w) the aggregate outstanding Purchase Price in U.S. Dollars (with
respect to any Foreign Purchased Asset, based on the Purchase Date Spot Rate
with respect to the Applicable Currency)  for all outstanding Transactions
(including, for the avoidance of doubt, in respect of Sidecar Assets) shall not
exceed an amount equal to the Maximum Facility Purchase Price, (x) the aggregate
outstanding Purchase Price in U.S. Dollars (with respect to any Foreign
Purchased Asset, based on the Purchase Date Spot Rate with respect to the
Applicable Currency) for all outstanding Transactions with respect to Fixed Rate
Assets (including, for the avoidance of doubt, in respect of Sidecar Assets that
are Fixed Rate Assets) shall not exceed an amount equal to the Maximum Fixed
Rate Asset Purchase Price, (y) the aggregate outstanding Purchase Price in U.S.
Dollars (with respect to any Foreign Purchased Asset, based on the Purchase Date
Spot Rate with respect to the Applicable Currency) for all outstanding
Transactions with respect to Floating Rate Assets (including, for the avoidance
of doubt, in respect of Sidecar Assets that are Floating Rate Assets) shall not
exceed an amount equal to the Maximum Floating Rate Asset Purchase Price and
(z) in the case of a Sidecar Asset, the aggregate outstanding Purchase Price in
U.S. Dollars (with respect to any Foreign Purchased Asset, based on the Purchase
Date Spot Rate with respect to the Applicable Currency)  of all Sidecar Assets
shall not exceed the Maximum Sidecar Facility Purchase Price;

(G)       no Default or Event of Default shall have occurred and be continuing
as of the related Purchase Price increase date or will occur as a result of such
Purchase Price increase;

(H)       no Margin Deficit Event shall exist immediately prior to or after
giving effect to the requested Purchase Price increase;

(I)        all representations and warranties made by any Seller Party in the
Transaction Documents shall be true, correct, complete and accurate on and as of
the related Purchase Price increase date with the same force and effect as if
made on and as of such date; and

(J)        on or prior to the related Purchase Price increase date, Purchaser
shall have received a written certification by Seller stating that all
conditions precedent to the funding of such Future Advance under the related
Purchased Asset Documents have been satisfied (which may be made via a
representation in the amended and restated Confirmation for the applicable
Transaction described in subclause (D) above); and





41




(K)       Seller shall have delivered to Purchaser such other information and
documentation (including, without limitation, either an updated title policy or
an appropriate date-down endorsement) as Purchaser may reasonably request.

(ii)       Upon the satisfaction (or waiver by Purchaser in writing) of all
conditions set forth in Article 3(h)(ii), Purchaser shall transfer the amount of
the Purchase Price increase (in the Applicable Currency of such Future Advance
Purchased Asset) evidenced by such amended and restated Confirmation to an
account of Seller or, if such increase is being funded on the same day as the
Future Advance is being made to the related Borrower, directly to the Borrower,
the Servicer or any title company, settlement agent or other Person, as directed
by Seller in such amended and restated Confirmation or otherwise in writing
agreed to by Purchaser and Seller.

(i)         Voluntary Purchase Price Reduction; Margin Excess.  (i) During the
Revolving Period, but no more than one (1) time during any calendar month, any
Seller may, upon two (2) Business Days prior written notice to Purchaser,
transfer cash (in the Applicable Currency for the applicable Purchased Asset(s))
to Purchaser in an amount that does not exceed 75% of the aggregate outstanding
Purchase Price for the applicable Purchased Asset(s) at such time to be applied
in reduction of the outstanding Purchase Price with respect to the applicable
Purchased Asset(s), and no Exit Fee will be due in connection with such
reduction of the Purchase Price of the applicable Purchased Asset(s).

(ii)       From time to time during the Revolving Period, to the extent any
Margin Excess exists with respect to one or more Purchased Assets, the
applicable Seller may request not more frequently than one (1) time during any
calendar month, that Purchaser transfer cash (in the Applicable Currency of the
related Purchased Asset) to such Seller (resulting in a corresponding increase
in the outstanding Purchase Price of the applicable Purchased Asset) in an
amount not to exceed such Margin Excess, which amount shall be transferred by
Purchaser to Seller within three (3) Business Days following such Seller’s
written request, subject to the satisfaction of the following conditions:

(A)       the amount of the requested Purchase Price increase is at least
$250,000 (or, with respect to any Foreign Purchased Asset, the then-current
equivalent of such amount based on the Spot Rate with respect to the Applicable
Currency of such Foreign Purchased Asset as of the date of determination);

(B)       immediately after giving effect to the requested Purchase Price
increase, the aggregate outstanding Purchase Price of the related Purchased
Asset shall not exceed (x) the Maximum Purchase Price of such Purchased Asset
and (y) in the case of a Sidecar Asset, the amount of the related Sidecar
Facility with respect to such Sidecar Asset;

(C)       immediately after giving effect to the requested Purchase Price
increase, (w) the aggregate outstanding Purchase Price in U.S. Dollars (with
respect to any Foreign Purchased Asset, based on the Purchase Date Spot Rate
with respect to the Applicable Currency) for all outstanding Transactions
(including, for the avoidance of doubt, in respect of Sidecar Assets) shall not





42




exceed an amount equal to the Maximum Facility Purchase Price, (x) the aggregate
outstanding Purchase Price in U.S. Dollars (with respect to any Foreign
Purchased Asset, based on the Purchase Date Spot Rate with respect to the
Applicable Currency) for all outstanding Transactions with respect to Fixed Rate
Assets (including, for the avoidance of doubt, in respect of Sidecar Assets that
are Fixed Rate Assets) shall not exceed an amount equal to the Maximum Fixed
Rate Asset Purchase Price, (y) the aggregate outstanding Purchase Price in U.S.
Dollars (with respect to any Foreign Purchased Asset, based on the Purchase Date
Spot Rate with respect to the Applicable Currency) for all outstanding
Transactions with respect to Floating Rate Assets (including, for the avoidance
of doubt, in respect of Sidecar Assets that are Floating Rate Assets) shall not
exceed an amount equal to the Maximum Floating Rate Asset Purchase Price and
(z) in the case of a Sidecar Asset, the aggregate outstanding Purchase Price in
U.S. Dollars (with respect to any Foreign Purchased Asset, based on the Purchase
Date Spot Rate with respect to the Applicable Currency) of all Sidecar Assets
shall not exceed the Maximum Sidecar Facility Purchase Price;

(D)       with respect to any Starwood Pari Passu Purchased Asset, immediately
after giving effect to the requested Purchase Price increase, the outstanding
Purchase Price thereof does not exceed the SPP Mortgage Loan Maximum Purchase
Price of the related Starwood Pari Passu Mortgage Loan;

(E)       no Default or Event of Default shall have occurred and be continuing
as of the related Purchase Price increase date or will occur as a result of such
Purchase Price increase;

(F)       no Margin Deficit Event shall exist immediately prior to or after
giving effect to the requested Purchase Price increase; and

(G)       all representations and warranties made by any Seller Party in the
Transaction Documents shall be true, correct, complete and accurate on and as of
the related Purchase Price increase date with the same force and effect as if
made on and as of such date.

(j)         Mandatory Early Repurchase.  If the Market Value of any Purchased
Asset is reduced, or is deemed reduced, to zero, then Purchaser may after the
applicable period set forth in Article 4 for Sellers to satisfy any related
Margin Call has expired, in its sole and absolute discretion, deliver written
notice to the applicable Seller requiring the repurchase of such Purchased Asset
within two (2) Business Days after such written notice (such date, a “Mandatory
Early Repurchase Date”).

(k)        Early Termination.  If any of the events described in Article 6
result in Purchaser’s election to use an Alternative Rate for some or all of the
Transactions or Purchaser’s request for additional amounts, then Sellers shall
have the option to notify Purchaser in writing at any time of their intent to
terminate all affected Transactions (in the case of a conversion to an
Alternative Rate) or all of the Transactions (in the case of a request for
additional amounts) and repurchase all of the Purchased Assets under such
Transactions no later than ninety (90) days





43




after such notice is given to Purchaser, and such repurchase by Sellers shall be
conducted pursuant to and in accordance with Article 3(d).  The election by
Sellers to terminate one or more Transactions in accordance with this Article
3(k) shall not relieve Sellers for liability with respect to any additional
amounts or increased costs actually incurred by Purchaser prior to the actual
repurchase of the Purchased Assets, except that, notwithstanding anything to the
contrary contained herein or in any other Transaction Document, there shall be
no Exit Fee, prepayment fee, premium or other similar payment due in connection
therewith.

(l)         Starwood Pari Passu Reallocations.  During the Revolving Period,
Sellers may request Starwood Pari Passu Reallocations with respect to Starwood
Pari Passu Purchased Assets from time to time; provided that in no event shall
Sellers be permitted to consummate more than two (2) Starwood Pari Passu
Reallocations in any calendar month (it being acknowledged that Reallocation
Transactions effectuated with respect to two (2) or more Starwood Pari Passu
Purchased Assets on the same date shall be considered one transaction for
purposes of the foregoing limitations).  It is acknowledged and agreed that
Sellers shall not be required to obtain Purchaser’s approval for a Starwood Pari
Passu Reallocation provided that the related Starwood Pari Passu Purchased Asset
has theretofore been approved by Purchaser as a Purchased Asset and the SPP
Reallocation Conditions (as defined below) are satisfied.  If a Starwood Pari
Passu Reallocation for any Starwood Pari Passu Purchased Asset results in an
increase in the principal balance of such Starwood Pari Passu Purchased Asset,
the applicable Seller may, subject to and in accordance with Article 3(i)(ii),
request that Purchaser transfer any related Margin Excess to Seller against a
corresponding increase in the outstanding Purchase Price of such Starwood Pari
Passu Purchased Asset.  Any such Starwood Pari Passu Reallocation shall be
subject to Purchaser’s determination, in its reasonable discretion, that all of
the following conditions have been satisfied (collectively, the “SPP
Reallocation Conditions”):

(A)       at least five (5) Business Days prior to the requested Starwood Pari
Passu Reallocation date, the applicable Seller shall have delivered to Purchaser
a written notice of such Starwood Pari Passu Reallocation containing the then
outstanding principal balance of, and any future funding obligations under, the
related Starwood Pari Passu Mortgage Loan (in the Applicable Currency thereof),
and the respective principal balances of, and any future funding obligations
under, the applicable Starwood Pari Passu Participation Interest and related
Companion Interests both before and after giving effect to such Starwood Pari
Passu Reallocation (in each case, in the Applicable Currency thereof);

(B)       at least two (2) Business Days prior to the requested Starwood Pari
Passu Reallocation date, the applicable Seller shall have delivered to Purchaser
copies of all amendments or modifications of the related Starwood Pari Passu
Participation Agreement entered into in connection with the applicable Starwood
Pari Passu Reallocation in accordance with Starwood Pari Passu Participation
Agreement,  provided that, such amendments or modifications shall not modify any
terms of such Starwood Pari Passu Participation Agreement other than adjusting
the principal balances and participation percentages of the respective
participations (and so long as such amendment or modification does not otherwise
modify the terms of such Starwood Pari Passu Participation Agreement, such
amendment or modification shall not require Purchaser’s approval thereof);





44




(C)       the applicable Seller shall have delivered to Purchaser an amended and
restated Confirmation for the applicable Transaction which reflects such
Starwood Pari Passu Reallocation signed by a Responsible Officer of such Seller;
provided,  however, that Purchaser shall not be liable to Seller if it
inadvertently acts on a Confirmation that has not been signed by a Responsible
Officer of such Seller;

(D)       each related Companion Interest is held by Guarantor or a Subsidiary
of Guarantor unencumbered and no related Companion Interest contains any
obligation to fund future advances under the related Starwood Pari Passu
Mortgage Loan;

(E)       no Default or Event of Default shall have occurred and be continuing
as of the related Starwood Pari Passu Reallocation date or will occur as a
result of such Starwood Pari Passu Reallocation;

(F)       no Margin Deficit shall exist with respect to the Purchased Asset that
is subject to such Starwood Pari Passu Reallocation and no Margin Deficit Event
shall exist with respect to any other Purchased Asset, in each case, immediately
prior to or after giving effect to such Starwood Pari Passu Reallocation; and

(G)       all representations and warranties made by any Seller Party in the
Transaction Documents shall be true, correct, complete and accurate on and as of
the related Purchase Price increase date with the same force and effect as if
made on and as of such date.

(m)       Starwood Pari Passu Conversions.  During the Revolving Period, Sellers
may request Starwood Pari Passu Conversions with respect to Purchased Assets
from time to time; provided that in no event shall Sellers  be permitted to
consummate more than two (2) Starwood Pari Passu Conversions in any calendar
month.  The terms of each Starwood Pari Passu Conversion shall be subject to the
approval of Purchaser in its sole good faith discretion (it being acknowledged
that approval of a Starwood Pari Passu Conversion shall not entitle Purchaser to
re-underwrite the related Mortgage Loan, Borrower, sponsor or Mortgaged
Property) and the satisfaction of the following conditions:

(A)       at least five (5) Business Days prior to the requested Starwood Pari
Passu Conversion date, the applicable Seller shall have delivered to Purchaser a
written notice of such Starwood Pari Passu Conversion containing the then
outstanding principal balance of, and any future funding obligations under, the
related Starwood Pari Passu Mortgage Loan (in the Applicable Currency thereof),
and the proposed principal balances of, and any future funding obligations
under, the applicable Starwood Pari Passu Participation Interest and related
Companion Interests after giving effect to such Starwood Pari Passu Conversion
(in the Applicable Currency thereof);





45




(B)       at least two (2) Business Days prior to the requested Starwood Pari
Passu Conversion date, the applicable Seller shall have delivered to Purchaser
copies of the related Starwood Pari Passu Participation Agreement entered into
in connection with the applicable Starwood Pari Passu Conversion, which Starwood
Pari Passu Participation Agreement shall be substantially in the form attached
hereto as Exhibit XV and with such changes as may be acceptable to Purchaser in
its sole good faith discretion;

(C)       delivery by the applicable Seller to Purchaser of an amended and
restated Confirmation for the applicable Transaction which reflects such
Starwood Pari Passu Conversion signed by a Responsible Officer of such Seller;
 provided,  however, that Purchaser shall not be liable to Seller if it
inadvertently acts on a Confirmation that has not been signed by a Responsible
Officer of such Seller;

(D)       each related Companion Interest is held by Guarantor or a Subsidiary
of Guarantor unencumbered and no related Companion Interest contains any
obligation to fund future advances under the related Starwood Pari Passu
Mortgage Loan;

(E)       no Default or Event of Default shall have occurred and be continuing
as of the related conversion date or will occur as a result of such conversion;

(F)       no Margin Deficit shall exist with respect to the Purchased Asset that
is subject to such Starwood Pari Passu Conversion and no Margin Deficit Event
shall exist with respect to any other Purchased Asset, in each case, immediately
prior to or after giving effect to the requested conversion; and

(G)       all representations and warranties made by any Seller Party in the
Transaction Documents shall be true, correct, complete and accurate on and as of
the related Purchase Price increase date with the same force and effect as if
made on and as of such date.

In no event shall there be more than three (3) Transactions involving Starwood
Pari Passu Purchased Assets outstanding under this Agreement at any time.

If Purchaser shall fail to approve any proposed Starwood Pari Passu Conversion
when all the condition precedent thereto have been satisfied (other than
Purchaser’s approval), Sellers shall have the right, within sixty (60) days
after Purchaser has failed to approve such Starwood Pari Passu Conversion, to
repurchase the affected Purchased Asset in accordance with the provisions of
Article 3(e) hereof, without payment of any Exit Fee.





46




ARTICLE 4

 

MARGIN MAINTENANCE

(a)        Purchaser may, at its option in its sole discretion, re-determine the
Market Value for any Purchased Asset in accordance with the definition of Market
Value.  Upon the occurrence of a Margin Deficit Event with respect to any
Purchased Asset, Purchaser may, by notice to Sellers substantially in the form
of Exhibit VIII hereto (a “Margin Call”), require Sellers to (i) at the option
of Sellers, make a cash payment (in the Applicable Currency of the related
Purchased Asset) or apply Margin Excess in reduction of the Repurchase Price of
such Purchased Asset (in the Applicable Currency of the related Purchased Asset)
or (ii) at the option of Purchaser, deliver additional Eligible Assets to
Purchaser, in each case, so that after giving effect to such payment,
application or delivery, no Margin Deficit shall exist with respect to such
Purchased Asset.

(b)        If a Margin Call is given by Purchaser under Article 4(a) on any
Business Day at or prior to noon (New York City time or, with respect to a
Foreign Purchased Asset, London time), the applicable Seller shall cure the
related Margin Deficit as provided in Article 4(a) by no later than 5:00 p.m.
(New York City time) on the next succeeding Business Day.  If a Margin Call is
given by Purchaser under Article 4(a) on any Business Day after noon (New York
City time or, with respect to a Foreign Purchased Asset, London time), Sellers
 shall cure the related Margin Deficit as provided in Article 4(a) by no later
than 5:00 p.m. (New York City time or, with respect to a Foreign Purchased
Asset, London time) on the second succeeding Business Day.

(c)        The failure or delay by Purchaser, on any one or more occasions, to
exercise its rights under this Article 4 shall not change or alter the terms and
conditions of this Agreement or limit or waive the right of Purchaser to do so
at a later date or in any way create additional rights for any Seller.

ARTICLE 5

 

PAYMENTS; COLLECTION ACCOUNTS

(a)        Unless otherwise mutually agreed in writing, all transfers of funds
to be made by Seller hereunder shall be made in the Applicable Currency with
respect to each related Purchased Asset, in immediately available funds, without
deduction, set-off or counterclaim.

(b)        All payments required to be made directly to Purchaser shall be made
in accordance with the wiring instructions set forth below (or such other wire
instructions provided by Purchaser to Seller in writing), not later than (i)
5:00 p.m. (New York City time) for payments to be made in U.S. Dollars, (ii)
3:00 p.m. (Brussels time) for payments to be made in Euros, (iii) 3:00 p.m.
(London time) for payments to be made in Pounds Sterling, or (iv) in connection
with payments made in a currency other than U.S. Dollars, Euros or Pounds
Sterling, at such time as provided by Purchaser to Seller in writing (or such
other time set forth herein with respect to any payments to be made directly to
Purchaser), on the date on which such payment shall become





47




due (and each such payment made after such time shall be deemed to have been
made on the next succeeding Business Day):

(i)      In connection with any such payments to be made in U.S. Dollars:

 

Bank Name:

Bank of New York Mellon

Address:

New York, NY

ABA Number:

021-000-018

DDA Number:

GLA 111569 BHQ

Account Name:

BBPLC LNBR Firm Cash W/H Gest USD

Reference:

Starwood Repo Warehouse

Attention:

Whole Loan Operations

 

 

(ii)     In connection with any such payments to be made in Euros:

 

Agent Bank:

Barclays Bank PLC

Account Name:

Barclays Bank PLC

BIC:

BARCGB22

Account Number:

203253 44295577

 

 

(iii)    In connection with any such payments to be made in Pounds Sterling:

 

Agent Bank:

Barclays Bank PLC

Account Name:

Barclays Bank PLC

BIC:

BARCGB22

Account Number:

200000 50654140

 

(iv)       In connection with any such payments to be made in a  currency other
than U.S. Dollars, Euros or Pounds Sterling, in accordance with such wiring
instructions provided by Purchaser to Seller in writing.

(c)        Concurrently with the execution and delivery of this Agreement,
Sellers shall establish (i) a segregated interest bearing deposit account
denominated in U.S. Dollars (the “SMF II Collection Account”) in the name of SMF
II Seller for the benefit of Purchaser at Account Bank and (y) a segregated
interest bearing deposit account denominated in U.S. Dollars (the “Sub-22
Collection Account”) in the name of Sub-22-A Seller for the benefit of Purchaser
at Account Bank.  In addition, with respect to the initial Transaction entered
into by Purchaser with respect to a Foreign Purchased Asset and any Applicable
Currency, Sellers shall establish a segregated interest bearing deposit account
denominated in the Applicable Currency (each, a “Foreign Purchased Asset
Collection Account” and, together with the SMF II Collection Account and the
Sub-22 Collection Account, the “Collection Accounts”), in the name of the
applicable Seller for the benefit of Purchaser at Account Bank.  Each Collection
Account shall be subject to the Account Control Agreement in favor of Purchaser.

(d)        Each Seller shall cause all Income with respect to each Purchased
Asset sold to Purchaser by such Seller to be deposited in the Collection Account
maintained by such Seller (or in the case of Sub-22 Seller, the Collection
Account maintained by Sub-22-A Seller) and denominated in the Applicable
Currency of such Purchased Asset.  In furtherance of the





48




foregoing, each Seller shall cause Servicer to remit to the applicable
Collection Account all Income received in respect of the applicable Purchased
Assets at least one (1) Business Day prior to the Remittance Date.  If any
Seller Party or any Affiliate thereof shall receive any Income with respect to a
Purchased Asset other than by remittance from a Collection Account in accordance
with the following sentence, such party shall (and Sellers shall cause such
party to), as soon as reasonably possible, remit such amounts directly into the
applicable Collection Account.  Amounts in the Collection Accounts shall be
remitted by Account Bank in accordance with the provisions of Articles 5(e) and
5(f).

(e)        So long as no Event of Default shall have occurred and be continuing,
the applicable Account Bank shall, on each Business Day, remit all amounts in
any Collection Account at such Account Bank to the related
Seller.  Notwithstanding the foregoing, to the extent Income is received on
account of a Principal Payment with respect to any Purchased Asset, the
applicable Seller shall pay (and the applicable Seller shall direct Account Bank
to remit such amount from the respective Collection Account) to Purchaser:

(i)         during the Revolving Period, for application in reduction of the
outstanding Purchase Price of such Purchased Asset:

(A)       first, to the extent there exists any Margin Deficit with respect to
such Purchased Asset after application of such Principal Payment to reduce the
outstanding principal balance of such Purchased Asset,  an amount sufficient to
satisfy such Margin Deficit in full;

(B)       second, an amount equal to the product of (x) any remaining Principal
Payment on account of such Purchased Asset after application thereof pursuant to
clause (A) above multiplied by (y) the Effective Purchase Price Percentage for
such Purchased Asset; and

(C)       third, any remaining portion of such Principal Payment with respect to
such Purchased Asset in the Collection Account shall be remitted to the
applicable Seller; or

(ii)       during the Amortization Period, (A) the entire amount that was
applied to reduce the outstanding principal balance of such Purchased Asset
until the Repurchase Price thereof is paid in full and any additional amounts in
excess of such Repurchase Price required to be paid pursuant to Section 2(c) of
the Fee Letter have been paid in full and (B) any remaining portion of such
Principal Payment with respect to such Purchased Asset in the Collection Account
shall be remitted to the applicable Seller.

Subject to Article 31(d),  provided that no Margin Deficit or Event of Default
shall have occurred and be continuing, Purchaser shall use commercially
reasonable efforts to cause any amounts received by Purchaser from the
applicable Seller or Account Bank in connection with the prepayment, repayment
or sale of any Purchased Asset in excess of the amounts required to be paid in
accordance with the preceding sentence to be remitted to such Seller on the next
Business Day after receipt by Purchaser.





49




(f)        Upon receipt of notice from Purchaser that an Event of Default shall
have occurred and be continuing, and so long as Purchaser has not withdrawn such
notice, Account Bank shall cease remitting funds to, or at the direction of any
Seller pursuant to Article 5(e) and shall instead remit, on each Business Day
beginning on the Business Day after receipt of such notice from Purchaser, all
amounts on deposit in the respective Collection Accounts as of the prior
Business Day to Purchaser for application to the Repurchase Obligations in such
order of priority as Purchaser shall determine in its sole and absolute
discretion, provided, that the excess, if any, of such deposits over the amount
of the Repurchase Obligations shall be remitted to Sellers.  For the avoidance
of doubt, Purchaser shall be entitled to convert monies in the Collection
Accounts from one Applicable Currency to another Applicable Currency (or direct
any Account Bank to do so) in connection with such applications.

(g)        On each Remittance Date, Seller shall pay to Purchaser in the
Applicable Currency for each Transaction all accrued and unpaid (i) Purchase
Price Differential with respect to such Remittance Date and such Transaction,
unless previously paid pursuant to Article 5(f) and (ii) all Pre-Purchase
Legal/Due Diligence Review Fees earned during the preceding calendar month and
not previously paid.  Purchaser shall send to Sellers a monthly statement
setting forth the accrued and unpaid Purchase Price Differential at least
three (3) Business Days prior to each Remittance Date.

ARTICLE 6

 

REQUIREMENTS OF LAW; ALTERNATIVE RATE; TAXES

(a)        Requirements of Law.  (i) Notwithstanding any other provision herein,
if the adoption of or change in any Requirement of Law or in the interpretation
or application thereof, in each case, after the date hereof, shall make it
unlawful for Purchaser to (i) enter into Transactions, then any commitment of
Purchaser hereunder to enter into any Transaction shall forthwith be canceled,
(ii) maintain or continue any Transaction, then a Repurchase Date for such
Transaction shall occur on the next Remittance Date or on such earlier date as
may be required by law or (iii) accrue Purchase Price Differential based on any
then-utilized Applicable Index, then each Transaction then outstanding that
accrues Purchase Price Differential based on such Applicable Index shall be
converted automatically either to (A) if an Alternative Rate has then been
adopted by Purchaser as an alternative to such Applicable Index for all of its
similarly situated customers under similar repurchase and credit facilities
covered by the same group within Purchaser, an Alternative Rate Transaction that
accrues Purchase Price Differential based on such Alternative Rate, or (B) if
such Alternative Rate has not then been adopted by Purchaser for all of its
similarly situated customers under similar repurchase and credit facilities
covered by the same group within Purchaser, a Federal Funds Rate Transaction on
the next Pricing Rate Determination Date or within such earlier period as may be
required by law.  If any such termination or conversion of the Transaction
occurs on a day that is not the last day of the then-current Pricing Rate
Period, such Seller shall pay to Purchaser any applicable Breakage Costs in
connection with any such conversion of a Transaction.

(ii)       If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority or
compliance by Purchaser with any request or directive (whether or not having the
force of law) from any





50




central bank or other Governmental Authority having jurisdiction over Purchaser
or any Transaction made subsequent to the date hereof:

(A)       shall subject Purchaser to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) with respect to the Transaction
Documents, any Purchased Asset or any Transaction;

(B)       shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Purchaser that is
not otherwise included in the determination of the Applicable Index hereunder;
or

(C)       shall impose on Purchaser any other condition;

and the result of any of the foregoing is to increase the cost to Purchaser, by
an amount that Purchaser deems, in the exercise of its reasonable business
judgment, to be material, of entering into, continuing or maintaining
Transactions or to reduce any amount receivable under the Transaction Documents
in respect thereof; then, (x) in the case of clause (A), within ten (10)
Business Days after Seller receives written demand therefor, together with a
certificate that reasonably shows Purchaser’s calculation thereof, Seller shall
pay to Purchaser such additional amount or amounts as will compensate Purchaser
for such additional costs incurred or reduction suffered, and (y) in the case of
clauses (B) and (C), Sellers shall promptly pay Purchaser, upon its demand, any
additional amounts necessary to compensate Purchaser for such increased cost or
reduced amount receivable in such currency as Purchaser may specify,  provided,
 however,  that if Sellers pay any additional amounts pursuant to this
Article 6(a)(ii) in respect of Taxes and, if Purchaser determines, in its sole
discretion exercised in good faith, that it has received a refund of such
amounts, Purchaser shall pay the amount of such refund (but only to the extent
of payments made under this Article 6(a)(ii) with respect to the Taxes giving
rise to such refund) net of all out-of-pocket expenses (including Taxes) of
Purchaser and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided,  further,
 however, that the foregoing proviso shall not be construed to require Purchaser
to disclose its Tax returns to Sellers).  Sellers, upon the request of
Purchaser, shall repay the amount of any such refund paid to any Seller pursuant
to the previous sentence (plus any penalties, interest, or other charges imposed
by the relevant Governmental Authority, other than any penalties, interest, or
other charges that are imposed by the relevant Governmental Authority solely as
a result of Purchaser’s gross negligence or willful misconduct in connection
with such refund following Purchaser’s initial receipt of such refund) in the
event that Purchaser is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Article 6(a)(ii),
in no event shall Purchaser be required to pay any amount to any Seller pursuant
to this Article 6(a)(ii) the payment of which would place Purchaser in a less
favorable net after-tax position than Purchaser would have been in if the
additional amounts giving rise to such refund had never been paid.  Purchaser’s
notification as to the calculation of any additional amounts payable pursuant to
clauses





51




(B) and (C) shall be submitted by Purchaser to Sellers  and shall be prima facie
evidence of such additional amounts.  Notwithstanding anything to the contrary
contained herein, Purchaser shall not exercise its rights to seek additional
amounts under this Article 6(a)(ii) unless Purchaser is requiring payments of
such additional amounts by all of its similarly situated customers it is
entitled to make such claims against under all similar repurchase and credit
facilities covered by the same group within Purchaser.  This covenant shall
survive the termination of this Agreement and the repurchase by Sellers of any
or all of the Purchased Assets.  Failure or delay on the part of Purchaser to
demand compensation pursuant to this Article 6(a)(ii) shall not constitute a
waiver of Purchaser’s right to demand such compensation; provided that Sellers
shall not be required to compensate Purchaser pursuant to this Article 6(c) for
any increased costs incurred or reductions suffered more than nine (9) months
prior to the date that Purchaser notifies the Sellers of the change in
Requirement of Law giving rise to such increased costs or reductions, and of
such Purchaser’s intention to claim compensation therefor (except that, if the
change in Requirement of Law giving rise to such increased costs or reductions
is retroactive, then the nine (9) month period referred to above shall be
extended to include the period of retroactive effect thereof).

(iii)      If Purchaser shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Purchaser or any corporation controlling
Purchaser with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof has the effect of reducing the rate of return on Purchaser’s or
such corporation’s capital as a consequence of its obligations hereunder to a
level below that which Purchaser or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration Purchaser’s or
such corporation’s policies with respect to capital adequacy) by an amount
deemed by Purchaser, in the exercise of its reasonable business judgment, to be
material, then from time to time, after submission by Purchaser to Sellers of a
written request therefor, Sellers shall pay to Purchaser such additional amount
or amounts as will compensate Purchaser for such reduction (other than any
taxes).  Such notification as to the calculation of any additional amounts
payable pursuant to this subsection shall be submitted by Purchaser to Sellers
and shall be prima facie evidence of such additional amounts.  Notwithstanding
anything to the contrary contained herein, Purchaser shall not exercise its
rights to seek additional amounts under this Article 6(a)(iii) unless Purchaser
is requiring payments of such additional amounts by all of its similarly
situated customers it is entitled to make such claims against under all similar
repurchase and credit facilities covered by the same group within Purchaser. 
This covenant shall survive the termination of this Agreement and the repurchase
by Sellers of any or all of the Purchased Assets.

(iv)       If Purchaser (including, for purposes of this Article 6(a)(iv), any
successor or Transferee) requests compensation in respect of taxes under
Article 6(a)(ii) or Article 6(c) or if any Seller is required to pay any
additional amount to Purchaser or any Governmental Authority for the account of
Purchaser pursuant to Article 6(a)(ii) or Article 6(c), then Purchaser, if
requested by any Seller, shall, to the extent it is able to do so, use
reasonable efforts to designate a different office of Purchaser for funding or
booking Transactions or to assign its rights and obligations under this
Agreement to





52




another of its offices, branches or affiliates, if, in the judgment of
Purchaser, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Article 6(a)(ii) or Article 6(c), as the case may be, in the
future and (ii) would not subject Purchaser to any unreimbursed cost or expense
and would not otherwise be disadvantageous to Purchaser.  Sellers hereby agree
to pay all reasonable costs and expenses incurred by Purchaser in connection
with any such designation or assignment.

(b)        Alternative Rate.  If on or prior to the Pricing Rate Determination
Date for any Pricing Rate Period with respect to any Transaction, Purchaser
shall have determined in the exercise of its sole and absolute business judgment
(which determination shall be conclusive and binding upon such Seller absent
manifest error) that (i) by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
then-utilized Applicable Index for such Pricing Rate Period and such
Transaction, (ii) the then-utilized Applicable Index for such Transaction is
likely to, or has, become unavailable or become an inappropriate index for the
calculation of floating rates on loans or (iii) the then-utilized Applicable
Index for such Transaction is no longer the industry standard floating rate
index, Purchaser shall give notice thereof to such Seller as soon as practicable
thereafter.  Such notice, if given, shall set forth the affected Transactions,
the floating rate index selected by Purchaser that Purchaser intends to use as
an alternative to such Applicable Index (the “Alternative Rate”).  If such
notice is given and as of the date of such notice, an Alternative Rate has been
adopted by Purchaser as an alternative to such Applicable Index for all of its
similarly situated customers under similar repurchase and credit facilities
covered by the same group within Purchaser, each affected Transaction shall be
converted automatically to an Alternative Rate Transaction that accrues Purchase
Price Differential based on the Alternative Rate set forth in such notice.  If
such notice is given and as of the date of such notice, an Alternative Rate has
not yet been adopted by Purchaser as an alternative to such Applicable Index for
all of its similarly situated customers under similar repurchase and credit
facilities covered by the same group within Purchaser, each affected Transaction
shall be converted automatically to a Federal Funds Rate Transaction. 
Notwithstanding anything to the contrary contained herein, Purchaser shall not
exercise its rights under this Article 6(b) to convert Transactions from the
then-utilized Applicable Index to an Alternative Rate or the Federal Funds Rate
unless Purchaser is converting the interest rate payable by all of its similarly
situated customers it is entitled to make such claims against under similar
repurchase and credit facilities covered by the same group within Purchaser to
accrue Purchase Price Differential based on such Alternative Rate or the Federal
Funds Rate, as applicable.  This covenant shall survive the termination of this
Agreement and the repurchase by Sellers of any or all of the Purchased Assets.

(c)        Taxes.

(i)         Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Sellers under any Transaction Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an





53




Indemnified Tax, then the sum payable by the applicable Seller shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Article 6(c)) Purchaser receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

(ii)       Payment of Other Taxes by Sellers.  The Sellers shall timely pay to
the relevant Governmental Authority in accordance with applicable law any Other
Taxes.

(iii)      Indemnification by Sellers.  The Sellers shall indemnify Purchaser,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Article 6(c)) payable or paid by Purchaser or
required to be withheld or deducted from a payment to Purchaser and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Sellers by Purchaser shall be conclusive absent
manifest error.

(iv)       Evidence of Payments.  As soon as practicable after any payment of
Taxes by any of the Sellers to a Governmental Authority pursuant to this
Article 6(c), such Seller shall deliver to Purchaser the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Purchaser.

(v)        Status of Purchasers.  Any Purchaser that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Transaction Document shall deliver to the Sellers, at the time or times
reasonably requested by the Sellers, such properly completed and executed
documentation reasonably requested by the Sellers as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Purchaser, if reasonably requested by the Sellers, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Sellers as will enable the Sellers to determine whether or not such
Purchaser is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in paragraphs (A),  (B) and (D) of this
Article 6(c)(v)) shall not be required if in Purchaser’s reasonable judgment
such completion, execution or submission would subject such Purchaser to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Purchaser.  Without limiting the generality of the
foregoing:

(A)       any Purchaser that is a U.S. Person shall deliver to the Sellers on or
about the date on which such Purchaser becomes a Purchaser under this Agreement
(and from time to time thereafter upon the reasonable request of the Sellers),
executed copies of IRS Form W-9 certifying that such Purchaser is exempt from
U.S. federal backup withholding tax;





54




(B)       any Foreign Purchaser shall, to the extent it is legally entitled to
do so, deliver to the Sellers (in such number of copies as shall be requested by
the recipient) on or about the date on which such Foreign Purchaser becomes a
Purchaser under this Agreement (and from time to time thereafter upon the
reasonable request of the Sellers), whichever of the following is applicable:

(1)        in the case of a Foreign Purchaser claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed copies of IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Transaction
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2)        executed copies of IRS Form W-8ECI;

(3)        in the case of a Foreign Purchaser claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit XIV-A to the effect
that such Foreign Purchaser is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
any of the Sellers within the meaning of Section 871(h)(3)(B) of the Internal
Revenue Code, or a “controlled foreign corporation” related to any of the
Sellers as described in Section 881(c)(3)(C) of the Internal Revenue Code (a
“U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or
IRS Form W‑8BEN-E; or

(4)        to the extent a Foreign Purchaser is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W‑8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit XIV-B or Exhibit XIV-C, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Purchaser is a partnership and one or more direct or indirect
partners of such Foreign Purchaser are claiming the portfolio interest
exemption, such Foreign Purchaser may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit XIV-D on behalf of each such direct and
indirect partner;

(C)       any Foreign Purchaser shall, to the extent it is legally entitled to
do so, deliver to the Sellers (in such number of copies as shall be requested by
the recipient) on or about the date on which such Foreign Purchaser becomes a
Purchaser under this Agreement (and from time to time thereafter upon the





55




reasonable request of the Sellers), executed copies of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Sellers to
determine the withholding or deduction required to be made; and

(D)       if a payment made to a Purchaser under any Transaction Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Purchaser
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Purchaser shall deliver to the Sellers at the time or
times prescribed by law and at such time or times reasonably requested by the
Sellers such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Sellers as may be necessary for the
Sellers to comply with their obligations under FATCA and to determine that such
Purchaser has complied with such Purchaser’s obligations under FATCA or to
determine the amount, if any,  to deduct and withhold from such payment.  Solely
for purposes of this clause (D), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

Each Purchaser agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Sellers and the Administrative
Agent in writing of its legal inability to do so.  For purposes of this
Article 6(c)(v), the term “Purchaser” shall include any Transferee.

(vi)       Treatment of Certain Refunds.  If Purchaser determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Article 6(c) (including by
the payment of additional amounts pursuant to this Article 6(c)), it shall pay
to the Sellers an amount equal to such refund (but only to the extent of
indemnity payments made under this Article 6(c) with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
Purchaser and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Sellers, upon the request
of Purchaser, shall repay to Purchaser the amount paid over pursuant to this
paragraph (vi) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority other than any penalties, interest, or other
charges that are imposed by the relevant Governmental Authority solely as a
result of Purchaser’s gross negligence or willful misconduct in connection with
such refund following Purchaser’s initial receipt of such refund) in the event
that Purchaser is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (vi), in
no event will Purchaser be required to pay any amount to Sellers pursuant to
this paragraph (vi) the payment of which would place Purchaser in a less
favorable net after-Tax position than Purchaser would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect





56




to such Tax had never been paid.  This paragraph shall not be construed to
require Purchaser to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to Sellers or any other
Person.

(vii)     Survival.  Each party’s obligations under this Article 6(c)  shall
survive any assignment of rights by, or the replacement of, a Purchaser and the
repayment, satisfaction or discharge of all obligations under any Transaction
Document.

(d)        Taxes and Foreign Purchased Assets.

(i)         Purchaser, on the one hand, and each of the Sellers, on the other
hand, each confirms that it will take all steps (including without limitation
the completion of procedural formalities) reasonably required by the other such
that payments by the obligors in respect of the Foreign Purchased Assets can be
made without deduction or withholding for or on account of tax so far as legally
permissible.

(ii)       Purchaser (and each of its designees) and each of the Sellers
confirms that it is entitled to full exemption from tax imposed by the United
Kingdom on interest under the terms of the double taxation agreement between the
United Kingdom and the United States of America.

(iii)      Purchaser agrees that, so long as no Event of Default has occurred
and is continuing, (A) Purchaser shall notify Sellers and Guarantor at least
ten (10) days prior to effecting any assignment or transfer pursuant to
Article 19 if, at such time, any Foreign Purchased Asset is subject to an
outstanding Transaction, and provide information regarding such assignment or
transfer (including specific information regarding the assignee or transferee of
Purchaser) as reasonably requested by Sellers or Guarantor in order for Sellers
or Guarantor to determine whether such assignment or transfer would result in
any increased deduction or withholding for or on account of tax from amounts
payable by any obligor in respect of any Foreign Purchased Asset, and (B) in the
event that a Seller or Guarantor determines (in its reasonable discretion) that
such an increase in deduction or withholding would result from such assignment
or transfer, then the applicable Seller, at its option, shall have the right to
repurchase the relevant Foreign Purchased Asset in accordance with the
provisions of Article 3(d)  (provided that, notice to Purchaser may be given on
the Business Day before the repurchase), without payment of any Exit Fee.

ARTICLE 7

 

SECURITY INTEREST

(a)        Except as provided in Article 22(g) (for U.S. federal, state and
local tax purposes), Purchaser and Sellers intend that the Transactions
hereunder be sales to Purchaser of the Purchased Assets and not loans from
Purchaser to the applicable Seller secured by the Purchased Assets.  However, in
order to preserve Purchaser’s rights under the Transaction Documents, in the
event that a court or other forum re-characterizes the Transactions hereunder as
other than sales, and as security for the performance by any Seller of all of
such Seller’s





57




obligations to Purchaser under the Transaction Documents and the Transactions
entered into hereunder, or in the event that a transfer of a Purchased Asset is
otherwise ineffective to effect an outright transfer of such Purchased Asset to
Purchaser, each Seller hereby assigns, pledges and grants a security interest,
subject to the terms and conditions of this Agreement, in all of its right,
title and interest in, to and under the Collateral, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located,
subject to the terms and conditions of this Agreement, to Purchaser to secure
the payment of the Repurchase Price on all Transactions to which it is a party
and all other amounts owing by it to Purchaser hereunder, including, without
limitation, amounts owing pursuant to Article 26, and under the other
Transaction Documents (collectively, the “Repurchase Obligations”).  Without
limiting the generality of the foregoing, each Seller hereby pledges, assigns
and grants to Purchaser as further security for such Seller’s obligations to
Purchaser hereunder, a continuing first priority security interest in and Lien
upon all of its right, title and interest in, to and under any Mezzanine Loan
related to a Purchased Asset, if any, as additional security and as a credit
enhancement for payment and performance of the Repurchase Obligations with
respect to the related Purchased Asset hereunder, and Purchaser shall have all
the rights and remedies of a “secured party” under the Uniform Commercial Code
with respect thereto.  Each Seller agrees to mark its books and records to
evidence the interests granted to Purchaser hereunder.  For purposes of this
Agreement, “Collateral” shall mean:

(i)        the Collection Accounts and the Servicer Account and all monies from
time to time on deposit in the Collection Accounts and the Servicer Account and
any and all replacements, substitutions, distributions on, income relating to or
proceeds of any and all of the foregoing;

(ii)       the Purchased Items; and

(iii)      all Mezzanine Loans and Mezzanine Loan Documents related to Purchased
Assets.

(b)        With respect to any Foreign Purchased Asset, if reasonably required
by Purchaser in order to create and/or perfect its security in the relevant
jurisdiction, the relevant Seller shall enter into a Foreign Asset Security
Agreement in such form as Purchaser may reasonably require in order to give
effect to Article 7(a) in the relevant jurisdiction(s) applicable to such
Foreign Purchased Asset as a condition precedent to the acquisition of such
Foreign Purchased Asset.

(c)        Purchaser’s security interest in the Collateral shall terminate only
upon satisfaction of the Repurchase Obligations.  Upon such satisfaction and
upon request by the applicable Seller, Purchaser shall, at such Seller’s sole
expense, deliver to such Seller such UCC termination statements (and, with
respect to Foreign Purchased Assets, the equivalent under the applicable
Requirements of Law in the relevant non-U.S. jurisdiction, if applicable) and
other release documents as may be commercially reasonable and return the
Purchased Assets to such Seller and reconvey the Purchased Items to such Seller
and release its security interest in the Collateral, such release to be
effective automatically without further action by any party.  For purposes of
the grant of the security interest pursuant to this Article 7, this Agreement
shall be deemed to constitute a security agreement under the New York Uniform
Commercial Code (the “UCC”).  Purchaser shall have all of the rights and may
exercise all of the remedies of a secured creditor under the UCC and the other
laws of the State of New York.  In furtherance of the





58




foregoing, (i) Purchaser, at the applicable Seller’s sole cost and expense, as
applicable, shall cause to be filed in such locations as may be necessary to
perfect and maintain perfection and priority of the security interest granted
hereby, UCC financing statements and continuation statements (and, with respect
to Foreign Purchased Assets, the equivalent under the applicable Requirements of
Law in the relevant non-U.S. jurisdiction, if applicable) (collectively, the
“Filings”), and shall forward copies of such Filings to such Seller upon
completion thereof, and (ii) such Seller shall from time to time take such
further actions as may be requested by Purchaser to maintain and continue the
perfection and priority of the security interest granted hereby and by any
Foreign Asset Security Agreement (including marking its records and files to
evidence the interests granted to Purchaser hereunder).  Notwithstanding the
foregoing, the Repurchase Obligations shall be full recourse to such Seller.

(d)        Each Seller acknowledges that it has no rights to service the
Purchased Assets except as provided in Article 28 hereof.  Without limiting the
generality of the foregoing and the grant of a security interest in Article
7(a), and in the event that such Seller is deemed by a court, other forum or
otherwise to retain any residual Servicing Rights (notwithstanding that such
Servicing Rights are Purchased Items hereunder), and for the avoidance of doubt,
Seller hereby acknowledges and agrees that the Servicing Rights constitute
Collateral hereunder for all purposes.  The foregoing provision is intended to
constitute a security agreement or other arrangement or other credit enhancement
related to the Agreement and Transactions hereunder as defined under Sections
101(47)(v) and 741(7)(x) of the Bankruptcy Code.

(e)        Each Seller agrees, to the extent permitted by applicable law, that
neither it nor anyone claiming through or under it will set up, claim or seek to
take advantage of any appraisement, valuation, stay, extension or redemption law
now or hereafter in force in any locality where any Purchased Asset or Mortgaged
Property may be situated in order to prevent, hinder or delay the enforcement or
foreclosure of this Agreement, or the absolute sale of any of the Purchased
Assets, or the final and absolute putting into possession thereof, immediately
after such sale, of the purchasers thereof, and each Seller, for itself and all
who may at any time claim through or under it, hereby waives, to the full extent
that it may be lawful so to do, the benefit of all such laws and any and all
right to have any of the properties or assets constituting the Purchased Assets
marshaled upon any such sale, and agrees that Purchaser or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Purchased Assets as an entirety or in such parcels as Purchaser or such
court may determine.

ARTICLE 8

 

TRANSFER AND CUSTODY

(a)        Except as provided in Article 22(g) (for U.S. federal, state and
local income tax purposes), on the Purchase Date for each Transaction, ownership
of the related Purchased Asset and other Purchased Items shall be transferred to
Purchaser against the simultaneous transfer of the Purchase Price for such
Purchased Asset in immediately available funds (in the Applicable Currency of
the relevant Purchased Asset) to an account of Seller specified in the
Confirmation relating to such Transaction.





59




(b)        The applicable Seller shall deposit the Asset Files representing the
Purchased Assets, or direct that the Asset Files be deposited directly
(including with respect to any Wet Purchased Asset, by the related Settlement
Agent), with the applicable Custodian in accordance with the applicable
Custodial Agreement.  The Asset Files shall be maintained in accordance with the
applicable Custodial Agreement.  If an  Asset File is not delivered to Purchaser
or its designee (including the applicable Custodian or a Settlement Agent), such
Asset File shall be held in trust by the applicable Seller or its designee for
the benefit of Purchaser as the owner thereof.  The applicable Seller or its
designee shall maintain a copy of the Asset File and the originals of the Asset
File not delivered to Purchaser or its designee (including the applicable
Custodian or a Settlement Agent).  The possession of the Asset File by the
applicable Seller or its designee is at the will of Purchaser for the sole
purpose of servicing the related Purchased Asset, and such possession by
applicable Seller or its designee is in a custodial capacity only.  The books
and records (including, without limitation, any computer records or tapes) of
the applicable Seller or its designee shall be marked appropriately to reflect
clearly the sale of the related Purchased Asset to Purchaser.  Each Seller or
its designee (including the applicable Custodian or a Settlement Agent) shall
release its custody of the Asset File only in accordance with a written request
acknowledged in writing by Purchaser and otherwise in accordance with the
applicable Custodial Agreement or the related Bailee Letter, as applicable.

(c)        From time to time, each Seller shall forward to the applicable
Custodian, with copy to Purchaser, additional original documents or additional
documents evidencing any assumption, modification, consolidation or extension of
a Purchased Asset approved in accordance with the terms of this Agreement, and
upon receipt of any such other documents (which shall be clearly marked as to
which Asset File such documents relate), such Custodian will be required to hold
such other documents in the related Asset File in accordance with the applicable
Custodial Agreement.

ARTICLE 9

 

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

(a)        Except as provided in Article 22(g) (for U.S. federal, state and
local income tax purposes), title to each Purchased Asset shall pass to
Purchaser on the related Purchase Date, and Purchaser shall have free and
unrestricted use of each Purchased Asset, subject, however, to the terms of this
Agreement.  Nothing in this Agreement or any other Transaction Document shall
preclude Purchaser from engaging in repurchase transactions with the Purchased
Assets or otherwise selling, transferring, pledging, repledging, hypothecating
or rehypothecating the Purchased Assets, all on terms that Purchaser may
determine in its sole discretion, but no such transaction shall relieve
Purchaser of its obligations to transfer the same Purchased Assets to the
applicable Seller pursuant to Article 3 or of Purchaser’s obligation to credit
or pay Income to, or apply Income to the obligations of, each Seller pursuant to
Article 5 or otherwise affect the rights, obligations and remedies of any party
to this Agreement, including, without limitation, each Seller’s rights under
Article 3(d).  Notwithstanding the foregoing, so long as no Event of Default
exists at such time,  unless any Seller otherwise consents in writing (which
consent shall not be unreasonably withheld, conditioned or delayed), Purchaser
shall not enter into repurchase transactions or otherwise sell, transfer,
pledge, repledge, hypothecate or rehypothecate any Purchased Assets to any
Person that is a Prohibited Transferee and not an Eligible Assignee.





60




(b)        Nothing contained in this Agreement or any other Transaction Document
shall obligate Purchaser to segregate any Purchased Asset delivered to Purchaser
by any Seller.  Except to the extent expressly set forth in this Agreement or
any other Transaction Document, no Purchased Asset shall remain in the custody
of any Seller or any Affiliate of any Seller.

ARTICLE 10

 

REPRESENTATIONS AND WARRANTIES

(a)        Each of the Sellers and Purchaser represents and warrants (as to
itself) to the other that (i) it is duly authorized to execute and deliver this
Agreement, to enter into Transactions contemplated hereunder and to perform its
obligations hereunder and has taken all necessary action to authorize such
execution, delivery and performance, (ii) it will engage in such Transactions as
principal, (iii) the person signing this Agreement on its behalf is duly
authorized to do so on its behalf (or on behalf of any such disclosed
principal), (iv) it has obtained all authorizations of any Governmental
Authority required in connection with this Agreement and the Transactions
hereunder and such authorizations are in full force and effect and (v) the
execution, delivery and performance of this Agreement and the Transactions
hereunder will not violate any Requirement of Law applicable to it or its
organizational documents or any agreement by which it is bound or by which any
of its assets are affected.  On each Purchase Date, Purchaser and each Seller
shall each be deemed to repeat all the foregoing representations made by it.

(b)        In addition to the representations and warranties in subsection (a)
above, each Seller represents and warrants to Purchaser as of the date of this
Agreement and will be deemed to represent and warrant to Purchaser as of the
Purchase Date for the purchase of any Purchased Assets by Purchaser from any
Seller and any Transaction thereunder and covenants that at all times while this
Agreement and any Transaction thereunder is in effect, unless otherwise stated
herein:

(i)         Organization.  Each Seller is duly organized, validly existing and
in good standing under the laws and regulations of the jurisdiction of such
Seller’s incorporation or organization, as the case may be, and is duly
licensed, qualified, and in good standing in every state where such licensing or
qualification is necessary for the transaction of such Seller’s business, except
where failure to so qualify could not be reasonably likely to have a Material
Adverse Effect.  Each Seller has the power to own and hold the assets it
purports to own and hold, and to carry on its business as now being conducted
and proposed to be conducted, and has the power to execute, deliver, and perform
its obligations under this Agreement and the other Transaction Documents.

(ii)       Due Execution; Enforceability.  The Transaction Documents to which it
is a party have been or will be duly executed and delivered by each Seller, for
good and valuable consideration.  Once executed by each applicable counterparty,
the Transaction Documents constitute the legal, valid and binding obligations of
each Seller, enforceable against each Seller in accordance with their respective
terms subject to bankruptcy, insolvency, and other limitations on creditors’
rights generally and to equitable principles.





61




(iii)      Ability to Perform.  No Seller believes, nor does it have any reason
or cause to believe, that it cannot perform each and every covenant contained in
the Transaction Documents applicable to it to which it is a party.

(iv)       Non-Contravention.  Neither the execution and delivery of the
Transaction Documents, nor consummation by any Seller of the transactions
contemplated by the Transaction Documents (or any of them), nor compliance by
such Seller with the terms, conditions and provisions of the Transaction
Documents (or any of them) will conflict with or result in a breach of any of
the terms, conditions or provisions of (A) the organizational documents of such
Seller, (B) any contractual obligation to which such Seller is now a party or
the rights under which have been assigned to such Seller or the obligations
under which have been assumed by such Seller or to which the assets of such
Seller is subject or constitute a default thereunder, or result thereunder in
the creation or imposition of any lien upon any of the assets of such Seller,
other than pursuant to the Transaction Documents, (C) any judgment or order,
writ, injunction, decree or demand of any court applicable to such Seller, or
(D)  in any material respect, any applicable Requirement of Law, in the case of
clauses (B) or (C) above, to the extent that such conflict or breach would have
a Material Adverse Effect.

(v)        Litigation; Requirements of Law.  As of the Closing Date and as of
the Purchase Date for any Transaction hereunder, except as may be disclosed in
writing by Seller to Purchaser prior to such date, there is no action, suit,
proceeding, investigation, or arbitration pending or, to any Seller’s Knowledge,
threatened against any Seller Party or any of their respective Affiliates or
assets, nor is there any action, suit, proceeding, investigation, or arbitration
pending or, to any Seller’s Knowledge, threatened against any Seller Party or
any of their respective Affiliates that may result in any Material Adverse
Effect.  Each Seller is in compliance in all material respects with all
Requirements of Law.  No Seller Party or any of its Affiliates is in default in
any material respect with respect to any judgment, order, writ, injunction,
decree, rule or regulation of any arbitrator or Governmental Authority that may
result in any Material Adverse Effect or would constitute a Default or an Event
of Default.

(vi)       No Broker.  No Seller has dealt with any broker, investment banker,
agent, or other Person (other than Purchaser or an Affiliate of Purchaser) who
may be entitled to any commission or compensation in connection with the sale of
Purchased Assets pursuant to any of the Transaction Documents.

(vii)     Good Title to Purchased Assets.  Immediately prior to the purchase of
any Purchased Assets and other Purchased Items by Purchaser from any Seller,
such Purchased Assets and other Purchased Items are free and clear of any Lien,
encumbrance or impediment to transfer (including any “adverse claim” as defined
in Article 8-102(a)(1) of the UCC), and each Seller is the record and beneficial
owner of and has good and marketable title to and the right to sell and transfer
such Purchased Assets and other Purchased Items to Purchaser and, upon transfer
of such Purchased Assets and other Purchased Items to Purchaser, Purchaser shall
be the owner of such Purchased Assets and other Purchased Items free of any
adverse claim.  In the event the related Transaction is recharacterized as a
secured financing of the Purchased Assets and other Purchased





62




Items, the provisions of this Agreement (together, with respect to any Foreign
Purchased Asset, with the relevant Foreign Asset Security Agreement) are
effective to create in favor of Purchaser a valid “security interest” (as
defined in Section 1-201(b)(35) of the UCC) in all rights, title and interest of
the applicable Seller in, to and under the Collateral and Purchaser shall have a
valid, perfected first priority security interest in the Collateral (and without
limitation on the foregoing, Purchaser, as entitlement holder, shall have a
“security entitlement” to the Collateral).

(viii)    No Decline in Market Value; No Defaults.  To each Seller’s Knowledge,
except as may be disclosed in writing by Seller to Purchaser prior to any
Purchase Date, there are no facts or circumstances that are reasonably likely to
cause or have caused the Market Value of any Purchased Asset to decline in any
material respect.  As of the date of this Agreement and as of each Purchase
Date, to Seller’s Knowledge, no Default has occurred and is continuing which has
not been disclosed to Purchaser in writing.  At all times while this Agreement
and any Transaction thereunder is in effect, no Event of Default has occurred
and is continuing which has not been disclosed to Purchaser in writing within
any applicable notice period provided herein.

(ix)       Authorized Representatives.  The duly authorized representatives of
each Seller are listed on, and true signatures of such authorized
representatives are set forth on, Exhibit II attached to this Agreement.

(x)        Representations and Warranties Regarding Purchased Assets; Delivery
of Asset File.

(A)       As of the date hereof, no Seller has assigned, pledged, or otherwise
conveyed or encumbered any Purchased Asset or other Purchased Items to any other
Person, and immediately prior to the sale of such Purchased Asset and other
Purchased Items to Purchaser, the applicable Seller was the sole owner of such
Purchased Asset and other Purchased Items and had good and marketable title
thereto, free and clear of all Liens, in each case except for Liens to be
released simultaneously with the sale to Purchaser hereunder.

(B)       The provisions of the Transaction Documents are effective to either
constitute a sale of Purchased Items to Purchaser or to create in favor of
Purchaser a legal, valid and enforceable security interest in each applicable
jurisdiction in all right, title and interest of the applicable Seller in, to
and under the Collateral.

(C)       Upon receipt by the applicable Custodian of each Promissory Note or
Participation Certificate, endorsed in blank by a duly authorized officer of the
applicable Seller, and the payment to the applicable Seller by Purchaser of the
related Purchase Price therefor, either a purchase shall have been completed by
Purchaser of such Promissory Note or Participation Certificate, or Purchaser
shall have a valid and fully perfected first priority security interest in all
right, title and interest of such Seller in the Purchased Items described
therein.





63




(D)       Each of the representations and warranties made in respect of each
Purchased Asset pursuant to (x) in the case of a U.S. Purchased Asset, Exhibit
V-A, (y) in the case of an English Purchased Asset, Exhibit V-B or (z) in the
case of any other Foreign Purchased Asset, a schedule to the related
Confirmation, are true, complete and correct in all material respects except to
the extent disclosed in a Requested Exceptions Report.

(E)       Upon the filing of the UCC Financing Statements in the applicable UCC
Filing Jurisdiction, Purchaser shall have a legal, valid, enforceable and fully
perfected first priority security interest in that portion of the Collateral in
which a security interest can be perfected under the UCC by the filing of
financing statements.

(F)       Upon execution and delivery of any Account Control Agreement relating
to a Collection Account, Purchaser shall either be the owner of, or have a valid
and fully perfected first priority security interest in such Collection Account
and all funds at any time credited thereto.  In relation to any Collection
Account situated in any jurisdiction outside the United States (if any), such
Collection Account shall be subject to a first ranking fixed charge.

(xi)       Adequate Capitalization; No Fraudulent Transfer.  Each Seller has, as
of such Purchase Date, adequate capital for the normal obligations foreseeable
in a business of its size and character and in light of its contemplated
business operations.  Each Seller is generally able to pay, and as of the date
hereof is paying, its debts as they come due.

(xii)     Governmental Approvals.  Except in all situations where such failure
would not have a Material Adverse Effect, no order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority or any third party is required to
authorize, or is required in connection with, (i) the execution, delivery and
performance by any Seller of any Transaction Document to which such Seller is or
will be a party, (ii) the legality, validity, binding effect or enforceability
of any such Transaction Document against such Seller or (iii) the consummation
of the transactions contemplated by this Agreement (other than the filing of
certain financing statements in respect of certain security interests).  Each
Seller has all necessary licenses, permits and other consents from Governmental
Authorities necessary to acquire, originate, own and sell the Purchased Assets
and other Purchased Items.

(xiii)    Organizational Documents.  On and as of the Closing Date, each Seller
has delivered to Purchaser certified copies of its organization documents,
together with all amendments thereto, if any.

(xiv)     No Encumbrances.  There are (A) no outstanding rights, options,
warrants or agreements on the part of each Seller for a purchase, sale or
issuance, in connection with the Purchased Assets, (B) no agreements on the part
of any Seller to issue, sell or distribute the Purchased Assets, and (C) no
obligations on the part of any Seller





64




(contingent or otherwise) to purchase, redeem or otherwise acquire any
securities or interest therein, in each case, except as contemplated by the
Transaction Documents.

(xv)      Federal Regulations.  No Seller is required to register as an
“investment company,” or a company “controlled by an investment company,” within
the meaning of the Investment Company Act of 1940, as amended.  No Seller is a
“holding company,” or a “subsidiary company of a holding company,” or an
“affiliate” of either a “holding company” or a “subsidiary company of a holding
company,” as such terms are defined in the Public Utility Holding Company Act of
2005, as amended.

(xvi)     Taxes.  Each Seller has filed or caused to be filed all material tax
returns or extensions thereto that, to such Seller’s Knowledge, would be
delinquent if they had not been filed on or before the date hereof (taking into
account any extensions) and has paid all material taxes shown to be due and
payable on or before the date hereof on such returns or on any assessments made
against it or any of its property (in each case taking into account any
extensions) except (a) for any such taxes as are being appropriately contested
in good faith by appropriate proceedings and with respect to which adequate
reserves have been provided in accordance with GAAP; or (b) to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; to each Seller’s Knowledge, no material tax liens have been filed
against any of such Seller’s assets, except for such tax liens as are being
appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been provided in accordance with GAAP.

(xvii)   ERISA.  Neither any Seller nor any ERISA Affiliate has engaged in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan that is not exempt from such Sections of ERISA and
the Internal Revenue Code, (B) no material “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, exists with respect to
any Plan and no Lien in favor of the PBGC or a Plan exists on the assets of
Seller or any ERISA Affiliate, and no filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan has been made, (C) no Reportable Event
(as referenced in Section 4043 of ERISA) has occurred (other than an event for
which the 30-day notice period is waived) with respect to, or proceedings has
been commenced to have a trustee appointed, and no trustee has been appointed,
to administer or to terminate, any Plan, (D) no Plan has been terminated for
purposes of Title IV of ERISA, neither Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates has received from the Pension Benefit
Guaranty Corporation (“PBGC”) or a plan administrator any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (E) neither the Seller, any of its Subsidiaries nor any of their
respective ERISA Affiliates has otherwise incurred any liability under Title IV
of ERISA with respect to the termination of any Plan, (F) neither any Seller nor
any ERISA Affiliate has incurred any liability in connection with a withdrawal
from, or the insolvency or reorganization of, a Multiemployer Plan and neither
the Seller, nor any of its Subsidiaries or any of their respective ERISA
Affiliates has received, and no Multiemployer Plan has received  from the
Seller, any of its Subsidiaries or any of their respective ERISA Affiliates of
any





65




notice, concerning the imposition of withdrawal liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, (G) there has been no
failure to make any required contribution to a Multiemployer Plan or failure to
make by its due date any required contribution to any Plan, (H) with respect to
any Plan that is intended to qualify under Section 401(a) of the Code, there has
been no notification by the Internal Revenue Service of its intent to disqualify
such Plan, (I) there has been no incurrence, with respect to any “employee
benefit plan” as defined in Section 3(3) of ERISA that is sponsored, or
maintained or contributed to by the Seller or any of its Subsidiaries or with
respect to which the Seller or any of its Subsidiaries has any liability, of any
material liability for post-retirement health or welfare benefits, except as may
be required by 4980B of the Code or similar laws, (J) there has been no
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 430 of the Code or Section 303 of ERISA) and (K) there has
been no imposition of a Lien pursuant to Section 430(k) of the Code or Section
303(k) of ERISA or a violation of Section 436 of the Code with respect to any
Plan.

(xviii)  Judgments/Bankruptcy.  Except as disclosed in writing to Purchaser
prior to any Purchase Date or in accordance with Article 12(a)(iv), there are no
judgments against any Seller unsatisfied of record or docketed in any court
located in the United States of America or in any other relevant jurisdiction
and no Act of Insolvency has ever occurred with respect to any Seller.

(xix)     Solvency.  Neither the Transaction Documents nor any Transaction
thereunder are entered into in contemplation of insolvency or with intent to
hinder, delay or defraud any Seller’s creditors.  The transfer of the Purchased
Assets subject hereto and the obligation to repurchase such Purchased Assets is
not undertaken with the intent to hinder, delay or defraud any Seller’s
creditors.  As of each Purchase Date, the applicable Seller is not insolvent
within the meaning of 11 U.S.C. Section 101(32) or any successor provision
thereof and the transfer and sale of the Purchased Assets pursuant hereto and
the obligation to repurchase such Purchased Asset (i) will not cause the
liabilities of any Seller to exceed the assets of such Seller, (ii) will not
result in any Seller having unreasonably small capital, and (iii) will not
result in debts that would be beyond any Seller’s ability to pay as the same
mature.  Each Seller received reasonably equivalent value in exchange for the
transfer and sale of each Purchased Asset by it and the related Purchased Items
subject hereto to Purchaser.  No petition in bankruptcy has been filed against
any Seller in the last ten (10) years, and no Seller has in the last ten (10)
years made an assignment for the benefit of creditors or taken advantage of any
debtors relief laws.  Each Seller has only entered into agreements on terms that
would be considered arm’s length and otherwise on terms consistent with other
similar agreements with other similarly situated entities.

(xx)      Use of Proceeds; Margin Regulations.  All proceeds of each Transaction
shall be used by the applicable Seller for purposes permitted under such
Seller’s governing documents, provided that no part of the proceeds of any
Transaction will be used by any Seller to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock.  Neither the entering into of any





66




Transaction nor the use of any proceeds thereof will violate, or be inconsistent
with, any provision of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

(xxi)     Full and Accurate Disclosure.  No information contained in the
Transaction Documents, or any written statement furnished by or on behalf of any
Seller Party pursuant to the terms of the Transaction Documents, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained herein or therein not misleading in light of
the circumstances under which they were made, provided that, with respect to
financial projections, forecasts, budgets and other forward looking information,
each Seller represents only that such information was prepared in good faith
based on assumptions believed by such Seller to be reasonable at the time made
and at the time such materials were so furnished.

(xxii)   Financial Information.  All financial data concerning the Seller
Parties, the Purchased Assets and the other Purchased Items that has been
delivered by or on behalf of any Seller Party to Purchaser is true, complete and
correct in all material respects on the date of the delivery thereof to
Purchaser.  All financial data concerning the Seller Parties has been prepared
fairly in accordance with GAAP (to the extent applicable).  Since the delivery
of such data, except as otherwise disclosed in writing to Purchaser, there has
been no change in the financial position of any Seller Party,   or to Seller’s
Knowledge, the Purchased Assets and the other Purchased Items, which change is
reasonably likely to result in a Material Adverse Effect.

(xxiii)  [Reserved].

(xxiv)   [Reserved].

(xxv)    No Reliance.  Each Seller has made its own independent decisions to
enter into the Transaction Documents and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary.  No Seller is relying upon any advice
from Purchaser as to any aspect of the Transactions, including without
limitation, the legal, accounting or tax treatment of such Transactions.

(xxvi)   Sanctions; No Prohibited Persons.  Each Seller Party and each of their
respective Affiliates is in compliance with Sanctions.  No Seller Party or any
Affiliate, officer, director, partner, member or employee, of any Seller Party
or of such Affiliate, is an entity or person that is, or is owned, controlled by
or acting on behalf of any Person that is, a Prohibited Person.  Each Seller
agrees that, from time to time upon the prior written request of Purchaser, it
shall execute and deliver such further documents, provide such additional
information and reports and perform such other acts as Purchaser may reasonably
request in order to ensure compliance with the provisions hereof (including,
without limitation, compliance with Sanctions); provided, however, that nothing
in this Article 10(xxvi) shall be construed as requiring Purchaser to conduct
any inquiry or





67




decreasing any Seller’s responsibility for its statements, representations,
warranties or covenants hereunder.

(xxvii) Environmental Matters.

(A)       No properties owned or leased by any Seller and no properties formerly
owned or leased by any Seller, its predecessors, or any former Subsidiaries or
predecessors thereof (the “Properties”), contain, or have previously contained,
any Materials of Environmental Concern in amounts or concentrations which
constitute or constituted a violation of, or reasonably could be expected to
give rise to liability under, Environmental Laws;

(B)       Each Seller is in compliance with all applicable Environmental Laws,
and there is no violation of any Environmental Laws which reasonably would be
expected to interfere with the continued operations of any Seller;

(C)       No Seller has received any notice of violation, alleged violation,
non-compliance, liability or potential liability under any Environmental Law,
nor does any Seller have Knowledge that any such notice will be received or is
being threatened;

(D)       Materials of Environmental Concern have not been transported or
disposed by any Seller in violation of, or in a manner or to a location which
reasonably would be expected to give rise to liability under, any applicable
Environmental Law, nor has any Seller generated, treated, stored or disposed of
at, on or under any of the Properties in violation of, or in a manner that
reasonably would be expected to give rise to liability under, any applicable
Environmental Law;

(E)       No judicial proceedings or governmental or administrative action is
pending, or threatened, under any Environmental Law which any Seller is a party,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements arising out of judicial proceedings or governmental or
administrative actions, outstanding under any Environmental Law to which any
Seller is a party;

(F)       There has been no release of Materials of Environmental Concern in
violation of or in amounts or in a manner that reasonably would be expected to
give rise to liability under any Environmental Law for which any Seller may
become liable, except Materials of Environmental Concern used and managed in
ordinary commercial activities in compliance with applicable laws and best
practices, such as copier ink and dry-cleaning chemicals, where such usage and
management does not result in harm to the environment or human health and does
not result in liability for investigation or other remediation pursuant to
applicable law; and





68




(G)       Each of the representations and warranties set forth in the preceding
clauses (A) through (F) is true and correct with respect to each parcel of real
property owned or operated by each Seller.

(xxviii)  Insider.  No Seller is an “executive officer,” “director,” or “person
who directly or indirectly or acting through or in concert with one or more
persons owns, controls, or has the power to vote more than 10% of any class of
voting securities” (as those terms are defined in 12 U.S.C. § 375(b) or in
regulations promulgated pursuant thereto) of Purchaser, of a bank holding
company of which Purchaser is a Subsidiary, or of any Subsidiary, of a bank
holding company of which Purchaser is a Subsidiary, of any bank at which
Purchaser maintains a correspondent account or of any lender which maintains a
correspondent account with Purchaser.

(xxix)   Notice Address; Jurisdiction of Organization.  On the date of this
Agreement, each Seller’s address for notices is as specified on Exhibit I,
unless the applicable Seller has provided a new address to Purchaser in
writing.  Each Seller’s jurisdiction of organization is Delaware.  The location
where each Seller keeps its books and records, including all computer tapes and
records relating to the Collateral, is its notice address, unless such Seller
has provided a different address to Purchaser in writing.

(xxx)    Anti-Corruption and Anti-Money Laundering Laws.  Each Seller Party and
each of their respective Affiliates has complied with, and is in compliance with
all applicable Anti-Corruption Laws and Anti-Money Laundering Laws.  No part of
the proceeds of any Transaction will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any Anti-Corruption Laws.  No litigation,
regulatory or administrative proceedings of or before any court, tribunal or
agency with respect to any Anti-Corruption Laws and Anti-Money Laundering Laws
have been started or threatened against any Seller Party or any Affiliate
thereof.

(xxxi)   Ownership.  Each Seller is and shall remain at all times a wholly-owned
direct or indirect subsidiary of Guarantor.

(xxxii) Centre of Main Interests. Each Seller warrants, represents and covenants
that it has not (A) taken any action that would cause its “centre of main
interests” (as such term is used in Section 3(1) of the European Council
Regulation (EC) No. 1346/2000 on Insolvency Proceedings (the “Insolvency
Regulation”)) to be located in the United Kingdom or Europe or (B) registered as
a company in any jurisdiction other than Delaware.

ARTICLE 11

 

NEGATIVE COVENANTS OF SELLER





69




On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, no Seller shall without the
prior written consent of Purchaser:

(a)        take any action that would directly or indirectly impair or adversely
affect Purchaser’s title to any Purchased Asset or other Purchased Item;

(b)        transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in any Purchased Asset or other Purchased Item to any Person other than
Purchaser, or engage in repurchase transactions or similar transactions with
respect to any Purchased Asset or other Purchased Item with any Person other
than Purchaser;

(c)        create, incur, assume or suffer to exist any Lien, encumbrance or
security interest in or on any of its property, assets, revenue, the Purchased
Assets, the other Collateral, whether now owned or hereafter acquired, other
than the Liens and security interest granted by such Seller pursuant to the
Transaction Documents;

(d)        create, incur, assume or suffer to exist any Indebtedness or other
obligation, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation) if the same would cause such Seller to
violate the covenants contained in this Agreement or Guarantor to violate the
financial covenants contained in the Guaranty;

(e)        engage in, seek or consent to any dissolution, winding up, Division,
liquidation, consolidation, merger, sale of all or substantially all of its
assets (except in the ordinary course of its business), transfer of membership
interests or the like;

(f)        permit a Change of Control of such Seller;

(g)        consent or assent to any Significant Modification of any Purchased
Asset Documents or other agreement or instrument relating to the Purchased
Assets other than in accordance with Article 28 and the Servicing Agreement;

(h)        permit the organizational documents or organizational structure of
any Seller to be amended in a manner that is adverse to the interests of
Purchaser or inconsistent with the provisions of the Transaction Documents;

(i)         after the occurrence and during the continuance of a monetary
Default (provided, that any Seller has Knowledge of or has received written
notice of such monetary Default) or an Event of Default, make any distribution,
payment on account of, or set apart assets for, a sinking or other analogous
fund for the purchase, redemption, defeasance, retirement or other acquisition
of any Capital Stock of such Seller, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of such Seller;

(j)         acquire or maintain any right or interest in any Purchased Asset or
Mortgaged Property that is senior to or pari passu with the rights and interests
of Purchaser therein under this Agreement and the other Transaction Documents
unless such right or interest is a Purchased





70




Asset hereunder (provided that, notwithstanding the foregoing, Affiliates of
Seller may acquire or maintain Companion Interests with respect to Starwood Pari
Passu Participations);

(k)        use any part of the proceeds of any Transaction hereunder for any
purpose which violates, or would be inconsistent with, the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System; or

(l)         take any action that will cause its “centre of main interests” (as
such term is used in the Insolvency Regulation) to be located in the United
Kingdom or Europe or register as a company in any jurisdiction other than
Delaware.

ARTICLE 12

 

AFFIRMATIVE COVENANTS OF SELLERS

On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, each Seller covenants that:

(a)        Seller Notices.

(i)         Material Adverse Change.  Each Seller shall promptly (and in any
event not later than two (2) Business Days after obtaining Knowledge thereof)
notify Purchaser of any material adverse change in its business operations
and/or financial condition of which such Seller has Knowledge; provided,
 however, that nothing in this Article 12 shall relieve such Seller of its
obligations under this Agreement.

(ii)       Default or Event of Default.  Each Seller shall notify Purchaser of
the occurrence of any Default or Event of Default as soon as possible but in no
event later than, (i) with respect to the occurrence of any Default, two (2)
Business Days and, (ii) with respect to the occurrence of any Event of Default,
the immediately succeeding Business Day, after obtaining Knowledge of such
event.

(iii)      Purchased Asset Matters.  Each Seller shall promptly (and in any
event not later than two (2) Business Days after obtaining Knowledge thereof),
notify Purchaser of (A) any event of default beyond applicable grace periods
under any Purchased Asset of which such Seller has Knowledge;  (B) any monetary
default or, to the extent written notice thereof has been sent to the related
Borrower or other obligor, other default under any Purchased Asset; or (C) any
facts of which such Seller has Knowledge that have caused a Future Advance
Failure with respect to any Purchased Asset to occur or the Market Value of any
Purchased Asset to decline in any material respect.

(iv)       Other Defaults, Litigation and Judgments.  Each Seller shall promptly
(and in any event not later than two (2) Business Days after Knowledge thereof),
notify Purchaser of (A) any event of default (or similar event) on the part of
any Seller Party under any Indebtedness or other contractual obligations to the
extent the same is reasonably likely to have a Material Adverse Effect; or (B)
the commencement of, settlement of or judgment in any litigation, action, suit,
arbitration, investigation or other





71




legal or arbitrable proceeding involving any Seller Party which, if adversely
determined, is reasonably likely to have a Material Adverse Effect.

(v)        Corporate Change.  Each Seller shall advise Purchaser in writing of
the opening of any new chief executive office, or the closing of any such
office, of any Seller and of any change in any Seller’s name or the places where
the books and records pertaining to the Purchased Asset are held not less than
fifteen (15) Business Days prior to taking any such action.

(vi)       Appraisals.  Each Seller shall promptly (and in any event not later
than five (5) Business Days following receipt thereof) deliver to Purchaser
copies of  any appraisal or other valuation of any Mortgaged Property securing a
Purchased Asset obtained by such Seller.

(b)        Reporting and Other Information.  Sellers shall provide, or to cause
to be provided, to Purchaser the following financial and reporting information:

(i)         Purchased Asset Information.  (A) No later than the 15th day of each
month, copies of property level information and all other required reports, rent
rolls, financial statements and certificates received by each Seller during the
preceding calendar month pursuant to the Purchased Asset Documents relating to
any Purchased Asset and (B) promptly upon request by Purchaser, any other
information with respect to the Purchased Assets that may be in any Seller’s
possession or is available to any Seller;

(ii)       Monthly Purchased Asset Reports.  No later than the 15th day of each
month, a summary property performance report for each Purchased Asset in a form
acceptable to Purchaser, which shall include a reconciliation in arrears of
beginning balance, interest and principal paid to date and ending balances for
each Purchased Asset, together with a certified written report describing (A)
any developments or events known to any Seller with respect to such Purchased
Asset that have occurred since the last monthly Purchased Asset report delivered
hereunder that are reasonably likely to have a Material Adverse Effect on the
aggregate Market Value of the Purchased Assets, (B) any and all written
modifications to the Purchased Asset Documents that have occurred since the last
monthly Purchased Asset report delivered hereunder, (C) loan status, collection
performance and any delinquency and loss experience with respect to any
Purchased Asset, (D) an updated as to the expected disposition or sale of such
Purchased Assets and (E) such other information as mutually agreed by Purchaser
and Sellers;

(iii)      Quarterly Reports.  Within sixty (60) days after the end of the first
three quarterly fiscal periods of each fiscal year of Guarantor, the unaudited,
consolidated balance sheets of Guarantor, as at the end of such period and the
related unaudited, consolidated statements of income, shareholders’ equity and
cash flows of Guarantor for such period and the portion of the fiscal year
through the end of such period (and in each case with comparisons to applicable
information in the financial statements from the same quarter of the previous
year), accompanied by an officer’s certificate of Guarantor, which certificate
shall state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of Guarantor in
accordance





72




with GAAP, consistently applied, as at the end of, and for, such period (subject
to normal year-end audit adjustments);

(iv)       Annual Reports.  Within one-hundred-twenty (120) days after the end
of each fiscal year of Guarantor, the consolidated balance sheets of Guarantor
as at the end of such fiscal year and the related consolidated statements of
income, shareholders’ equity and cash flows of Guarantor for such year,
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall not be qualified as to scope
of audit or going concern and shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of Guarantor in accordance with GAAP, consistently applied, as at the
end of, and for, such fiscal year; and

(v)        Covenant Compliance Certificate.  Along with each delivery pursuant
to Article 12(b)(ii),  12(b)(iii) and 12(b)(iv), a completed and executed
Covenant Compliance Certificate.

(vi)       Other Documentation.  Each Seller shall provide Purchaser with copies
of such documents as Purchaser may request evidencing the truthfulness of any
representations and warranties of any Seller Party set forth in any Transaction
Document.

(c)        Each Seller shall (1) defend the right, title and interest of
Purchaser in and to the Purchased Assets and other Collateral against, and take
such other action as is necessary to remove, the Liens, security interests,
claims and demands of all Persons (other than security interests by or through
Purchaser) and (2) at Purchaser’s reasonable request, take all action Purchaser
deems necessary or desirable to ensure that Purchaser will have a first priority
security interest in the Purchased Assets and other Collateral subject to any of
the Transactions in the event such Transactions are recharacterized as secured
financings (including, among other things, filing such UCC financing statements
or their equivalent under the Requirements of Law in the relevant non-U.S.
jurisdiction, if applicable, as Purchaser may reasonably request and serving
notices of the security created under each Foreign Asset Security Agreement in
such form and on such parties as Purchaser may reasonably require, if and to the
extent required by Purchaser in order to perfect, secure or maintain a first
priority security interest in respect of such security interests under the
applicable Purchased Asset Documents).

(d)        Each Seller shall permit Purchaser and any of its agents,
representatives or permitted assigns to perform due diligence reviews and
inspections in accordance with Article 27.

(e)        If any Seller shall at any time become entitled to receive or shall
receive any rights, whether in addition to, in substitution of, as a conversion
of, or in exchange for a Purchased Asset, or otherwise in respect thereof, such
Seller shall accept the same as Purchaser’s agent, hold the same in trust for
Purchaser and deliver the same forthwith to Purchaser (or the applicable
Custodian, as appropriate) in the exact form received, duly endorsed by such
Seller to Purchaser, if required, together with an undated assignment duly
executed in blank to be held by Purchaser hereunder as additional collateral
security for the Transactions.  If any sums of money or property so paid or
distributed in respect of the Purchased Assets shall be received by any





73




Seller, such Seller shall, until such money or property is paid or delivered to
Purchaser, hold such money or property in trust for Purchaser, segregated from
other funds of such Seller, as additional collateral security for the
Transactions.

(f)        At any time from time to time upon the reasonable request of
Purchaser, at the sole expense of Sellers, each Seller shall promptly and duly
execute and deliver such further instruments and documents and take such further
actions as Purchaser may deem necessary or desirable to (i) obtain or preserve
the security interest granted hereunder, (ii) ensure that such security interest
remains fully perfected at all times and remains at all times first in priority
as against all other creditors of any Seller (whether or not existing as of the
Closing Date or in the future) and (iii) obtain or preserve the rights and
powers herein granted (including, among other things, filing such UCC financing
statements or their equivalent under the Requirements of Law in the relevant
non-U.S. jurisdiction, if applicable, as Purchaser may request).  If any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any promissory note, other instrument or certificated security,
such note, instrument or certificated security shall be promptly delivered to
Purchaser, duly endorsed in a manner satisfactory to Purchaser, to be itself
held as Collateral pursuant to the Transaction Documents.

(g)        Each Seller shall make a representative available to Purchaser once
every month for attendance at a telephone conference, the date of which to be
mutually agreed upon by Purchaser and such Seller, regarding the status of each
Purchased Asset, such Seller’s compliance with the requirements of Articles 12
and 13, and any other matters relating to the Transaction Documents or
Transactions that Purchaser wishes to discuss with such Seller.

(h)        Except in all situations where such failure would not have a Material
Adverse Effect, or cause a Default or Event of Default, each Seller shall and
shall cause the other Seller Parties to at all times (i) comply with all
material contractual obligations, (ii) comply in all respects with all laws,
ordinances, rules, regulations and orders (including, without limitation,
environmental laws) of any Governmental Authority or any other federal, state,
municipal or other public authority having jurisdiction over any Seller Party or
any of its assets and each Seller Party shall do or cause to be done all things
necessary to preserve and maintain in full force and effect its legal existence,
and all licenses material to its business and (iii) maintain and preserve its
legal existence and all of its material rights, privileges, licenses and
franchises necessary for the operation of its business (including, without
limitation, preservation of all lending licenses held by any Seller Party and,
to the extent applicable, of each Seller Party’s status as a “qualified
transferee” (however denominated) under all documents which govern the Purchased
Assets).

(i)         Each Seller shall and shall cause the other Seller Party to at all
times keep proper books of records and accounts in which full, true and correct
entries shall be made of its transactions fairly in accordance with GAAP, and
set aside on its books from its earnings for each fiscal year all such proper
reserves in accordance with GAAP.

(j)         Each Seller shall observe, perform and satisfy all the terms,
provisions, covenants and conditions required to be observed, performed or
satisfied by it, and shall pay when due all costs, fees and expenses required to
be paid by it, under the Transaction Documents.  Each Seller shall pay and
discharge all taxes, levies, liens and other charges on its assets and on the





74




Collateral that, in each case, in any manner would create any lien or charge
upon the Collateral, other than (a) any such taxes that are being appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been provided in accordance with GAAP,
or (b) to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

(k)        Each Seller shall maintain records with respect to the Collateral and
Purchased Items and the conduct and operation of its business with no less a
degree of prudence than if the Collateral and Purchased Items were held by such
Seller for its own account and shall furnish Purchaser, upon reasonable request
by Purchaser or its designated representative, with reasonable information
obtainable by Seller with respect to the Collateral and Purchased Items and the
conduct and operation of its business.

(l)         Each Seller shall continue to engage in business of the same general
type as now conducted by it or otherwise as approved by Purchaser prior to the
date hereof.

(m)       Each Seller shall be solely responsible for the fees and expenses of
each Custodian, Account Bank and Servicer.

(n)        Each Seller shall cause  Guarantor to at all times comply with the
terms and conditions of its Guaranty, including without limitation, any
financial covenants contained therein.

(o)        To the extent any Future Advance is required to be made pursuant to
the Purchased Asset Documents with respect to any Purchased Asset, the
applicable Seller shall fund such Future Advance in accordance with such
Purchased Asset Documents, regardless of whether Purchaser agrees to fund an
increase in the Purchase Price or the conditions for increasing the Purchase
Price under this Agreement have been satisfied with regard to such Future
Advance.

ARTICLE 13

 

SINGLE PURPOSE ENTITY COVENANTS

Each Seller hereby covenants with Purchaser, that as of the date hereof and for
so long as any of the Transaction Documents shall remain in effect:

(a)        such Seller shall own no assets, and shall not engage in any
business, other than the assets and transactions specifically contemplated by
this Agreement and any other Transaction Document and other assets incidental to
the origination, acquisition, ownership, financing and disposition of the
Purchased Assets.

(b)        such Seller shall not make any loans or advances to any Affiliate or
third party and shall not acquire obligations or securities of its Affiliates;

(c)        such Seller shall pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) only from its own assets;





75




(d)        such Seller shall comply with the provisions of its organizational
documents;

(e)        such Seller shall do all things necessary to observe its
organizational formalities and to preserve its existence;

(f)        such Seller shall maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates (except that
such financial statements may be consolidated to the extent consolidation is
required under GAAP or as a matter of Requirements of Law; provided, that (i)
appropriate notation shall be made on such financial statements to indicate the
separateness of such Seller from such Affiliate and to indicate that such
Seller’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person and (ii) such assets shall
also be listed on such Seller’s own separate balance sheet) and file its own tax
returns (except to the extent consolidation is required or permitted under
Requirements of Law), or if such Seller is a disregarded entity for federal
income tax purposes, Seller’s income may be included in the federal income tax
return of its regarded owner to the extent required or permitted by the
applicable Requirements of Law;

(g)        such Seller shall be, and at all times shall hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate) (other than for tax purposes), shall correct any known
misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, and shall not identify itself or any of its Affiliates
as a division of the other;

(h)        such Seller shall maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations and shall remain solvent,
provided that the foregoing shall not require any member, partner or shareholder
of any Seller to make any additional capital contribution to such Seller;;

(i)         such Seller shall not commingle its funds or other assets with those
of any Affiliate or any other Person and shall maintain its properties and
assets in such a manner that it would not be costly or difficult to identify,
segregate or ascertain its properties and assets from those of others, in each
case except in accordance with this Agreement;

(j)         such Seller shall maintain its properties, assets and accounts
separate from those of any Affiliate or any other Person;

(k)        such Seller shall not hold itself out to be responsible for the debts
or obligations of any other Person;

(l)         such Seller shall not, without the prior unanimous written consent
of all of its Independent Members, take any action that will result in an Act of
Insolvency;

(m)       such Seller shall, at all times, have at least one (1) Independent
Member;

(n)        such Seller’s organizational documents shall provide (i) that
Purchaser be given at least two (2) Business Days prior notice of the removal
and/or replacement of any Independent Member, together with the name and contact
information of the replacement Independent Member and evidence of the
replacement’s satisfaction of the definition of Independent Member





76




and (ii) that any Independent Member of such Seller shall not have any fiduciary
duty to anyone including the holders of the equity interest in such Seller and
any Affiliates of such Seller except such Seller and the creditors of such
Seller with respect to taking of, or otherwise voting on, any Act of Insolvency;
provided, that the foregoing shall not eliminate the implied contractual
covenant of good faith and fair dealing;

(o)        such Seller shall not enter into any transaction with an Affiliate of
such Seller except on commercially reasonable terms similar to those available
to unaffiliated parties in an arm’s length transaction;

(p)        such Seller shall maintain a sufficient number of employees in light
of contemplated business operations;

(q)        such Seller shall use separate stationary, invoices and checks
bearing its own name, and allocate fairly and reasonably any overhead for shared
office space and for services performed by an employee of an Affiliate;

(r)        such Seller shall not pledge its assets to secure the obligations of
any other Person other than Purchaser;

(s)        such Seller shall not form, acquire or hold any Subsidiary or own any
equity interest in any other entity; and

(t)         such Seller shall not create, incur, assume or suffer to exist any
Indebtedness, Lien, encumbrance or security interest in or on any of its
property, assets, revenue, the Purchased Assets, the other Collateral, whether
now owned or hereafter acquired, other than (i) obligations under the
Transaction Documents, (ii) obligations under the documents evidencing the
Purchased Assets, and (iii) unsecured trade payables, in an aggregate amount not
to exceed $500,000 at any one time outstanding, incurred in the ordinary course
of acquiring, owning, financing and disposing of the Purchased Assets; provided,
 however, that any such trade payables incurred by such Seller shall be paid
within sixty (60) days of the date incurred.

ARTICLE 14

 

EVENTS OF DEFAULT; REMEDIES

(a)        Each of the following events shall constitute an “Event of Default”
under this Agreement:

(i)         any Seller shall fail to repurchase Purchased Assets upon the
applicable Repurchase Date or shall fail to pay the applicable Repurchase Price
when and as required pursuant to the Transaction Documents;

(ii)       Purchaser shall fail to receive on any Remittance Date the accrued
and unpaid Purchase Price Differential,  provided,  however, no more than one
(1) time during any twelve (12) month period Sellers may cure such failure
within one (1) Business Day if such failure arose solely by reason of an error
or omission of an administrative or





77




operational nature and funds were available to Sellers to enable them to make
such payment when due;

(iii)      any Seller shall fail to cure any Margin Deficit within the period
specified in Article 4;

(iv)      any Principal Payment received by Seller or on its behalf with respect
to a Purchased Assets is not applied to repay the Repurchase Price for such
Purchased Asset to the extent required in accordance with Article 5(e);

(v)        any Seller shall fail to make any payment not otherwise enumerated
that is owing to Purchaser that has become due, whether by acceleration or
otherwise, which failure is not remedied within five  (5) Business Days after
written notice from Purchaser thereof;

(vi)       an Act of Insolvency occurs with respect to any Seller Party;

(vii)     any Seller Party shall admit in writing or in a legal proceeding to
any Person its inability to, or its intention not to, perform any of its
respective obligations under any Transaction Document;

(viii)    the Custodial Agreement, the Account Control Agreement or any other
Transaction Document shall for whatever reason be terminated (except with
Purchaser’s prior written consent) or cease to be in full force and effect, or
the enforceability thereof shall be contested by any Seller Party or any
Affiliate thereof;

(ix)       any Seller Party shall be in default under (i) any Indebtedness of
such Seller Party which default (1) involves the failure to pay a matured
obligation in excess of $250,000 or the equivalent in any other currency, with
respect to Seller or $25,000,000 or the equivalent in any other currency with
respect to or Guarantor or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness, if the aggregate amount of the Indebtedness in respect of which
such default or defaults shall have occurred is at least $250,000 or the
equivalent in any other currency, with respect to Seller or $25,000,000 or the
equivalent in any other currency, with respect to Guarantor; or (ii) any other
material contract to which any Seller Party is a party which default (1)
involves the failure to pay a matured obligation or (2) permits the acceleration
of the maturity of obligations by any other party to or beneficiary of such
contract if the aggregate amount of such obligations is $250,000 or the
equivalent in any other currency, with respect to Seller or $25,000,000 or the
equivalent in any other currency, with respect to Guarantor;  provided,
 however, that any such default, failure to perform or breach shall not
constitute an Event of Default if the applicable Seller Party cures such
default, failure to perform or breach, as the case may be, within the grace
period, if any, provided under the applicable agreement;

(x)        (A) any Seller or an ERISA Affiliate shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that is not exempt from such Sections of ERISA and the
Internal Revenue Code, (B) any material “accumulated funding deficiency” (as
defined in Section 302 of





78




ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of such Seller or any
ERISA Affiliate, (C) a Reportable Event (as referenced in Section 4043(b)(3) of
ERISA) shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of Purchaser, likely to
result in the termination of such Plan for purposes of Title IV of ERISA, (D)
any Plan shall terminate for purposes of Title IV of ERISA, or (E) Seller or any
ERISA Affiliate shall, or in the reasonable opinion of Purchaser is likely to,
incur any liability in connection with a withdrawal from, or the insolvency or
reorganization of, a Multiemployer Plan; and in each case in clauses (A) through
(E) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect;

(xi)       either (A) the Transaction Documents shall for any reason not cause,
or shall cease to cause, Purchaser to be the owner free of any adverse claim of
any of the Purchased Assets and other Purchased Items, and such condition is not
cured by the applicable Seller within three (3) Business Days after the earlier
of notice thereof from Purchaser to any Seller or Knowledge thereof by any
Seller, or (B) if a Transaction is recharacterized as a secured financing, and
the Transaction Documents with respect to any Transaction shall for any reason
cease to create and maintain a valid first priority security interest in favor
of Purchaser in any of the Collateral;

(xii)     any governmental, regulatory, or self-regulatory authority shall have
taken any action to remove, limit, restrict, suspend or terminate the rights,
privileges, or operations of any Seller Party, which suspension has a Material
Adverse Effect in the determination of Purchaser;

(xiii)    [reserved];

(xiv)     a Change of Control shall have occurred without the prior written
consent of Purchaser;

(xv)      any representation, warranty or certification (other than those
contained in Article 10(b)(x)(D) relating to Purchased Assets, which shall be
considered solely for the purpose of determining the Market Value and
eligibility of the Purchased Assets, shall have been incorrect or untrue in any
respect when made or repeated or deemed to have been made or repeated;
 provided, that, if such breach is susceptible to cure, Sellers shall have five
(5) Business Days after the earlier of (A) any Seller Party’s receipt of
Purchaser’s notice of such breach or (B) Knowledge on the part of any Seller
Party of such breach to cure the same;

(xvi)     a final non appealable judgment by any competent court in the United
States of America or other relevant jurisdiction for the payment of money (A)
rendered against any Seller in an amount greater than $250,000 or the equivalent
in any other currency or (B) rendered against Guarantor  in an amount greater
than $25,000,000 or the equivalent in any other currency, and remained
undischarged or unpaid for a period of





79




sixty  (60) days, during which period execution of such judgment is not
effectively stayed by bonding over or other means acceptable to Purchaser;

(xvii)   a breach by Guarantor of the covenants made by it in
Article V(e) (Limitation on Distributions) or Article V(f) (Financial Covenants)
of the Guaranty;

(xviii)  following the occurrence of any event of default beyond applicable
notice and grace periods by a Servicer under any Servicing Agreement, the
applicable Seller has not replaced the related Servicer and related Servicing
Agreement with a new Servicer and a new Servicing Agreement, in each case,
acceptable to Purchaser in its reasonable discretion within sixty (60) days
after the earlier of (A) any Seller Party’s receipt of Purchaser’s notice of
such event of default or (B) Knowledge on the part of any Seller Party of such
event of default (or such longer period as may be reasonably required with
diligence, not to exceed ninety (90) calendar days after the earlier of (A) any
Seller Party’s receipt of Purchaser’s notice of such event of default or (B)
Knowledge on the part of any Seller Party of such event of default); or

(xix)     any Seller Party or any Servicer that is an Affiliate of any Seller
Party shall breach or fail to perform any of the terms, covenants, obligations
or conditions under any Transaction Document, other than as specifically
otherwise referred to in this definition of “Event of Default”; provided, that,
if such breach or failure is susceptible to cure, Sellers shall have ten (10)
Business Day after the earlier of (A) delivery of notice thereof to any Seller
Party by Purchaser or (B) Knowledge on the part of any Seller Party of such
breach or failure to cure the same;  provided,  however, that if such breach or
failure is susceptible of cure but cannot reasonably be cured within such ten
(10) Business Day period and provided,  further, that the applicable Seller
Party shall have commenced to cure such breach or failure within such ten (10)
Business Day period and thereafter diligently and expeditiously proceeds to cure
the same, such ten (10) Business Day period shall be extended for such time as
is reasonably necessary for such Seller Party, in the exercise of due diligence,
to cure such breach or failure, but in no event shall such cure period exceed
thirty (30) days from the earlier of (A) any Seller Party’s receipt of
Purchaser’s notice of such breach or failure or (B) Knowledge on the part of any
Seller Party of such breach or failure; and provided,  further, that any breach
or failure relating to any Purchased Asset may be cured by the applicable Seller
by repurchasing such Purchased Asset in accordance with Article 3(e) within the
applicable cure period above.

(b)        After the occurrence and during the continuance of an Event of
Default, each Seller hereby appoints Purchaser as attorney-in-fact of such
Seller for the purpose of taking any action and executing or endorsing any
instruments that Purchaser may deem necessary or advisable to accomplish the
purposes of this Agreement, which appointment as attorney-in-fact is irrevocable
and coupled with an interest.  If an Event of Default shall occur and be
continuing, the following rights and remedies shall be available to Purchaser:

(i)         at the option of Purchaser, exercised by written notice to any
Seller (which option shall be deemed to have been exercised, even if no notice
is given, immediately upon the occurrence of an Act of Insolvency with respect
to any Seller Party), the





80




Repurchase Date for each Transaction hereunder shall, if it has not already
occurred, immediately occur (such date, the “Accelerated Repurchase Date”);

(ii)       if Purchaser exercises or is deemed to have exercised the option
referred to in Article 14(b)(i):

(A)       each Seller’s obligations hereunder to repurchase all Purchased Assets
shall become immediately due and payable on and as of the Accelerated Repurchase
Date;

(B)       to the extent permitted by applicable law, the Repurchase Price with
respect to each Transaction (determined as of the Accelerated Repurchase Date)
shall be increased by the aggregate amount obtained by daily application of, on
a 360 day per year basis for the actual number of days during the period from
and including the Accelerated Repurchase Date to but excluding the date of
payment of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the Repurchase Price for such Transaction
(decreased by (I) any amounts actually remitted to Purchaser by Account Bank or
any Seller from time to time pursuant to Article 5 and applied to such
Repurchase Price, and (II) any amounts applied to the Repurchase Price pursuant
to Article 14(b)(ii)(D));

(C)       the applicable Custodian shall, upon the request of Purchaser, deliver
to Purchaser all instruments, certificates and other documents then held by the
applicable Custodian relating to the Purchased Assets; and

(D)       Purchaser may (1) at any time after the date that is ten (10) days
after the Accelerated Repurchase Date, sell, at a public or private sale in a
commercially reasonable manner and at such price or prices as Purchaser may deem
satisfactory any or all of the Purchased Assets, and/or (2) in its sole and
absolute discretion elect, in lieu of selling all or a portion of such Purchased
Assets, to give Sellers credit for such Purchased Assets in an amount equal to
the fair market value of such Purchased Assets, as determined by Purchaser in
its sole discretion exercised in good faith, against the aggregate unpaid
Repurchase Price for such Purchased Assets and any other amounts owing by each
Seller under the Transaction Documents.  The proceeds of any disposition of
Purchased Assets effected pursuant to this Article 14(b)(ii) shall be applied
first, to the Repurchase Obligations in such order of priority as Purchaser
shall determine in its sole and absolute discretion and then,  any excess shall
be remitted to Sellers.

(iii)      the parties acknowledge and agree that (A) the Purchased Assets
subject to any Transaction hereunder are not instruments traded in a recognized
market, (B) in the absence of a generally recognized source for prices or bid or
offer quotations for any Purchased Asset, Purchaser may establish the source
therefor in its sole and absolute discretion and (C) all prices, bids and offers
shall be determined together with accrued Income (except to the extent contrary
to market practice with respect to the relevant Purchased Assets).  The parties
recognize that it may not be possible to purchase or sell





81




all of the Purchased Assets on a particular Business Day, or in a transaction
with the same purchaser, or in the same manner because the market for such
Purchased Assets may not be liquid.  In view of the nature of the Purchased
Assets, the parties agree that liquidation of a Transaction or the Purchased
Assets does not require a public purchase or sale and that a good faith private
purchase or sale shall be deemed to have been made in a commercially reasonable
manner.  Accordingly, Purchaser may elect, in its sole and absolute discretion,
the time and manner of liquidating any Purchased Assets, and nothing contained
herein shall (A) obligate Purchaser to liquidate any Purchased Assets on the
occurrence and during the continuance of an Event of Default or to liquidate all
of the Purchased Assets in the same manner or on the same Business Day or (B)
constitute a waiver of any right or remedy of Purchaser;

(iv)       Sellers shall be liable to Purchaser and its Affiliates and shall
indemnify Purchaser and its Affiliates for the amount (including, without
limitation, in connection with the enforcement of this Agreement) of all losses,
costs and expenses, including reasonable legal fees and expenses, actually
incurred by Purchaser in connection with or as a consequence of an Event of
Default;

(v)        Purchaser shall have, in addition to its rights and remedies under
the Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign (where relevant), and local laws (including, without
limitation, if the Transactions are recharacterized as secured financings, the
rights and remedies of a secured party under the UCC, to the extent that the UCC
is applicable or, with respect to any Foreign Purchased Asset, the equivalent
Requirements of Law in the relevant non-U.S. jurisdiction, and the right to
offset any mutual debt and claim), in equity, and under any other agreement
between Purchaser and Seller.  Without limiting the generality of the foregoing,
Purchaser shall be entitled to set off the proceeds of the liquidation of the
Purchased Assets against all of Seller’s obligations to Purchaser under this
Agreement, without prejudice to Purchaser’s right to recover any
deficiency.  The parties hereto agree that the method of valuation of Purchased
Assets provided for in Article 14(b)(ii)(D) shall constitute a commercially
reasonable method of valuation for the purposes of the FCA Regulations;

(vi)       Purchaser may exercise any or all of the remedies available to
Purchaser immediately upon the occurrence of an Event of Default and at any time
during the continuance thereof.  All rights and remedies arising under the
Transaction Documents, as amended from time to time, are cumulative and not
exclusive of any other rights or remedies that Purchaser may have;

(vii)     Purchaser may enforce its rights and remedies hereunder without prior
judicial process or hearing, and each Seller hereby expressly waives any
defenses such Seller might otherwise have to require Purchaser to enforce its
rights by judicial process.  Each Seller also waives, to the extent permitted by
law, any defense such Seller might otherwise have arising from the use of
nonjudicial process, disposition of any or all of the Purchased Assets, or from
any other election of remedies.  Each Seller recognizes that nonjudicial
remedies are consistent with the usages of the trade, are responsive to
commercial necessity and are the result of a bargain at arm’s length; and





82




(viii)    With respect to any Foreign Purchased Asset, Purchaser may take any
steps necessary to vest all or any of such Foreign Purchased Asset in the name
of Purchaser (or its designee) including completing and submitting any Transfer
Certificate to the relevant facility agent and making payment of any transfer
fees. Each Seller hereby agrees that any such transfer fees paid by Purchaser
will constitute “Indemnified Amounts” for the purposes of Article 26 of this
Agreement.

ARTICLE 15

 

SINGLE AGREEMENT

Purchaser and each Seller acknowledge that, and have entered hereinto and will
enter into each Transaction hereunder in consideration of and in reliance upon
the fact that, all Transactions hereunder (as well as the grant of the security
interest in Article 7 hereof) constitute a single business and contractual
relationship and have been made in consideration of each other.  Accordingly,
each of Purchaser and each Seller agrees (i) to perform all of its obligations
in respect of each Transaction hereunder, and that a default in the performance
of any such obligations shall constitute a default by it in respect of all
Transactions hereunder, (ii) that each of them shall be entitled to set off
claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder and
(iii) that payments, deliveries and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

ARTICLE 16

 

RECORDING OF COMMUNICATIONS

EACH OF PURCHASER AND EACH SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION)
FROM TIME TO TIME TO MAKE OR CAUSE TO BE MADE RECORDINGS OF COMMUNICATIONS
BETWEEN ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY.  EACH OF PURCHASER AND SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, AND AGREES THAT A DULY AUTHENTICATED TRANSCRIPT OF SUCH A RECORDING
SHALL BE DEEMED TO BE A WRITING CONCLUSIVELY EVIDENCING THE PARTIES’ AGREEMENT.

ARTICLE 17

 

NOTICES AND OTHER COMMUNICATIONS

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all





83




purposes if sent by (a) hand delivery, with proof of delivery, (b) certified or
registered United States mail, postage prepaid, (c) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
delivery, or (d) by electronic mail, provided that, such electronic mail notice
must also be delivered by one of the means set forth in (a), (b) or (c) above
unless the sender of such communication receives an electronic confirmation
acknowledging receipt thereof (for the avoidance of doubt, any automatically
generated email or any similar automatic response shall not constitute
confirmation), to the address specified in Exhibit I hereto or at such other
address and person as shall be designated from time to time by any party hereto,
as the case may be, in a written notice to the other parties hereto in the
manner provided for in this Article 17.  A notice shall be deemed to have been
given: (x) in the case of hand delivery, at the time of delivery, if on a
Business Day, and otherwise on the next occurring Business Day, (y) in the case
of registered or certified mail or expedited prepaid delivery, when delivered,
if on a Business Day, and otherwise on the next occurring Business Day, or upon
the first attempted delivery on a Business Day or (z) in the case of electronic
mail, upon receipt of an electronic confirmation acknowledging receipt thereof
(for the avoidance of doubt, any automatically generated email or any similar
automatic response shall not constitute confirmation).  A party receiving a
notice that does not comply with the technical requirements for notice under
this Article 17 may elect to waive any deficiencies and treat the notice as
having been properly given.

ARTICLE 18

 

ENTIRE AGREEMENT; SEVERABILITY

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

ARTICLE 19

 

NON-ASSIGNABILITY

(a)        No Seller Party may assign any of its rights or obligations under
this Agreement or any other Transaction Document without the prior written
consent of Purchaser (which may be granted or withheld in Purchaser’s sole and
absolute discretion) and any attempt by any Seller Party to assign any of its
rights or obligations under this Agreement or any other Transaction Document
without the prior written consent of Purchaser shall be null and void.

(b)        Purchaser may, without the consent of any Seller Party, at any time
and from time to time, assign or participate some or all of its rights and
obligations under the Transaction Documents and/or under any Transaction to any
Person (each, a “Transferee”);  provided, that, so long as no Event of Default
shall have occurred and be continuing at the time of such assignment or
participation, unless any Seller otherwise consents in writing, (i) Purchaser
shall notify Sellers in writing of such assignment or participation on or before
the date of such assignment or participation, (ii) the related Transferee shall
be an Eligible Assignee and shall not be a Prohibited Transferee,
(iii) Purchaser or an Affiliate of Purchaser shall continue to (A) control





84




decision-making with respect to the Purchased Asset, (B) determine whether to
purchase any Eligible Asset in a Transaction and (C) determine the Market Value
of the Purchased Asset and (iv) no Seller will be obligated to deal directly
with any party with respect to the Transaction Documents and the Transactions
other than Purchaser or an Affiliate of Purchaser.

(c)        Purchaser, acting solely for this purpose as a non-fiduciary agent of
Sellers, shall maintain a register (the “Register”) at one of its offices in the
United States, on which it will record the name and address of itself, each
Transferee, and their respective successors, the principal amounts (and stated
interest) owing to each such Person pursuant to the terms of this Agreement, and
any other information necessary to maintain the Transactions “in registered
form” within the meaning of Treasury regulations section 5f.103‑1(c).  The
entries in the Register shall be conclusive absent manifest error, and each
Seller, Purchaser, each Transferee, and their respective successors shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Purchaser or Transferee (as applicable) hereunder for all purposes of this
Agreement; provided, that the failure to make a recordation in the Register, or
any error in such recordation, shall not affect any Seller’s rights or
obligations under this Agreement.  The Register shall be available for
inspection by any Seller and any Transferee, and their respective successors, at
any reasonable time and from time to time upon reasonable prior notice.

ARTICLE 20

 

GOVERNING LAW

THIS AGREEMENT (AND ANY CLAIM OR CONTROVERSY HEREUNDER) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).

ARTICLE 21

 

WAIVERS AND AMENDMENTS

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder.  No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.  Without limitation of any of the foregoing, the failure to give
a notice pursuant to Articles 4(a) hereof will not constitute a waiver of any
right to do so at a later date.





85




ARTICLE 22

 

INTENT

(a)        The parties intend and recognize that the arrangements under this
Agreement are to constitute a “title transfer financial collateral arrangement”
or a “security financial collateral arrangement” for the purposes of the
Financial Collateral Arrangements (No 2) Regulations 2003 (the
“FCA Regulations”).  The parties intend and acknowledge that (i) this Agreement
together with each and all Transactions hereunder constitute a single agreement
and that such agreement is a “securities contract” as that term is defined in
Section 741(7) of Title 11 of the United States Code, as amended (except insofar
as the type of assets subject to such Transaction would render such definition
inapplicable), (ii) each Purchased Asset constitutes either a “mortgage loan” or
“an interest in a mortgage” as such terms are used in Title 11 of the United
States Code and (iii) all payments hereunder are deemed “margin payments” or
“settlement payments” as defined in Title II of the Bankruptcy Code.

(b)        The parties intend and acknowledge that either party’s right to cause
the termination, liquidation or acceleration of, or to offset or net termination
values, payment amounts or other transfer obligations arising under, or in
connection with, this Agreement or any Transaction hereunder or to exercise any
other remedies pursuant to Article 14 is in each case a contractual right to
cause or exercise such right as described in Sections 555, 559 and 561 of Title
11 of the United States Code, as amended.

(c)        The parties intend and acknowledge that if a party hereto is an
“insured depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then this Agreement and each Transaction
hereunder is a “qualified financial contract,” as that term is defined in the
FDIA and any rules, orders or policy statements thereunder (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable).

(d)        The parties intend and acknowledge that this Agreement constitutes a
“netting contract” as defined in and subject to Title IV of the Federal Deposit
Insurance Corporation Improvement Act of 1991 (“FDICIA”) and each payment
entitlement and payment obligation under any Transaction hereunder shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation”, respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).

(e)        The parties intend and acknowledge that this Agreement constitutes a
“master netting agreement” as defined in Section 101(38A) of Title 11 of the
United States Code, as amended, and as used in Section 561 of Title 11 of the
United States Code, as amended, and a “securities contract” with the meaning of
Section 555 and Section 559 under the Bankruptcy Code.

(f)        The parties intend and acknowledge that any provisions hereof or in
any other document, agreement or instrument that is related in any way to this
Agreement shall be deemed “related to” this Agreement within the meaning of
Section 741 of the Bankruptcy Code.





86




(g)        It is the intention of the parties that, for U.S. Federal, state and
local income tax purposes and for accounting purposes, each Transaction shall
constitute a financing to the applicable Seller that is secured by the Purchased
Assets, and that the applicable Seller be (except to the extent that Purchaser
shall have exercised its remedies following an Event of Default) the owner of
the Purchased Assets for such purposes.  Unless prohibited by applicable law,
Sellers and Purchaser agree to treat the Transactions as described in the
preceding sentence on any and all filings with any U.S. Federal, state, or local
taxing authority and to take no action, absent a final determination by a taxing
authority, inconsistent with this treatment.

(h)        Each party hereto hereby further agrees that it shall not challenge
the characterization of (i) this Agreement as a “securities contract” and/or
“master netting agreement”, (ii) each party as a “repo participant” within the
meaning of the Bankruptcy Code except insofar as, in the case of a “repurchase
agreement”, the term of the Transactions, would render such definition
inapplicable, or (iii) Purchaser as a “financial institution” or “financial
participant” within the meaning of the Bankruptcy Code.

ARTICLE 23

 

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

(a)        in the case of any Transaction in which one of the parties is a
broker or dealer registered with the Securities and Exchange Commission (“SEC”)
under Section 15 of the Exchange Act, the Securities Investor Protection
Corporation has taken the position that the provisions of the Securities
Investor Protection Act of 1970 (“SIPA”) do not protect the other party with
respect to such Transaction;

(b)        in the case of any Transaction in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to such Transaction; and

(c)        in the case of any Transactions in which one of the parties is a
financial institution, funds held by the financial institution in connection
with such Transaction are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable.

ARTICLE 24

 

CONSENT TO JURISDICTION; WAIVERS

(a)        Each party irrevocably and unconditionally (i) submits to the
exclusive jurisdiction of any United States Federal or New York State court
sitting in Manhattan, and any appellate court from any such court, solely for
the purpose of any suit, action or proceeding brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement and (ii) waives, to the fullest extent it may effectively
do so, any defense of an inconvenient forum to the maintenance of such action or
proceeding in





87




any such court and any right of jurisdiction on account of its place of
residence or domicile.  The parties hereby agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b)        To the extent that either party has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.

(c)        The parties consent to the service of any summons and complaint and
any other process by the mailing of copies of such process to them at their
respective address specified herein.  Nothing in this Article 25 shall affect
the right of Purchaser to serve legal process in any other manner permitted by
law or affect the rights of Purchaser to bring any enforcement action or
proceeding against any property of any Seller located in other jurisdictions in
the courts of such other jurisdictions to the extent required by the laws of
such other jurisdictions, and nothing in this Article 25 shall affect the right
of any Seller to serve legal process in any other manner permitted by law.

(d)        EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

ARTICLE 25

 

NO RELIANCE

Each Seller and Purchaser hereby acknowledges, represents and warrants (as to
itself) to the other that, in connection with the negotiation of, the entering
into, and the performance under, the Transaction Documents and each Transaction
thereunder:

(a)        It is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents;

(b)        It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based upon
its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party;





88




(c)        It is a sophisticated and informed Person that has a full
understanding of all the terms, conditions and risks (economic and otherwise) of
the Transaction Documents and each Transaction thereunder and is capable of
assuming and willing to assume (financially and otherwise) those risks;

(d)        It is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its assets or liabilities and not for purposes of speculation;

(e)        No joint venture exists between Purchaser and any Seller Party; and

(f)        It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and has not given the other party (directly
or indirectly through any other Person) any assurance, guarantee or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.

ARTICLE 26

 

INDEMNITY AND EXPENSES

(a)        Each Seller and Guarantor hereby agrees to indemnify Purchaser,
Purchaser’s Affiliates and each of its officers, directors, employees and agents
(“Indemnified Parties”) for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, fees, costs, expenses (including
attorneys’ fees and disbursements) or disbursements (all of the foregoing,
collectively “Indemnified Amounts”) that may at any time (including, without
limitation, such time as this Agreement shall no longer be in effect and the
Transactions shall have been repaid in full) be imposed on or asserted against
any Indemnified Party in any way whatsoever arising out of or in connection
with, or relating to, or as a result of, this Agreement or any Transactions
hereunder, the other Transaction Documents, an Event of Default or any action
taken or omitted to be taken by any Indemnified Party under or in connection
with any of the foregoing; provided that Seller shall not be liable for
Indemnified Amounts resulting from the gross negligence, illegal acts, fraud or
willful misconduct of any Indemnified Party.  Without limiting the generality of
the foregoing, Seller agrees to hold Purchaser harmless from and indemnify
Purchaser against all Indemnified Amounts with respect to all Purchased Assets
relating to or arising out of any violation or alleged violation of any
environmental law, rule or regulation or any consumer credit laws, including
without limitation ERISA, the Truth in Lending Act and/or the Real Estate
Settlement Procedures Act, that, in each case, results from anything other than
Purchaser’s gross negligence, illegal acts, fraud or willful misconduct.  In any
suit, proceeding or action brought by Purchaser in connection with any Purchased
Asset for any sum owing thereunder, or to enforce any provisions of any
Purchased Asset, Sellers agree to save, indemnify and hold Purchaser harmless
from and against all reasonable and documented third-party expense (including
reasonable attorneys’ fees), loss or damage suffered by reason of any defense,
set-off, counterclaim, recoupment or reduction or liability whatsoever of the
account debtor or obligor thereunder, arising out of a breach by any Seller
Party or any Affiliate thereof of any obligation thereunder or arising out of
any other agreement, indebtedness or liability at any time owing to or in favor
of such account debtor or obligor or its successors from





89




any Seller Party or any Affiliate thereof.  Each Seller hereby acknowledges that
the obligation of each Seller hereunder is a recourse obligation of such Seller.

If an Indemnified Party claims indemnification under this Agreement, the
Indemnified Party shall promptly notify Sellers of such indemnification
claim.  After notice by any Indemnified Party, Sellers shall defend such
Indemnified Party against such indemnification claim (if requested by any
Indemnified Party, in the name of the Indemnified Party) by attorneys and other
professionals approved, in writing, by the Indemnified Party, which approval
shall not be unreasonably withheld, conditioned or delayed.  Notwithstanding the
foregoing, any Indemnified Party may, in its sole discretion and at the expense
of Sellers, engage its own attorneys and other professionals to defend or assist
it if such Indemnified Party determines that the defense as conducted by Sellers
is not proceeding or being diligently conducted in a commercially reasonable
manner or that a conflict of interest exists between any of the parties
represented by Sellers’ counsel in such action or proceeding.

(b)        Sellers agree to pay or reimburse on demand all of Purchaser’s losses
and documented out-of-pocket costs and expenses (including, without limitation,
the reasonable fees and expenses of counsel) incurred in connection with (i) the
preparation, negotiation, execution and consummation of, and any amendment,
supplement or modification to, any Transaction Document or any Transaction
thereunder, whether or not such Transaction Document (or amendment thereto) or
such Transaction is ultimately consummated, (ii) the consummation and
administration of any Transaction, (iii) any enforcement of any of the
provisions of the Transaction Documents, any preservation of Purchaser’s rights
under the Transaction Documents or any performance by Purchaser of any
obligations of any Seller Party in respect of any Purchased Asset, or any actual
or attempted sale, or any exchange, enforcement, collection, compromise or
settlement in respect of any of the Collateral and for the custody, care or
preservation of the Collateral (including insurance, filing and recording costs)
and defending or asserting rights and claims of Purchaser in respect thereof, by
litigation or otherwise, (iv) the maintenance of the Collection Accounts and
registering the Collateral in the name of Purchaser or its nominee, (v) any
default by any Seller in repurchasing the Purchased Asset after such Seller has
given a notice in accordance with Article 3(d) of an Early Repurchase Date,
(vi) any Breakage Costs, (vii) any failure by Seller to sell any Eligible Asset
to Purchaser on the Purchase Date thereof, (viii) any actions taken to perfect
or continue any lien created under any Transaction Document, (ix) Purchaser
owning any Purchased Asset or other Purchased Item and/or (x) any due diligence
performed by Purchaser in accordance with Article 27.  All such losses, costs
and expenses shall be recourse obligations of Sellers to Purchaser under this
Agreement.  A certificate as to such losses, costs and expenses, setting forth
the calculations thereof shall be submitted promptly by Purchaser to Sellers and
shall be prima facie evidence of the information set forth therein.

(c)        This Article 26 (i) shall survive termination of this Agreement and
the repurchase of all Purchased Assets, and (ii) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

ARTICLE 27

 

DUE DILIGENCE





90




(a)        Each Seller acknowledges that Purchaser has the right to perform
continuing due diligence reviews with respect to the Purchased Assets (including
obtaining updated or new appraisals;  provided,  however, so long as no Event of
Default has occurred and is continuing, Sellers shall only be responsible for
the costs and expenses associated with one (1) appraisal per related Mortgaged
Property during any twelve (12) month period), the Seller Parties and the
Servicer for purposes of verifying compliance with the representations,
warranties and specifications made hereunder, or otherwise.  Each Seller agrees
that upon reasonable prior notice (unless an Event of Default has occurred and
is continuing, in which case no prior notice shall be required),  each Seller
shall provide (or shall cause any other Seller Party or Servicer to provide)
reasonable access to Purchaser and any of its agents, representatives or
permitted assigns to the offices of each Seller, such other Seller Party or
Servicer during normal business hours and permit them to examine, inspect, and
make copies and extracts of the Asset Files, Servicing Records and any and all
documents, records, agreements, instruments or information relating to such
Purchased Assets in the possession or under the control of such Seller, other
Seller Party or Servicer and during such visit make available to Purchaser a
knowledgeable financial or accounting officer of such Seller, other Seller Party
or Servicer, as the case may be, for the purpose of answering questions about
any of the foregoing.

(b)        Each Seller further agrees that, upon reasonable request from
Purchaser, each Seller shall provide (or shall cause to be delivered)  to
Purchaser and any of its agents, representatives or permitted assigns copies of
any documents permitted to be reviewed by Purchaser in accordance with Article
27(a).

(c)        Without limiting the generality of the foregoing, each Seller
acknowledges that Purchaser may enter into Transactions with any Seller based
solely upon the information provided by such Seller to Purchaser and the
representations, warranties and covenants contained herein, and that Purchaser,
at its option, has the right at any time to conduct a partial or complete due
diligence review on some or all of the Purchased Assets.  Purchaser may
underwrite such Purchased Assets itself or engage a third-party underwriter to
perform such underwriting.  Each Seller agrees to cooperate with Purchaser and
any third party underwriter in connection with such underwriting, including, but
not limited to, providing Purchaser and any third-party underwriter with access
to any and all documents, records, agreements, instruments or information
relating to such Purchased Assets in the possession, or under the control, of
any Seller Party or any Affiliate thereof.

(d)        Each Seller further agrees to reimburse Purchaser for any and all
reasonable attorneys’ fees and other reasonable and documented out-of-pocket
costs and expenses incurred by Purchaser in connection with (i) the legal review
and on-boarding of any Foreign Purchased Asset proposed to be sold to Purchaser
in a Transaction and (ii) continuing due diligence pursuant to this Article 27,
which amounts shall be paid by each Seller to Purchaser within five (5) days
after receipt of an invoice therefor.





91




ARTICLE 28

 

SERVICING

(a)        The parties hereto agree and acknowledge that the Purchased Assets
are sold to Purchaser on a “servicing released” basis and Purchaser is owner of
all Servicing Rights so long as the Purchased Assets are subject to this
Agreement.  Notwithstanding the foregoing, each Seller shall be granted a
revocable license (which license shall automatically be revoked (i) every
thirty (30) days unless Purchaser provides written notice to such Seller that
such license is extended for another thirty (30) days or (ii) upon the
occurrence of an Event of Default) to cause Servicer to service the Purchased
Assets sold by such Seller, and such Seller shall, at such Seller’s sole cost
and expense, cause the Servicer to service the Purchased Assets in accordance
with the Servicing Agreement and this Article 28 and for the benefit of
Purchaser. Notwithstanding the foregoing, no Seller or Servicer shall take any
action or effect any modification or amendment of, or waiver under, any
Purchased Asset which in each case is a Significant Modification without first
having given prior notice thereof to Purchaser in each such instance and
receiving the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed by Purchaser to the extent the
applicable Seller is required to not unreasonably withhold, condition or delay
its consent to such Significant Modification under the related Purchased Asset
Documents.

(b)        The obligation of Servicer (or of the applicable Seller to cause
Servicer) to service any of the Purchased Assets shall cease, at Purchaser’s
option, upon the earliest of (i) Purchaser’s termination of Servicer in
accordance with Article 28(c), (ii) Purchaser not extending the related Seller’s
revocable license in accordance with Article 28(a) or (iii) the transfer of
servicing to any other Servicer and the assumption of such servicing by such
other Servicer in accordance with the terms of this Agreement.  Each Seller
agrees to reasonably cooperate with Purchaser in connection with any termination
of Servicer.  Upon any termination of Servicer, if no Event of Default shall
have occurred and be continuing, Sellers shall at their sole cost and expense
transfer the servicing of the effected Purchased Assets to another Servicer
designated by Purchaser and reasonably approved by the applicable Seller as
expeditiously as possible.

(c)        Purchaser may, in its sole and absolute discretion, terminate any
Servicer or any sub-servicer with respect to any Purchased Asset (i) upon the
occurrence of an event of default by Servicer under the Servicing Agreement
(including for the avoidance of doubt, any applicable Servicer Letter), or (ii)
during the continuance of an Event of Default, either for cause or without
cause, in each case of clauses (i) through (ii), without payment of any penalty
or termination fee.

(d)        Sellers shall not, and shall not permit Servicer to, employ any other
sub-servicers to service the Purchased Assets without the prior written approval
of Purchaser, such approval not to be unreasonably withheld, conditioned or
delayed.  Notwithstanding the foregoing, Seller shall not be required to obtain
Purchaser’s approval with respect to the employment by Seller, or any Servicer
of any sub-servicer, (i) that is not responsible for the collection of any
Income, escrow or reserve payments or the maintaining of any escrow or reserve
accounts with respect to any Purchased Assets (collectively, “Cashiering
Activities”) or (ii) that is responsible for Cashiering Activities provided that
such subservicer is a Qualified Subservicer.  If the Purchased





92




Assets are serviced by a sub-servicer, each Seller shall irrevocably assign all
rights, title and interest in the servicing agreements with such sub-servicer to
Purchaser.

(e)        Each Seller shall cause Servicer and any sub-servicer to service the
Purchased Assets in accordance with Accepted Servicing Practices approved by
Purchaser in the exercise of its reasonable business judgment.  Unless Purchaser
is a party to the related Servicing Agreement, each Seller shall cause Servicer
and any sub-servicers engaged by Seller to execute a letter agreement with
Purchaser (a “Servicer Letter”) in form and substance acceptable to Purchaser in
its sole and absolute discretion acknowledging Purchaser’s security interest in
the Purchased Assets and agreeing to remit all Income received with respect to
the Purchased Assets to the applicable Collection Account in accordance with
Article 5(d).

(f)        Each Seller agrees that Purchaser is the owner of all servicing
records related to the Purchased Assets, including but not limited to the
Servicing Agreement, files, documents, records, data bases, computer tapes,
copies of computer tapes, proof of insurance coverage, insurance policies,
appraisals, other closing documentation, payment history records, and any other
records relating to or evidencing the servicing of Purchased Assets (the
“Servicing Records”) so long as the Purchased Assets are subject to this
Agreement. Each Seller covenants to safeguard such Servicing Records and to
deliver them promptly to Purchaser or its designee (including the applicable
Custodian) at Purchaser’s request.

(g)        The payment of servicing fees shall be solely the responsibility of
Sellers and shall be subordinate to payment of amounts outstanding and due to
Purchaser under the Transaction Documents.

ARTICLE 29

 

ACKNOWLEDGMENT AND CONSENT TO BAIL-IN

(a)        Contractual Recognition of Bail-in.

(i)         Each party acknowledges and accepts that liabilities arising under
this Agreement (other than Excluded Liabilities) may be subject to the exercise
of the UK Bail-in Power by the relevant resolution authority and acknowledges
and accepts to be bound by any Bail-in Action and the effects thereof (including
any variation, modification and/or amendment to the terms of this Agreement as
may be necessary to give effect to any such Bail-in Action), which if the
Bail-in Termination Amount is payable by Purchaser to Seller may include,
without limitation:

(A)       a reduction, in full or in part, of the Bail-in Termination Amount;
and/or

(B)       a conversion of all, or a portion of, the Bail-in Termination Amount
into shares or other instruments of ownership, in which case Seller acknowledges
and accepts that any such shares or other instruments of ownership may be issued
to or conferred upon it as a result of the Bail-in Action.





93




(ii)       Each party acknowledges and accepts that this provision is exhaustive
on the matters described herein to the exclusion of any other agreements,
arrangements or understanding between the parties relating to the subject matter
of this Agreement and that no further notice shall be required between the
parties pursuant to the Agreement in order to give effect to the matters
described herein.

(iii)      The acknowledgements and acceptances contained in clauses (i) and
(ii) above will not apply if:

(A)       the relevant resolution authority determines that the liabilities
arising under this Agreement may be subject to the exercise of the UK Bail-in
Power pursuant to the law of the third country governing such liabilities or a
binding agreement concluded with such third country and in either case the UK
Regulations have been amended to reflect such determination; and/or

(B)       the UK Regulations have been repealed or amended in such a way as to
remove the requirement for the acknowledgements and acceptances contained in
clauses (i) and (ii).

(iv)       For purposes of this Article 29:

“Bail-in Action” means the exercise of the UK Bail-in Power by the relevant
resolution authority in respect of all transactions (or all transactions
relating to one or more netting sets, as applicable) under this Agreement.

“Bail-in Termination Amount” means the early termination amount or early
termination amounts (howsoever described), together with any accrued but unpaid
interest thereon, in respect of all transactions (or all transactions relating
to one or more netting sets, as applicable) under this Agreement (before, for
the avoidance of doubt, any such amount is written down or converted by the
relevant resolution authority).

“BRRD” means Directive 2014/59/EU establishing a framework for the recovery and
resolution of credit institutions and investment firms.

“Excluded Liabilities” means liabilities excluded from the scope of the
contractual recognition of bail-in requirement pursuant to the UK Regulations.

“UK Bail-in Power” means any write-down or conversion power existing from time
to time (including, without limitation, any power to amend or alter the maturity
of eligible liabilities of an institution under resolution or amend the amount
of interest payable under such eligible liabilities or the date on which
interest becomes payable, including by suspending payment for a temporary
period) under, and exercised in compliance with, any laws, regulations, rules or
requirements (together, the “UK Regulations”) in effect in the United Kingdom
relating to the transposition of the BRRD as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
the obligations of a regulated entity (or other affiliate of a regulated entity)
can be reduced (including to zero), cancelled or converted into shares, other
securities, or other obligations of such regulated entity or any other person.





94




A reference to a “regulated entity” is to any BRRD undertaking as such term is
defined under the PRA Rulebook promulgated by the United Kingdom Prudential
Regulation Authority or to any person falling within IFPRU 11.6, of the FCA
Handbook promulgated by the United Kingdom Financial Conduct Authority (“FCA”),
both as amended from time to time, which includes, certain credit institutions,
investment firms, and certain of their parent or holding companies.

(b)        Contractual Recognition of UK Stay in Resolution.  Where a resolution
measure is taken in relation to any BRRD undertaking or any member of the same
group as that BRRD undertaking and that BRRD undertaking or any member of the
same group as that BRRD undertaking is a party to this Agreement (any such party
to this Agreement being an “Affected Party”), each other party to this Agreement
agrees that it shall only be entitled to exercise any termination rights under
or rights to enforce a security interest in connection with this Agreement‎
against the Affected Party to the extent that it would be entitled to do so
under the Special Resolution Regime if this Agreement were governed by the laws
of any part of the United Kingdom.

For the purpose of this clause, “resolution measure” means a ‘crisis prevention
measure’, ‘crisis management measure’ or ‘recognised third-country resolution
action’, each with the meaning given in the “PRA Rulebook: CRR Firms and
Non-Authorised Persons: Stay in Resolution Instrument 2015”, as may be amended
from time to time (the “PRA Contractual Stay Rules”), provided, however, that
‘crisis prevention measure’ shall be interpreted in the manner outlined in Rule
2.3 of the PRA Contractual Stay Rules; “BRRD undertaking”, “group”, “Special
Resolution Regime” and “termination right” have the respective meanings given in
the PRA Contractual Stay Rules.

(c)        Notice Regarding Client Money Rules.  Purchaser, as a CRD credit
institution (as such term is defined in the rules of the FCA), holds all money
received and held by it hereunder as banker and not as trustee.  Accordingly,
money that is received and held by Purchaser from Seller will not be held in
accordance with the provisions of the FCA’s Client Asset Sourcebook relating to
client money (the “Client Money Rules”) and will not be subject to the statutory
trust provided for under the Client Money Rules.  In particular, Purchaser shall
not segregate money received by it from Seller from Purchaser money and
Purchaser shall not be liable to account to Seller for any profits made by
Purchaser use as banker of such cash and upon failure of Purchaser, the client
money distribution rules within the Client Asset Sourcebook (the “Client Money
Distribution Rules”) will not apply to these sums and so Seller will not be
entitled to share in any distribution under the Client Money Distribution Rules.

ARTICLE 30

 

JOINT AND SEVERAL LIABILITY

(a)        Each Seller hereby acknowledges and agrees that each Seller shall be
jointly and severally liable to Purchaser to the maximum extent permitted by
applicable law for all representations, warranties, covenants, obligations and
indemnities of all of Sellers hereunder.





95




(b)        Each Seller hereby agrees that, to the extent another Seller shall
have paid more than its proportionate share of any payment made hereunder, the
appropriate Seller shall be entitled to seek and receive contribution from and
against any other Seller which has not paid its proportionate share of such
payment; provided however, that the provisions of this clause shall in no
respect limit the obligations and liabilities of any Seller to Purchaser, and,
notwithstanding any payment or payments made by any Seller (“Paying Seller”)
hereunder or any set-off or application of funds of Paying Seller by Purchaser,
Paying Seller shall not be entitled to be subrogated to any of the rights of
Purchaser against any other Seller or any collateral security or guarantee or
right of set-off held by Purchaser, nor shall Paying Seller seek or be entitled
to seek any contribution or reimbursement from any other Seller in respect of
payments made by Paying Seller hereunder, until all amounts owing to Purchaser
by Sellers under the Transaction Documents are paid in full.  If any amount
shall be paid to Paying Seller on account of such subrogation rights at any time
when all such amounts shall not have been paid in full, such amount shall be
held by Paying Seller in trust for Purchaser, segregated from other funds of
Paying Seller, and shall, forthwith upon receipt by Paying Seller, be turned
over to Purchaser in the exact form received by Paying Seller (duly indorsed by
the Paying Seller to Purchaser, if required), to be applied against amounts
owing to Purchaser by Sellers under the Transaction Documents, whether matured
or unmatured, in such order as Purchaser may determine.

(c)        Each Seller shall remain obligated under this Article 30
notwithstanding that, without any reservation of rights against any Seller and
without notice to or further assent by any Seller, any demand by Purchaser for
payment of any amounts owing to Purchaser by any other Seller under the
Transaction Documents may be rescinded by Purchaser and any the payment of any
such amounts may be continued, and the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
set-off with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by Purchaser, and this Agreement and the other
Transaction Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, in accordance with its terms, as Purchaser may deem advisable
from time to time, and any collateral security, guarantee or right of set-off at
any time held by Purchaser for the payment of amounts owing to Purchaser by
Sellers under the Transaction Documents may be sold, exchanged, waived,
surrendered or released.  Purchaser shall not have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for
amounts owing to Purchaser by Sellers under the Transaction Documents, or any
property subject thereto.  When making any demand hereunder against any Seller,
Purchaser may, but shall be under no obligation to, make a similar demand on any
other Seller, and any failure by Purchaser to make any such demand or to collect
any payments from any other Seller, or any release of such other Seller shall
not relieve any Seller in respect of which a demand or collection is not made or
Sellers not so released of their obligations or liabilities hereunder, and shall
not impair or affect the rights and remedies, express or implied, or as a matter
of law, of Purchaser against Sellers.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

(d)        Each Seller waives any and all notice of the creation, renewal,
extension or accrual of any amounts at any time owing to Purchaser by any other
Seller under the Transaction Documents and notice of or proof of reliance by
Purchaser upon any Seller or acceptance of the





96




obligations of any Seller under this Article 30, and all such amounts, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
obligations of Sellers under this Article 30; and all dealings between Sellers,
on the one hand, and Purchaser, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
obligations of Sellers under this Article 30.  Each Seller waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Seller with respect to any amounts at any time owing to Purchaser by
any Seller under the Transaction Documents, other than such notices as are
expressly required to be given under this Agreement or any of the other
Transaction Documents.  Each Seller understands and agrees that it shall
continue to be liable under this Article 30 without regard to (i) the validity,
regularity or enforceability of any other provision of this Agreement or any
other Transaction Document, any amounts at any time owing to Purchaser by
Sellers under the Transaction Documents, or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by Purchaser, (ii) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Seller against Purchaser, or (iii) any other
circumstance whatsoever (with or without notice to or Knowledge of Sellers)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of Sellers for any amounts owing to Purchaser by Sellers under the
Transaction Documents, or of Sellers under this Agreement, in bankruptcy or in
any other instance.  When pursuing its rights and remedies hereunder against any
Seller, Purchaser may, but shall be under no obligation to, pursue such rights
and remedies as it may have against any Seller or any other Person or against
any collateral security or guarantee related thereto or any right of set-off
with respect thereto, and any failure by Purchaser to pursue such other rights
or remedies or to collect any payments from any Seller or any such other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any Seller or any such other Person or
any such collateral security, guarantee or right of set-off, shall not relieve
any Seller of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of
Purchaser against any Seller.

(e)        Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of any Seller hereunder in respect of the
liabilities of the other Sellers under this Agreement and the other Transaction
Documents shall in no event exceed the amount which can be guaranteed by each
Seller under applicable federal and state laws relating to the insolvency of
debtors.

ARTICLE 31

 

MISCELLANEOUS

(a)        All rights, remedies and powers of Purchaser hereunder and in
connection herewith are irrevocable and cumulative, and not alternative or
exclusive, and shall be in addition to all other rights, remedies and powers of
Purchaser whether under law, equity or agreement.  In addition to the rights and
remedies granted to it in this Agreement, to the extent this Agreement is
determined to create a security interest, Purchaser shall have all rights and
remedies of a secured party under the UCC or, with respect to Foreign Purchased
Assets, the equivalent Requirements of Law in the relevant non-U.S.
jurisdiction, as applicable.





97




(b)        The Transaction Documents may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument. 
Signature pages to any Transaction Document or certification delivered pursuant
thereto delivered in electronic form (such as PDF) shall be considered binding
with the same force and effect as original signatures.

(c)        The headings in the Transaction Documents are for convenience of
reference only and shall not affect the interpretation or construction of the
Transaction Documents.

(d)        In addition to any rights now or hereafter granted under applicable
law or otherwise, and not by way of limitation of such rights, each Seller
hereby grants to Purchaser and its Affiliates a right of offset, to secure
repayment of all amounts owing to Purchaser or its Affiliates by any Seller
under the Transaction Documents, upon any and all monies, securities, collateral
or other property of the applicable Seller and the proceeds therefrom, now or
hereafter held or received by Purchaser or its Affiliates or any entity under
the control of Purchaser or its Affiliates and its respective successors and
assigns (including, without limitation, branches and agencies of Purchaser,
wherever located), for the account of the applicable Seller, whether for
safekeeping, custody, pledge, transmission, collection, or otherwise, and also
upon any and all deposits (general or specified) and credits of any Seller at
any time existing.  Purchaser and its Affiliates are hereby authorized at any
time and from time to time upon the occurrence and during the continuance of an
Event of Default, without notice to any Seller, to offset, appropriate, apply
and enforce such right of offset against any and all items hereinabove referred
to against any amounts owing to Purchaser or its Affiliates by any Seller under
the Transaction Documents, irrespective of whether Purchaser or its Affiliates
shall have made any demand hereunder and although such amounts, or any of them,
shall be contingent or unmatured and regardless of any other collateral securing
such amounts.  Each Seller shall be deemed directly indebted to Purchaser and
its Affiliates in the full amount of all amounts owing to Purchaser and its
Affiliates by any Seller under the Transaction Documents, and Purchaser and its
Affiliates shall be entitled to exercise the rights of offset provided for
above.  ANY AND ALL RIGHTS TO REQUIRE PURCHASER OR ITS AFFILIATES TO EXERCISE
THEIR RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL OR PURCHASED ITEMS
THAT SECURE THE AMOUNTS OWING TO PURCHASER OR ITS AFFILIATES BY SELLER UNDER THE
TRANSACTION DOCUMENTS, PRIOR TO EXERCISING THEIR RIGHT OF OFFSET WITH RESPECT TO
SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OF
SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY ANY SELLER.

(e)        Each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or be invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

(f)        This Agreement contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties with respect to such
subject matter, superseding all prior oral or written understandings.





98




(g)        The parties understand that this Agreement is a legally binding
agreement that may affect such party’s rights.  Each party represents to the
other that it has received legal advice from counsel of its choice regarding the
meaning and legal significance of this Agreement and that it is satisfied with
its legal counsel and the advice received from it.

(h)        Should any provision of this Agreement require judicial
interpretation, it is agreed that a court interpreting or construing the same
shall not apply a presumption that the terms hereof shall be more strictly
construed against any Person by reason of the rule of construction that a
document is to be construed more strictly against the Person who itself or
through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.

(i)         Unless otherwise specifically enumerated, wherever pursuant to this
Agreement Purchaser exercises any right given to it to consent or not consent,
or to approve or disapprove, or any arrangement or term is to be satisfactory
to, Purchaser in its sole discretion, Purchaser shall decide to consent or not
consent, or to approve or disapprove or to decide that arrangements or terms are
satisfactory or not satisfactory, in its sole and absolute discretion and such
decision by Purchaser shall be final and conclusive.

[REMAINDER OF PAGE LEFT BLANK]

 

 



99




IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.

 

 

 

 

BARCLAYS BANK PLC, as Purchaser

 

 

 

 

 

 

 

By:

/s/ Francis X. Gilhool

 

 

Name: Francis X. Gilhool

 

 

Title:  Managing Director

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





Barclays-Starwood – Signature Page to Master Repurchase Agreement




 

 

 

 

STARWOOD MORTGAGE FUNDING II LLC, as Seller

 

 

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:  Andrew J. Sossen

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

STARWOOD PROPERTY MORTGAGE SUB-22, L.L.C., as Seller

 

 

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:  Andrew J. Sossen

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

STARWOOD PROPERTY MORTGAGE SUB-22-A, L.L.C., as Seller

 

 

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:  Andrew J. Sossen

 

 

Title:  Authorized Signatory

 

 

 

 

 



Barclays-Starwood – Signature Page to Master Repurchase Agreement




EXHIBIT I

NAMES AND ADDRESSES FOR COMMUNICATIONS BETWEEN PARTIES

Purchaser:                   Barclays Bank PLC
745 7th Avenue
New York, New York 10019
Attention: Francis X. Gilhool, Jr.
Telephone:  (212) 526-6970
Email:  francis.gilhool@barclayscapital.com

with copies to:             Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attention:  David W. Forti
Telephone:  (215) 994 2647
Email:  david.forti@dechert.com

Sellers:                        Starwood Mortgage Funding II, LLC
Starwood Property Mortgage Sub-22, L.L.C.
Starwood Property Mortgage Sub-22-A, L.L.C.
591 W. Putnam Avenue
Greenwich, CT  06830
Attention: Andrew J. Sossen
Telephone: (203) 422-8191
Email:  asossen@Starwood.com

with copies to:             Starwood Mortgage Funding II, LLC
Starwood Property Mortgage Sub-22, L.L.C.
Starwood Property Mortgage Sub-22-A, L.L.C.
4064 Colony Road, Suite 800
Charlotte, NC 28211
Attention: Leslie K. Fairbanks, EVP Loan Operations
Telephone: (305) 695-5500
Email:  lfairbanks@Starwood.com

Starwood Mortgage Funding II, LLC
Starwood Property Mortgage Sub-22, L.L.C.
Starwood Property Mortgage Sub-22-A, L.L.C.
1601 Washington Avenue, Suite 800
Miami Beach, FL 33139
Attention: Grace Chiang
Telephone: (305) 695-5500
Email:  gchiang@Starwood.com





Ex. I-1




Sidley Austin LLP
787 Seventh Avenue
New York, NY  10019
Attention: Robert L. Boyd, Esq.
Telephone: (212) 839-7352
Email:  rboyd@sidley.com

 

 



Ex. I-2




EXHIBIT II

FORM OF CONFIRMATION STATEMENT

[Date]

To:  Barclays Bank PLC

Ladies and Gentlemen:

Reference is made hereby to the Master Repurchase Agreement, dated as of June 5,
2019 (the “Agreement”), by and among Barclays Bank PLC (“Purchaser”), Starwood
Mortgage Funding II LLC (“SMF II Seller”), Starwood Property Mortgage Sub-22,
L.L.C.  (“Sub 22 Seller”) and Starwood Property Mortgage Sub-22-A, L.L.C.
 (“Sub-22-A Seller”).  This Confirmation is being delivered to you, as
Purchaser, to request a Transaction pursuant to which Purchaser will purchase
from [SMF II Seller][Sub-22 Seller][Sub-22-A Seller], as Seller, the Eligible
Asset identified on the attached Schedule 1 in accordance with the terms of the
Agreement.  Capitalized terms used herein without definition have the meanings
given in the Agreement.

Purchase Date:

__________, 201_

Eligible Asset:

___________________, as further identified on Schedule 1

Asset Type:

[Mortgage Loan][Senior Note][Senior Participation Interest]

Additional Credit Support:

[None][Mezzanine Loan]

Record Holder:

[NAP][Yes][No]1

Controlling Holder:

[NAP][Yes][No]2

Interest Rate Type:

[Fixed Rate Asset][Floating Rate Asset]

Sidecar Asset(s):

[Yes][No]

[Seller hereby certifies that it expects, in its good faith judgment as of the
related Purchase Date, to include such Eligible Asset in a securitization
transaction or to refinance such

 

--------------------------------------------------------------------------------

1       Must select “Yes” or “No” for any Senior Note and Senior Participation
Interest and NAP for other asset types.

 

2       Must select “Yes” or “No” for any Senior Note and Senior Participation
Interest and NAP for other asset types.





Ex. II-1




Eligible Asset through a participation, syndication, sale of an A-note or other
refinancing transaction on or before the expiration of the applicable Sidecar
Facility.]3

 

 

Outstanding Principal Amount of Purchased

Asset as of Purchase Date:

[$][€][£]__________

 

 

Available Future Advances under Purchased

Asset as of Purchase Date:

[$][€][£]__________

 

 

Approved Future Advances:

[$][€][£]__________

 

 

Repurchase Date:

__________, 20__

 

 

Applicable Currency:

[$][€][£]

 

 

Purchase Date Spot Rate:

[NAP][__________%]4

 

 

Purchase Price:

[$][€][£]__________

 

 

Pricing Rate:

As defined in the Agreement

 

 

Maximum Purchase Price Percentage:

__________%

 

Remittance Dates:

[NAP][The twenty-fifth (25th) calendar day of ________, ________, ________ and
________, or the immediately succeeding Business Day of any such calendar day
that is not a Business Day.]5

 

 

Governing Agreements:

As identified on attached Schedule 1

 

 

Representations and Warranties:

[Exhibit V-A to the Agreement][Exhibit V-B to the Agreement][Attached as
Schedule 2]6

 

 

Requested Exceptions Report:

Attached as Schedule 3

 

 

Requested Wire Amount:

[$][€][£]__________

 

 

Type of Funding:

[Wet][Dry] Funding

 

 

For Starwood Pari Passu Purchased Assets:   Outstanding Principal Amount of
Starwood Pari

 

--------------------------------------------------------------------------------

3         To be included for Sidecar Asset.

4         To be included for Foreign Purchased Asset.

5         To be included for Foreign Purchased Asset.

6         In the case of (x) a U.S. Purchased Asset, Exhibit V-A, (y) an English
Purchased Asset, Exhibit V-B or (z) any other Foreign Purchased Asset, attach
Schedule 2.





Ex. II-2




 

Passu Participation and Companion Interest and related SPP Mortgage Loan Maximum
Purchase Price as identified on attached Schedule 4

Seller’s Wiring Instructions:

Bank Name:

____________________

ABA Number:

____________________

Account Number:

____________________

Reference:

____________________

 

[Seller hereby certifies that that all conditions precedent to the funding of a
Purchase Price increase in connection with the future advance set forth in
Article 3(h)(ii) of the Agreement have been satisfied, except for the following
conditions which have been waived by Purchaser: [IDENTIFY ANY WAIVED
CONDITIONS]].7

If you agree to enter into the Transaction in accordance with the terms set
forth in this Confirmation, please return a countersigned copy of this
Confirmation to Seller.

 

[STARWOOD MORTGAGE FUNDING II

LLC] [STARWOOD PROPERTY
MORTGAGE SUB-22, L.L.C.]
[STARWOOD PROPERTY
MORTGAGE SUB-22-A, L.L.C.]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

AGREED AND ACKNOWLEDGED:

BARCLAYS BANK PLC

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

7         To be included if a Confirmation delivered in connection with future
funding.





Ex. II-3




Schedule 1 to Confirmation

Purchased Asset:

Address of Mortgaged Property or Mortgaged Properties including the relevant
jurisdiction where such Mortgaged Property or Mortgaged Properties is/are
located:

Aggregate Principal Amount:

Governing Agreements:

 





Ex. II-4




Schedule 2 to Confirmation

Representations and Warranties





Ex. II-5




Schedule 3 to Confirmation

Requested Exceptions Report





Ex. II-6




Schedule 4 to Confirmation

Starwood Pari Passu Participation Information

 

 



Ex. II-7




EXHIBIT III

AUTHORIZED REPRESENTATIVES OF SELLER

STARWOOD PROPERTY MORTGAGE SUB-22, L.L.C.

STARWOOD PROPERTY MORTGAGE SUB-22-A, L.L.C.

 

Name

Title

Specimen Signature

Andrew J. Sossen

Chief Operating Officer

 

Jeffrey DiModica

President

 

Rina Paniry

Chief Financial Officer

 

Vincent Kallaher

Senior Vice President

 

Michael Rappaport

Vice President

 

Farid Maluf

Vice President

 

 

STARWOOD MORTGAGE FUNDING II LLC

 

Name

Title

Specimen Signature

Richard T. Highfield

President

 

Leslie K. Fairbanks

Executive Vice President

 

Jeremy Beard

Senior Vice President

 

Grace Y. Chiang

Senior Vice President

 

Jerry Hirschkorn

Assistant Secretary & Vice President

 

 

 



Ex. III-1




EXHIBIT IV-A

FORM OF POWER OF ATTORNEY (U.S. PURCHASED ASSETS)

[Starwood Mortgage Funding II LLC][Starwood Property Mortgage Sub-22,
L.L.C.][Starwood Property Mortgage Sub-22-A, L.L.C.], a Delaware limited
liability company (“Seller”), does hereby appoint Barclays Bank PLC
(“Purchaser”), its attorney-in-fact to act in Seller’s name, place and stead, in
any way that Seller could do with respect to (i) the completion of the
endorsements of the Purchased Assets, including without limitation the
Promissory Notes, Assignments of Mortgages and Participation Certificates, and
any transfer documents related thereto, (ii) the recordation of the Assignments
of Mortgages, (iii) the preparation and filing, in form and substance
satisfactory to Purchaser, of such financing statements, continuation
statements, and other uniform commercial code forms, as Purchaser may from time
to time, reasonably consider necessary to create, perfect, and preserve
Purchaser’s security interest in the Purchased Assets and (iv) the enforcement
of Seller’s rights under the Purchased Assets purchased by Purchaser pursuant to
the Master Repurchase Agreement, dated as of June 5, 2019 (the “Repurchase
Agreement”), by and among Purchaser, [Seller], [Starwood Mortgage Funding II
LLC] [and] [Starwood Property Mortgage Sub-22, L.L.C.,]  [and] [Starwood
Property Mortgage Sub-22-A, L.L.C.], and to take such other steps as may be
necessary or desirable to enforce Purchaser’s rights against such Purchased
Assets, the related Asset Files and the Servicing Records to the extent that
Seller is permitted by law to act through an agent.  Capitalized terms used but
not otherwise defined herein shall have the meanings assigned thereto in the
Repurchase Agreement.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT
OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

[SIGNATURE PAGE FOLLOWS]

 





Ex. IV-A-1




IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed this ___ day of ________, 20__.

 

 

 

 

[STARWOOD MORTGAGE FUNDING II

LLC] [STARWOOD PROPERTY
MORTGAGE SUB-22, L.L.C.]
[STARWOOD PROPERTY
MORTGAGE SUB-22-A, L.L.C.]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

STATE OF   ______________          )

COUNTY OF   ____________         )

 

On ________, 20__, before me, _____________________, a Notary Public, personally
appeared ___________________, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the ______________ that the
foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature _______________________________

(Seal)

 

 



Ex. IV-A-2




EXHIBIT IV-B

FORM OF POWER OF ATTORNEY (ENGLISH PURCHASED ASSETS)

THIS POWER OF ATTORNEY is made and given on [_____] [__], 20[__], by [Starwood
Mortgage Funding II LLC][Starwood Property Mortgage Sub-22, L.L.C.][Starwood
Property Mortgage Sub-22-A, L.L.C.], a Delaware limited liability company whose
registered office is at [_________] (“Seller”) in favor of Barclays Bank PLC,
whose registered office is at [745 7th Avenue, New York, New York 10019] (the
“Attorney” or “Purchaser”), for the purposes and on the terms hereinafter set
forth.

(A)       By a Master Repurchase Agreement, dated as of June 5, 2019 (the
“Repurchase Agreement”), Seller agreed to sell, and the Attorney agreed to
purchase, the Purchased Assets on terms requiring Seller to repurchase the same
on the terms set out therein.

(B)       In connection with the agreement of the Attorney to purchase the
Purchased Assets, Seller has agreed to enter into these presents for the
purposes hereinafter appearing.

NOW THIS DEED WITNESSETH and SELLER HEREBY APPOINTS the Attorney to be its true
and lawful attorney in the name of Seller or otherwise, for and on behalf of
Seller to do any of the following acts, deeds and things or any of them:

(a)        date and deliver to the facility agent for execution any Transfer
Certificate executed by Seller,

(b)        take any action (including exercising voting and/or consent rights)
with respect to any participation interest,

(c)        complete the preparation and filing, in form and substance
satisfactory to Purchaser, of such financing statements, continuation
statements, and other UCC or other forms, as Purchaser may from time to time,
reasonably consider necessary to create, perfect, and preserve Purchaser’s
security interest in the Purchased Assets,

(d)        enforce Seller’s rights under the Purchased Assets purchased by
Purchaser pursuant to the Repurchase Agreement,

(e)        to take such other steps as may be necessary or desirable to enforce
Purchaser’s rights against, under or with respect to such Purchased Assets and
the related Asset Files and the Servicing Records or to enforce Seller’s rights
under the Purchased Assets purchased by Purchaser pursuant to the Repurchase
Agreement,

provided that Attorney agrees not to exercise its rights under this instrument
unless a Default or an Event of Default has occurred and is continuing.

The Attorney shall have the power in writing under seal by an officer of the
Attorney from time to time to appoint a substitute (each, a “Substitute
Attorney”) who shall have the power to act on behalf of Seller (whether
concurrently with or independently of the Attorney) as if that Substitute
Attorney shall have been originally appointed as the Attorney by this Deed





Ex. IV-B-1




and/or to revoke any such appointment at any time without assigning any reason
therefor provided the Attorney shall continue to be liable for the negligence,
willful misconduct or bad faith of any such Substitute Attorney appointed by it.

SELLER DECLARES THAT:

This Power of Attorney shall be irrevocable and is given as security for the
interests of the Attorney under the Repurchase Agreement and will survive and
not be affected by the subsequent bankruptcy or insolvency or dissolution of
Seller.

Seller hereby satisfies and confirms and agrees to verify and confirm any action
taken by the Attorney hereunder.

Words and expressions defined in the Repurchase Agreement shall have the same
meanings in this Power of Attorney except so far as the context otherwise
requires.

This Power of Attorney is governed by and shall be construed in accordance with
English law.

[SIGNATURE PAGE FOLLOWS]





Ex. IV-B-2




IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed this __ day of __________, 20__.

 

[STARWOOD MORTGAGE FUNDING II

LLC] [STARWOOD PROPERTY
MORTGAGE SUB-22, L.L.C.]
[STARWOOD PROPERTY MORTGAGE
SUB-22-A, L.L.C.]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 



Ex. IV-B-3




EXHIBIT V-A

 

REPRESENTATIONS AND WARRANTIES

REGARDING EACH INDIVIDUAL PURCHASED ASSET

(FOR U.S PURCHASED ASSETS)

 

 



 




EXHIBIT V-A

REPRESENTATIONS AND WARRANTIES

REGARDING INDIVIDUAL PURCHASED ASSETS

 

All information contained in documents which are part of the Servicing Records
shall be deemed to be within Seller’s Knowledge.

Capitalized terms used but not defined in this Exhibit V-A shall have the
respective meanings given them in the Master Repurchase Agreement to which this
Exhibit V-A is attached (the “Master Repurchase Agreement”).

Seller acknowledges and agrees that the representations and warranties contained
in this Exhibit V-A may be amended from time to time by Purchaser in its
reasonable discretion to conform such representations and warranties to
Purchaser’s then current standard representations and warranties for commercial
mortgage-backed securitization transactions; provided, that such amended
representations and warranties shall only apply to Purchased Assets that are
originated  or first acquired by Seller or any of its Affiliates after the date
Seller receives written notice of the amended representations and warranties.

CERTAIN DEFINED TERMS

“Anticipated Repayment Date” shall mean, with respect to any Mortgage Loan or
Mezzanine Loan that is identified on the related Purchased Asset Schedule as an
ARD Loan, the date upon which such Mortgage Loan or Mezzanine Loan, as
applicable, commences accruing interest at an increased interest rate.

“ARD Loan” shall mean a Mortgage Loan or a Mezzanine Loan the terms of which
provide that if, after an Anticipated Repayment Date, the related Borrower has
not prepaid such Mortgage Loan or Mezzanine Loan, as applicable, in full, any
principal outstanding on the Anticipated Repayment Date will accrue interest at
an increased interest rate.

“Assignment of Leases” shall mean any assignment of leases, rents and profits or
similar document or instrument executed by a Borrower in connection with the
origination of a Mortgage Loan.

“Companion Interest Holder” shall mean, with respect to any Purchased Asset that
is a Participation Interest or a Senior Note, any holder of a related Companion
Interest.

“Equity Interests” shall mean, with respect to any Mezzanine Loan, 100% of the
direct equity interests in the entity or entities that own the Mortgaged
Property or Mortgaged Properties that indirectly secure such Mezzanine Loan.

“Ground Lease” shall mean a lease creating a leasehold estate in real property
where the fee owner as the ground lessor conveys for a term or terms of years
its entire interest in the land and buildings and other improvements, if any,
comprising the premises demised under such lease to the ground lessee (who may,
in certain circumstances, own the building and improvements on the land),
subject to the reversionary interest of the ground lessor as fee owner










and does not include industrial development agency (IDA) or similar leases for
purposes of conferring a tax abatement or other benefit.

“Interest Rate” shall mean, with respect to each Mortgage Loan or Mezzanine
Loan, the related annualized rate at which interest is scheduled (in the absence
of a default) to accrue on such Mortgage Loan or Mezzanine Loan, as applicable,
from time to time in accordance with the related Promissory Note and applicable
law.

“Purchased Asset Schedule” shall mean Schedule I to the applicable Confirmation
for a Purchased Asset.

“REMIC Provisions” shall mean the provisions of the federal income tax law
relating to real estate mortgage investment conduits, which appear at
Sections 860A through 860G of Subchapter M of Chapter 1 of the Code, and related
provisions, and proposed, temporary and final Treasury regulations and any
published rulings, notices and announcements promulgated thereunder, as the
foregoing may be in effect from time to time.

REPRESENTATIONS AND WARRANTIES

A.        All Purchased Assets.  With respect to each Purchased Asset:

1.         Complete Servicing File.  All documents comprising the Servicing
Records are in the possession of the Servicer.

2.         Ownership of Purchased Assets.  Immediately prior to the sale,
transfer and assignment to Purchaser, no Purchased Asset was subject to any
assignment (other than assignments to Seller), participation or pledge, and
Seller had good title to, and was the sole owner of, each Purchased Asset free
and clear of any and all liens, charges, pledges, encumbrances, participations,
any other ownership interests on, in or to such Purchased Asset other than
(x) if the Purchased Asset is subject to a Mezzanine Loan, the rights of the
Mezzanine Loan holder(s) pursuant to the intercreditor or co-lender agreement;
and (y) the rights of the holder of a Companion Interest under the related
co-lender or participation agreement.  Seller has full right and authority to
sell, assign and transfer each Purchased Asset, and the assignment to Purchaser
constitutes a legal, valid and binding assignment of such Purchased Asset free
and clear of any and all liens, pledges, charges or security interests of any
nature encumbering such Purchased Asset other than (x) if the Purchased Asset is
subject to a Mezzanine Loan, the rights of the Mezzanine Loan holder(s) pursuant
to the intercreditor or co-lender agreement; and (y) the rights of the holder of
a Companion Interest under the related co-lender or participation agreement.

3.         Purchased Asset File.  The Purchased Asset File contains a true,
correct and complete copy (or, if required by the Custodial Agreement, original)
of each document evidencing or securing the Purchased Asset, or affecting the
rights of any holder thereof.  With respect to any document contained in the
Purchased Asset File that is required to be recorded or filed in accordance with
the requirements set forth in the Custodial Agreement, such document is in form
suitable for recording or filing, as applicable, in the appropriate jurisdiction
and has been or will be recorded or filed as required by the Custodial
Agreement.  With respect to each assignment, assumption, modification,
consolidation or extension contained in the Purchased





Ex. V-A-2




Asset File, if the document or agreement being assigned, assumed, modified,
consolidated or extended is required to be recorded or filed, such assignment,
assumption, modification, consolidation or extension is in form suitable for
recording or filing, as applicable, in the appropriate jurisdiction.

4.         Purchased Asset Schedule.  The information pertaining to each
Purchased Asset which is set forth in the related Purchased Asset Schedule is
true and correct in all material respects as of the Purchase Date and contains
all information required by the Transaction Documents to be contained therein.

5.         Restrictions on Transfer.  No Purchased Asset contains any
restrictions on transfer or transferee eligibility requirements, in each case,
that are commercially unreasonable or would be violated in connection with any
transfer, assignment or pledge thereof in favor of Purchaser.

B.        Mortgage Loans.  With respect to each Mortgage Loan that constitutes a
Purchased Asset:

1.         Whole Loans.  Except for any Purchased Asset that is a Participation
Interest or Senior Note, each Purchased Asset is a whole Mortgage Loan and not a
Participation Interest or other partial interest in a Mortgage Loan.

2.         Loan Document Status.  Each related Promissory Note, Mortgage,
Assignment of Leases (if a separate instrument), guaranty and other agreement
executed by or on behalf of the related Borrower, guarantor or other obligor in
connection with such Mortgage Loan is the legal, valid and binding obligation of
such Borrower, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency, one action or market value limit deficiency legislation), as
applicable, and is enforceable in accordance with its terms, except as such
enforcement may be limited by (i) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
except that certain provisions in such Purchased Asset Documents (including,
without limitation, provisions requiring the payment of default interest, late
fees or prepayment/yield maintenance fees, charges and/or premiums) are, or may
be further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Purchased Asset Documents invalid as a
whole or materially interfere with the mortgagee’s realization of the principal
benefits and/or security provided thereby (clauses (i) and (ii) collectively,
the “Insolvency Qualifications”).

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Borrower with respect to any of the related Promissory Notes, Mortgages or other
Purchased Asset Documents, including, without limitation, any such valid offset,
defense, counterclaim or right based on intentional fraud by Seller in
connection with the origination of such Mortgage Loan, that would





Ex. V-A-3




deny the mortgagee the principal benefits intended to be provided by the
Promissory Note, Mortgage or other Purchased Asset Documents.

3.         Mortgage Provisions.  The Purchased Asset Documents for such Mortgage
Loan contain provisions that render the rights and remedies of the holder
thereof adequate for the practical realization against the Mortgaged Property of
the principal benefits of the security intended to be provided thereby,
including realization by judicial or, if applicable, nonjudicial foreclosure
subject to the limitations set forth in the Insolvency Qualifications.

4.         Hospitality Provisions.  The Purchased Asset Documents for such
Mortgage Loan that is secured by a hospitality property operated pursuant to a
franchise or license agreement include an executed copy of such franchise or
license agreement as well as a comfort letter or similar agreement signed by the
Borrower and franchisor or licensor of such property enforceable by Purchaser or
any subsequent holder of such Mortgage Loan (including a securitization trustee)
against such franchisor, either directly or as an assignee of the originator, or
pursuant to a replacement comfort letter or similar agreement with
Purchaser.  The Mortgage or related security agreement for each Mortgage Loan
secured by a hospitality property creates a security interest in the revenues of
such property for which a UCC financing statement has been filed in the
appropriate filing office.

5.         Mortgage Status; Waivers and Modifications.  Since origination and
except by written instruments set forth in the related Purchased Asset File or
to the extent otherwise permitted in accordance with the Master Repurchase
Agreement (a) the material terms of each Mortgage, Promissory Note, Mortgage
Loan guaranty and related Purchased Asset Documents have not been waived,
impaired, modified, altered, satisfied, canceled, subordinated or rescinded in
any respect which materially interferes with the security intended to be
provided by such Mortgage; (b) no related Mortgaged Property or any portion
thereof has been released from the lien of the related Mortgage in any manner
which materially interferes with the security intended to be provided by such
Mortgage or the use or operation of the remaining portion of such Mortgaged
Property; and (c) the Borrower has not been released from its material
obligations under the related Purchased Asset Documents.

6.         Lien; Valid Assignment.  Subject to the Insolvency Qualifications,
each assignment of Mortgage and assignment of Assignment of Leases from Seller
will constitute a legal, valid and binding assignment from Seller.  Each related
Mortgage and Assignment of Leases is freely assignable without the consent of
the related Borrower.  Each related Mortgage is a legal, valid and enforceable
first lien on the related Borrower’s fee (or if identified on the related
Purchased Asset Schedule leasehold) interest in the Mortgaged Property in the
principal amount of such Mortgage Loan or allocated loan amount (subject only to
Permitted Encumbrances (as defined below) or any other title exceptions
identified to Purchaser in a Requested Exceptions Report (“Title Exceptions”)),
except as the enforcement thereof may be limited by the Insolvency
Qualifications.  Such Mortgaged Property (subject to Permitted Encumbrances or
any Title Exceptions) as of the origination date of the related Mortgage Loan
and, to Seller’s Knowledge, as of the related Purchase Date is free and clear of
any recorded mechanics’ liens, recorded materialmen’s liens and other recorded
encumbrances which are prior to or equal with the lien of the related Mortgage,
except those which are bonded over, escrowed for or insured against by a
lender’s title insurance policy, and, to Seller’s Knowledge and subject





Ex. V-A-4




to the rights of tenants (subject to and excepting Permitted Encumbrances and
any other Title Exceptions), and no rights exist which under law could give rise
to any such lien or encumbrance that would be prior to or equal with the lien of
the related Mortgage, except those which are bonded over, escrowed for or
insured against by a lender’s title insurance policy (as described
below).  Notwithstanding anything herein to the contrary, no representation is
made as to the perfection of any security interest in rents or other personal
property to the extent that possession or control of such items or actions other
than the filing of UCC financing statements is required in order to effect such
perfection.

7.         Permitted Liens; Title Insurance.  Each Mortgaged Property securing a
Mortgage Loan is covered by an American Land Title Association loan title
insurance policy or a comparable form of loan title insurance policy approved
for use in the applicable jurisdiction (or, if such policy is yet to be issued,
by a pro forma policy, a preliminary title policy with escrow or closing
instructions or a “marked up” commitment, in each case binding on the title
insurer) (the “Title Policy”) in the original principal amount of such Mortgage
Loan (or with respect to a Mortgage Loan secured by multiple properties, an
amount equal to at least the allocated loan amount with respect to the Title
Policy for each such property) after all advances of principal (including any
advances held in escrow or reserves), that insures for the benefit of the owner
of the indebtedness secured by the Mortgage, the first priority lien of the
Mortgage, which lien is subject only to (a) the lien of current real property
taxes, water charges, sewer rents and assessments not yet due and payable;
(b) covenants, conditions and restrictions, rights of way, easements and other
matters of public record; (c) the exceptions (general and specific) and
exclusions set forth in such Title Policy; (d) other matters to which like
properties are commonly subject; (e) the rights of tenants (as tenants only)
under leases (including subleases) pertaining to the related Mortgaged Property
and condominium declarations; and (f) if the related Mortgage Loan is
cross-collateralized with any other Mortgage Loan, the lien of the Mortgage for
another Mortgage Loan contained in the same cross-collateralized group, provided
that none of which items (a) through (f), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Borrower’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”).  Except as contemplated by clause
(f) of the preceding sentence none of the Permitted Encumbrances are mortgage
liens that are senior to or coordinate and co-equal with the lien of the related
Mortgage.  Such Title Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, all premiums thereon have been
paid and no claims have been made thereunder and no claims have been paid
thereunder.  Neither Seller, nor to Seller’s Knowledge, any other holder of the
Mortgage Loan, has done, by act or omission, anything that would materially
impair the coverage under such Title Policy.

8.         Junior Liens.  It being understood that B notes secured by the same
Mortgage as a Mortgage Loan are not subordinate mortgages or junior liens, there
are no subordinate mortgages or junior liens securing the payment of money
encumbering the related Mortgaged Property (other than Permitted Encumbrances
and the Title Exceptions, taxes and assessments, mechanics’ and materialmen’s
liens (which are the subject of the representation in paragraph (7) above), and
equipment and other personal property financing).  Except as set forth on the
related Purchased Asset Schedule, Seller has no Knowledge of any mezzanine debt
secured directly by interests in the related Borrower.





Ex. V-A-5




9.         Assignment of Leases and Rents.  There exists as part of the related
Purchased Asset File an Assignment of Leases (either as a separate instrument or
incorporated into the related Mortgage).  Subject to Permitted Encumbrances and
Title Exceptions, each related Assignment of Leases creates a valid
first-priority collateral assignment of, or a valid first-priority lien or
security interest in, rents and certain rights under the related lease or
leases, subject only to a license granted to the related Borrower to exercise
certain rights and to perform certain obligations of the lessor under such lease
or leases, including the right to operate the related leased property, except as
the enforcement thereof may be limited by the Insolvency Qualifications.  The
related Mortgage or related Assignment of Leases, subject to applicable law,
provides that, upon an event of default under the Mortgage Loan, a receiver is
permitted to be appointed for the collection of rents or for the related
mortgagee to enter into possession to collect the rents or for rents to be paid
directly to the mortgagee.

10.       UCC Filings.  If the related Mortgaged Property is operated as a
hospitality property, the related originator has filed and/or recorded or caused
to be filed and/or recorded (or, if not filed and/or recorded, have been
submitted in proper form for filing and/or recording), UCC financing statements
in the appropriate public filing and/or recording offices necessary at the time
of the origination of the Mortgage Loan to perfect a valid security interest in
all items of physical personal property reasonably necessary to operate such
Mortgaged Property owned by the related Borrower and located on such Mortgaged
Property (other than any non-material personal property, any personal property
subject to a purchase money security interest, a sale and leaseback financing
arrangement as permitted under the terms of the related Purchased Asset
Documents or any other personal property leases applicable to such personal
property), to the extent perfection may be effected pursuant to applicable law
by recording or filing, as the case may be.  Subject to the Insolvency
Qualifications, each related Mortgage (or equivalent document) creates a valid
and enforceable lien and security interest on the items of personalty described
above.  No representation is made as to the perfection of any security interest
in rents or other personal property to the extent that possession or control of
such items or actions other than the filing of UCC financing statements are
required in order to effect such perfection.

11.       Condition of Property.  Seller or the originator of such Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within
six (6) months of origination of the Mortgage Loan and, (i) with respect to a
Fixed Rate Asset, within six (6) months of the Purchase Date or, (ii) with
respect to a Floating Rate Asset, within twelve (12) months of the Purchase
Date.

An engineering report or property condition assessment was prepared in
connection with the origination of such Mortgage Loan no more than six (6)
months prior to the origination of such Mortgage Loan. Seller has no Knowledge
of any issues with the physical condition of the Mortgaged Property that Seller
believes would have a material adverse effect on the value of the Mortgaged
Property other than those disclosed in the engineering report or property
condition assessment delivered to Purchaser in accordance with Exhibit VII.

12.       Taxes and Assessments.  All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of





Ex. V-A-6




equal or superior priority to the lien of the Mortgage and that prior to the
Purchase Date have become delinquent in respect of each related Mortgaged
Property have been paid, or an escrow of funds has been established in an amount
sufficient to cover such payments and reasonably estimated interest and
penalties, if any, thereon.  For purposes of this representation and warranty,
real estate taxes and governmental assessments and other outstanding
governmental charges and installments thereof shall not be considered delinquent
until the earlier of (a) the date on which interest and/or penalties would first
be payable thereon and (b) the date on which enforcement action is entitled to
be taken by the related taxing authority.

13.       Condemnation.  As of the date of origination of such Mortgage Loan and
to Seller’s Knowledge as of the Purchase Date, there is no proceeding pending
and, to Seller’s Knowledge as of the date of origination of such Mortgage Loan
and as of the Purchase Date, there is no proceeding threatened for the total or
partial condemnation of such Mortgaged Property that would have a material
adverse effect on the value, use or operation of the Mortgaged Property.

14.       Actions Concerning Mortgage Loan.  As of the date of origination of
such Mortgage Loan and to Seller’s Knowledge as of the Purchase Date, there was
no pending, filed or threatened action, suit or proceeding, arbitration or
governmental investigation involving any Borrower, guarantor, or Borrower’s
interest in the Mortgaged Property, an adverse outcome of which would reasonably
be expected to materially and adversely affect (a) title to the Mortgaged
Property, (b) the validity or enforceability of the Mortgage, (c) such
Borrower’s ability to perform under the related Mortgage Loan, (d) such
guarantor’s ability to perform under the related guaranty, (e) the principal
benefit of the security intended to be provided by the Purchased Asset Documents
or (f) the current principal use of the Mortgaged Property.

15.       Escrow Deposits.  All escrow deposits and payments required to be
escrowed with the lender pursuant to such Mortgage Loan are in the possession,
or under the control, of Seller or Servicer (or, to the extent Seller is not the
Record Holder, the applicable other servicer of the Mortgage Loan), and there
are no deficiencies (subject to any applicable grace or cure periods) in
connection therewith, and all such escrows and deposits (or the right thereto)
that are required to be escrowed with the lender under the related Purchased
Asset Documents are being conveyed by Seller to Purchaser (although the same may
be held by Servicer in accordance with the Servicing Agreement and the Servicer
Notice (or, to the extent Seller is not the Record Holder, the applicable other
servicer of the Mortgage Loan in accordance with the applicable other servicing
agreement)).

16.       No Holdbacks.  The principal amount of the Mortgage Loan stated on the
related Purchased Asset Schedule has been fully disbursed as of the Purchase
Date and there is no requirement for future advances thereunder (except (i) in
those cases where the full amount of the Mortgage Loan has been disbursed but a
portion thereof is being held in escrow or reserve accounts pending the
satisfaction of certain conditions relating to leasing, repairs or other matters
with respect to the related Mortgaged Property, the Borrower or other
considerations determined by Seller to merit such holdback or (ii) Future
Advances identified in the related Purchased Asset Schedule).





Ex. V-A-7




17.       Insurance.  Each related Mortgaged Property is, and is required
pursuant to the related Purchased Asset Documents to be, insured by a property
insurance policy providing coverage for loss in accordance with coverage found
under a “special cause of loss form” or “all risk form” that includes
replacement cost valuation issued by an insurer meeting the requirements of the
related Purchased Asset Documents and having a claims-paying or financial
strength rating of at least “A-:VIII” from A.M. Best Company, “A” from Moody’s
Investors Service, Inc. or “A-” from Standard & Poor’s Ratings Service
(collectively, the “Insurance Rating Requirements”), in an amount (subject to a
customary deductible) not less than the lesser of (x) the original principal
balance of the Mortgage Loan and (y) the full insurable value on a replacement
cost basis of the improvements, furniture, furnishings, fixtures and equipment
owned by the related Borrower included in the Mortgaged Property (with no
deduction for physical depreciation), but, in any event, not less than the
amount necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Purchased Asset Documents, by business interruption or
rental loss insurance which (subject to a customary deductible) covers a period
of not less than twelve (12) months (or with respect to each Mortgage Loan on a
single asset with a maximum principal balance of $50 million or more, covers a
period of not less than eighteen (18) months).

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Borrower is required to maintain insurance in the maximum amount available under
the National Flood Insurance Program (or a private policy from an insurer
meeting the Insurance Rating Requirements providing at least the same limits),
 plus such additional excess flood coverage from an insurer meeting the
Insurance Rating Requirements in an amount as would reasonably be expected to be
required by prudent institutional commercial and multifamily mortgage lenders.

If the Mortgaged Property is located within twenty-five (25) miles of the coast
of the Gulf of Mexico or the Atlantic coast of Florida, Georgia, South Carolina
or North Carolina, the related Borrower is required to maintain coverage for
windstorm and/or windstorm related perils and/or “named storms” issued by an
insurer meeting the Insurance Rating Requirements or endorsement covering damage
from windstorm and/or windstorm related perils and/or named storms.

The Mortgaged Property is covered, and required to be covered pursuant to the
related Purchased Asset Documents, by a commercial general liability insurance
policy issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial and multifamily mortgage lenders, and in any event not
less than $1 million per occurrence and $2 million in the aggregate.

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property for the sole purpose of
assessing either the scenario expected





Ex. V-A-8




limit (“SEL”) or the probable maximum loss (“PML”) for the Mortgaged Property in
the event of an earthquake.  In such instance, the SEL or PML, as applicable was
based on a 475-year return period, an exposure period of 50 years and a 10%
probability of exceedance.  If the resulting report concluded that the SEL or
PML, as applicable would exceed 20% of the amount of the replacement costs of
the improvements, earthquake insurance on such Mortgaged Property was obtained
by an insurer meeting the Insurance Rating Requirements in an amount not less
than 100% of the SEL or PML, as applicable.

The Purchased Asset Documents require insurance proceeds in respect of a
property loss to be applied either (a) to the repair or restoration of all or
part of the related Mortgaged Property, with respect to all property losses in
excess of 5% of the then outstanding principal amount of the related Mortgage
Loan, the lender (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

All premiums on all insurance policies referred to in this section required to
be paid as of the related Purchase Date have been paid, and such insurance
policies name the lender under the Mortgage Loan and its successors and assigns
as a loss payee under a mortgagee endorsement clause or, in the case of the
general liability insurance policy, as named or additional insured.  Such
insurance policies will inure to the benefit of Purchaser.  Each related
Mortgage Loan obligates the related Borrower to maintain all such insurance and,
at such Borrower’s failure to do so, authorizes the lender to maintain such
insurance at the Borrower’s cost and expense and to charge such Borrower for
premiums.  All such insurance policies (other than commercial liability
policies) require at least ten (10) days’ prior notice to the lender of
termination or cancellation arising because of nonpayment of a premium and at
least thirty (30) days prior notice to the lender of termination or cancellation
(or such lesser period, not less than ten (10) days, as may be required by
applicable law) arising for any reason other than non-payment of a premium and
no such notice has been received by Seller.

18.       Access; Utilities; Separate Tax Lots.  Each Mortgaged Property (a) is
located on or adjacent to a public road and has direct legal access to such
road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Mortgaged Property, and (c) constitutes one or more separate tax
parcels which do not include any property which is not part of the Mortgaged
Property or is subject to an endorsement under the related Title Policy insuring
the Mortgaged Property, or in certain cases, an application has been, or will
be, made to the applicable governing authority for creation of separate tax
lots, in which case the Mortgage Loan requires the Borrower to escrow an amount
sufficient to pay taxes for the existing tax parcel of which the Mortgaged
Property is a part until the separate tax lots are created.

19.       No Encroachments.  Based solely upon surveys obtained in connection
with origination, any other due diligence performed by lender, the related Title
Policy and, in each case, any updates thereto obtained by lender following
origination, all material improvements that were included for the purpose of
determining the appraised value of the





Ex. V-A-9




related Mortgaged Property at the time of the origination of such Mortgage Loan
are within the boundaries of the related Mortgaged Property, except
encroachments that do not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained under the Title Policy.  No improvements on adjoining parcels encroach
onto the related Mortgaged Property except for encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property, after taking into account any applicable provisions of the Title
Policy.  No improvements encroach upon any easements except for encroachments,
the removal of which would not materially and adversely affect the value or
current use of such Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy.

20.       No Contingent Interest or Equity Participation.  No Mortgage Loan has
a shared appreciation feature, any other contingent interest feature or a
negative amortization feature (except that an ARD Loan may provide for the
accrual of the portion of interest in excess of the rate in effect prior to the
Anticipated Repayment Date) or an equity participation by Seller.

21.       REMIC.  With respect to each Fixed Rate Asset and any other Purchased
Asset identified as REMIC eligible in the related Confirmation, such Mortgage
Loan is a “qualified mortgage” within the meaning of Section 860G(a)(3) of the
Code (but determined without regard to the rule in Treasury Regulations Section
1.860G-2(f)(2) that treats certain defective mortgage loans as qualified
mortgages), and, accordingly, (a) the issue price of the Mortgage Loan to the
related Borrower at origination did not exceed the non-contingent principal
amount of the Mortgage Loan and (b) either: (i) such Mortgage Loan is secured by
an interest in real property (including buildings and structural components
thereof, but excluding personal property) having a fair market value (A) at the
date the Mortgage Loan was originated at least equal to 80% of the adjusted
issue price of the Mortgage Loan on such date or (B) at the Purchase Date at
least equal to 80% of the adjusted issue price of the Mortgage Loan on such
date, provided that for purposes hereof, the fair market value of the real
property interest must first be reduced by (1) the amount of any lien on the
real property interest that is senior to the Mortgage Loan and (2) a
proportionate amount of any lien that is in parity with the Mortgage Loan; or
(ii) substantially all of the proceeds of such Mortgage Loan were used to
acquire, improve or protect the real property which served as the only security
for such Mortgage Loan (other than a recourse feature or other third-party
credit enhancement within the meaning of Treasury Regulations Section
1.860G-2(a)(1)(ii)).  With respect to each Fixed Rate Asset and any other
Purchased Asset identified as REMIC eligible in the related Confirmation, if the
Mortgage Loan was “significantly modified” prior to the Purchase Date so as to
result in a taxable exchange under Section 1001 of the Code, it either (x) was
modified as a result of the default or reasonably foreseeable default of such
Mortgage Loan or (y) satisfies the provisions of either sub-clause (b)(i)(A)
above (substituting the date of the last such modification for the date the
Mortgage Loan was originated) or sub-clause (b)(i)(B), including the proviso
thereto.  Any prepayment premium and yield maintenance charges applicable to the
Mortgage Loan constitute “customary prepayment penalties” within the meaning of
Treasury Regulations Section 1.860G-(b)(2).  All terms used in this paragraph
shall have the same meanings as set forth in the related Treasury Regulations.

22.       Compliance with Usury Laws.  The Interest Rate (exclusive of any
default interest, late charges, yield maintenance charges, exit fees, or
prepayment premiums) of such





Ex. V-A-10




Mortgage Loan complied as of the date of origination of such Mortgage Loan with,
or was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury.

23.       Authorized to do Business.  To the extent required under applicable
law, as of the Purchase Date or as of the date that such entity held the
Promissory Note being assigned to Purchaser, each holder of the Promissory Note
was authorized to transact and do business in the jurisdiction in which each
related Mortgaged Property is located, or the failure to be so authorized does
not materially and adversely affect the enforceability of such Mortgage Loan by
any holder thereof.

24.       Trustee under Deed of Trust.  With respect to each related Mortgage
which is a deed of trust, as of the date of origination of the related Mortgage
Loan and, to Seller’s Knowledge, as of the Purchase Date, a trustee, duly
qualified under applicable law to serve as such, currently so serves and is
named in the deed of trust or has been substituted in accordance with the
Mortgage and applicable law or may be substituted in accordance with the
Mortgage and applicable law by the related mortgagee.

25.       Local Law Compliance.  To Seller’s Knowledge, based upon any of a
letter from any governmental authorities, a legal opinion, an architect’s
letter, a zoning consultant’s report, an endorsement to the related Title
Policy, other affirmative investigation of local law compliance consistent with
the investigation conducted by the related originator for similar commercial and
multifamily mortgage loans intended for securitization, any other due diligence
performed in connection with the origination of such Mortgage Loan and, in each
case, any updates thereto obtained by lender following origination, with respect
to the improvements located on or forming part of each Mortgaged Property
securing a Mortgage Loan as of the date of origination of such Mortgage Loan and
as of the Purchase Date, there are no material violations of applicable zoning
ordinances, building codes and land laws (collectively, “Zoning Regulations”)
other than those which (i) are insured by the Title Policy, (ii) are insured by
law and ordinance insurance coverage obtained in amounts customarily required by
prudent institutional, commercial and multifamily mortgage lenders that provides
coverage for additional costs to rebuild and/or repair the property to current
Zoning Regulations in respect thereof or (iii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property.  The terms of the Purchased Asset Documents require the Borrower to
comply in all material respects with all applicable governmental regulations,
zoning and building laws.

26.       Licenses and Permits.  Each Borrower covenants in the Purchased Asset
Documents that it shall keep all material licenses, permits and applicable
governmental authorizations necessary for its operation of the Mortgaged
Property in full force and effect, and to Seller’s Knowledge based upon any of a
letter from any governmental authorities, a zoning report, title report or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the related originator for similar commercial and
multifamily mortgage loans intended for securitization, any other due diligence
performed in connection with origination and, in each case, any updates thereto
obtained by lender following origination, all such material licenses, permits
and applicable governmental authorizations are in effect.  The Mortgage Loan
requires the related Borrower to be qualified to do business in the jurisdiction
in





Ex. V-A-11




which the related Mortgaged Property is located and for the related Borrower and
the Mortgaged Property to be in compliance in all material respects with all
regulations, zoning and building laws.

27.       Recourse Obligations.  The Purchased Asset Documents for each Mortgage
Loan provide that such Mortgage Loan (a) becomes full recourse to the Borrower
and guarantor (which is a natural person or persons, or an entity distinct from
the Borrower (but may be affiliated with the Borrower) that has assets other
than equity in the related Mortgaged Property that are not de minimis) in any of
the following events: (i) if any voluntary petition for bankruptcy, insolvency,
dissolution or liquidation pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by the Borrower; (ii) if Borrower or
guarantor shall have colluded with other creditors to cause an involuntary
bankruptcy filing with respect to the Borrower or (iii) upon any voluntary
transfer of either the Mortgaged Property or equity interests in Borrower made
in violation of the Purchased Asset Documents; and (b) contains provisions
providing for recourse against the Borrower and guarantor (which is a natural
person or persons, or an entity distinct from the Borrower (but may be
affiliated with the Borrower) that has assets other than equity in the related
Mortgaged Property that are not de minimis), for losses and damages sustained by
reason of Borrower’s (i) misappropriation of rents after the occurrence of an
event of default under the Mortgage Loan; (ii) misappropriation of security
deposits, insurance proceeds, or condemnation awards; (iii) fraud or intentional
material misrepresentation; (iv) breaches of the environmental covenants in the
Purchased Asset Documents; or (v) commission of intentional material physical
waste at the Mortgaged Property.

28.       Mortgage Releases.  With respect to each Fixed Rate Asset and any
other Purchased Asset identified as REMIC eligible in the related Confirmation,
the terms of the related Mortgage or related Purchased Asset Documents do not
provide for release of any material portion of the Mortgaged Property from the
lien of the Mortgage except (a) a partial release, accompanied by principal
repayment, or partial Defeasance (as defined in paragraph (33)), of not less
than a specified percentage at least equal to the lesser of (i) 110% of the
related allocated loan amount of such portion of the Mortgaged Property and
(ii) the outstanding principal balance of the Mortgage Loan, (b) upon payment in
full of such Mortgage Loan, (c) upon a Defeasance, (d) releases of out-parcels
that are unimproved or other portions of the Mortgaged Property which will not
have a material adverse effect on the underwritten value of the Mortgaged
Property and which were not afforded any material value in the appraisal
obtained at the origination of the Mortgage Loan and are not necessary for
physical access to the Mortgaged Property or compliance with zoning
requirements, or (e) as required pursuant to an order of condemnation.  With
respect to each Fixed Rate Asset and any other Purchased Asset identified as
REMIC eligible in the related Confirmation, with respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and
(ii) would not cause the subject Mortgage Loan to fail to be a “qualified
mortgage” within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the
mortgagee or servicer can, in accordance with the related Purchased Asset
Documents, condition such release of collateral on the related Borrower’s
delivery of an opinion of tax counsel to the effect specified in the immediately
preceding clause (x).  For purposes of the preceding clause (x) if the fair
market value of the real property constituting such Mortgaged Property after the
release is not equal to at least 80% of the principal balance of the Mortgage





Ex. V-A-12




Loan outstanding after the release, the Borrower is required to make a payment
of principal in an amount not less than the amount required by the REMIC
Provisions.

With respect to each Fixed Rate Asset and any other Purchased Asset identified
as REMIC eligible in the related Confirmation, in the event of a taking of any
portion of a Mortgaged Property by a state or any political subdivision or
authority thereof, whether by legal proceeding or by agreement, the Borrower can
be required to pay down the principal balance of the related Mortgage Loan in an
amount not less than the amount required by the REMIC Provisions and, to such
extent, may not be required to be applied to the restoration of the Mortgaged
Property or released to the Borrower if, immediately after the release of such
portion of the Mortgaged Property from the lien of the Mortgage (but taking into
account the planned restoration) the fair market value of the real property
constituting the remaining Mortgaged Property is not equal to at least 80% of
the remaining principal balance of the Mortgage Loan.

With respect to each Fixed Rate Asset and any other Purchased Asset identified
as REMIC eligible in the related Confirmation, no Mortgage Loan that is secured
by more than one Mortgaged Property or that is cross-collateralized with another
Mortgage Loan permits the release of cross-collateralization of the related
Mortgaged Properties, other than in compliance with the REMIC Provisions.

29.       Financial Reporting and Rent Rolls.  The Purchased Asset Documents for
each Mortgage Loan require the Borrower to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Borrower are in
the form of an annual combined balance sheet of the Borrower entities (and no
other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

30.       Acts of Terrorism Exclusion.  With respect to each Mortgage Loan with
a maximum principal balance over $20 million, the related special-form all-risk
insurance policy and business interruption policy (issued by an insurer meeting
the Insurance Rating Requirements) do not specifically exclude Acts of
Terrorism, as defined in the Terrorism Risk Insurance Act of 2002, as amended by
the Terrorism Risk Insurance Program Reauthorization Act of 2007, and the
Terrorism Risk Insurance Program Reauthorization Act of 2015 (collectively
referred to as “TRIA”), from coverage, or if such coverage is excluded, it is
covered by a separate terrorism insurance policy.  With respect to each other
Mortgage Loan, the related special form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) did not, as of the date of origination of the Mortgage Loan, and,
to Seller’s Knowledge, do not, as of the Purchase Date, specifically exclude
Acts of Terrorism, as defined in TRIA, from coverage, or if such coverage is
excluded, it is covered by a separate terrorism insurance policy.  With respect
to each Mortgage Loan, the related Purchased Asset Documents do not expressly
waive or prohibit the mortgagee from requiring coverage for Acts of Terrorism,
as defined in TRIA, or damages related thereto; provided,  however, that if TRIA
or a similar or subsequent statute is not in effect, then, provided





Ex. V-A-13




that terrorism insurance is commercially available, the Borrower under each
Mortgage Loan is required to carry terrorism insurance, but in such event the
Borrower shall not be required to spend on terrorism insurance coverage more
than two times the amount of the insurance premium that is payable at such time
in respect of the property and business interruption/rental loss insurance
required under the related Purchased Asset Documents (without giving effect to
the cost of terrorism and earthquake components of such casualty and business
interruption/rental loss insurance), and if the cost of terrorism insurance
exceeds such amount, the Borrower is required to purchase the maximum amount of
terrorism insurance available with funds equal to such amount.

31.       Due-on-Sale or Encumbrance.  Subject to specific exceptions set forth
below, each Mortgage Loan contains a “due on sale” or other such provision for
the acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Purchased Asset Documents (which provide for
transfers without the consent of the lender which are customarily acceptable to
prudent institutional commercial and multifamily mortgage lending institutions
lending on the security of property comparable to the related Mortgaged
Property, including, without limitation, transfers of worn-out or obsolete
furnishings, fixtures, or equipment promptly replaced with property of
equivalent value and functionality and transfers by leases entered into in
accordance with the Purchased Asset Documents), (a) the related Mortgaged
Property, or any equity interest of greater than 50% in the related Borrower, is
directly or indirectly pledged, transferred or sold, other than as related to
(i) family and estate planning transfers or transfers upon death or legal
incapacity, (ii) transfers to certain affiliates as defined in the related
Purchased Asset Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Borrower, (iv) transfers to another holder
of direct or indirect equity in the Borrower, a specific Person designated in
the related Purchased Asset Documents or a Person satisfying specific criteria
identified in the related Purchased Asset Documents, (v) transfers of stock or
similar equity units in publicly traded companies, (vi) a substitution or
release of collateral within the parameters of paragraphs 28 and 33 herein or
(vii) any mezzanine debt that existed at the origination of the related Mortgage
Loan, or future permitted mezzanine debt or (b) the related Mortgaged Property
is encumbered with a subordinate lien or security interest against the related
Mortgaged Property, other than (i) any Companion Interest in such Mortgage Loan
or subordinate debt that existed at origination and is permitted under the
related Purchased Asset Documents, (ii) purchase money security interests, (iii)
any Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan or (iv) Permitted Encumbrances.  The Mortgage or other Purchased
Asset Documents provide that to the extent any rating agency fees are incurred
in connection with the review of and consent to any transfer or encumbrance, the
Borrower is responsible for such payment along with all other reasonable fees
and expenses incurred by the mortgagee relative to such transfer or encumbrance.

32.       Single-Purpose Entity.  Each Mortgage Loan requires the Borrower to be
a Single-Purpose Entity for at least as long as the Mortgage Loan is
outstanding.  Both the Purchased Asset Documents and the organizational
documents of the Borrower with respect to each Mortgage Loan that, together with
any related Mezzanine Loan that is a Purchased Asset, has an aggregate maximum
principal balance in excess of $5 million provide that the Borrower is a
Single-Purpose Entity, and each Mortgage Loan that, together with any related
Mezzanine





Ex. V-A-14




Loan that is a Purchased Asset, has an aggregate maximum principal balance of
$20 million or more has a counsel’s opinion regarding non-consolidation of the
Borrower.  For this purpose, a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents (or if the Mortgage
Loan and, if applicable, any related Mezzanine Loan that is a Purchased Asset,
in the aggregate, has a maximum principal balance equal to $5 million or less,
its organizational documents or the related Purchased Asset Documents) provide
substantially to the effect that it was formed or organized solely for the
purpose of owning and operating one or more of the Mortgaged Properties securing
the Mortgage Loans and prohibit it from engaging in any business unrelated to
such Mortgaged Property or Properties, and whose organizational documents
further provide, or which entity represented in the related Purchased Asset
Documents, substantially to the effect that it does not have any assets other
than those related to its interest in and operation of such Mortgaged Property
or Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Purchased Asset Documents, that it has its own
books and records and accounts separate and apart from those of any other person
(other than a Borrower for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

33.       Defeasance.  With respect to any Purchased Asset that can be defeased
(a “Defeasance”), (i) the Purchased Asset Documents provide for defeasance as a
unilateral right of the Borrower, subject to satisfaction of conditions
specified in the Purchased Asset Documents; (ii) the Mortgage Loan cannot be
defeased within two (2) years after the securitization thereof; (iii) the
Borrower is permitted to pledge only United States “government securities”
within the meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the
revenues from which will, in the case of a full Defeasance, be sufficient to
make all scheduled payments under the Mortgage Loan when due, including the
entire remaining principal balance on the maturity date (or on or after the
first date on which payment may be made without payment of a yield maintenance
charge or prepayment penalty) or, if the Mortgage Loan is an ARD Loan, the
entire principal balance outstanding on the Anticipated Repayment Date, and if
the Mortgage Loan permits partial releases of real property in connection with
partial defeasance, the revenues from the collateral will be sufficient to pay
all such scheduled payments calculated on a principal amount equal to a
specified percentage at least equal to the lesser of (a) 110% of the allocated
loan amount for the real property to be released and (b) the outstanding
principal balance of the Mortgage Loan; (iv) the Borrower is required to provide
a certification from an independent certified public accountant that the
collateral is sufficient to make all scheduled payments under the Promissory
Note as set forth in (iii) above, (v) if the Borrower would continue to own
assets in addition to the defeasance collateral, the portion of the Mortgage
Loan secured by defeasance collateral is required to be assumed by (or the
mortgagee may require such assumption) a Single Purpose Entity; (vi) the
Borrower is required to provide an opinion of counsel that the mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Borrower is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other reasonable expenses associated with defeasance,
including, but not limited to, accountant’s fees and opinions of counsel.

34.       Interest Rates.  With respect to each Floating Rate Asset, the
Mortgage Loan bears interest at a floating rate of interest that is based on
LIBOR (or an alternative index





Ex. V-A-15




that has become generally accepted as a replacement to LIBOR) plus a margin
(which interest rate may be subject to a minimum or “floor” rate).  With respect
to each Fixed Rate Asset, the Mortgage Loan bears interest at a rate that
remains fixed throughout the remaining term of such Mortgage Loan, in each case
except in the case of an ARD Loan and in situations where default interest may
be imposed.

35.       Ground Leases.

With respect to any Mortgage Loan where the Mortgage Loan is secured by a ground
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the originator, its
successors and assigns, Seller represents and warrants that:

(a)        The Ground Lease or a memorandum regarding such Ground Lease has been
duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction.  The Ground Lease or an estoppel or
other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Mortgaged Property by such lessee, its successors or assigns in a
manner that would materially adversely affect the security provided by the
related Mortgage;

(b)        The lessor under such Ground Lease has agreed in a writing included
in the related Purchased Asset File (or in such Ground Lease) that the Ground
Lease may not be amended, modified, or canceled or terminated by agreement of
lessor and lessee without the prior written consent of the lender, and no such
consent has been granted since the origination of the Mortgage Loan;

(c)        The Ground Lease has an original term (or an original term plus one
or more optional renewal terms, which, under all circumstances, may be
exercised, and will be enforceable, by either the Borrower or the mortgagee)
that extends not less than twenty (20) years beyond the stated maturity of the
related Mortgage Loan, or ten (10) years past the stated maturity if such
Mortgage Loan fully amortizes by the stated maturity (or with respect to a
Mortgage Loan that accrues on an actual 360 basis, substantially amortizes);

(d)        The Ground Lease either (i) is not subject to any liens or
encumbrances superior to, or of equal priority with, the Mortgage, except for
the related fee interest of the ground lessor and the Permitted Encumbrances, or
(ii) is subject to a subordination, non-disturbance and attornment agreement to
which the mortgagee on the lessor’s fee interest in the Mortgaged Property is
subject;

(e)        The Ground Lease does not place commercially unreasonable
restrictions on the identity of the mortgagee and the Ground Lease is assignable
to the holder of the Mortgage Loan and its assigns without the consent of the
lessor thereunder (or if such consent is necessary it has been obtained), and in
the event it is so assigned, it is further





Ex. V-A-16




assignable by the holder of the Mortgage Loan and its successors and assigns
without the consent of the lessor;

(f)        Seller has not received any written notice of default under or notice
of termination of such Ground Lease.  To Seller’s Knowledge, there is no default
under such Ground Lease and no condition that, but for the passage of time or
giving of notice, would result in a default under the terms of such Ground Lease
and to Seller’s Knowledge, such Ground Lease is in full force and effect as of
the Purchase Date;

(g)        The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the lender written notice of any default,
and provides that no notice of default or termination is effective against
lender unless such notice is given to the lender;

(h)        A lender is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the lender’s receipt of notice of any
default before the lessor may terminate the Ground Lease;

(i)         The Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by a prudent institutional
commercial mortgage lender;

(j)         Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in subpart (k))  will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Purchased Asset Documents) the lender or a trustee appointed by it having the
right to hold and disburse such proceeds as repair or restoration progresses, or
to the payment of the outstanding principal balance of the Mortgage Loan,
together with any accrued interest;

(k)        In the case of a total or substantially total taking or loss, under
the terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to ground lessee’s interest in respect of a total
or substantially total loss or taking of the related Mortgaged Property to the
extent not applied to restoration, will be applied first to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest; and

(l)         Provided that the lender cures any defaults which are susceptible to
being cured, the ground lessor has agreed to enter into a new lease with lender
upon termination





Ex. V-A-17




of the Ground Lease for any reason, including rejection of the Ground Lease in a
bankruptcy proceeding.

36.       Servicing.  The servicing and collection practices with respect to the
Mortgage Loan, and to Seller’s Knowledge with respect to any Mortgage Loan not
originated by Seller or any of its Affiliates, have been, in all respects, legal
and have met customary industry standards for servicing of commercial and
multifamily loans that are similar to such Mortgage Loan.

37.       Origination and Underwriting.  The origination practices of Seller (or
the related originator if Seller was not the originator) with respect to each
Mortgage Loan have been, in all material respects, legal and as of the date of
its origination, such Mortgage Loan and the origination thereof complied in all
material respects with, or was exempt from, all requirements of federal, state
or local law relating to the origination of such Mortgage Loan; provided that
such representation and warranty does not address or otherwise cover any matters
with respect to federal, state or local law otherwise covered in this Exhibit
V-A.

38.       [Reserved].

39.       No Material Default; Payment Record.  No Mortgage Loan has been more
than thirty (30) days delinquent, without giving effect to any grace or cure
period, in making required payments since origination, and as of its Purchase
Date, no Mortgage Loan is more than thirty (30) days delinquent (beyond any
applicable grace or cure period) in making required payments.  To Seller’s
Knowledge, there is (a) no material default, breach, violation or event of
acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided,  however, that
this representation and warranty does not cover any default, breach, violation
or event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by Seller in
this Exhibit V-A.  No person other than the holder of such Mortgage Loan may
declare any event of default under the Mortgage Loan or accelerate any
indebtedness under the Purchased Asset Documents.

40.       Bankruptcy.  As of the date of origination of such Mortgage Loan and
to Seller’s Knowledge as of the Purchase Date, neither the Mortgaged Property
(other than tenants of such Mortgaged Property), nor any portion thereof, is the
subject of, and no Borrower, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

41.       Organization of Borrower.  With respect to each Mortgage Loan, in
reliance on certified copies of the organizational documents of the Borrower
delivered by such Borrower in connection with the origination of such Mortgage
Loan, the Borrower is an entity organized under the laws of a state of the
United States of America, the District of Columbia or the Commonwealth of Puerto
Rico.





Ex. V-A-18




42.       Environmental Conditions.  At origination, each Borrower represented
and warranted that to its knowledge, except as set forth in any ESA (as defined
below), no hazardous materials or any other substances or materials which are
included under or regulated by environmental laws are located on, or have been
handled, manufactured, generated, stored, processed, or disposed of on or
released or discharged from the related Mortgaged Property, except for those
substances commonly used in the operation and maintenance of properties of kind
and nature similar to those of the related Mortgaged Property in compliance with
all environmental laws and in a manner that does not result in contamination of
the related Mortgaged Property or in a material adverse effect on the value, use
or operations of the related Mortgaged Property.

A Phase I environmental site assessment (or update of a previous Phase I and or
Phase II site assessment) and, with respect to certain Mortgage Loans, a Phase
II environmental site assessment (collectively, an “ESA”) meeting ASTM
requirements conducted by a reputable environmental consultant in connection
with such Mortgage Loan within twelve (12) months prior to its origination date
(or an update of a previous ESA was prepared during such period), and such ESA
either (i) did not identify the existence of recognized environmental conditions
(as such term is defined in ASTM E1527-05 or its successor, hereinafter
“Environmental Condition”) at the related Mortgaged Property or the need for
further investigation, or (ii) if the existence of an Environmental Condition or
need for further investigation was indicated in any such ESA, then at least one
of the following statements is true:  (A) an amount reasonably estimated by a
reputable environmental consultant to be sufficient to cover the estimated cost
to cure any material noncompliance with applicable environmental laws or the
Environmental Condition has been escrowed by the related Borrower and is held or
controlled by the related lender; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, and the only recommended action in
the ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Borrower that can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the related Purchase Date, and, if and as
appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than A- (or the equivalent) by
Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services, a Standard
& Poor’s Financial Services LLC business, and/or Fitch Ratings Inc.; (E) a party
not related to the Borrower was identified as the responsible party for such
condition or circumstance and such responsible party has financial resources
reasonably estimated to be adequate to address the situation; or (F) a party
related to the Borrower having financial resources reasonably estimated to be
adequate to address the situation is required to take action.  To Seller’s
Knowledge, except as set forth in the ESA, there is no Environmental Condition
(as such term is defined in ASTM E1527-05 or its successor) at the related
Mortgaged Property.





Ex. V-A-19




In the case of each Mortgage Loan with respect to which there is an
environmental insurance policy (the “Environmental Insurance Policy”), (i) such
Environmental Insurance Policy has been issued by the issuer set forth in the
related Environmental Insurance Policy (the “Policy Issuer”) and is effective as
of the Purchase Date, (ii) as of origination and to Seller’s Knowledge as of the
Purchase Date the Environmental Insurance Policy is in full force and effect,
there is no deductible and Seller is a named insured under such policy, (iii) on
the effective date of the Environmental Insurance Policy, Seller as originator
had no Knowledge of any material and adverse environmental condition or
circumstance affecting the related Mortgaged Property (other than the existence
of LBP, ACM or RG) that was not disclosed to the Policy Issuer in one or more of
the following: (A) the application for insurance, (B) a Borrower questionnaire
that was provided to the Policy Issuer, or (C) an engineering or other report
provided to the Policy Issuer, and (iv) the premium of any Environmental
Insurance Policy has been paid through the maturity of the policy’s term and the
term of such policy extends at least five years beyond the maturity of the
Mortgage Loan.

43.       Appraisal.  The Purchased Asset File contains an appraisal of the
related Mortgaged Property with an appraisal date within six (6) months of the
Mortgage Loan origination date, and within six (6) months of the Purchase
Date.  The appraisal is signed by an appraiser who is a Member of the Appraisal
Institute (“MAI”) and, to Seller’s Knowledge, had no interest, direct or
indirect, in the Mortgaged Property or the Borrower or in any loan made on the
security thereof, and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan. Each appraiser has represented in such
appraisal or in a supplemental letter that the appraisal satisfies the
requirements of the “Uniform Standards of Professional Appraisal Practice” as
adopted by the Appraisal Standards Board of the Appraisal Foundation.

44.       Cross-Collateralization.  No Mortgage Loan is cross-collateralized or
cross-defaulted with any other loan, except any Mortgage Loan or Mezzanine Loan
that is a Purchased Asset and only to the extent set forth on the related
Purchased Asset Schedule.

45.       Advance of Funds by Seller.  After origination of such Mortgage Loan,
no advance of funds has been made by Seller to the related Borrower of such
Mortgage Loan other than in accordance with the Purchased Asset Documents, and,
to Seller’s Knowledge, no funds have been received from any person other than
the related Borrower or an affiliate for, or on account of, payments due on such
Mortgage Loan (other than as contemplated by the Purchased Asset Documents, such
as, by way of example and not in limitation of the foregoing, amounts paid by
the tenant(s) into a lender-controlled lockbox if required or contemplated under
the related lease or Purchased Asset Documents).  Neither Seller nor any
affiliate thereof has any obligation to make any capital contribution to any
Borrower under such Mortgage Loan, other than contributions made on or prior to
such Purchase Date.

46.       Compliance with Anti-Money Laundering Laws.  Seller has complied in
all material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

47.       Affiliates.  The related Borrower is not an Affiliate of Seller.





Ex. V-A-20




C.        Mezzanine Loans.  With respect to each Mezzanine Loan that constitutes
additional security for a Purchased Asset:

1.         Whole Loans.  Such Mezzanine Loan is a whole Mezzanine Loan secured
by Equity Collateral consisting of 100% of the equity interests in the entity or
entities that own the related Mortgaged Property or Mortgaged Properties.  No
Mezzanine Loan is a Participation Interest or other partial interest in a
Mezzanine Loan. The related Mortgage Loan complies with all of the
representations and warranties set forth in Section (B) above and is also a
Purchased Asset subject to a Transaction under the Master Repurchase Agreement.

2.         Mezzanine Loan Document Status.  Each related Promissory Note,
guaranty and other agreement executed by or on behalf of the related Borrower,
guarantor or other obligor, in connection with such Mezzanine Loan is the legal,
valid and binding obligation of such Borrower, guarantor or other obligor
(subject to any non-recourse provisions contained in any of the foregoing
agreements and any applicable state anti-deficiency, one action or market value
limit deficiency legislation), as applicable, and is enforceable in accordance
with its terms, except as such enforcement may be limited by the Insolvency
Qualifications.

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Borrower with respect to any of the related Promissory Notes or other Mezzanine
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of such Mezzanine Loan, that would deny the pledgee the
principal benefits intended to be provided by the Promissory Note or other
Mezzanine Loan Documents.

3.         Pledge Provisions.  The Mezzanine Loan Documents for such Mezzanine
Loan contain provisions that render the rights and remedies of the holder
thereof adequate for the practical realization against the related Equity
Interests of the principal benefits of the security intended to be provided
thereby, including realization by UCC foreclosure subject to the limitations set
forth in the Insolvency Qualifications.

4.         Mezzanine Loan Status; Waivers and Modifications.  Since origination
and except by written instruments set forth in the related Purchased Asset File
or to the extent otherwise permitted in accordance with the Master Repurchase
Agreement (a) the material terms of the related pledge or other security
agreement, Promissory Note, guaranty and the other Mezzanine Loan Documents have
not been waived, impaired, modified, altered, satisfied, canceled, subordinated
or rescinded in any respect which materially interferes with the security
intended to be provided by such Mezzanine Loan; (b) no related Equity Interests
or any portion thereof has been released from the lien of the related pledge or
other security agreement in any manner which materially interferes with the
security intended to be provided by such agreement; and (c) the Borrower has not
been released from its material obligations under the related Mezzanine Loan
Documents.

5.         Lien; Valid Assignment.  Subject to the Insolvency Qualifications,
each assignment of Mezzanine Loan and other agreement executed in connection
with the transfer of such Mezzanine Loan from Seller will constitute a legal,
valid and binding assignment or





Ex. V-A-21




agreement from Seller.  Each Mezzanine Loan is freely assignable without the
consent of the related Borrower (but subject to the terms and conditions of any
related intercreditor agreement).  Each pledge of collateral for the Mezzanine
Loan creates a legal, valid and enforceable first priority (upon the recording
thereof in the applicable recording office) security interest in such
collateral, except as the enforcement thereof may be limited by the Insolvency
Qualifications.  Notwithstanding anything herein to the contrary, no
representation is made as to the perfection of any security interest in personal
property to the extent that possession or control of such items or actions other
than the filing of UCC financing statements is required in order to effect such
perfection.

6.         UCC 9 Policies.  Seller’s security interest in the Equity Interests
is covered by a “UCC 9” insurance policy relating to the Mezzanine Loan (or, if
such policy is yet to be issued, by a pro forma title policy or “marked up”
commitment preliminary title policy with escrow or closing instructions, in each
case binding on the issuer), and (i) such policy (or, if it has yet to be
issued, the coverage to be provided thereby) is in full force and effect,
(ii) all premiums thereunder have been paid, (iii) no claims have been made
thereunder, and (iv) no claims have been paid thereunder.  The originator of
such Mezzanine Loan obtained a mezzanine endorsement to the “owner’s” title
policy or an assignment of title proceeds in connection therewith.

7.         Actions Concerning Mezzanine Loan.  As of the date of origination of
such Mezzanine Loan and to the Seller’s Knowledge as of the Purchase Date, there
was no pending, filed or threatened action, suit or proceeding, arbitration or
governmental investigation involving any related Borrower or guarantor, or the
related Equity Interests, or Mortgaged Property, an adverse outcome of which
would reasonably be expected to materially and adversely affect (a) such
Borrower’s title to such Equity Interests, (b) the related mortgage Borrower’s
title to the related Mortgaged Property, (c) the validity or enforceability of
the related Mezzanine Loan Documents, (d) such Borrower’s ability to perform
under such Mezzanine Loan (or the related mortgage Borrower’s ability to perform
under the related Mortgage Loan, as applicable), (e) such guarantor’s ability to
perform under the related guaranty or (f) the principal benefit of the security
intended to be provided by the Mezzanine Loan Documents.

8.         Escrow Deposits.  All escrow deposits and payments required to be
escrowed with the lender pursuant to such Mezzanine Loan are in the possession,
or under the control, of Seller or Servicer (or, to the extent Seller is not the
Record Holder, the applicable other servicer of the Mezzanine Loan), and there
are no deficiencies (subject to any applicable grace or cure periods) in
connection therewith, and all such escrows and deposits (or the right thereto)
that are required to be escrowed with the lender under the related Mezzanine
Loan Documents are being conveyed by Seller to Purchaser (although the same may
be held by Servicer in accordance with the Servicing Agreement and the Servicer
Notice (or, to the extent Seller is not the Record Holder, the applicable other
servicer of the Mezzanine Loan in accordance with the applicable other servicing
agreement)).

9.         No Holdbacks.  The principal amount of such Mezzanine Loan stated on
the related Purchased Asset Schedule has been fully disbursed as of the Purchase
Date and there is no requirement for future advances thereunder (except (i) in
those cases where the full amount of such Mezzanine Loan has been disbursed but
a portion thereof is being held in escrow or





Ex. V-A-22




reserve accounts pending the satisfaction of certain conditions relating to
matters with respect to the related Mortgaged Property, the Borrower or other
considerations determined by Seller to merit such holdback or (ii) future
advances to be funded with respect to such Mezzanine Loan as identified in the
related Purchased Asset Schedule).

10.       No Contingent Interest or Equity Participation.  No Mezzanine Loan has
a shared appreciation feature, any other contingent interest feature or a
negative amortization feature (except that an ARD Loan may provide for the
accrual of the portion of interest in excess of the rate in effect prior to the
Anticipated Repayment Date) or an equity participation by Seller.

11.       Compliance with Usury Laws.  The Interest Rate (exclusive of any
default interest, late charges, yield maintenance charges, exit fees, or
prepayment premiums)  of such Mezzanine Loan complied as of the date of
origination of such Mezzanine Loan with, or was exempt from, applicable state or
federal laws, regulations and other requirements pertaining to usury.

12.       Recourse Obligations.  The Mezzanine Loan Documents for each Mezzanine
Loan provide that such Mezzanine Loan (a) becomes full recourse to the Borrower
and guarantor (which is a natural person or persons, or an entity distinct from
the Borrower (but may be affiliated with the Borrower) that has assets other
than equity in the related Mortgaged Property that are not de minimis) in any of
the following events: (i) if any voluntary petition for bankruptcy, insolvency,
dissolution or liquidation pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by the Borrower; (ii) if Borrower or
guarantor shall have colluded with other creditors to cause an involuntary
bankruptcy filing with respect to the Borrower or (iii) upon any voluntary
transfer of the related Mortgaged Property or equity interests in the Borrower
made in violation of the Mezzanine Loan Documents; and (b) contains provisions
providing for recourse against the Borrower and guarantor (which is a natural
person or persons, or an entity distinct from the Borrower (but may be
affiliated with the Borrower) that has assets other than equity in the related
Mortgaged Property that are not de minimis), for losses and damages sustained by
reason of Borrower’s (i) misappropriation of rents after the occurrence of an
event of default under the Mezzanine Loan; (ii) misappropriation of security
deposits, insurance proceeds, or condemnation awards; (iii) fraud or intentional
material misrepresentation; (iv) breaches of the environmental covenants in the
Mezzanine Loan Documents; or (v) commission of intentional material physical
waste at the Mortgaged Property.

13.       Single-Purpose Entity.  Each Mezzanine Loan requires the Borrower to
be a Single-Purpose Entity for at least as long as the Mezzanine Loan is
outstanding.  Both the Mezzanine Loan Documents and the organizational documents
of the Borrower with respect to each Mezzanine Loan that, together with the
related Mortgage Loan, has an aggregate maximum principal balance in excess of
$5 million provide that the Borrower is a Single-Purpose Entity, and each
Mezzanine Loan that, together with the related Mortgage Loan, has an aggregate
maximum principal balance of $20 million or more has a counsel’s opinion
regarding non-consolidation the Borrower.  For this purpose, a “Single-Purpose
Entity” shall mean an entity, other than an individual, whose organizational
documents (or if such Mezzanine Loan, together with the related Mortgage Loan,
has an aggregate maximum principal balance equal to $5 million or less, its
organizational documents or the related Mezzanine Loan Documents) provide
substantially to the effect that it was formed or organized solely for the
purpose of owning the





Ex. V-A-23




Equity Interests in the related mortgage Borrower and prohibit it from engaging
in any business unrelated to such Equity Interests, and whose organizational
documents further provide, or which entity represented in the related Mezzanine
Loan Documents, substantially to the effect that it does not have any assets
other than those related to such Equity Interests, or any indebtedness other
than as permitted by the related Mezzanine Loan Documents, that it has its own
books and records and accounts separate and apart from those of any other person
(other than a Borrower for a Mezzanine Loan that is cross-collateralized and
cross-defaulted with the related Mezzanine Loan), and that it holds itself out
as a legal entity, separate and apart from any other person or entity.

14.       Defeasance.  The Mezzanine Loan does not expressly permit defeasance.

15.       Interest Rates.  Each Mezzanine Loan bears interest at a floating rate
of interest that is based on LIBOR (or an alternative index that has become
generally accepted as a replacement to LIBOR) plus a margin (which interest rate
may be subject to a minimum or “floor” rate).

16.       Servicing.  The servicing and collection practices with respect to the
Mezzanine Loan have at all times been, in all respects, legal and, have met
customary industry standards for servicing of loans that are similar to such
Mezzanine Loan.

17.       Origination and Underwriting.  The origination practices of Seller (or
the related originator if Seller was not the originator) with respect to each
Mezzanine Loan have been, in all material respects, legal and as of the date of
its origination, such Mezzanine Loan and the origination thereof complied in all
material respects with, or was exempt from, all requirements of federal, state
or local law relating to the origination of such Mezzanine Loan; provided that
such representation and warranty does not address or otherwise cover any matters
with respect to federal, state or local law otherwise covered in this
Exhibit V-A.

18.       No Material Default; Payment Record.  No Mezzanine Loan has been more
than thirty (30) days delinquent, without giving effect to any grace or cure
period, in making required payments since origination, and as of the Purchase
Date for the related Mortgage Loan, no Mezzanine Loan is more than thirty (30)
days delinquent (beyond any applicable grace or cure period) in making required
payments.  To Seller’s Knowledge there is (a) no material default, breach,
violation or event of acceleration existing under the Mezzanine Loan, or (b) no
event (other than payments due but not yet delinquent) which, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute a material default, breach, violation or event of acceleration, which
default, breach, violation or event of acceleration, in the case of either (a)
or (b), materially and adversely affects the value of the Mezzanine Loan,
provided,  however, that this representation and warranty does not cover any
default, breach, violation or event of acceleration that specifically pertains
to or arises out of an exception scheduled to any other representation and
warranty made by Seller in this Exhibit V-A.  No person other than the holder of
such Mezzanine Loan may declare any event of default under the Mezzanine Loan or
accelerate any indebtedness under the Mezzanine Loan Documents.





Ex. V-A-24




19.       Bankruptcy.  As of the date of origination of such Mezzanine Loan and,
to Seller’s Knowledge, as of the Purchase Date for the related Mortgage Loan, no
related Borrower or guarantor is a debtor in any state or federal bankruptcy,
insolvency or similar proceeding.

20.       Organization of Borrower.  With respect to each Mezzanine Loan, in
reliance on certified copies of the organizational documents of the Borrower
delivered by such Borrower in connection with the origination of such Mezzanine
Loan, the Borrower is an entity organized under the laws of a state of the
United States of America, the District of Columbia or the Commonwealth of Puerto
Rico.

21.       Cross-Collateralization.  No Mezzanine Loan is cross-collateralized or
cross-defaulted with any other loan, except any Mortgage Loan or Mezzanine Loan
that is a Purchased Asset and only to the extent set forth on the related
Purchased Asset Schedule.

22.       Advance of Funds by Seller.  After origination of such Mezzanine Loan,
no advance of funds has been made by Seller to the related Borrower of such
Mezzanine Loan other than in accordance with the Mezzanine Loan Documents, and,
to Seller’s Knowledge, no funds have been received from any person other than
the related Borrower or an affiliate for, or on account of, payments due on such
Mezzanine Loan (other than as contemplated by the Mezzanine Loan Documents, such
as, by way of example and not in limitation of the foregoing, amounts paid by
the tenant(s) into a lender-controlled lockbox if required or contemplated under
the related lease or the Mezzanine Loan Documents).  Neither Seller nor any
affiliate thereof has any obligation to make any capital contribution to any
Borrower under such Mezzanine Loan, other than contributions made on or prior to
such Purchase Date.

23.       Compliance with Anti-Money Laundering Laws.  Seller has complied in
all material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of each Mezzanine Loan.

24.       Affiliates.  The related Borrower is not an Affiliate of Seller.

25.       Not a Security.  With respect to each Mezzanine Loan, such Mezzanine
Loan has not been deemed, and is not, a “security” within the meaning of the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended.

26.       Required Terms.  With respect to each Mezzanine Loan, (x) the related
Mortgage Loan contains a requirement that any principal repayment of such
Mortgage Loan must be accompanied by a pro rata principal repayment (based on
outstanding principal balance) of such Mezzanine Loan, (y) a default under the
related Mortgage Loan constitutes a default under such Mezzanine Loan and
(z) the related Mortgage Loan and such Mezzanine Loan are coterminous.

D.        Senior Notes.  With respect to each Purchased Asset that is a
Promissory Note, such note is a Senior Note (with no existing more-senior
Promissory Note or Participation Interest) related to a Mortgage Loan or a
Mezzanine Loan that complies with all of the representations set forth in
Section B or C above.  If such Promissory Note is pari passu with any other
Promissory Note, the holder of such Promissory Note is the Record Holder and the





Ex. V-A-25




Controlling Holder pursuant to a co-lender agreement or intercreditor agreement
that is legal, valid and enforceable as between its parties, subject to the
limitations set forth in the Insolvency Qualifications.

E.        Participation Interests.  With respect to each Purchased Asset that is
a Participation Interest:

1.         Mortgage Loan.  The related Mortgage Loan complies with all of the
representations set forth in Section B above.

2.         Performing Participation.  Such Participation Interest is performing
and is evidenced by a physical Participation Certificate.

3.         Record Holder; Status of Participation Agreement.  Such Participation
Interest is a senior or pari passu participation interest (in each case, with no
existing more-senior participation interest) in a whole Mortgage Loan.  Seller
or an agent on behalf of Seller and the holder of the related Companion
Interest(s) is the Record Holder of the related Mortgage Loan pursuant to a
participation agreement that is legal, valid and enforceable as between its
parties.  If such Participation Interest is (i) a pari passu participation
interest or (ii) a senior participation interest with respect to which no
related junior participation interest accounts for more than ten (10) percent of
the maximum principal balance of the related Mortgage Loan, the related
participation agreement provides that the holder of such Participation Interest
is the Controlling Holder.  If such Participation Interest is a senior
participation interest with respect to which the related junior participation
interest accounts for more than ten (10) percent of the maximum principal
balance of the related Mortgage Loan, the control rights granted to the holder
of such junior participation pursuant to the related participation agreement are
customary for holders of junior participations in commercial mortgage loans
originated by prudent institutional commercial and multifamily mortgage lenders
in connection with loans similar to the Mortgage Loan, intended for
securitizations.

4.         Costs and Expenses.  If the Participation Interest is pari passu with
any Companion Interest, the holder of such Companion Interest is required to pay
its pro rata share of any expenses, costs and fees associated with servicing and
enforcing rights and remedies under the related Mortgage Loan upon request
therefor by the Record Holder or a servicer.  If the Participation Interest is
senior to any Companion Interests, the holder of such Companion Interest is
required to bear any expenses, costs and fees associated with servicing and
enforcing rights and remedies under the related Mortgage Loan prior to the
holder of such Participation Interest.

5.         Companion Interest Holders.  Each participation agreement is
effective to convey the related Companion Interests to the related Companion
Interest Holders and is not intended to be or effective as a loan or other
financing secured by the related Mortgaged Property or, if applicable, the
related Equity Interests.  Neither the holder of the Participation Interest nor
the Record Holder owes any fiduciary duty or obligation to any Companion
Interest Holder pursuant to the applicable participation agreement.





Ex. V-A-26




6.         Purchased Asset File.  The Purchased Asset File with respect to such
Participation Interest includes all material documents evidencing and/or
securing such Participation Interest, or affecting the rights of any holder
thereof, and since origination and except by written instruments set forth in
the related Purchased Asset File or to the extent otherwise permitted in
accordance with the Master Repurchase Agreement, the terms of such documents
have not been waived, impaired, modified, altered, satisfied, canceled,
subordinated or rescinded in any material respect except as set forth in the
documents contained in the Purchased Asset File.  Each assignment of the related
Participation Certificate contained in the Purchased Asset File is in the form
required by the related participation agreement or is otherwise sufficient to
assign such Participation Certificate.

7.         No Defaults or Waivers under Participation Documents.  All amounts
due and owing to any Companion Interest Holder pursuant to the related
participation agreement or related documents have been duly and timely
paid.  (a) There is (i) no default, breach or violation existing under any
participation agreement or related document, and (ii) no event (other than
payments due but not yet delinquent) which, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
default, breach, or violation under any participation agreement or related
document, and (b) no default, breach or violation under any participation
agreement or related document has been waived, that, in the case of either (a)
or (b), materially and adversely affects the value of the Participation
Interest; provided,  however, that this representation and warranty does not
cover any default, breach or violation that specifically pertains to or arises
out of an exception scheduled to any other representation and warranty made by
Seller in this Exhibit V-A.  No person other than the holder of such
Participation Interest or the related Companion Interests (or, in each case, a
pledgee of any such Participation Interests) may declare any default, breach or
violation under the applicable participation agreement or related documents.

8.         Bankruptcy.  No issuer of such Participation Interest or Companion
Interest Holder is a debtor in any outstanding state or federal bankruptcy or
insolvency proceeding.

9.         No Known Liabilities.  Seller has not received written notice of any
outstanding liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind for which the
holder of such Participation Interest is or may become obligated.

10.       Transfer.  The Record Holder role, rights and responsibilities are
assignable by Seller without consent or approval other than those that have been
obtained and Seller will timely deliver to Custodian all necessary assignments,
notices, and documents in order to convey record title of the related Mortgage
Loan and other rights and interests to Purchaser in its capacity as successor
Record Holder;

11.       No Repurchase.  The terms of the related participation agreement do
not require or obligate the Record Holder or its successor or assigns to
repurchase any Companion Interest under any circumstances.





Ex. V-A-27




12.       No Misrepresentations.  Neither Seller nor any Affiliate thereof, in
selling any Companion Interest to a Companion Interest Holder, committed any
fraud or made any material misrepresentation to such Companion Interest Holder
in connection with its purchase of such Companion Interest.

13.       UCC.  Such Participation Interest (i) is not dealt in or traded on a
securities exchange or in a securities market, (ii) does not by its terms
expressly provide that it is a Security governed by Article 8 of the UCC,
(iii) is not Investment Property, (iv) is not held in a Securities Account and
(v) does not constitute a Security or a Financial Asset.  The related
Participation Certificate is an Instrument.  For purposes of this
paragraph (13), capitalized terms undefined in the Master Repurchase Agreement
or this Exhibit V-A have the meaning given to such term in the UCC.

 



Ex. V-A-28




EXHIBIT V-B

REPRESENTATIONS AND WARRANTIES

REGARDING EACH INDIVIDUAL PURCHASED ASSET

(FOR ENGLISH PURCHASED ASSETS)

 

 



 




EXHIBIT V-B

 

REPRESENTATIONS AND WARRANTIES

REGARDING INIDIVIDUAL PURCHASED ASSETS IN ENGLAND AND WALES

The following Representations and Warranties are made in respect of Purchased
Assets where (and to the extent that) the Mortgaged Properties/y are/is located
in England or Wales.

All information contained in documents which are part of the Servicing Records
shall be deemed to be within Seller’s Knowledge.

Capitalized terms used but not defined in this Exhibit V-B shall have the
respective meanings given them in the Master Repurchase Agreement to which this
Exhibit V-B is attached (the “Master Repurchase Agreement”).

Seller acknowledges and agrees that the representations and warranties contained
in this Exhibit V-B may be amended from time to time by Purchaser in its
reasonable discretion to conform such representations and warranties to
Purchaser’s then current standard representations and warranties for commercial
mortgage-backed securitization transactions; provided, that such amended
representations and warranties shall only apply to Purchased Assets that are
originated or first acquired by Seller or any of its Affiliates after the date
Seller receives written notice of the amended representations and warranties.

REPRESENTATIONS AND WARRANTIES

With respect to each applicable Purchased Asset:

1.         Such Purchased Asset complies with all of the representations and
warranties set for in Exhibit V-A of the Master Repurchase Agreement, to the
extent applicable for a Purchased Asset secured by Mortgaged Property located in
England or Wales.

2.         Each Mortgage constitutes a first ranking charge by way of legal
mortgage over the relevant Mortgaged Property and secures in priority to all
other mortgages and charges all monies owing under the related Mortgage Loan.

3.         The Purchased Asset carries a right to repayment of principal under
the related Purchased Asset Documents in an amount not less than the principal
balance of such Purchased Asset as disclosed in the Confirmation and the
Purchased Asset is not subject to any right of set-off or counterclaim in favour
of a Borrower.

4.         Interest is charged on the Purchased Asset at such a rate or rates as
may be determined in accordance with the provisions of the Purchased Asset
Documents.

5.         Each relevant Seller or an Affiliate of the relevant Seller has,
since the date of origination of the related Purchased Asset, kept full and
proper accounts, books and records showing clearly all transactions, payments,
receipts, proceedings and notices relating to its relevant Seller share of the
related Purchased Asset made or received by it or by an Affiliate of the
relevant Seller and which are complete and accurate in all material respects and
the said records are available to it on an unrestricted basis, or, to the
relevant Seller’s Knowledge, such records have been kept by a predecessor in
title to the relevant Seller, and,










to the Seller’s Knowledge such records of a predecessor in title to the relevant
Seller or an Affiliate of the relevant Seller are complete and accurate in all
material respects.

6.         As of the Purchase Date, to the relevant Seller’s Knowledge, no event
of default (howsoever described) under the related Purchased Asset (each, a
“Loan Event of Default”) has occurred and is continuing after the expiry of any
applicable grace period(s) and has not been cured or waived.

7.         The relevant Seller has no Knowledge, that any derivative or hedging
transaction entered into in connection with the Purchased Asset (a “Hedging
Transaction”) is invalid, void, or is subject to a claim impairment the effect
of which would have a material adverse effect on the Market Value of the
Purchased Asset.

8.         Each relevant Seller is the sole legal and beneficial owner of the
relevant Purchased Asset and is the sole beneficial owner of its interest in the
security granted by a Borrower in respect of the related Mortgage Loan (the
“Relevant Security”) in each case free and clear of any and all Liens other than
Permitted Encumbrances (as defined in Exhibit V-A of the Master Repurchase
Agreement).

9.         Each relevant Seller is entitled, under the terms of the Purchased
Asset Documents and subject to the provisions for transfer as set out therein,
to enter into the Agreement, to execute and deliver a Transfer Certificate and
to grant security to the Purchaser in accordance with the terms of the
Agreement, and to transfer the relevant Purchased Asset (and its interest in the
Relevant Security relating to the same) to the Purchaser absolutely.

10.       Prior to the advancing and/or purchase of the relevant Purchased
Asset:

(a)        the relevant Seller or an Affiliate of the relevant Seller or to the
Seller’s Knowledge a predecessor in title of the relevant Seller commissioned an
adequate due diligence procedure which initially or after further investigation
disclosed nothing which would have a material adverse effect on the Market Value
of the Purchased Asset; and

(b)        the relevant Seller has no Knowledge of any matter or thing since the
date of origination or acquisition affecting the title of the Borrowers to any
part of the Relevant Security which would have caused a material adverse effect
on the Market Value of the Purchased Asset.

11.       To the relevant Sellers' Knowledge the certificate of title or report
on title given by a lawyer in connection with its or a predecessor in title’s
origination of the relevant Purchased Asset  showed no adverse entries, or, if
such report or certificate did reveal an adverse entry, such entry would not
have caused a reasonably prudent lender of money secured on commercial property
to proceed with the relevant advance on its agreed terms.

12.       The Mortgaged Properties securing the relevant Purchased Asset were
valued by an independent valuer prior to the origination of the relevant
Purchased Asset (the related valuation, the “Initial Valuation”).

13.       To the relevant Sellers' Knowledge, the Initial Valuation satisfied in
all material respects the requirements for a valuation on a market value basis
as defined in





Ex. V-B-2




the then current Royal Institution of Chartered Surveyors Valuation Standards,
Global and UK.

14.       Each relevant Seller or relevant Affiliate of a Seller and, to the
Knowledge of the Seller, each predecessor in title to the relevant Seller has
performed in all material aspects all of its obligations under or in connection
with the relevant Purchased Asset and, to such relevant Seller’s Knowledge, the
Borrowers have not taken or threatened to take any action against such relevant
Seller or against any agent, security trustee or other administrative party
under the Purchased Asset Documents (together with the relevant Seller, the
“Finance Parties”) for any material failure on the part of the Finance Parties
under or in respect of the relevant Purchased Asset to perform any such
obligations.

15.       The relevant Seller has no Knowledge of any litigation or claim
calling into question in any material way such relevant Seller's title to the
related Purchased Asset or any Finance Party’s title to any material part of the
Relevant Security.

16.       The relevant Seller has not received written notice of any default or
forfeiture of any occupational lease granted in respect of any Mortgaged
Property or of the insolvency of any tenant of any Mortgaged Property which
would, in any case, have a material adverse effect on the Market Value of the
relevant Purchased Asset.

17.       Prior to making the initial advance under the relevant Purchased
Asset, (i) no express recommendation was received by the relevant Seller or, to
the Seller’s Knowledge, by a predecessor title of the relevant Seller from any
valuer in connection with its work on the Initial Valuation to carry out any
further or additional environmental audit, survey or report of any Mortgaged
Property which was not pursued, and (ii) if any such environmental audit, survey
or report was performed prior to such origination or acquisition, the results of
any such environmental audit, survey or report which was procured by the
relevant Sellers or an Affiliate of the Seller or, to the Knowledge of the
Seller, a predecessor in title of the relevant Seller were made available to the
valuer in respect of the Initial Valuation.

18.       The sale of the relevant Purchased Asset will occur in the ordinary
course of the business of the relevant Seller.

19.       To the Seller’s Knowledge, based on the certificate of title or report
on title which was issued on origination, the relevant Borrowers had as at the
date of origination of the relevant Purchased Asset, and has, subject to matters
disclosed in the due diligence reports which were disclosed to the valuer in
connection with the Initial Valuation, good and marketable title to the
Mortgaged Properties.

20.       To the relevant Seller’s Knowledge, each Mortgaged Property is insured
against usual commercial risks, including against terrorism.  The relevant
Sellers have not received and, to the relevant Sellers’ Knowledge, no Finance
Party has received written notice that any insurance policy is about to lapse
(unless a renewal policy will become effective on or prior to the termination
date).

21.       The relevant Seller has not received notice and has no Knowledge of
the bankruptcy, liquidation, receivership, administration or a winding up or
administrative order or dissolution made against any Borrower or owner of a
Mortgaged Property.





Ex. V-B-3




22.       As of the Purchase Date, to the relevant Seller’s Knowledge, no amount
of principal or interest due from the Borrowers has at any time been more than 5
Business Days overdue in respect of the related Purchased Asset.

23.       No Mortgage Loan nor the related Mortgage consist of or includes any
"stock" or "marketable securities" within the meaning of section 125 of the
Finance Act 2003, "chargeable securities" for the purposes of section 99 of the
Finance Act 1986, a "chargeable interest" for the purposes of section 48 of the
Finance Act 2003 or a "chargeable interest" for the purposes of section 4 of the
Land Transaction Tax and Anti-avoidance of Devolved Taxes (Wales) Act 2017).

24.        No agreement for any Mortgage Loan is in whole or in part a regulated
agreement or consumer credit agreement (as defined in Section 8 of the Consumer
Credit Act 1974 (as amended, extended or re-enacted from time to time).

 



Ex. V-B-4




EXHIBIT VI

FORM OF BAILEE AGREEMENT

[Date]

VIA FAX

Barclays Bank PLC
745 7th Avenue
New York, New York 10019
Attention: Francis X. Gilhool, Jr.

Re:       Acquisition of [________] (the “Asset”) by [Starwood Mortgage Funding
LLC]  [Starwood Property Mortgage Sub-22, L.L.C.] [Starwood Property Mortgage
Sub-22-A, L.L.C.] (“Seller”)

Ladies and Gentlemen:

This letter shall constitute the instructions to be followed by [SETTLEMENT
AGENT] (the “Settlement Agent”) in connection with Purchaser’s acquisition of
the Asset, which shall be financed pursuant to the terms of that certain Master
Repurchase Agreement, dated as of June 5, 2019 (as amended, restated,
supplemented, or otherwise modified and in effect from time to time, the “Master
Repurchase Agreement”) by and among Barclays Bank PLC (“Purchaser”), Starwood
Mortgage Funding II LLC,  Starwood Property Mortgage Sub-22, L.L.C. and Starwood
Property Mortgage Sub-22-A, L.L.C.

By its execution of this letter, the Settlement Agent agrees to act as exclusive
agent and bailee for Purchaser with respect to the transaction described herein.

Upon notification that the Settlement Agent has received the Asset Documents (as
defined below), Purchaser will wire or cause to be wired on [PURCHASE DATE] (the
“Purchase Date”) an amount equal to $[AMOUNT] (the “Proceeds”), which Proceeds
shall be disbursed by the Settlement Agent as set forth on the settlement
statement attached as Exhibit A hereto (the “Disbursement Instructions”), to the
account of the Settlement Agent (the “Escrow Account”) in accordance with the
following instructions:

Bank: 
ABA No.: 
Account No.: 
Reference:

Before the Proceeds may be disbursed by the Settlement Agent, the Settlement
Agent shall be unconditionally obligated and prepared to comply with all
requirements of this letter and shall have received each of the following
documents (collectively, the “Asset Documents”):

[List documents to be collected by Settlement Agent]





Ex. VI-1




Upon receipt by the Settlement Agent of the Asset Documents and the Proceeds,
the Settlement Agent shall do each of the following in the order specified:

1.   Disburse the Proceeds in accordance with the Disbursement Instructions.

2.   Deliver the Asset Documents via overnight mail to the Custodian at the
following address:

[________]

3.   Notify Purchaser that all of the foregoing actions have been completed.

Notwithstanding the foregoing, Settlement Agent shall be permitted to deliver
recorded pages of the following Asset Documents to Custodian within two (2)
Business Days of receipt thereof from the applicable recording office:

[List permitted post-closing docs]

All costs and expenses incurred in carrying out these instructions shall be
borne by Seller, and the Settlement Agent shall not look to any other party for
reimbursement of, or liability for, such costs and expenses.

The Settlement Agent hereby agrees (i) that the Settlement Agent has obtained
whatever assurances it deems necessary from the appropriate parties to firmly
bind itself to fully and completely carry out the instructions set forth herein
and (ii) that Purchaser is entitled to rely on the terms and provisions of this
agreement in wiring the Proceeds and shall be the intended beneficiary hereof.

If for any reason the Proceeds are funded by Purchaser to the Settlement Agent
and the funds have not been disbursed by the Settlement Agent as specified
herein on or before 5:00 P.M. (New York time) on the Purchase Date, the
Settlement Agent shall contact Purchaser immediately for further
instructions.  In the event that the Settlement Agent is advised to return the
Proceeds to Purchaser, the Settlement Agent agrees to do so on demand in
accordance with the instructions provided by Purchaser, without regard to any
contrary instructions from Seller.  If Seller’s acquisition of the Asset is
delayed, the Settlement Agent will return the Asset Documents to Seller unless
otherwise instructed by Purchaser.





Ex. VI-2




If Seller’s acquisition of the Asset by Purchaser is delayed, it is understood
by Seller that interest shall accrue on the principal amount wired by Purchaser
to the Escrow Account at the rate which would have applied under the Master
Repurchase Agreement had the acquisition had been completed, from the time such
amount is received in the Escrow Account until it is returned to Purchaser, and
Seller shall be liable for all such accrued interest.

 

 

 

 

[SETTLEMENT AGENT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Notice Information

 

 

Address:

 

 

Attention:

 

 

Fax:

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

[STARWOOD MORTGAGE FUNDING II

LLC] [STARWOOD PROPERTY
MORTGAGE SUB-22, L.L.C.]
[STARWOOD PROPERTY
MORTGAGE SUB-22-A, L.L.C.]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ACKNOWLEDGED AND AGREED:

BARCLAYS BANK PLC, a public
limited company organized under the
laws of England and Wales

By:

 

 

 

Name:

 

 

Title:

 

 

Notice Information

Barclays Bank PLC
745 7th Avenue





Ex. VI-3




New York, New York 10019
Attention: Francis X. Gilhool, Jr.
Fax:  (646) 758-5334

 

 



Ex. VI-4




EXHIBIT VII

ADVANCE PROCEDURES

Submission of Due Diligence Package.  No less than seven (7) Business Days prior
to the each Purchase Date, Seller shall deliver to Purchaser for Purchaser’s
review and approval a due diligence package with respect to each Eligible Asset
proposed to be purchased on such proposed Purchase Date, which shall contain the
following items (the “Due Diligence Package”):

(1)                    Purchased Asset Documents.  With respect to each Eligible
Asset:

(a)        if such Eligible Asset is a Dry Purchased Asset, each of the
Purchased Asset Documents along with blacklines of the executed versions of such
Purchased Asset Documents against the approved form Purchased Asset Documents;
provided,  however, if such Eligible Asset has not been originated and closed at
the time of such delivery, Seller shall deliver (i) copies of all draft
Purchased Asset Documents, blacklined against the approved form Purchased Asset
Documents and (ii) no less than three (3) Business Days prior to the proposed
Purchase Date, executed copies of all Purchased Asset Documents along with
blacklines of the executed versions of such Purchased Asset Documents against
the previously delivered drafts; provided further,  however, Seller may deliver
Purchased Asset Documents that are not based on approved form of Purchased Asset
Documents, in which case Seller (x) shall not be required to deliver blacklines
against form Purchased Asset Documents and (y) shall reimburse Purchaser on
demand for any additional costs and expenses incurred by Purchaser in reviewing
the Purchased Asset Documents;

(b)        if such Eligible Asset is a Wet Purchased Asset, (i) copies of all
draft Purchased Asset Documents, blacklined against the approved form Purchased
Asset Documents, (ii) no later than 11:00 a.m. on the Business Day before the
requested Purchase Date  (provided that Purchaser shall reasonably cooperate
with Seller to accommodate such later delivery as is necessary on a case-by-case
basis), executed copies of (A) the Promissory Note endorsed by the Seller in
blank, without recourse (either on the face thereof or pursuant to a separate
allonge), (B) the Mortgage, (C) evidence satisfactory to Purchaser that all
documents necessary to perfect Seller’s (and, by means of assignment to
Purchaser on the Purchase Date, Purchaser’s) interest in the collateral and
(D) such other components of the Asset File as Purchaser may require on a case
by case basis with respect to the particular Purchased Asset, in each case,
along with blacklines of such executed Purchased Asset Documents against the
previously delivered drafts and (iii) not later than the third (3rd) Business
Day following the related Purchase Date, executed copies of all Purchased Asset
Documents not already delivered pursuant to sub-clause (ii) of this paragraph
along with blacklines of such executed Purchased Asset Documents against the
previously delivered drafts; provided,  however, that, Seller may deliver
Purchased Asset Documents that are not based on approved form of Purchased Asset
Documents, in which case Seller (x) shall not be required to deliver blacklines





Ex. VII-1




against form Purchased Asset Documents and (y) shall reimburse Purchaser on
demand for any additional costs and expenses incurred by Purchaser in reviewing
the Purchased Asset Documents.  Timing set forth in subclause (b)(ii) above
reflects typical timing Purchaser needs to review the Due Diligence
Package.  Purchaser will reasonably cooperate with Seller to accommodate shorter
timing, as needed, on a case by case basis;

(c)        if such Eligible Asset is a Wet Purchased Asset, a fully executed and
delivered Bailee Agreement;

(d)        certificates or other evidence of insurance demonstrating insurance
coverage in respect of the underlying real estate directly or indirectly
securing or supporting such Eligible Asset of types, in amounts, with insurers
and otherwise in compliance with the terms, provisions and conditions set forth
in the Purchased Asset Documents, provided,  however, if such Eligible Asset is
a Wet Purchased Asset, Seller shall deliver such certificates or other evidence
of insurance to Purchaser no later than 11:00 a.m. on the Business Day before
the requested Purchase Date.  Such certificates or other evidence shall indicate
that Seller, will be named as an additional insured as its interest may appear
and shall contain a loss payee endorsement in favor of such additional insured
with respect to the policies required to be maintained under the Purchased Asset
Documents;

(e)        all surveys of the underlying real estate directly or indirectly
securing or supporting such Eligible Asset;

(f)        as reasonably requested by Purchaser, satisfactory reports of UCC,
tax lien, judgment and litigation searches and title updates conducted by search
firms and/or title companies reasonably acceptable to Purchaser with respect to
the Eligible Asset, underlying real estate directly or indirectly securing or
supporting such Eligible Asset, Seller and Borrower, such searches to be
conducted in each location Purchaser shall reasonably designate;

(g)        an unconditional commitment to issue a Title Policy in favor of
Seller and Seller’s successors and/or assigns with respect to Seller’s interest
in the related real property and insuring the assignment of the Eligible Asset
to Purchaser, with an amount of insurance that shall be not less than the
maximum principal amount of the Eligible Asset, or an endorsement or
confirmatory letter from the title insurance company that issued the existing
title insurance policy, in favor of Seller and Seller’s successors and/or
assigns, that amends the existing title insurance policy by stating that the
amount of the insurance is not less than the maximum principal amount of the
Eligible Asset (taking into account the proposed Future Advances); and

(h)        certificates of occupancy and letters certifying that the property is
in compliance with all applicable zoning laws, each issued by the appropriate
Governmental Authority.





Ex. VII-2




(2)                    Transaction-Specific Due Diligence Materials.  Each of
the following:

(a)        a summary memorandum outlining the proposed Transaction, including
transaction benefits and all material underwriting risks, all Underwriting
Issues and all other characteristics of the Eligible Asset that a reasonable
buyer would consider material,

(b)        the Purchased Asset Schedule and, if available, maps and photos of
the underlying real estate directly or indirectly securing or supporting such
Eligible Asset;

(c)        a description of the underlying real estate directly or indirectly
securing or supporting such Eligible Asset and any other collateral securing
such Eligible Asset, the related collateral securing such Eligible Asset, if
any;

(d)        a current rent roll and roll over schedule;

(e)        a cash flow pro-forma, plus historical information;

(f)        indicative debt service coverage ratios;

(g)        indicative loan-to-value ratios;

(h)        a term sheet outlining the transaction generally;

(i)         a description of the Borrower and sponsor, including experience with
other projects (real estate owned), their ownership structure (including,
without limitation, the board of directors, if applicable) and financial
statements;

(j)         a description of Seller’s relationship, if any, to the Borrower and
sponsor; and

(k)        copies of documents evidencing such Eligible Asset, or current drafts
thereof, including, without limitation, underlying debt and security documents,
guaranties, the underlying borrower’s and guarantor’s organizational documents,
warrant agreements, and loan and collateral pledge agreements, as applicable,
provided that, if same are not available to Seller at the time of Seller’s
submission of the Due Diligence Package to Purchaser, Seller shall deliver such
items to Purchaser promptly upon Seller’s receipt of such items.

(3)                    Environmental and Engineering.  A “Phase 1” (and, if
requested by Purchaser, “Phase 2”) environmental report, an asbestos survey, if
applicable, and an engineering report, each in form reasonably satisfactory to
Purchaser, by an engineer or environmental consultant reasonably approved by
Purchaser.

(4)                    Credit Memorandum.  A credit memorandum, asset summary or
other similar document that details cash flow underwriting, historical operating
numbers, underwriting footnotes, rent roll and lease rollover schedule.





Ex. VII-3




(5)                    Appraisal.  An appraisal by a member of the Appraisal
Institute performed in accordance with The Federal Institutions Reform, Recovery
and Enforcement Act of 1989, as amended.  The related appraisal shall (A) be
dated less than twelve (12) months prior to the origination of the Eligible
Asset and (B) not be ordered by the related borrower or an Affiliate of the
related borrower.

(6)                    Opinions of Counsel.  An opinion of counsel addressed to
Seller and its successors and assigns from counsel to the underlying obligor on
the underlying loan transaction as to enforceability of the loan documents
governing such transaction and such other matters as Purchaser shall require
(including, without limitation, opinions as to due formation, authority, choice
of law, bankruptcy and perfection of security interests).

(7)                    Additional Real Estate Matters.  To the extent obtained
by Seller from the Borrower or the underlying obligor at the origination of the
Eligible Asset, such other real estate related certificates and documentation as
may have been requested by Purchaser, such as abstracts of all leases in effect
at the real property relating to such Eligible Asset.

(8)                    Exceptions Report.  A list of all exceptions to the
representations and warranties set forth in Exhibit V to this Agreement and any
other eligibility criteria (the “Requested Exceptions Report”).

(9)                    Other Documents.  Any other documents as Purchaser or its
counsel shall reasonably deem necessary.

(10)                  Approval of Eligible Asset.  Conditioned upon the timely
and satisfactory completion of Seller’s requirements in paragraph (1) above,
Purchaser shall, no less than two (2) Business Days prior to the proposed
Purchase Date (i) notify Seller in writing (which may take the form of
electronic mail format) that Purchaser has not approved the proposed Eligible
Asset as a Purchased Asset or (ii) notify Seller in writing (which may take the
form of electronic mail format) that Purchaser has approved the proposed
Eligible Asset as a Purchased Asset.  Purchaser’s failure to respond to Seller
on or prior to two (2) Business Days prior to the proposed Purchase Date, shall
be deemed to be a denial of Seller’s request that Purchaser approve the proposed
Eligible Asset, unless Purchaser and Seller has agreed otherwise in writing.

(11)                  Assignment Documents.  No less than two (2) Business Days
prior to the proposed Purchase Date, Seller shall have executed and delivered to
Purchaser, in form and substance reasonably satisfactory to Purchaser and its
counsel, all applicable assignment documents assigning to Purchaser the proposed
Eligible Asset that shall be subject to no liens except as expressly permitted
by Purchaser.  Each of the assignment documents shall contain such
representations and warranties in writing concerning the proposed Eligible Asset
and such other terms as shall be satisfactory to Purchaser in its sole
discretion.

 

 



Ex. VII-4




EXHIBIT VIII

FORM OF MARGIN CALL

[DATE]

Via Electronic Transmission

[________]

Re:       Master Repurchase Agreement, dated as of June 5, 2019 (as amended,
restated, supplemented, or otherwise modified and in effect from time to time,
the “Master Repurchase Agreement”), by and among Barclays Bank PLC
(“Purchaser”), Starwood Mortgage Funding II LLC (“SMF II Seller”), Starwood
Property Mortgage Sub-22, L.L.C. (“Sub-22 Seller”), and Starwood Property
Mortgage Sub-22-A, L.L.C. (“Sub-22-A Seller” and together with SMF II Seller and
Sub-22 Seller, each a “Seller” and collectively, “Sellers”)

Ladies and Gentlemen:

Pursuant to Article 4(a) of the Master Repurchase Agreement, Purchaser hereby
notifies Sellers that a Margin Deficit Event has occurred as set forth
below.  Capitalized terms used but not otherwise defined herein shall have the
meanings assigned thereto in the Master Repurchase Agreement.

Purchased Asset:

[____________]

 

“Margin Deficit” shall exist, with respect to any Purchased Asset, if (i) the
Maximum Purchase Price for such Purchased Asset is less than (ii) the
outstanding Purchase Price for such Purchased Asset.

(a)        Outstanding Purchase Price for Purchased Asset:

$___________

(b)        Maximum Purchase Price for Purchased Asset:

$___________

(c)        Margin Deficit ((a) minus (b)):

$___________

 

 

A Margin Deficit Event exists with respect to the Purchased Asset identified
above when the amount in (c) above is at least $250,000.

 

 

MARGIN DEFICIT:

$__________

 

 

Accrued interest from [  ] to [  ]:

$__________

 

 

TOTAL WIRE DUE:

$__________

 

WHEN A MARGIN DEFICIT EVENT EXISTS, SELLERS ARE REQUIRED TO CURE THE MARGIN
DEFICIT SPECIFIED ABOVE IN ACCORDANCE WITH THE MASTER REPURCHASE AGREEMENT AND
WITHIN THE TIME PERIOD SPECIFIED IN ARTICLE 4(b) THEREOF.





Ex. VIII-1




 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 



Ex. VIII-2




EXHIBIT IX

[RESERVED]

 

 



Ex. IX-1




EXHIBIT X

FORM OF RELEASE LETTER

[DATE]

Barclays Bank PLC

745 7th Avenue

New York, New York 10019

Attention:  Francis X. Gilhool, Jr.

 

Re:       Master Repurchase Agreement, dated as of June 5, 2019 (as amended,
restated, supplemented, or otherwise modified and in effect from time to time,
the “Master Repurchase Agreement”), by and among Barclays Bank PLC
(“Purchaser”), Starwood Mortgage Funding II LLC (“SMF II Seller”), Starwood
Property Mortgage Sub-22, L.L.C. (“Sub-22 Seller”), and Starwood Property
Mortgage Sub-22-A, L.L.C. (“Sub-22-A Seller” and together with SMF II Seller and
Sub-22 Seller, each a “Seller” and collectively, “Sellers”)

Ladies and Gentlemen:

 

With respect to the Purchased Assets described in the attached Schedule A (the
“Purchased Assets”) (a) we hereby certify to you that the Purchased Assets are
not subject to a lien of any third party, and (b) we hereby release to you all
rights, interests or claims of any kind other than any rights, interests or
claims under the Master Repurchase Agreement with respect to such Purchased
Assets, such release to be effective automatically without further action by any
party upon payment by Purchaser of the amount of the Purchase Price contemplated
under the Master Repurchase Agreement (calculated in accordance with the terms
thereof) in accordance with the wiring instructions set forth in the Master
Repurchase Agreement.  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Master Repurchase Agreement.

 

Very truly yours,

 

 

 

 

 

[STARWOOD MORTGAGE FUNDING II

LLC] [STARWOOD PROPERTY
MORTGAGE SUB-22, L.L.C.]
[STARWOOD PROPERTY
MORTGAGE SUB-22-A, L.L.C.]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





Ex. X-1




Schedule A

[List of Purchased Asset Documents]

 

 



Ex. X-2




EXHIBIT XI

FORM OF COVENANT COMPLIANCE CERTIFICATE

[DATE]

Barclays Bank PLC
745 7th Avenue
New York, New York 10019
Attention:  Francis X. Gilhool, Jr.

Re:       Master Repurchase Agreement, dated as of June 5, 2019 (as amended,
restated, supplemented, or otherwise modified and in effect from time to time,
the “Master Repurchase Agreement”), by and among Barclays Bank PLC
(“Purchaser”), Starwood Mortgage Funding II LLC (“SMF II Seller”), Starwood
Property Mortgage Sub-22, L.L.C. (“Sub-22 Seller”), and Starwood Property
Mortgage Sub-22-A, L.L.C. (“Sub-22-A Seller” and together with SMF II Seller and
Sub-22 Seller, each a “Seller” and collectively, “Sellers”)

Ladies and Gentlemen:

This Covenant Compliance Certificate is furnished pursuant to that Master
Repurchase Agreement.  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Master Repurchase Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

(i)         I am a duly elected, qualified and authorized Responsible Officer of
Guarantor.

(ii)       All of the financial statements, calculations and other information
set forth in this Covenant Compliance Certificate, including, without
limitation, in any exhibit or other attachment hereto, are true, complete and
correct as of the date hereof.

(iii)      I have reviewed the terms of the Master Repurchase Agreement,  the
Fee Letter and the Guaranty and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and financial condition of
the Seller Parties during the accounting period covered by the financial
statements attached (or most recently delivered to Purchaser if none are
attached).

(iv)       I am not aware of any facts that have caused a  Future Advance
Failure with respect to any Purchased Asset to occur or the Market Value of any
Purchased Asset to decline in any material respect.

(v)        [IF FINANCIAL STATEMENTS ARE NOT ATTACHED: The examinations described
in paragraph (iii) above did not disclose, and I have no Knowledge of, the
existence of any condition or event which constitutes an Event of Default or
Default as of the date of this Covenant Compliance Certificate (including after
giving effect to any pending Transactions requested to be entered into), except
as





Ex. XI-1




set forth below.] [IF FINANCIAL STATEMENTS ARE ATTACHED:  The examinations
described in paragraph (iii) above did not disclose, and I have no Knowledge of,
the existence of any condition or event which constitutes an Event of Default or
Default during or at the end of the accounting period covered by the attached
financial statements, or as of the date of this Covenant Compliance Certificate
(including after giving effect to any pending Transactions requested to be
entered into), except as set forth below.]

(vi)       As of the date hereof, each of the representations and warranties
made by each Seller Party in the Transaction Documents are true, correct and
complete in all material respects with the same force and effect as if made on
and as of the date hereof, except as disclosed in a Requested Exceptions Report
approved by Purchaser.

(vii)     Each Seller Party hereby represents and warrants that (i) it is in
compliance with all of the terms and conditions of the Transaction Documents and
(ii) it has no claim or offset against Purchaser under the Transaction
Documents.

(viii)    To the best of my Knowledge, each Seller Party has, during the period
since the delivery of the immediately preceding Covenant Compliance Certificate,
observed or performed all of its covenants and other agreements in all material
respects, and satisfied in all material respects every condition, contained in
the Master Repurchase Agreement, the Guaranty and the other Transaction
Documents to be observed, performed or satisfied by it, and I have no Knowledge
of the occurrence during such period, or present existence, of any condition or
event which constitutes an Event of Default or Default (including after giving
effect to any pending Transactions requested to be entered into), except as set
forth below.

(ix)       [IF FINANCIAL SUMMARY PROPERTY PERFORMANCE REPORTS ARE ATTACHED:
Attached hereto are the summary property performance reports required to be
delivered pursuant to Article 12(b) of the Master Repurchase Agreement, which
reports, to the best of my Knowledge after due inquiry, fairly and accurately
present in all material respects, the related Purchased Assets as of the date or
with respect to the period therein specified, determined in accordance with the
requirements set forth in Article 12(b) of the Master Repurchase Agreement.]

(x)        [IF FINANCIAL STATEMENTS ARE ATTACHED: Attached hereto are the
financial statements required to be delivered pursuant to Article 12(b) of the
Master Repurchase Agreement, which financial statements, to the best of my
Knowledge after due inquiry, fairly and accurately present in all material
respects, the financial condition and results of operations of Guarantor as of
the date or with respect to the period therein specified, determined in
accordance with the requirements set forth in Article 12(b) of the Master
Repurchase Agreement.]





Ex. XI-2




(xi)       [IF FINANCIAL STATEMENTS ARE ATTACHED: Attached hereto are the
calculations demonstrating compliance with the financial covenants set forth in
the Guaranty.]

Described below are the exceptions, if any, to any of the foregoing, listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the applicable Seller Party has taken, is taking,
or proposes to take with respect to each such condition or event:

 

 

 

 

 

 

 

 

 

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Covenant Compliance
Certificate, are made and delivered as of the date first above written.

 

 

[STARWOOD PROPERTY TRUST, INC.]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 



Ex. XI-3




EXHIBIT XII

[RESERVED]

 

 



 




EXHIBIT XIII

PURCHASED ASSET SCHEDULE

(a) Loan Number:

(b)  Asset Type:

(c) Borrower Name:

(d) Property Address:

(e) Origination Date:

(f) Remaining Future Advance Obligations as of Purchase Date:

(g)  Principal Balance of Purchased Asset as of Purchase Date:

(h) Maturity Date:

(i) Applicable Currency:

(j) For Starwood Pari Passu Purchased Assets:

Principal Balance of Starwood Pari Passu Purchased Asset:

Principal Balance of Companion Interest:

Mortgage Loan Maximum Purchase Price:





 




EXHIBIT XIV-A

FORM OF U.S. TAX COMPLIANCE CERTIFICATES

(For Foreign Purchasers That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Master Repurchase Agreement dated as of June 5,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), by and among Barclays Bank PLC, (“Purchaser”), Starwood
Mortgage Funding II LLC, Starwood Property Mortgage Sub-22, L.L.C., and Starwood
Property Mortgage Sub-22-A, L.L.C. (each a “Seller” and collectively,
“Sellers”).

Pursuant to the provisions of Article 6 of the Repurchase Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the obligations in respect of which it is providing this certificate, (ii) it
is not a bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iii) it is not a ten percent shareholder of any Seller that is a U.S.
Person or Guarantor within the meaning of Section 871(h)(3)(B) of the Internal
Revenue Code and (iv) it is not a controlled foreign corporation related to the
Sellers or Guarantor as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished Purchaser and Sellers with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Sellers and
Purchaser, and (2) the undersigned shall have at all times furnished Sellers and
Purchaser with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Repurchase Agreement and
used herein shall have the meanings given to them in the Repurchase Agreement.

[NAME OF PURCHASER]

By:

 

 

 

Name:

 

 

Title:

 

 

Date: ___________ ___, 20[__]





 




EXHIBIT XIV-B

FORM OF U.S. TAX COMPLIANCE CERTIFICATES

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Master Repurchase Agreement dated as of June 5,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), by and among Barclays Bank PLC, (“Purchaser”), Starwood
Mortgage Funding II LLC, Starwood Property Mortgage Sub-22, L.L.C., and Starwood
Property Mortgage Sub-22-A, L.L.C. (each a “Seller” and collectively,
“Sellers”).

Pursuant to the provisions of Article 6 of the Repurchase Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of any Seller that is a
U.S. Person or Guarantor within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, and (iv) it is not a controlled foreign corporation
related to the Sellers or Guarantor as described in Section 881(c)(3)(C) of the
Internal Revenue Code.

The undersigned has furnished its participating Purchaser with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Purchaser in
writing, and (2) the undersigned shall have at all times furnished such
Purchaser with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Repurchase Agreement and
used herein shall have the meanings given to them in the Repurchase Agreement.

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

 

 

Title:

 

 

Date: ___________ ___, 20[__]





 




EXHIBIT XIV-C

FORM OF U.S. TAX COMPLIANCE CERTIFICATES

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Master Repurchase Agreement dated as of June 5,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), by and among Barclays Bank PLC, (“Purchaser”), Starwood
Mortgage Funding II LLC, Starwood Property Mortgage Sub-22, L.L.C., and Starwood
Property Mortgage Sub-22-A, L.L.C. (each a “Seller” and collectively,
“Sellers”).

Pursuant to the provisions of Article  6 of the Repurchase Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Seller that is a U.S. Person or Guarantor within the meaning
of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct
or indirect partners/members is a controlled foreign corporation related to the
Sellers or Guarantor as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished its participating Purchaser with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Purchaser and (2) the undersigned shall have at
all times furnished such Purchaser with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Repurchase Agreement and
used herein shall have the meanings given to them in the Repurchase Agreement.

[NAME OF PARTICIPANT]

By:

 

 

Name:

 

 

Title:

 

 

 

Date: ___________ ___, 20[__]





 




EXHIBIT XIV-D

FORM OF U.S. TAX COMPLIANCE CERTIFICATES

(For Foreign Purchasers That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Master Repurchase Agreement dated as of June 5,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), by and among Barclays Bank PLC, (“Purchaser”), Starwood
Mortgage Funding II LLC, Starwood Property Mortgage Sub-22, L.L.C., and Starwood
Property Mortgage Sub-22-A, L.L.C. (each a “Seller” and collectively,
“Sellers”).

Pursuant to the provisions of Article 6 of the Repurchase Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
obligations in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
obligations, (iii) with respect to the extension of credit pursuant to this
Repurchase Agreement or any other Transaction Document, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Seller that is a U.S. Person or Guarantor within the meaning
of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct
or indirect partners/members is a controlled foreign corporation related to the
Sellers or Guarantor as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished Purchaser and Sellers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Sellers and Purchaser, and (2) the undersigned shall
have at all times furnished Sellers and Purchaser with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Repurchase Agreement and
used herein shall have the meanings given to them in the Repurchase Agreement.

[NAME OF PURCHASER]

By:

 

 

 

Name:

 

 

Title:

 

 

Date: ___________ ___, 20[__]





 




EXHIBIT XV

FORM OF STARWOOD PARI PASSU PARTICIPATION AGREEMENT

 

 



 




 

PARTICIPATION AGREEMENT

([NAME OF MORTGAGE LOAN])

Dated as of ______, 20__

by and among

STARWOOD PROPERTY MORTGAGE, L.L.C.

(Initial Lender),

 

 

STARWOOD PROPERTY MORTGAGE SUB-22[-A], L.L.C.

(Initial Participation 1 Holder),

 

 

STARWOOD PROPERTY MORTGAGE, L.L.C.

(Initial Participation 2 Holder),

and

SPT CA FUNDINGS 2, LLC

(Initial Participation 3 Holder)

 

 

 



 




THIS PARTICIPATION AGREEMENT (this “Agreement”), dated as of _______, 20__, by
and between [STARWOOD PROPERTY MORTGAGE, L.L.C.], a Delaware limited liability
company (“Starwood” or the “Initial Lender”), STARWOOD PROPERTY MORTGAGE
SUB-22[-A], L.L.C., a Delaware limited liability company (“Initial
Participation 1 Holder”), STARWOOD PROPERTY MORTGAGE, L.L.C., a Delaware limited
liability company (“Initial Participation 2 Holder”)[, and SPT CA FUNDINGS 2,
LLC, a Delaware limited liability company (“Initial Participation 3 Holder”)].

W I T N E S S E T H:

WHEREAS, pursuant to that certain Loan Agreement, dated as of ______, 20__ (as
amended, modified and/or restated, the “Loan Agreement”), Initial Lender made a
mortgage loan in the [original/maximum] principal amount of $_______ (the
“Loan”) to [__________________, a _________________] ([collectively,]
“Borrower”), which Loan is evidenced by those certain Promissory Notes, dated as
of _________, 20__ (as amended, modified and/or restated, collectively, the
“Note”), from Borrower to Initial Lender, and secured by, among other things,
that certain [Mortgage] [Deed of Trust] [Deed to Secure Debt], Assignment of
Leases and Rents, Security Agreement, and Fixture Filing dated as of _________,
20__ (as amended, modified and/or restated, the “Mortgage”), executed and
delivered by Borrower as security for the Loan and encumbering certain real
property known as ________________, located at ________________, ___________,
____________ (as more particularly described therein, the “Property”);

[WHEREAS, the terms of the Loan provide for additional advances of up to
$__________ to be advanced by the Initial Lender to the Borrower;]

WHEREAS, Initial Lender intends to create [three (3)] separate participation
interests in the Loan: (i) a participation in the original principal amount of
$___________ (“Participation 1”), [and] (ii) a participation in the original
principal amount of $___________ (“Participation 2”[) and (iii) a participation
in the maximum principal amount of $________ (“Participation 3”], together with
Participation 1 and Participation 2, collectively, the “Participations”);

[WHEREAS, the principal balance of Participation 3 will be increased by the
amount of any future advances made by the Future Funding Participant (as defined
herein), as contemplated under the Loan Documents (up to a maximum principal
balance of $________) (the obligation to make such future advances, the “Future
Funding Obligations”);] and

WHEREAS, Initial Lender and the Participants (hereinafter defined) desire to
enter into this Agreement to memorialize the terms under which the Participants
will hold the Participations.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto mutually agree as follows:

1.         Definitions; Conflicts.  References to a “Section” or the “recitals”
are, unless otherwise specified, to a Section or the recitals of this
Agreement.  Capitalized terms not





1




otherwise defined herein shall have the meanings ascribed thereto in the Loan
Agreement.  Whenever used in this Agreement, the following terms shall have the
respective meanings set forth below unless the context clearly requires
otherwise.

“Accepted Servicing Practices” shall mean the obligation of Participation 1
Holder (or Servicer) to service and administer the Loan solely in the best
interests and for the benefit of the Holders (as a collective whole), exercising
the higher of (x) the same care, skill, prudence and diligence with which the
Participation 1 Holder (or Servicer) services and administers similar mortgage
loans for other third party portfolios, giving due consideration to customary
and usual standards of practice of prudent institutional commercial lenders
servicing their own loans and (y) the same care, skill, prudence and diligence
which the Participation 1 Holder (or Servicer) utilizes for loans which the
Participation 1 Holder (or Servicer) owns for its own account and, in the case
of the immediately preceding subclauses (x) and (y), acting in accordance with
applicable law, the terms of this Agreement, the Servicing Agreement and the
Loan Documents and with a view to the maximization of timely recovery of
principal and interest on a net present value basis on the Loan.

“Acquisition Date” shall mean the date hereof.

“Advance” shall mean any monthly debt service payment advance or any property
advance or other servicing advance by the Participation 1 Holder (or any
applicable Servicer  on its behalf) under this Agreement or the Servicing
Agreement with respect to the Loan or the Property.

“Affiliate” shall mean with respect to any specified Person, (a) any other
Person controlling or controlled by or under common control with such specified
Person (each a “Common Control Party”), (b) any other Person owning, directly or
indirectly, ten percent (10%) or more of the beneficial interests in such Person
or (c) any other Person in which such Person or a Common Control Party owns,
directly or indirectly, ten percent (10%) or more of the beneficial
interests.  For the purposes of this definition, “control” when used with
respect to any specified Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract, relation to individuals or otherwise, and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” shall mean this Participation Agreement, the exhibits and schedules
hereto and all amendments hereof and supplements hereto.

“Balloon Payment” shall mean, with respect to the Loan, the payment of principal
due on its stated maturity date.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as amended from
time to time, any successor statute or rule promulgated thereto.

“Borrower” shall have the meaning assigned such term in the recitals.

“Borrower Related Parties” shall have the meaning assigned such term in Section
13.





2




“Collection Account” shall have the meaning assigned to such term in Section 5
hereof.

“Common Control Party” shall have the meaning given to such term in the
definition of “Affiliate.”

“Controlling Holder” shall mean, as of any date of determination, the
Participation 1 Holder, unless the Participation 1 Holder is the Borrower or a
Borrower Related Party, then the Participation 2 Holder[, unless the
Participation 2 Holder is the Borrower or a Borrower Related Party, then the
Participation 3 Holder, unless the Participation 3 Holder is the Borrower or a
Borrower Related Party].

“Costs” shall mean all out‑of‑pocket costs, fees, advances, payments, losses,
liabilities, judgments and/or causes of action reasonably suffered or incurred
or paid by Lender or a Holder hereunder (or Servicer) pursuant to or in
connection with the Loan, the Loan Documents (not including any servicing fees,
special servicing fees, liquidation fees and/or workout fees), the Property,
this Agreement or otherwise in connection with the enforcement of the Loan,
including, without limitation, attorneys’ fees and disbursements, taxes,
assessments, insurance premiums and other protective advances as more
particularly provided in the Loan Documents or hereunder, except for those
resulting from the gross negligence, willful misconduct or breach of this
Agreement of or by such Holder (or Servicer); provided,  however, that neither
(i) the costs and expenses relating to the origination of the Loan, nor (ii) the
day‑to‑day customary and usual, ordinary costs of servicing and administration
of the Loan shall be included or deemed to be “Costs.”

“Custodian” shall mean Wells Fargo Bank, National Association.

“Custodial Agreement” shall mean that certain [Custodial Agreement, dated as of
May __, 2019, among Participation 1 Holder and certain Affiliates thereof,
Custodian and Barclays Bank PLC, as buyer].

“Exit Fees” shall mean the “exit fee” or the “prepayment fee,” if any, set forth
on the Loan Schedule.

[“Future Funding Obligations” shall have the meaning assigned to such term in
recitals.]

[“Future Funding Participant” shall mean the Initial Participation 3 Holder and
any transferees of the Future Funding Obligations.]

“Holder” shall mean each of the Participation 1 Holder, the Participation 2
Holder [and the Participation 3 Holder].

“Initial Holder” shall mean each of the Initial Participation 1 Holder, the
Initial Participation 2 Holder [and the Initial Participation 3 Holder].

“Initial Participation 1 Holder” shall have the meaning set forth in the
introductory paragraph to this Agreement.





3




“Initial Participation 2 Holder” shall have the meaning set forth in the
introductory paragraph to this Agreement.

“Initial Participation 3 Holder” shall have the meaning set forth in the
introductory paragraph to this Agreement.

“Interest Rate” shall mean the Interest Rate set forth in the Loan Schedule.

“Liquidation Proceeds” shall mean the amount (other than insurance proceeds,
condemnation awards or amounts required to be paid to Borrower or other Persons
pursuant to the Loan Documents or applicable law) received by Servicer in
connection with the liquidation of the Property, whether through judicial
foreclosure, sale or otherwise, or the sale or other liquidation of the Loan,
including a final discounted payoff of the Loan.

“Loan” shall have the meaning assigned such term in the recitals.

“Loan Agreement” shall have the meaning assigned such term in the recitals.

“Loan Documents” shall mean the Loan Agreement, the Note, the Mortgage and all
other documents evidencing or securing the Loan, as each may be amended,
modified and/or restated, and as more particularly described in the Loan
Agreement.

“Loan Principal Balance” shall mean, at any date of determination, the principal
balance of the Note evidencing the Loan.

“Loan Schedule” shall mean the schedule attached hereto as Exhibit A which
schedule sets forth certain information and terms regarding the Loan and the
Participations, as same may be amended or modified by the Holders.

“Non‑Controlling Holder” shall mean any Holder that is not the Controlling
Holder.

“Note” shall have the meaning assigned to such term in the recitals.

“Participants” shall mean, collectively, the Participation 1 Holder, the
Participation 2 Holder [and the Participation 3 Holder].

“Participation 1” shall have the meaning set forth in the recitals.

“Participation 1 Holder” shall mean the Initial Participation 1 Holder or any
subsequent Holder of Participation 1.

“Participation 1 Percentage Interest” shall mean, as of any date, the percentage
obtained by dividing the Participation 1 Principal Balance, as of such date, by
the Loan Principal Balance, as of such date, and as such percentage may be
adjusted by agreement of the Holders in accordance with Section 7 of this
Agreement.





4




“Participation 1 Principal Balance” shall mean the initial principal balance of
Participation 1 as set forth on the Loan Schedule attached hereto, less any
payments of principal thereon received by the Participation 1 Holder, plus any
additional principal advances made by the Participation 1 Holder in accordance
with the terms of this Agreement, and as such principal balance may be adjusted
by agreement of the Holders in accordance with Section 7 of this Agreement.

“Participation 2” shall have the meaning set forth in the recitals.

“Participation 2 Holder” shall mean the Initial Participation 2 Holder or any
subsequent Holder of Participation 2.

“Participation 2 Percentage Interest” shall mean, as of any date, the percentage
obtained by dividing the Participation 2 Principal Balance, as of such date, by
the Loan Principal Balance, as of such date, and as such percentage may be
adjusted by agreement of the Holders in accordance with Section 7 of this
Agreement.

“Participation 2 Principal Balance” shall mean the initial principal balance of
Participation 2 as set forth on the Loan Schedule attached hereto, less any
payments of principal thereon received by the Participation 1 Holder, plus any
additional principal advances made by the Participation 2 Holder in accordance
with the terms of this Agreement, and as such principal balance may be adjusted
by agreement of the Holders in accordance with Section 7 of this Agreement.

[“Participation 3” shall have the meaning set forth in the recitals.]

[“Participation 3 Holder” shall mean the Initial Participation 3 Holder or any
subsequent Holder of Participation 3.]

[“Participation 3 Percentage Interest” shall mean, as of any date, the
percentage obtained by dividing the Participation 3 Principal Balance, as of
such date, by the Loan Principal Balance, as of such date, and as such
percentage may be adjusted by agreement of the Holders in accordance with
Section 7 of this Agreement.]

[“Participation 3 Principal Balance” shall mean the initial principal balance of
Participation 3 as set forth on the Loan Schedule attached hereto, less any
payments of principal thereon received by the Participation 3 Holder, plus any
additional principal advances made by the Participation 3 Holder in accordance
with the terms of this Agreement including any advances made by the
Participation 3 Holder as the Future Funding Participant under the Future
Funding Obligations, and as such principal balance may be adjusted by agreement
of the Holders in accordance with Section 7 of this Agreement.]

“Participation Pledgee” shall have the meaning assigned such term in Section 12.

“Participations” shall mean, collectively, Participation 1, Participation 2 [and
Participation 3].





5




“Penalty Charges” shall mean any amounts actually collected on the Loan from the
Borrower that represent late payment charges, other than a Prepayment Premium or
default interest.

“Percentage Interest” shall mean, (i) with respect to the Participation 1
Holder, the Participation 1 Percentage Interest, [and] (ii) with respect to the
Participation 2 Holder, the Participation 2 Percentage Interest [and (iii) with
respect to the Participation 3 Holder, the Participation 3 Percentage Interest].

“Permitted Fund Manager” shall mean any Person that on the date of determination
is (i) one of the entities listed on Schedule 1 annexed hereto and made a part
hereof or any other nationally-recognized manager of investment funds investing
in debt or equity interests relating to commercial real estate, (ii) investing
through a fund with committed capital of at least $250,000,000 and (iii) not
subject to a proceeding relating to the bankruptcy, insolvency, reorganization
or relief of debtors.

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint‑stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Pledge” shall have the meaning assigned such term in Section 12.

“Prepayment” shall mean any payment of principal made by the Borrower which is
received in advance of the scheduled Maturity Date, whether made by reason of a
voluntary prepayment, casualty or condemnation, due to the acceleration of the
maturity of the Note or otherwise.

“Prepayment Premium” shall mean any prepayment premium, yield maintenance
premium or similar fee required to be paid in connection with a Prepayment of
the Loan under the Loan Documents, and as set forth on the Loan Schedule.

“Property” shall have the meaning assigned such term in the recitals.

“Qualified Institutional Lender” shall mean each of (i) the Initial
Participation 1 Holder, (ii) the Initial Participation 2 Holder, (iii) [the
Initial Participation 3 Holder] and (iv) Barclays Bank PLC and the following:

(a)       an entity Controlled (as defined below) by, or under common Control
(as defined below) with, the Initial Participation 1 Holder, the Initial
Participation 2 Holder [or the Initial Participation 3 Holder], or

(b)       one or more of the following:

(i)         an insurance company, bank, savings and loan association, investment
bank, trust company, commercial credit corporation, pension plan, pension fund,
pension fund advisory firm, mutual fund, real estate investment trust,
governmental entity or plan, or,





6




(ii)       an investment company, money management firm or a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, which regularly engages in the business of making or owning
investments of types similar to the Loan or the related Participation, or

(iii)      a trustee in connection with (x) a securitization of Participation 2
or (y) the creation of collateralized debt obligations (“CDO”) secured by, or
financing through an “owner trust” of Participation 2 ((x) and (y),
collectively, “Securitization Vehicles”) so long as (A) such trustee or the
servicer therefor is an entity that otherwise would be a Qualified Institutional
Lender and (B) the entire “controlling class” of such Securitization Vehicle,
other than with respect to a CDO Securitization Vehicle, is held by one or more
entities that are otherwise Qualified Institutional Lenders; provided that the
operative documents of the related Securitization Vehicle require that (1) in
the case of a CDO Securitization Vehicle, the “equity interest” in such
Securitization Vehicle is owned by one or more Qualified Institutional Lenders
and (2) if either of the relevant trustee or servicer fails to meet the
requirements of this clause (iii), such Person must be replaced by a Person
meeting the requirements of this clause (iii) within thirty (30) days, or

(iv)       an investment fund, limited liability company, limited partnership or
general partnership in which the Initial Participation 1 Holder, the Initial
Participation 2 Holder [or the Initial Participation 3 Holder], as applicable,
or a Qualified Institutional Lender or a Permitted Fund Manager acts as the
general partner, managing member, or the fund manager responsible for the day to
day management and operation of such investment vehicle and provided that at
least fifty percent (50%) of the equity interests in such investment vehicle are
owned, directly or indirectly, by one (1) or more entities that are otherwise
Qualified Institutional Lenders, or

(v)        an institution substantially similar to any of the foregoing; which
has, in the case of entities referred to in clauses (b)(i), (ii), (iii) or (iv)
of this definition, at least $200,000,000 in capital/statutory surplus or
shareholders’ equity (except with respect to a pension advisory firm or similar
fiduciary) and at least $600,000,000 in total assets (in name or under
management), and is regularly engaged in the business of making or owning
commercial real estate loans or commercial loans (or interests therein) similar
to the Loan; or

(c)        any entity Controlled (as defined below) by, or under common Control
(as defined below) with, any of the entities described in clause (b) above.  For
purposes of this definition only, “Control” means the ownership, directly or
indirectly, in the aggregate of more than fifty percent (50%) of the beneficial
ownership interests of an entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of an
entity, whether through the ability to exercise voting power, by contract or
otherwise (“Controlled” has the meaning correlative thereto).

“Remittance Date” shall have the meaning assigned to such term in Section 6.





7




“Repurchase Agreement” shall mean that certain [Master Repurchase Agreement,
dated as of May __, 2019, by and among Participation 1 Holder and certain
Affiliates thereof, collectively, as sellers thereunder, and Barclays Bank PLC,
as buyer thereunder], as amended, modified and/or restated from time to time.

“Servicer” shall mean [Wells Fargo Bank, National Association], as servicer
under the Servicing Agreement, or any successor servicer appointed pursuant to
this Agreement.

“Servicing Agreement” shall mean that certain [Servicing Agreement, dated as of
May __, 2019,  between the Participation 1 Holder, Starwood Property Mortgage
Sub-22[-A], L.L.C., Starwood Mortgage Funding II LLC, Barclays Bank PLC and
Servicer], as same may be amended, modified and/or restated, or any servicing
agreement with any successor Servicer.

“Servicing Fee Rate” shall mean a rate per annum equal to the servicing fee rate
set forth in the Servicing Agreement.

“Transfer” shall have the meaning assigned such term in Section 12.

2.         Creation of Participation Interests; Form of Participations;
Acquisition of Participations.  The Initial Lender hereby creates the
Participations in the Loan and contributes its interests in the Loan represented
by Participation 1, as of the Acquisition Date, to the Initial Participation 1
Holder.  On the Acquisition Date, the Initial Lender shall transfer record legal
title to the Loan to the Participation 1 Holder solely on behalf and for the
benefit of the Holders in accordance with their respective rights under this
Agreement. The Initial Lender shall deliver, or cause to be delivered, to the
Participation 1 Holder (or its designee) the Loan Documents together with
appropriate endorsements and other documentation sufficient to transfer the Loan
Documents and record legal title to the Loan to the Participation 1 Holder
solely on behalf and for the benefit of the Holders in accordance with their
respective rights under this Agreement.  On the Acquisition Date, on the terms
and conditions set forth herein, the Initial Lender shall issue Participation 1
to the Initial Participation 1 Holder or any assignee thereof. The Participation
1 Holder shall be deemed the owner of Participation 1. On the Acquisition Date,
on the terms and conditions set forth herein, the Initial Lender shall issue
Participation 2 to the Initial Participation 2 Holder or any assignee thereof.
The Participation 2 Holder shall be deemed the owner of Participation 2. [On the
Acquisition Date, on the terms and conditions set forth herein, the Initial
Lender shall issue Participation 3 to the Initial Participation 3 Holder or any
assignee thereof. The Participation 3 Holder shall be deemed the owner of
Participation 3.]

3.         Pari Passu Participations.  Each Participation shall be pari passu
and shall be of equal priority with each other Participation, and no
Participation or portion of any Participation shall have priority or preference
over any other Participation or portion thereof or the security therefor, except
as may be otherwise expressly provided in Section 5 or otherwise herein.

4.         Administration of the Loan[; Future Funding Obligations].  [(a)] From
and after the date hereof, Participation 1 Holder (or the Servicer) shall
service and administer the Loan, and the Participation 1 Holder shall cause the
Servicer to administer and service the Loan consistent with the terms of this
Agreement, the Loan Documents, Accepted Servicing Practices,





8




the Servicing Agreement and applicable law.  With respect to any inconsistency
between this Agreement and the Servicing Agreement relating to the rights,
duties and/or privileges of the Holders, this Agreement shall control.

(b)        [All future fundings to be made under the Future Funding Obligations
shall be the sole responsibility of the Future Funding Participant and shall be
made in accordance with this Agreement and the Loan Agreement.  The Future
Funding Participant hereby agrees to take all action in connection with  the
exercise of its rights and obligations in respect of the future advances to be
made pursuant to this Section 4(b), including, without limitation, the review of
all Borrower requests for future advances, the approval of future advances and
the waiver of any conditions precedent to any future advance, in a manner
consistent with customary and usual standards of practice of prudent
institutional loan lenders servicing and administering loans for third parties
or for their own account. The transfer of the Future Funding Obligations may
only be made in accordance with the provisions of Section 12.  The Participation
1 Holder shall cause any request by Borrower for a future funding under the Loan
Agreement to be sent to the Future Funding Participant.  Any advance made by the
Future Funding Participant will increase the Participation 3 Principal Balance
in the corresponding amount of such advance.  In the event that all conditions
under the Loan Agreement for a future advance under the Future Funding
Obligations have been met by Borrower, then the Future Funding Participant will
fund such advance in accordance with the terms of the Loan Agreement and shall
not require the consent of the Participation 1 Holder or the Participation 2
Holder to lend such future advance.  In the event that Borrower shall have
failed to satisfy a condition for a future advance under the Future Funding
Obligations set forth in the Loan Agreement, the Future Funding Participant may
determine to waive such condition and fund such future advance notwithstanding
the failed condition without the consent of the Participation 1 Holder or the
Participation 2 Holder.]

5.         Payments to Holders.  (a)  All amounts tendered by Borrower or
otherwise available for payment on the Loan (including, without limitation,
payments received in connection with any guaranty or indemnity agreement),
whether received in the form of monthly debt service payments, Prepayments,
Prepayment Premiums, Exit Fees, Balloon Payments, Liquidation Proceeds,
Advances, Penalty Charges, proceeds under any guaranty, letter of credit or
other instrument or security in the Loan, proceeds under title, hazard or other
insurance policies or awards or settlements in respect of condemnation
proceedings or similar exercise of the power of eminent domain (other than any
amounts for required reserves or escrows required by the Loan Documents and
proceeds, awards or settlements to be applied to the restoration or repair of
the  Property or released to Borrower in accordance with Accepted Servicing
Practices or the Loan Documents) (collectively, “Income”) shall be distributed
by Participation 1 Holder (or Servicer) and applied in the following order of
priority (and payments shall be made at such times as are set forth herein):

(i)         first, to the Participation 1 Holder, the Participation 2 Holder and
the Participation 3 Holder without duplication, up to the amount of any
unreimbursed Costs paid by the respective Holders with respect to the Loan or
the Property pursuant to this Agreement or the Loan Documents including, without
limitation, unreimbursed Advances;





9




(ii)        second, to the Holders, pro rata and pari passu in accordance with
their respective Percentage Interests, in an amount equal to the accrued and
unpaid interest on their respective Participation Principal Balances at (x) the
Interest Rate minus (y) the  Servicing Fee Rate;

(iii)       third, to the Holders, pro rata in accordance with their respective
Percentage Interests, in an amount equal to (i) any scheduled principal payment
(including Balloon Payments) on the Loan and (ii) any Prepayment of the Loan, in
each case to be applied in reduction of their respective Participation Principal
Balances;

(iv)       fourth, to the Holders, pro rata, in accordance with their respective
Percentage Interests, any Prepayment Premium, to the extent actually paid; and

(v)        fifth, to the Holders, pro rata, in accordance with their respective
Percentage Interests, any default interest and Penalty Charges, in each case, to
the extent actually paid, and any excess amount that is paid in respect of the
Loan and not otherwise applied in accordance with the foregoing clauses
(i) through (iv).

(b)        Notwithstanding the foregoing clauses (a)(i)‑(v), all amounts
collected on the Loan that are payable as servicing fees, special servicing
fees, indemnity obligations and other reimbursable amounts due under the Loan
Documents, that are paid in accordance with the terms of the Servicing Agreement
to the Servicer, shall be deducted prior to any allocations to the Holders
pursuant to this Section 5.

6.         Collections; Payment Procedure.  Participation 1 Holder (or Servicer)
shall maintain an account for receipt of all amounts paid on account of the Loan
(the “Collection Account”); provided, however but subject in each respect to the
terms of the Repurchase Agreement, that it is acknowledged and agreed that the
Collection Account may be an account of Participation 1 Holder (or Servicer)
containing funds from other assets unrelated to the Loan or the Property
provided that a sub‑account (maintained as a separate ledger account) of such
account is maintained for the Loan and the Participations or Participation 1
Holder (or Servicer) otherwise maintains separate books and records with respect
to activity in the Collection Account relating thereto.  Pursuant to the terms
hereof, Participation 1 Holder (or Servicer) is hereby directed in accordance
with the priorities set forth in Section 5, hereof, to remit from the Collection
Account for deposit or credit on the date that is two (2) Business Days prior to
the [fifteenth (15th)] day of each calendar month, or if such fifteenth (15th)
day in any month is not a Business Day, the date that is two (2) Business Days
prior to the next Business Day after  such [fifteenth (15th)] day (the
“Remittance Date”) all payments received under the Loan, by wire transfer to the
account or accounts designated to Participation 1 Holder (or Servicer) in
writing by each of the Participants; provided that delinquent payments received
by Participation 1 Holder (or Servicer) after the related Remittance Date shall
be remitted to such accounts on the Business Day following receipt.  Amounts on
deposit in the Collection Account shall be applied at the times and for the
purposes specified in this Agreement.  If Participation 1 Holder (or Servicer)
holding or having distributed any amount received or collected in respect of the
Loan determines, or a court of competent jurisdiction orders, at any time that
any amount received or collected in respect of the Loan must, pursuant to any
insolvency, bankruptcy, fraudulent conveyance, preference or similar law, be
returned to the Borrower or paid to any other Person,





10




then, notwithstanding any other provision of this Agreement, Participation 1
Holder (or Servicer) shall not be required to distribute any portion thereof to
any Participant hereunder and each Participant shall promptly on demand repay to
the Participation 1 Holder (or Servicer) the portion thereof which shall have
been theretofore distributed to the related Participant, together with interest
thereon at such rate, if any, as the Participation 1 Holder (or Servicer) shall
have been required to pay to Borrower, the other Participants or any other
Person with respect thereto.  Each Participant agrees that if at any time it
shall receive from any sources whatsoever any payment on account of the Loan in
excess of its distributable share thereof, it will promptly remit such excess to
Participation 1 Holder (or Servicer, as applicable) and Participation 1 Holder
(or Servicer, as applicable) shall promptly remit such amounts to the other
Participants.  Participation 1 Holder (or Servicer) shall have the right to
offset any amounts due hereunder from any Participant with respect to the Loan
against any future payments due to such Participant hereunder, provided, that
the obligations of each Participant under this Section 6 are separate and
distinct obligations from one another and in no event shall any Participant be
responsible for payment of any amounts due from the other Participants
hereunder.  The obligations of each Participant under this Section 6 constitute
absolute, unconditional and continuing obligations and Servicer shall be deemed
a third party beneficiary of these provisions.

Each month, Participation 1 Holder (or Servicer) shall prepare and shall deliver
copies of a report containing the following information to each of the
Participants (provided that Participation 1 Holder shall not be required to
provide any such information if and to the extent the same is provided directly
to the Participants by Servicer):

(i)         For each of the Participants, (x) the amount of the distribution
from the Collection Account allocable to principal and (y) separately
identifying the amount of scheduled principal payments, Balloon Payments,
Prepayments made at the option of the Borrower or other Prepayments included
therein;

(ii)        For each of the Participants, the amount of the distribution from
the Collection Account allocable to interest and the amount of default interest
paid under the Loan Documents;

(iii)       If the distribution to the Participants is less than the full amount
that would be distributable to such Holders if there had been sufficient amounts
available therefor, the amount of the shortfall and the allocation thereof
between interest and principal and the amount of the shortfall, if any, under
the Loan;

(iv)       The principal balance relating to each of the Participations, after
giving effect to the distribution of principal on such Remittance Date;

(v)        The amount of the servicing fees and other fees paid to Servicer with
respect to such Remittance Date; and

(vi)       Such other information as any Participant may reasonably request, to
the extent reasonably available to Participation 1 Holder (or Servicer, as
applicable), and in such event any costs incurred in providing such additional
information shall be reimbursed by the requesting party.





11




7.         Reallocation of Principal Balance.  The Participants may agree in
writing to reallocate principal between the Participations and adjust the
Percentage Interests of the Participants to reflect such reallocation.  The
parties shall confirm such reallocation of principal between the Participations
and adjustment of the Percentage Interests by executing and delivering an
amendment of the Loan Schedule substantially in the form of Exhibit C attached
hereto, which Loan Schedule shall be binding an conclusive evidence of the
information set forth therein, including, without limitation, the principal
balance of each Participation and the Percentage Interests of each Participant.

8.         Additional Understandings.  Participation 1 Holder (or Servicer)
shall furnish to each Holder copies of any notices, requests for consent,
servicing reports, financial statements and reports received pursuant to the
Loan Documents promptly after receipt thereof by the Participation 1 Holder (or
Servicer).

9.         Representations and Warranties of the Initial Holders.

Each Initial Holder, as of the date hereof, hereby represents and warrants to,
and covenants with the other Initial Holder that:

(i)         It is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation.

(ii)       The execution and delivery of this Agreement by it, and the
performance of, and compliance with, the terms of this Agreement by it, will not
violate its organizational documents or constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, or
result in the breach of, any material agreement or other instrument to which it
is a party or that is applicable to it or any of its assets, in each case which
materially and adversely affect its ability to carry out the transactions
contemplated by this Agreement.

(iii)      It has the full power and authority to enter into and consummate all
transactions contemplated by this Agreement, has duly authorized the execution,
delivery and performance of this Agreement and has duly executed and delivered
this Agreement.

(iv)       This Agreement is its legal, valid and binding obligation enforceable
against it in accordance with its terms.

(v)        It has not dealt with any broker, investment banker, agent or other
Person that may be entitled to any commission or compensation in connection with
the consummation of any of the transactions contemplated hereby.

10.       No Creation of a Partnership or Exclusive Purchase Right.  Nothing
contained in this Agreement, and no action taken pursuant hereto shall be deemed
to constitute the arrangement between the Participants a partnership,
association, joint venture or other entity.  No Holder shall have any obligation
whatsoever to offer to any other Holder the opportunity to purchase interests in
any future notes or participation interests or future loans purchased or
originated by such Holder or any of its Affiliates, and if any Holder chooses to
offer to any other Holder the opportunity to purchase interests in any future
notes or any participation interests in





12




any future loans purchased or originated by such Holder or its Affiliates, such
offer shall be at such purchase price and interest rate as such Holder chooses,
in its sole and absolute discretion.

11.       Not a Security.  None of the Participations shall be deemed to be a
security within the meaning of the Securities Act of 1933 or the Securities
Exchange Act of 1934.

12.       Transfer of Participations.  (a)  No Participant shall sell, assign,
transfer, pledge, syndicate, sell, hypothecate, contribute, encumber,
subparticipate or otherwise dispose of (each, a “Transfer”) all or any portion
of its Participation to the Borrower or any of its Affiliates.  The
Participation 2 Holder shall not Transfer all or any portion of Participation 2,
without first receiving the prior written consent of the Participation 1 Holder
which consent shall not be unreasonably withheld or delayed (and shall pay all
reasonable out‑of‑pocket costs and expenses of the Participation 1 Holder
incurred in connection with reviewing such request for consent); provided that
after the occurrence of an Event of Default (as defined in the Repurchase
Agreement), the Participation 2 Holder may at any time or from time to time
Transfer all or any portion of Participation 2, without the consent of the
Participation 1 Holder, but subject to the conditions contained in the next
succeeding sentence, to a Qualified Institutional Lender that provides to the
Participation 1 Holder certification in writing from an authorized officer that
it is a Qualified Institutional Lender.  Notwithstanding the foregoing, the
Participation 2 Holder agrees that each Transfer to be made by it under this
Section 12 is subject to the following restrictions: (i) the Participation 2
Holder shall give the Participation 1 Holder notice of such Transfers within
five (5) days after the effective date thereof, and (ii) a transferee shall
execute an assignment and assumption agreement whereby such transferee assumes
all or a ratable portion, as the case may be, of the obligations of the
Participation 2 Holder hereunder with respect to Participation 2 from and after
the date of such assignment.  Upon the consummation of a Transfer of all or any
portion of Participation 2, the Participation 2 Holder shall be released from
all liability arising under this Agreement with respect to Participation 2 (or
the portion thereof that was the subject of such Transfer), for the period after
the effective date of such Transfer (it being understood and agreed that the
foregoing release shall not apply in the case of a sale, assignment, transfer or
other disposition of a subparticipation interest).  Notwithstanding anything to
the contrary contained herein, the Participation 1 Holder may freely Transfer
all or any portion of Participation 1, without any consent or approval of the
Participation 2 Holder [or the Participation 3 Holder, and the Participation 3
Holder may freely Transfer all or any portion of Participation 3 (including the
Future Funding Obligations), without any consent or approval of the
Participation 1 Holder or the Participation 2 Holder].

(b)        Notwithstanding anything to the contrary contained herein, each of
Participation 1 Holder [and Participation 3 Holder] may pledge (a “Pledge”) its
Participation to any entity which has extended a credit facility to such
Participant (such Person, a “Participation Pledgee”), on terms and conditions
set forth in this Section 12(b), it being further agreed that a financing
provided by a Participation Pledgee to a Participant or any Affiliate which
controls such Participant that is secured by such Participant’s interest in the
applicable Participation and is structured as a repurchase arrangement, shall
qualify as a “Pledge” hereunder.  Upon written notice by Participation 1 Holder
[or Participation 3 Holder, as applicable], to the other Participants that a
Pledge has been effected (including the name and address of the applicable
Participation Pledgee), the non‑pledging Participants agree to acknowledge
receipt of such notice





13




and thereafter agree: (i) to give such Participation Pledgee written notice of
any default by the pledging Participant in respect of its obligations under this
Agreement of which default such Participant has actual knowledge and which
notice shall be given simultaneously with the giving of such notice to the
pledging Participant; (ii) to allow such Participation Pledgee a period of ten
(10) days to cure a default by the pledging Participant in respect of its
obligations to the other Participants hereunder, but such Participation Pledgee
shall not be obligated to cure any such default; (iii) that no amendment or
modification (other than an amendment in connection with a reallocation of
principal between the Participations in accordance with Section 7 hereof),
waiver or termination of this Agreement shall be effective against such
Participation Pledgee without the prior written consent of such Participation
Pledgee, which consent shall not be unreasonably withheld, conditioned or
delayed; (iv) that such non‑pledging Participants shall accept any cure by such
Participation Pledgee of any default of the pledging Participant which such
pledging Participant has the right to effect hereunder, as if such cure were
made by such pledging Participant; (v) that such non‑pledging Participants shall
deliver to Participation Pledgee such estoppel certificate(s) as Participation
Pledgee shall reasonably request, provided that any such certificate(s) shall be
in a form reasonably satisfactory to such other Participant; and (vi) that, upon
written notice (a “Redirection Notice”) to the non‑pledging Participants and the
Servicer by such Participation Pledgee that the pledging Participant is in
default beyond any applicable cure periods with respect to the pledging
Participant’s obligations to such Participation Pledgee pursuant to the
applicable credit agreement or other agreements relating to the Pledge between
the pledging Participant and such Participation Pledgee (which notice need not
be joined in or confirmed by the pledging Participant), and until such
Redirection Notice is withdrawn or rescinded by such Participation Pledgee,
Participation Pledgee shall be entitled to receive any payments that the
Participation 1 Holder or Servicer would otherwise be obligated to pay to the
pledging Participant from time to time pursuant to this Agreement.  Any pledging
Participant hereby unconditionally and absolutely releases the other
Participants and the Servicer from any liability to the pledging Participant on
account of any non‑pledging Participant’s or the Servicer’s compliance with any
Redirection Notice believed by the Servicer or such non-pledging Participant to
have been delivered by a Participation Pledgee.  Participation Pledgee shall be
permitted to exercise fully its rights and remedies against the pledging
Participant (and accept an assignment in lieu of foreclosure as to such
collateral), in accordance with applicable law and this Agreement.  In such
event, the non‑pledging Participants and the Servicer shall recognize such
Participation Pledgee (and any transferee at any foreclosure or similar sale
held by such Participation Pledgee or any transfer in lieu of foreclosure), and
its successor and assigns, as the successor to the pledging Participant’s
rights, remedies and obligations under this Agreement, and any such
Participation Pledgee or transferee shall assume in writing the obligations of
the pledging Participant hereunder accruing from and after such Transfer (i.e.,
realization upon the collateral by such Participation Pledgee) and agrees to be
bound by the terms and provisions of this Agreement.  The rights of a
Participation Pledgee under this Section 12(b) shall remain effective as to any
Participant (and the Servicer) unless and until such Participation Pledgee shall
have notified such Participant (and the Servicer) in writing that its interest
in the pledged Participation has terminated.

13.       Other Business Activities of the Participants.  Each Participant
acknowledges that the other Participants may make loans or otherwise extend
credit to, and generally engage in any kind of business with, any Affiliate of
the Borrower (“Borrower Related Parties”), and receive payments on such other
loans or extensions of credit to the Borrower





14




Related Parties and otherwise act with respect thereto freely and without
accountability in the same manner as if this Agreement and the transactions
contemplated hereby were not in effect.

14.       Certain Powers of the Controlling Holder. During the term of this
Agreement, the Controlling Holder shall be entitled to exercise any and all
rights of the lender with respect to the Loan under the Loan Documents
including, without limitation, the exclusive right to grant any consents and
approvals and to exercise all the rights and powers granted to the lender under
the Loan Documents, in each case, subject to the terms and conditions of this
Agreement, the Loan Documents, Accepted Servicing Practices, the Servicing
Agreement and applicable law; provided, however, that in no event shall the
Controlling Holder modify, amend or terminate any Loan Document in a manner
which would solely have an adverse effect on any Non-Controlling Holder (and
would not have the same adverse effect on the Controlling Holder) without the
prior written consent of such Non-Controlling Holder, which consent may be
granted or denied in the sole discretion of such Non-Controlling Holder.  The
Controlling Holder may direct the Servicer or designate (or vote on the
designation of) any other Person to exercise any and all of such rights.

15.       No Pledge or Loan.  This Agreement shall not be deemed to represent a
pledge of any interest in the Loan by the Initial Lender to any Holder or a loan
from Initial Lender to any Holder.  The Participants shall have no interest in
any property taken as security for the Loan; provided,  however, that if any
such property or the proceeds thereof shall be applied in reduction of the Loan
Principal Balance, then each Participant shall be entitled to receive its share
of such application in accordance with the terms of this Agreement and the
Participation Agreement.  The Participants acknowledge and agree that the Loan
represents a single “claim” under Section 101 of the Bankruptcy Code, and that
no Participant shall be a separate creditor of the Borrower under the Bankruptcy
Code.

16.       Governing Law; Waiver of Jury Trial.  THIS AGREEMENT AND THE
RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.  EACH OF THE
PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

17.       Modifications.  This Agreement shall not be modified, cancelled or
terminated except by an instrument in writing signed by the parties hereto.  The
party seeking modification of this Agreement shall be solely responsible for any
and all expenses that may arise in order to modify this Agreement.

18.       Successors and Assigns; Third Party Beneficiaries.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns; provided that no successors or assigns of the
Participants shall have any liability for a breach of a representation or
warranty set forth in this Agreement (but the liability of the applicable
Initial Participant therefor shall survive).  Except as provided in Section 5
and/or





15




Section 12(b), none of the provisions of this Agreement shall be for the benefit
of or enforceable by any Person not a party hereto or a successor or assign of a
party hereto.

19.       Counterparts.  This Agreement may be executed in any number of
counterparts and all of such counterparts shall together constitute one and the
same instrument.

20.       Captions.  The titles and headings of the paragraphs of this Agreement
have been inserted for convenience of reference only and are not intended to
summarize or otherwise describe the subject matter of the paragraphs and shall
not be given any consideration in the construction of this Agreement.

21.       Notices.  All notices required hereunder shall be in writing and (i)
personally delivered, (ii) sent by facsimile transmission together with
telephonic notice and if the sender on the same day sends a confirming copy of
such notice by reputable overnight delivery service (charges prepaid), (iii)
sent by reputable overnight delivery service (charges prepaid) or (iv) sent by
certified United States mail, postage prepaid return receipt requested, and
addressed to the respective parties at their addresses set forth on Exhibit B
hereto, or at such other address as any party shall hereafter inform the other
party by written notice given as aforesaid.  All written notices so given shall
be deemed effective upon receipt or, if mailed, upon the earlier to occur of
receipt or the expiration of the fourth (4th) day following the date of mailing.

22.       Custody of Loan Documents.  Participation 1 Holder shall hold legal
title to the Loan exclusively in its name for the benefit of the Holders.  The
Participants acknowledge that originals of all of the Loan Documents will be
held by the Participation 1 Holder [or by the Custodian on its behalf pursuant
to the Custodial Agreement].

23.       Statement of Intent.  Each Participant, by its acceptance of its
interest herein, agrees, unless otherwise required by appropriate tax
authorities, to file its own tax returns and reports as required under
applicable law.

24.       Registration of Transfers.  Participation 1 Holder (or Servicer on its
behalf) shall maintain a register on which it will record the names and
addresses of, and wire transfer instructions for, the Holders from time to time,
to the extent such information is provided in writing to it by the Holders.  Any
transfer of a Participation hereunder shall be recorded on such register.

 

 



16




IN WITNESS WHEREOF, each of the Holders has caused this Agreement to be duly
executed as of the day and year first above written.

 

 

Initial Lender:

 

 

 

 

STARWOOD PROPERTY MORTGAGE, L.L.C.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Initial Participation 1 Holder:

 

 

 

 

STARWOOD PROPERTY MORTGAGE SUB-22[-A], L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Initial Participation 2 Holder:

 

 

 

 

STARWOOD PROPERTY MORTGAGE, L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Initial Participation 3 Holder:

 

 

 

 

SPT CA FUNDINGS 2, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: ]

 

 



 




EXHIBIT A

LOAN SCHEDULE

A.        Description of Loan

Date of Loan:

________, 20__

Initial Principal Amount of Loan:

 Mortgage Promissory Note A-1 Initial 
 Principal Balance:

 Mortgage Promissory Note A-2 Initial 
 Principal Balance:




$______________


$______________
$______________

Maximum Principal Amount of Loan:

 Mortgage Promissory Note A-1  
 Maximum Principal Balance:

 Mortgage Promissory Note A-2  
 Maximum Principal Balance:




$______________


$______________
$______________

Location of Property:

 

 

Current Use of Property:

 

 

Borrower:

 

Description of Notes:

 

 

Interest Rate:

 

 

 





A-1




 

Exit Fee/Prepayment Fee:

 

 

Prepayment Premium:

 

 

Maturity Date:

 

 

 





A-2




B.         Description of Participations:

Initial Participation 1 Principal Balance

$_________

Initial Participation 2 Principal Balance

$_________

[Initial Participation 3 Principal Balance]

[$_________]

[Maximum Participation 3 Principal Balance]

[$_________]

 

 



A-3




EXHIBIT B

Initial Participation 1 Holder:

Starwood Property Mortgage Sub-22[-A], L.L.C.

c/o Starwood Property Trust, Inc.

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: Andrew J. Sossen

Telephone: (203) 422-8191

Fax: (203) 422-8192

E-Mail: asossen@starwood.com

 

with copies to:

 

Starwood Property Trust, Inc.

1601 Washington Avenue

Miami Beach, Florida 33139

Attention: Asset Management

Email: jdiamond@starwood.com

 

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention: Robert L. Boyd, Esq.

Telephone: (212) 839-7352

Fax: (212) 839-5599

Email: rboyd@sidley.com

 

Initial Participation 2 Holder:

Starwood Property Mortgage, L.L.C.

c/o Starwood Property Trust, Inc.

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: Andrew J. Sossen

Telephone: (203) 422-8191

Fax: (203) 422-8192

E-Mail: asossen@starwood.com

 

with copies to:

 

Starwood Property Trust, Inc.

1601 Washington Avenue

Miami Beach, Florida 33139





B-1




Attention: Asset Management

Email: jdiamond@starwood.com

 

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention: Robert L. Boyd, Esq.

Telephone: (212) 839-7352

Fax: (212) 839-5599

Email: rboyd@sidley.com

[Initial Participation 3 Holder:

SPT CA Fundings 2, LLC

c/o Starwood Property Trust, Inc.

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: Andrew J. Sossen

Telephone: (203) 422-8191

Fax: (203) 422-8192

E-Mail: asossen@starwood.com

 

with copies to:

 

Starwood Property Trust, Inc.

1601 Washington Avenue

Miami Beach, Florida 33139

Attention: Asset Management

Email: jdiamond@starwood.com

 

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention: Robert L. Boyd, Esq.

Telephone: (212) 839-7352

Fax: (212) 839-5599

Email: rboyd@sidley.com]

 

 



B-2




EXHIBIT C

FORM OF PRINCIPAL REALLOCATION AMENDMENT

[FIRST] AMENDMENT OF PARTICIPATION AGREEMENT

THIS [FIRST] AMENDMENT OF PARTICIPATION AGREEMENT (this “Amendment”), dated as
of _______, 20__, by and between [STARWOOD PROPERTY MORTGAGE, L.L.C.], a
Delaware limited liability company (“Starwood” or the “Initial Lender”),
STARWOOD PROPERTY MORTGAGE SUB-22[-A], L.L.C., a Delaware limited liability
company (“Initial Participation 1 Holder”), STARWOOD PROPERTY MORTGAGE, L.L.C.,
a Delaware limited liability company (“Initial Participation 2 Holder”)[, and
SPT CA FUNDINGS 2, LLC, a Delaware limited liability company (“Initial
Participation 3 Holder”)].

WHEREAS, the Initial Lender, Initial Participation 1 Holder, [and] Initial
Participation 2 Holder [and Initial Participation 3 Holder] (collectively, the
“Participants”) entered into that certain Participation Agreement, dated as of
[_________] (the “Participation Agreement”). Capitalized terms used in this
Amendment but not defined herein shall have the meanings ascribed to them in the
Participation Agreement; and

WHEREAS, pursuant to Section 7 of the Participation Agreement, the Participants
desire to enter into this Amendment to reallocate principal between the
Participations and adjust the Percentage Interests of the Participants to
reflect such reallocation.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto mutually agree as follows:

1.         AMENDMENT TO PARTICIPATION AGREEMENT.

The Loan Schedule attached to the Participation Agreement as Exhibit A thereto
is hereby amended and restated in its entirety by the schedule attached hereto
as Schedule A.

2.         PARTICIPATION AGREEMENT IN FULL FORCE AND EFFECT.

Except as expressly amended hereby, the Participants acknowledge and agree that
the Participation Agreement remains unmodified and in full force and effect and
is hereby ratified and confirmed in all respects.

3.         MISCELLANEOUS.

The terms and provisions of Sections 16,  17,  18,  19 and 20 of the
Participation Agreement are incorporated herein by reference as if fully set
forth herein.

[Signature Pages Follow]





C-1




IN WITNESS WHEREOF, each of the Participants has caused this Amendment to be
duly executed as of the day and year first above written.

 

 

 

 

Initial Lender:

 

 

 

 

STARWOOD PROPERTY MORTGAGE, L.L.C.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Initial Participation 1 Holder:

 

 

 

 

STARWOOD PROPERTY MORTGAGE SUB-22[-A], L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Initial Participation 2 Holder:

 

 

 

 

STARWOOD PROPERTY MORTGAGE, L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Initial Participation 3 Holder:

 

 

 

 

SPT CA FUNDINGS 2, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: ]

 





C-2




SCHEDULE 1

Permitted Fund Managers

C-3

